 



Exhibit 10(b)

PROTOTYPE DEFINED CONTRIBUTION PLAN AND TRUST

SPONSORED BY

SunTrust Bank

BASIC PLAN DOCUMENT #02

June, 2002

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
  ARTICLE 1        
 
  PLAN ELIGIBILITY AND PARTICIPATION        
 
           
1.1
  Eligibility for Plan Participation     1  
1.2
  Excluded Employees     1  
 
  (a)     Independent contractors     1  
 
  (b)     Leased Employees     1  
1.3
  Employees of Related Employers     2  
 
  (a)     Nonstandardized Agreement     2  
 
  (b)     Standardized Agreement     2  
1.4
  Minimum Age and Service Conditions     2  
 
  (a)     Maximum permissible age and service conditions     2  
 
  (b)     Year of Service     2  
 
  (c)     Eligibility Computation Periods     2  
 
  (d)     Application of eligibility rules     3  
 
  (e)     Amendment of age and service requirements     3  
1.5
  Entry Dates     3  
 
  (a)     Entry Date requirements     3  
 
  (b)     Single annual Entry Date     3  
1.6
  Eligibility Break in Service Rules     4  
 
  (a)     Rule of Parity Break in Service     4  
 
  (b)     One-year Break in Service rule for Plans using a two Years of Service
eligibility condition     4  
 
  (c)     One-year holdout Break in Service rule     4  
1.7
  Eligibility upon Reemployment     5  
1.8
  Operating Rules for Employees Excluded by Class     5  
 
  (a)     Eligible Participant becomes part of an excluded class of Employees  
  5  
 
  (b)     Excluded Employee becomes part of an eligible class of Employee     5
 
1.9
  Relationship to Accrual of Benefits     5  
1.10
  Waiver of Participation     5  
 
           
 
  ARTICLE 2        
 
  EMPLOYER CONTRIBUTIONS AND ALLOCATIONS        
 
           
2.1
  Amount of Employer Contributions     6  
 
  (a)     Limitation on Employer Contributions     6  
 
  (b)     Limitation on Included Compensation     6  
 
  (c)     Contribution of property     6  
 
  (d)     Frozen Plan     6  
2.2
  Profit Sharing Plan Contribution and Allocations     6  
 
  (a)     Amount of Employer Contribution     6  
 
  (b)     Allocation formula for Employer Contributions     7  
 
  (c)     Special rules for determining Included Compensation     9  
2.3
  401(k) Plan Contributions and Allocations     10  
 
  (a)     Section 401(k) Deferrals     10  

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

i



--------------------------------------------------------------------------------



 



             
 
  (b)     Employer Matching Contributions     11  
 
  (c)     Qualified Matching Contributions (QMACs)     11  
 
  (d)     Employer Nonelective Contributions     12  
 
  (e)     Qualified Nonelective Contributions (QNECs)     12  
 
  (f)     Safe Harbor Contributions     12  
 
  (g)     Prior SIMPLE 401(k) plan     13  
2.4
  Money Purchase Plan Contribution and Allocations     13  
 
  (a)     Employer Contributions     13  
 
  (b)     Uniform percentage or uniform dollar amount     13  
 
  (c)     Permitted Disparity Method     13  
 
  (d)     Contribution based on service     14  
 
  (e)     Davis-Bacon Contribution Formula     14  
 
  (f)     Applicable period for determining Included Compensation     15  
 
  (g)     Special rules for determining Included Compensation     15  
 
  (h)     Limit on contribution where Employer maintains another plan in
addition to a money purchase plan     15  
2.5
  Target Benefit Plan Contribution     15  
 
  (a)     Stated Benefit     15  
 
  (b)     Employer Contribution     16  
 
  (c)     Benefit formula     16  
 
  (d)     Definitions     21  
2.6
  Allocation Conditions     23  
 
  (a)     Safe harbor allocation condition     24  
 
  (b)     Application of last day of employment rule for money purchase and
target benefit Plans in year of termination     24  
 
  (c)     Elapsed Time Method     24  
 
  (d)     Special allocation condition for Employer Matching Contributions under
Nonstandardized 401(k) Agreement     24  
 
  (e)     Application to designated period     25  
2.7
  Fail-Safe Coverage Provision     26  
 
  (a)     Top-Heavy Plans     27  
 
  (b)     Category 1 Employees - Otherwise Eligible Participants (who are
Nonhighly Compensated        
 
  Employees) who are still employed by the Employer on the last day of the Plan
Year but who        
 
  failed to satisfy the Plan's Hours of Service condition     27  
 
  (c)     Category 2 Employees - Otherwise Eligible Participants (who are
Nonhighly Compensated        
 
  Employees) who terminated employment during the Plan Year with more than 500
Hours of Service     27  
 
  (d)     Special Fail-Safe Coverage Provision     27  
2.8
  Deductible Employee Contributions     27  
 
           
 
  ARTICLE 3        
 
  EMPLOYEE AFTER-TAX CONTRIBUTIONS, ROLLOVER CONTRIBUTIONS AND TRANSFERS        
 
           
3.1
  Employee After-Tax Contributions     28  
3.2
  Rollover Contributions     28  
3.3
  Transfer of Assets     28  
 
  (a)     Protection of Protected Benefits     29  
 
  (b)     Transferee plan     29  
 
  (c)     Transfers from a Defined Benefit Plan, money purchase plan or 401(k)
plan     29  

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

ii



--------------------------------------------------------------------------------



 



             
 
  (d)     Qualified Transfer     29  
 
  (e)     Trustee's right to refuse transfer     31  
 
           
 
  ARTICLE 4        
 
  PARTICIPANT VESTING        
 
           
4.1
  In General     32  
 
  (a)     Attainment of Normal Retirement Age     32  
 
  (b)     Vesting upon death, becoming Disabled, or attainment of Early
Retirement Age     32  
 
  (c)     Addition of Employer Nonelective Contribution or Employer Matching
Contribution     32  
 
  (d)     Vesting upon merger, consolidation or transfer     32  
4.2
  Vesting Schedules     32  
 
  (a)     Full and immediate vesting schedule     32  
 
  (b)     7-year graded vesting schedule     33  
 
  (c)     6-year graded vesting schedule     33  
 
  (d)     5-year cliff vesting schedule     33  
 
  (e)     3-year cliff vesting schedule     33  
 
  (f)     Modified vesting schedule     33  
4.3
  Shift to/from Top-Heavy Vesting Schedule     33  
4.4
  Vesting Computation Period     33  
 
  (a)     Anniversary Years     33  
 
  (b)     Measurement on same Vesting Computation Period     33  
4.5
  Crediting Years of Service for Vesting Purposes     33  
 
  (a)     Calculating Hours of Service     33  
 
  (b)     Excluded service     34  
4.6
  Vesting Break in Service Rules     34  
 
  (a)     One-year holdout Break in Service     34  
 
  (b)     Five-Year Forfeiture Break in Service     34  
 
  (c)     Rule of Parity Break in Service     34  
4.7
  Amendment of Vesting Schedule     35  
4.8
  Special Vesting Rule - In-Service Distribution When Account Balance Less than
100% Vested     35  
 
           
 
  ARTICLE 5        
 
  FORFEITURES        
 
           
5.1
  In General     36  
5.2
  Timing of forfeiture     36  
 
  (a)     Cash-Out Distribution     36  
 
  (b)     Five-Year Forfeiture Break in Service     36  
 
  (c)     Lost Participant or Beneficiary     36  
 
  (d)     Forfeiture of Employer Matching Contributions     36  
5.3
  Forfeiture Events     36  
 
  (a)     Cash-Out Distribution     36  
 
  (b)     Five-Year Forfeiture Break in Service     38  
 
  (c)     Lost Participant or Beneficiary     39  
 
  (d)     Forfeiture of Employer Matching Contributions     39  
5.4
  Timing of Forfeiture Allocation     39  

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

iii



--------------------------------------------------------------------------------



 



             
5.5
  Method of Allocating Forfeitures     39  
 
  (a)     Reallocation of forfeitures     39  
 
  (b)     Reduction of contributions     39  
 
  (c)     Payment of Plan expenses     39  
 
           
 
  ARTICLE 6        
 
  SPECIAL SERVICE CREDITING PROVISIONS        
 
           
6.1
  Year of Service - Eligibility     40  
 
  (a)     Selection of Hours of Service     40  
 
  (b)     Use of Equivalency Method     40  
 
  (c)     Use of Elapsed Time Method     40  
6.2
  Eligibility Computation Period     40  
6.3
  Year of Service - Vesting     40  
 
  (a)     Selection of Hours of Service     40  
 
  (b)     Equivalency Method     40  
 
  (c)     Elapsed Time Method     41  
6.4
  Vesting Computation Period     41  
6.5
  Definitions     41  
 
  (a)     Equivalency Method     41  
 
  (b)     Elapsed Time Method     41  
6.6
  Switching Crediting Methods     41  
 
  (a)     Shift from crediting Hours of Service to Elapsed Time Method     41  
 
  (b)     Shift from Elapsed Time Method to an Hours of Service method     42  
6.7
  Service with Predecessor Employers     42  
 
           
 
  ARTICLE 7        
 
  LIMITATION ON PARTICIPANT ALLOCATIONS        
 
           
7.1
  Annual Additions Limitation - No Other Plan Participation     43  
 
  (a)     Annual Additions Limitation     43  
 
  (b)     Using estimated Total Compensation     43  
 
  (c)     Disposition of Excess Amount     43  
7.2
  Annual Additions Limitation - Participation in Another Plan     44  
 
  (a)     In general     44  
 
  (b)     This Plan’s Annual Addition Limitation     44  
 
  (c)     Annual Additions reduction     44  
 
  (d)     No Annual Additions permitted     44  
 
  (e)     Using estimated Total Compensation     44  
 
  (f)     Excess Amounts     45  
 
  (g)     Disposition of Excess Amounts     45  
7.3
  Modification of Correction Procedures     45  
7.4
  Definitions Relating to the Annual Additions Limitation     45  
 
  (a)     Annual Additions     45  
 
  (b)     Defined Contribution Dollar Limitation     46  
 
  (c)     Employer     46  
 
  (d)     Excess Amount     46  

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

iv



--------------------------------------------------------------------------------



 



             
 
  (e)     Limitation Year     46  
 
  (f)     Maximum Permissible Amount     46  
 
  (g)     Total Compensation     46  
7.5
  Participation in a Defined Benefit Plan     47  
 
  (a)     Repeal of rule     47  
 
  (b)     Special definitions relating to Section 7.5     47  
 
           
 
  ARTICLE 8        
 
  PLAN DISTRIBUTIONS        
 
           
8.1
  Distribution Options     49  
8.2
  Amount Eligible for Distribution     49  
8.3
  Distributions After Termination of Employment     49  
 
  (a)     Account Balance exceeding $5,000     49  
 
  (b)     Account Balance not exceeding $5,000     50  
 
  (c)     Permissible distribution events under a 401(k) plan     50  
 
  (d)     Disabled Participant     50  
 
  (e)     Determining whether vested Account Balance exceeds $5,000     50  
 
  (f)     Effective date of $5,000 vested Account Balance rule     51  
8.4
  Distribution upon the Death of the Participant     51  
 
  (a)     Post-retirement death benefit     51  
 
  (b)     Pre-retirement death benefit     51  
 
  (c)     Determining a Participant’s Beneficiary     52  
8.5
  Distributions Prior to Termination of Employment     53  
 
  (a)     Employee After-Tax Contributions, Rollover Contributions, and
transfers     53  
 
  (b)     Employer Contributions     53  
 
  (c)     Section 401(k) Deferrals, Qualified Nonelective Contributions,
Qualified Matching Contributions, and Safe        
 
  Harbor Contributions     53  
 
  (d)     Corrective distributions     54  
8.6
  Hardship Distribution     54  
 
  (a)     Safe harbor Hardship distribution     54  
 
  (b)     Non-safe harbor Hardship distribution     55  
 
  (c)     Amount available for distribution     55  
8.7
  Participant Consent     55  
 
  (a)     Participant notice     55  
 
  (b)     Special rules     55  
8.8
  Direct Rollovers     56  
 
  (a)     Eligible Rollover Distribution     56  
 
  (b)     Eligible Retirement Plan     56  
 
  (c)     Direct Rollover     56  
 
  (d)     Direct Rollover notice     57  
 
  (e)     Special rules for Hardship withdrawals of Section 401(k) Deferrals    
57  
8.9
  Sources of Distribution     57  
 
  (a)     Exception for Hardship withdrawals     57  
 
  (b)     In-kind distributions     57  

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

v



--------------------------------------------------------------------------------



 



             
 
  ARTICLE 9        
 
  JOINT AND SURVIVOR ANNUITY REQUIREMENTS        
 
           
9.1
  Applicability     58  
 
  (a)     Election to have requirements apply     58  
 
  (b)     Election to have requirements not apply     58  
 
  (c)     Accumulated deductible employee contributions     58  
9.2
  Qualified Joint and Survivor Annuity (QJSA)     58  
9.3
  Qualified Preretirement Survivor Annuity (QPSA)     58  
9.4
  Definitions     59  
 
  (a)     Qualified Joint and Survivor Annuity (QJSA)     59  
 
  (b)     Qualified Preretirement Survivor Annuity (QPSA)     59  
 
  (c)     Distribution Commencement Date     59  
 
  (d)     Qualified Election     59  
 
  (e)     QPSA Election Period     59  
 
  (f)     Pre-Age 35 Waiver     60  
9.5
  Notice Requirements     60  
 
  (a)     QJSA     60  
 
  (b)     QPSA     60  
9.6
  Exception to the Joint and Survivor Annuity Requirements     60  
9.7
  Transitional Rules     60  
 
  (a)     Automatic joint and survivor annuity     61  
 
  (b)     Election of early survivor annuity     61  
 
  (c)     Qualified Early Retirement Age     61  
 
           
 
  ARTICLE 10        
 
  REQUIRED DISTRIBUTIONS        
 
           
10.1
  Required Distributions Before Death     62  
 
  (a)     Deferred distributions     62  
 
  (b)     Required minimum distributions     62  
10.2
  Required Distributions After Death     62  
 
  (a)     Distribution beginning before death     62  
 
  (b)     Distribution beginning after death     62  
 
  (c)     Treatment of trust beneficiaries as Designated Beneficiaries     63  
 
  (d)     Trust beneficiary qualifying for marital deduction     63  
10.3
  Definitions     64  
 
  (a)     Required Beginning Date     64  
 
  (b)     Five-Percent Owner     64  
 
  (c)     Designated Beneficiary     64  
 
  (d)     Applicable Life Expectancy     64  
 
  (e)     Life Expectancy     65  
 
  (f)     Distribution Calendar Year     65  
 
  (g)     Participant’s Benefit     65  
10.4
  GUST Elections     65  
 
  (a)     Distributions under Old-Law Required Beginning Date rules     65  

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

vi



--------------------------------------------------------------------------------



 



             
 
  (b)     Option to postpone distributions     65  
 
  (c)     Election to stop minimum required distributions     66  
10.5
  Transitional Rule     67  
 
           
 
  ARTICLE 11        
 
  PLAN ADMINISTRATION AND SPECIAL OPERATING RULES        
 
           
11.1
  Plan Administrator     68  
 
  (a)     Acceptance of responsibility by designated Plan Administrator     68  
 
  (b)     Resignation of designated Plan Administrator     68  
 
  (c)     Named Fiduciary     68  
11.2
  Duties and Powers of the Plan Administrator     68  
 
  (a)     Delegation of duties and powers     68  
 
  (b)     Specific duties and powers     68  
11.3
  Employer Responsibilities     69  
11.4
  Plan Administration Expenses     69  
11.5
  Qualified Domestic Relations Orders (QDROs)     69  
 
  (a)     In general     69  
 
  (b)     Qualified Domestic Relations Order (QDRO)     69  
 
  (c)     Recognition as a QDRO     69  
 
  (d)     Contents of QDRO     70  
 
  (e)     Impermissible QDRO provisions     70  
 
  (f)     Immediate distribution to Alternate Payee     70  
 
  (g)     No fee for QDRO determination     70  
 
  (h)     Default QDRO procedure     70  
11.6
  Claims Procedure     71  
 
  (a)     Filing a claim     71  
 
  (b)     Notification of Plan Administrator's decision     72  
 
  (c)     Review procedure     72  
 
  (d)     Decision on review     72  
 
  (e)     Default claims procedure     72  
11.7
  Operational Rules for Short Plan Years      72  
11.8
  Operational Rules for Related Employer Groups     73  
 
           
 
  ARTICLE 12        
 
  TRUST PROVISIONS        
 
           
12.1
  Creation of Trust     74  
12.2
  Trustee     74  
 
  (a)     Discretionary Trustee     74  
 
  (b)     Directed Trustee     74  
12.3
  Trustee’s Responsibilities Regarding Administration of Trust     74  
12.4
  Trustee’s Responsibility Regarding Investment of Plan Assets     75  
12.5
  More than One Person as Trustee     76  
12.6
  Annual Valuation     76  
12.7
  Reporting to Plan Administrator and Employer     76  
12.8
  Reasonable Compensation     76  

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

vii



--------------------------------------------------------------------------------



 



             
12.9
  Resignation and Removal of Trustee     77  
12.10
  Indemnification of Trustee     77  
12.11
  Appointment of Custodian     77  
 
           
 
  ARTICLE 13        
 
  PLAN ACCOUNTING AND INVESTMENTS        
 
           
13.1
  Participant Accounts     78  
13.2
  Value of Participant Accounts     78  
 
  (a)     Periodic valuation     78  
 
  (b)     Daily valuation     78  
13.3
  Adjustments to Participant Accounts     78  
 
  (a)     Distributions and forfeitures from a Participant’s Account     78  
 
  (b)     Life insurance premiums and dividends     78  
 
  (c)     Contributions and forfeitures allocated to a Participant’s Account    
78  
 
  (d)     Net income or loss     78  
13.4
  Procedures for Determining Net Income or Loss     78  
 
  (a)     Net income or loss attributable to General Trust Account     78  
 
  (b)     Net income or loss attributable to a Directed Account     79  
 
  (c)     Share or unit accounting     79  
 
  (d)     Suspense accounts     79  
13.5
  Investments under the Plan     80  
 
  (a)     Investment options     80  
 
  (b)     Limitations on the investment in Qualifying Employer Securities and
Qualifying Employer Real Property     80  
 
  (c)     Participant direction of investments     81  
 
           
 
  ARTICLE 14        
 
  PARTICIPANT LOANS        
 
           
14.1
  Default Loan Policy     83  
14.2
  Administration of Loan Program     83  
14.3
  Availability of Participant Loans     83  
14.4
  Reasonable Interest Rate     83  
14.5
  Adequate Security     83  
14.6
  Periodic Repayment     84  
 
  (a)     Unpaid leave of absence     84  
 
  (b)     Military leave     84  
14.7
  Loan Limitations     84  
14.8
  Segregated Investment     85  
14.9
  Spousal Consent     85  
14.10
  Procedures for Loan Default     85  
14.11
  Termination of Employment     86  
 
  (a)     Offset of outstanding loan     86  
 
  (b)     Direct Rollover     86  
 
  (c)     Modified loan policy     86  

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

viii



--------------------------------------------------------------------------------



 



             
 
  ARTICLE 15        
 
  INVESTMENT IN LIFE INSURANCE        
 
           
15.1
  Investment in Life Insurance     87  
15.2
  Incidental Life Insurance Rules     87  
 
  (a)     Ordinary life insurance policies     87  
 
  (b)     Life insurance policies other than ordinary life     87  
 
  (c)     Combination of ordinary and other life insurance policies     87  
 
  (d)     Exception for certain profit sharing and 401(k) plans     87  
 
  (e)     Exception for Employee After-Tax Contributions and Rollover
Contributions     87  
15.3
  Ownership of Life Insurance Policies     87  
15.4
  Evidence of Insurability     87  
15.5
  Distribution of Insurance Policies     87  
15.6
  Discontinuance of Insurance Policies     88  
15.7
  Protection of Insurer     88  
15.8
  No Responsibility for Act of Insurer     88  
 
           
 
  ARTICLE 16        
 
  TOP-HEAVY PLAN REQUIREMENTS        
 
           
16.1
  In General     89  
16.2
  Top-Heavy Plan Consequences     89  
 
  (a)     Minimum allocation for Non-Key Employees     89  
 
  (b)     Special Top-Heavy Vesting Rules     91  
16.3
  Top-Heavy Definitions     91  
 
  (a)     Determination Date     91  
 
  (b)     Determination Period     91  
 
  (c)     Key Employee     91  
 
  (d)     Permissive Aggregation Group     91  
 
  (e)     Present Value     91  
 
  (f)     Required Aggregation Group     92  
 
  (g)     Top-Heavy Plan     92  
 
  (h)     Top-Heavy Ratio     92  
 
  (i)     Total Compensation     93  
 
  (j)     Valuation Date     93  
 
           
 
  ARTICLE 17        
 
  401(k) PLAN PROVISIONS        
 
           
17.1
  Limitation on the Amount of Section 401(k) Deferrals     94  
 
  (a)     In general     94  
 
  (b)     Maximum deferral limitation     94  
 
  (c)     Correction of Code §402(g) violation     94  
17.2
  Nondiscrimination Testing of Section 401(k) Deferrals – ADP Test     95  
 
  (a)     ADP Test testing methods     95  
 
  (b)     Special rule for first Plan Year     96  
 
  (c)     Use of QMACs and QNECs under the ADP Test     96  

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

ix



--------------------------------------------------------------------------------



 



             
 
  (d)     Correction of Excess Contributions     96  
 
  (e)     Adjustment of deferral rate for Highly Compensated Employees     98  
17.3
  Nondiscrimination Testing of Employer Matching Contributions and Employee
After-Tax        
 
  Contributions – ACP Test     98  
 
  (a)     ACP Test testing methods     98  
 
  (b)     Special rule for first Plan Year     99  
 
  (c)     Use of Section 401(k) Deferrals and QNECs under the ACP Test     99  
 
  (d)     Correction of Excess Aggregate Contributions     99  
 
  (e)     Adjustment of contribution rate for Highly Compensated Employees    
101  
17.4
  Multiple Use Test     101  
 
  (a)     Aggregate Limit     101  
 
  (b)     Correction of the Multiple Use Test     101  
17.5
  Special Testing Rules     102  
 
  (a)     Special rule for determining ADP and ACP of Highly Compensated
Employee Group     102  
 
  (b)     Aggregation of plans     102  
 
  (c)     Disaggregation of plans     102  
 
  (d)     Special rules for the Prior Year Testing Method     103  
17.6
  Safe Harbor 401(k) Plan Provisions     103  
 
  (a)     Safe harbor conditions     103  
 
  (b)     Deemed compliance with ADP Test     107  
 
  (c)     Deemed compliance with ACP Test     107  
 
  (d)     Rules for applying the ACP Test     108  
 
  (e)     Aggregated plans     108  
 
  (f)     First year of plan     108  
17.7
  Definitions     108  
 
  (a)     ACP - Average Contribution Percentage     108  
 
  (b)     ADP - Average Deferral Percentage     108  
 
  (c)     Excess Aggregate Contributions     108  
 
  (d)     Excess Contributions     109  
 
  (e)     Highly Compensated Employee Group     109  
 
  (f)     Nonhighly Compensated Employee Group     109  
 
  (g)     QMACs – Qualified Matching Contribution     109  
 
  (h)     QNECs – Qualified Nonelective Contributions     109  
 
  (i)     Testing Compensation     109  
 
           
 
  ARTICLE 18        
 
  PLAN AMENDMENTS AND TERMINATION        
 
           
18.1
  Plan Amendments     110  
 
  (a)     Amendment by the Prototype Sponsor     110  
 
  (b)     Amendment by the Employer     110  
 
  (c)     Protected Benefits     111  
18.2
  Plan Termination     111  
 
  (a)     Full and immediate vesting     111  
 
  (b)     Distribution procedures     111  

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

x



--------------------------------------------------------------------------------



 



             
 
  (c)     Termination upon merger, liquidation or dissolution of the Employer  
  112  
18.3
  Merger or Consolidation     112  
 
           
 
  ARTICLE 19        
 
  MISCELLANEOUS        
 
           
19.1
  Exclusive Benefit     113  
19.2
  Return of Employer Contributions     113  
 
  (a)     Mistake of fact     113  
 
  (b)     Disallowance of deduction     113  
 
  (c)     Failure to initially qualify     113  
19.3
  Alienation or Assignment     113  
19.4
  Participants’ Rights     113  
19.5
  Military Service     113  
19.6
  Paired Plans     113  
19.7
  Annuity Contract     114  
19.8
  Use of IRS compliance programs     114  
19.9
  Loss of Prototype Status     114  
19.10
  Governing Law     114  
19.11
  Waiver of Notice     114  
19.12
  Use of Electronic Media     114  
19.13
  Severability of Provisions     114  
19.14
  Binding Effect     114  
 
           
 
  ARTICLE 20        
 
  GUST ELECTIONS AND EFFECTIVE DATES        
 
           
20.1
  GUST Effective Dates     115  
20.2
  Highly Compensated Employee Definition     115  
 
  (a)     Top-Paid Group Test     115  
 
  (b)     Calendar Year Election     115  
 
  (c)     Old-Law Calendar Year Election     115  
20.3
  Required Minimum Distributions     116  
20.4
  $5,000 Involuntary Distribution Threshold     116  
20.5
  Repeal of Family Aggregation for Allocation Purposes     116  
20.6
  ADP/ACP Testing Methods     116  
20.7
  Safe Harbor 401(k) Plan     116  
 
           
 
  ARTICLE 21        
 
  PARTICIPATION BY RELATED EMPLOYERS (CO-SPONSORS)        
 
           
21.1
  Co-Sponsor Adoption Page     117  
21.2
  Participation by Employees of Co-Sponsor     117  
21.3
  Allocation of Contributions and Forfeitures     117  
21.4
  Co-Sponsor No Longer a Related Employer     117  
 
  (a)     Manner of discontinuing participation     117  
 
  (b)     Multiple employer plan     117  
21.5
  Special Rules for Standardized Agreements     117  

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

xi



--------------------------------------------------------------------------------



 



             
 
  (a)     New Related Employer     118  
 
  (b)     Former Related Employer     118  
 
           
 
  ARTICLE 22        
 
  PLAN DEFINITIONS        
 
           
22.1
  Account     119  
22.2
  Account Balance     119  
22.3
  Accrued Benefit     119  
22.4
  ACP -- Average Contribution Percentage     119  
22.5
  ACP Test -- Actual Contribution Percentage Test     119  
22.6
  Actual Hours Crediting Method     119  
22.7
  Adoption Agreement     119  
22.8
  ADP -- Average Deferral Percentage     119  
22.9
  ADP Test -- Actual Deferral Percentage Test     119  
22.10
  Agreement     119  
22.11
  Aggregate Limit     119  
22.12
  Alternate Payee     119  
22.13
  Anniversary Year Method     119  
22.14
  Anniversary Years     119  
22.15
  Annual Additions     120  
22.16
  Annual Additions Limitation     120  
22.17
  Annuity Starting Date     120  
22.18
  Applicable Life Expectancy     120  
22.19
  Applicable Percentage     120  
22.20
  Average Compensation     120  
22.21
  Averaging Period     120  
22.22
  Balance Forward Method     120  
22.23
  Basic Plan Document     120  
22.24
  Beneficiary     120  
22.25
  BPD     120  
22.26
  Break-in-Service - Eligibility     120  
22.27
  Break-in-Service - Vesting     120  
22.28
  Calendar Year Election     120  
22.29
  Cash-Out Distribution     120  
22.30
  Code     120  
22.31
  Code §415 Safe Harbor Compensation     121  
22.32
  Compensation Dollar Limitation     121  
22.33
  Co-Sponsor     121  
22.34
  Co-Sponsor Adoption Page     121  
22.35
  Covered Compensation     121  
22.36
  Cumulative Disparity Limit     121  
22.37
  Current Year Testing Method     121  
22.38
  Custodian     121  
22.39
  Davis-Bacon Act Service     121  

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

xii



--------------------------------------------------------------------------------



 



             
22.40
  Davis-Bacon Contribution Formula     121  
22.41
  Defined Benefit Plan     121  
22.42
  Defined Benefit Plan Fraction     122  
22.43
  Defined Contribution Plan     122  
22.44
  Defined Contribution Plan Dollar Limitation     122  
22.45
  Defined Contribution Plan Fraction     122  
22.46
  Designated Beneficiary     122  
22.47
  Determination Date     122  
22.48
  Determination Period     122  
22.49
  Determination Year     122  
22.50
  Directed Account     122  
22.51
  Directed Trustee     122  
22.52
  Direct Rollover     122  
22.53
  Disabled     122  
22.54
  Discretionary Trustee     122  
22.55
  Distribution Calendar Year     122  
22.56
  Distribution Commencement Date     122  
22.57
  Early Retirement Age     122  
22.58
  Earned Income     122  
22.59
  Effective Date     123  
22.60
  Elapsed Time Method     123  
22.61
  Elective Deferrals     123  
22.62
  Eligibility Computation Period     123  
22.63
  Eligible Participant     123  
22.64
  Eligible Rollover Distribution     123  
22.65
  Eligible Retirement Plan     123  
22.66
  Employee     123  
22.67
  Employee After-Tax Contribution Account     124  
22.68
  Employee After-Tax Contributions     124  
22.69
  Employer     124  
22.70
  Employer Contribution Account     124  
22.71
  Employer Contributions     124  
22.72
  Employer Matching Contribution Account     124  
22.73
  Employer Matching Contributions     124  
22.74
  Employer Nonelective Contributions     124  
22.75
  Employment Commencement Date     124  
22.76
  Employment Period     124  
22.77
  Entry Date     124  
22.78
  Equivalency Method     124  
22.79
  ERISA     124  
22.80
  Excess Aggregate Contributions     124  
22.81
  Excess Amount     124  
22.82
  Excess Compensation     124  
22.83
  Excess Contributions     125  

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

xiii



--------------------------------------------------------------------------------



 



             
22.84
  Excess Deferrals     125  
22.85
  Excluded Employee     125  
22.86
  Fail-Safe Coverage Provision     125  
22.87
  Favorable IRS Letter     125  
22.88
  Five-Percent Owner     125  
22.89
  Five-Year Forfeiture Break in Service     125  
22.90
  Flat Benefit     125  
22.91
  Flat Excess Benefit     125  
22.92
  Flat Offset Benefit     125  
22.93
  Former Related Employer     125  
22.94
  Four-Step Formula     125  
22.95
  General Trust Account     125  
22.96
  GUST Legislation     125  
22.97
  Hardship     125  
22.98
  Highest Average Compensation     125  
22.99
  Highly Compensated Employee     125  
 
  (a)     Definition     125  
 
  (b)     Other Definitions     126  
 
  (c)     Application of Highly Compensated Employee definition     126  
22.100
  Highly Compensated Employee Group     126  
22.101
  Hour of Service     126  
 
  (a)     Performance of duties     126  
 
  (b)     Nonperformance of duties     126  
 
  (c)     Back pay award     127  
 
  (d)     Related Employers/Leased Employees     127  
 
  (e)     Maternity/paternity leave     127  
22.102
  Included Compensation     127  
22.103
  Insurer     128  
22.104
  Integrated Benefit Formula     128  
22.105
  Integration Level     128  
22.106
  Investment Manager     128  
22.107
  Key Employee     128  
22.108
  Leased Employee     128  
22.109
  Life Expectancy     128  
22.110
  Limitation Year     128  
22.111
  Lookback Year     128  
22.112
  Maximum Disparity Percentage     128  
22.113
  Maximum Offset Percentage     128  
22.114
  Maximum Permissible Amount     128  
22.115
  Measuring Period     128  
22.116
  Multiple Use Test     128  
22.117
  Named Fiduciary     128  
22.118
  Net Profits     128  
22.119
  New Related Employer     128  

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

xiv



--------------------------------------------------------------------------------



 



             
22.120
  Nonhighly Compensated Employee     129  
22.121
  Nonhighly Compensated Employee Group     129  
22.122
  Nonintegrated Benefit Formula     129  
22.123
  Non-Key Employee     129  
22.124
  Nonresident Alien Employees     129  
22.125
  Nonstandardized Agreement     129  
22.126
  Normal Retirement Age     129  
22.127
  Offset Compensation     129  
22.128
  Offset Benefit Formula     129  
22.129
  Old-Law Calendar Year Election     129  
22.130
  Old-Law Required Beginning Date     129  
22.131
  Owner-Employee     129  
22.132
  Paired Plans     129  
22.133
  Participant     129  
22.134
  Period of Severance     129  
22.135
  Permissive Aggregation Group     129  
22.136
  Permitted Disparity Method     129  
22.137
  Plan     129  
22.138
  Plan Administrator     130  
22.139
  Plan Year     130  
22.140
  Pre-Age 35 Waiver     130  
22.141
  Predecessor Employer     130  
22.142
  Predecessor Plan     130  
22.143
  Present Value     130  
22.144
  Present Value Stated Benefit     130  
22.145
  Prior Year Testing Method     130  
22.146
  Pro Rata Allocation Method     130  
22.147
  Projected Annual Benefit     130  
22.148
  Protected Benefit     130  
22.149
  Prototype Plan     130  
22.150
  Prototype Sponsor     130  
22.151
  QDRO -- Qualified Domestic Relations Order     130  
22.152
  QJSA -- Qualified Joint and Survivor Annuity     130  
22.153
  QMAC Account     130  
22.154
  QMACs -- Qualified Matching Contributions     130  
22.155
  QNEC Account     131  
22.156
  QNECs -- Qualified Nonelective Contributions     131  
22.157
  QPSA -- Qualified Preretirement Survivor Annuity     131  
22.158
  QPSA Election Period     131  
22.159
  Qualified Election     131  
22.160
  Qualified Transfer     131  
22.161
  Qualifying Employer Real Property     131  
22.162
  Qualifying Employer Securities     131  
22.163
  Reemployment Commencement Date     131  

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

xv



--------------------------------------------------------------------------------



 



             
22.164
  Related Employer     131  
22.165
  Required Aggregation Group     131  
22.166
  Required Beginning Date     131  
22.167
  Reverse QNEC Method     131  
22.168
  Rollover Contribution Account     131  
22.169
  Rollover Contribution     131  
22.170
  Rule of Parity Break in Service     131  
22.171
  Safe Harbor 401(k) Plan     131  
22.172
  Safe Harbor Contribution     131  
22.173
  Safe Harbor Matching Contribution Account     131  
22.174
  Safe Harbor Matching Contributions     132  
22.175
  Safe Harbor Nonelective Contribution Account     132  
22.176
  Safe Harbor Nonelective Contributions     132  
22.177
  Salary Reduction Agreement     132  
22.178
  Section 401(k) Deferral Account     132  
22.179
  Section 401(k) Deferrals     132  
22.180
  Self-Employed Individual     132  
22.181
  Shareholder-Employee     132  
22.182
  Shift-to-Plan-Year Method     132  
22.183
  Short Plan Year     132  
22.184
  Social Security Retirement Age     132  
22.185
  Standardized Agreement     132  
22.186
  Stated Benefit     132  
22.187
  Straight Life Annuity     132  
22.188
  Successor Plan     133  
22.189
  Taxable Wage Base     133  
22.190
  Testing Compensation     133  
22.191
  Theoretical Reserve     133  
22.192
  Three Percent Method     133  
22.193
  Top-Paid Group     133  
22.194
  Top-Paid Group Test     133  
22.195
  Top-Heavy Plan     133  
22.196
  Top-Heavy Ratio     133  
22.197
  Total Compensation     133  
 
  (a)     W-2 Wages     133  
 
  (b)     Withholding Wages     133  
 
  (c)     Code §415 Safe Harbor Compensation     133  
22.198
  Transfer Account     134  
22.199
  Trust     134  
22.200
  Trustee     134  
22.201
  Two-Step Formula     134  
22.202
  Union Employee     134  
22.203
  Unit Benefit     134  
22.204
  Unit Excess Benefit     134  

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

xvi



--------------------------------------------------------------------------------



 



             
22.205
  Unit Offset Benefit     134  
22.206
  Valuation Date     134  
22.207
  Vesting Computation Period     134  
22.208
  W-2 Wages     135  
22.209
  Withholding Wages     135  
22.210
  Year of Participation     135  
22.211
  Year of Service     135  

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

xvii



--------------------------------------------------------------------------------



 



ARTICLE 1
PLAN ELIGIBILITY AND PARTICIPATION

This Article contains the rules for determining when an Employee becomes
eligible to participate in the Plan. Part 1 and Part 2 of the Agreement contain
specific elections for applying these Plan eligibility and participation rules.
Article 6 of this BPD and Part 7 of the Agreement contain special service
crediting elections to override the default provisions under this Article.



1.1   Eligibility for Plan Participation. An Employee who satisfies the Plan’s
minimum age and service conditions (as elected in Part 1, #5 of the Agreement)
is eligible to participate in the Plan beginning on the Entry Date selected in
Part 2 of the Agreement, unless he/she is specifically excluded from
participation under Part 1, #4 of the Agreement. An Employee who has satisfied
the Plan’s minimum age and service conditions and is employed on his/her Entry
Date is referred to as an Eligible Participant. (See Section 1.7 below for the
rules regarding an Employee who terminates employment prior to his/her Entry
Date.) An Employee who is excluded from participation under Part 1, #4 of the
Agreement is referred to as an Excluded Employee.   1.2   Excluded Employees.
Unless specifically excluded under Part 1, #4 of the Agreement, all Employees of
the Employer are entitled to participate under the Plan upon becoming an
Eligible Participant. Any Employee who is excluded under Part 1, #4 of the
Agreement may not participate under the Plan, unless such Excluded Employee
subsequently becomes a member of an eligible class of Employees. (See
Section 1.8(b) of this Article for rules regarding an Excluded Employee’s entry
into the Plan if he/she subsequently becomes a member of an eligible class of
Employees.)

The Employer may elect under Part 1, #4 of the 401(k) Agreement to exclude
different groups of Employees for Section 401(k) Deferrals, Employer Matching
Contributions, and Employer Nonelective Contributions. Unless provided otherwise
under Part 1, #4.f. of the Nonstandardized 401(k) Agreement, for purposes of
determining the Excluded Employees, any selection made with respect to Section
401(k) Deferrals also will apply to any Employee After-Tax Contributions and any
Safe Harbor Contributions; any selections made with respect to Employer Matching
Contributions also will apply to any Qualified Matching Contributions (QMACs);
and any selections made with respect to Employer Nonelective Contributions also
will apply to any Qualified Nonelective Contributions (QNECs).



  (a)   Independent contractors. Any individual who is an independent
contractor, or who performs services with the Employer under an agreement that
identifies the individual as an independent contractor, is specifically excluded
from the Nonstandardized Plan. In the event the Internal Revenue Service
(IRS) retroactively reclassifies such an individual as an Employee, the
reclassified Employee will become an Eligible Participant on the date the IRS
issues a final determination regarding his/her employment status (or the
individual’s Entry Date, if later), unless the individual is otherwise excluded
from participation under Part 1, #4 of the Nonstandardized Agreement. For
periods prior to the date of such final determination, the reclassified Employee
will not have any rights to accrued benefits under the Plan, except as agreed to
by the Employer and the IRS, or as set forth in an amendment adopted by the
Employer.     (b)   Leased Employees. If an individual is a Leased Employee,
such individual is treated as an Employee of the Employer and may participate
under the Plan upon satisfying the Plan’s minimum age and service conditions,
unless the Employer elects to exclude Leased Employees from participation under
Part 1, #4.d. of the Nonstandardized Agreement.



  (1)   Definition of Leased Employee. Effective for Plan Years beginning after
December 31, 1996, a Leased Employee, as defined in Code §414(n), is an
individual who performs services for the Employer on a substantially full time
basis for a period of at least one year pursuant to an agreement between the
Employer and a leasing organization, provided such services are performed under
the primary direction or control of the recipient Employer. For Plan Years
beginning before January 1, 1997, the definition of Leased Employee is as
defined under Code §414(n), as in effect for such years.     (2)   Credit for
benefits. If a Leased Employee receives contributions or benefits under a plan
maintained by the leasing organization that are attributable to services
performed for the Employer, such contributions or benefits shall be treated as
provided by the Employer.     (3)   Safe harbor plan. A Leased Employee will not
be considered an Employee of the Employer if such Leased Employee is covered by
a money purchase plan of the leasing organization which provides: (i) a
nonintegrated employer contribution of at least 10% of compensation,
(ii) immediate participation, and (iii) full and immediate vesting. For this
paragraph to apply, Leased Employees must not constitute more than 20% of the
total Nonhighly Compensated Employees of the Employer.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

1



--------------------------------------------------------------------------------



 



1.3   Employees of Related Employers. Employees of the Employer that executes
the Signature Page of the Agreement and Employees of any Related Employer that
executes a Co-Sponsor Adoption Page under the Agreement are eligible to
participate in this Plan.



  (a)   Nonstandardized Agreement. In a Nonstandardized Agreement, a Related
Employer is not required to execute a Co-Sponsor Adoption Page. However,
Employees of a Related Employer that does not execute a Co-Sponsor Adoption Page
are not eligible to participate in the Plan.     (b)   Standardized Agreement.
In a Standardized Agreement, Employees of all Related Employers are eligible to
participate under the Plan upon satisfying any required minimum age and/or
service conditions (unless otherwise excluded under Part 1, #4 of the
Agreement). All Related Employers (who have Employees who may be eligible under
the Plan) must execute a Co-Sponsor Adoption Page under the Agreement, so the
Employees of such Related Employers are eligible to become Participants in the
Plan. (See Article 21 for applicable rules if a Related Employer does not sign
the Co-Sponsor Adoption Page and the effect of an acquisition or disposition
transaction that is described in Code §410(b)(6)(C).)



1.4   Minimum Age and Service Conditions. Part 1, #5 of the Agreement contains
specific elections as to the minimum age and service conditions which an
Employee must satisfy prior to becoming eligible to participate under the Plan.
An Employee may be required to attain a specific age or to complete a certain
amount of service with the Employer prior to commencing participation under the
Plan. If no minimum age or service conditions apply to a particular contribution
(i.e., the Employer elects “None” under Part 1, #5.a. of the Agreement), an
Employee is treated as satisfying the Plan’s eligibility requirements on the
individual’s Employment Commencement Date.

Different age and service conditions may be selected under Part 1, #5 of the
401(k) Agreement for Section 401(k) Deferrals, Employer Matching Contributions,
and Employer Nonelective Contributions. For purposes of applying the eligibility
conditions under Part 1, #5, any selection made with respect to Section 401(k)
Deferrals also will apply to any Employee After-Tax Contributions; any
selections made with respect to Employer Matching Contributions also will apply
to any Qualified Matching Contributions (QMACs); and any selections made with
respect to Employer Nonelective Contributions also will apply to any Qualified
Nonelective Contributions (QNECs), unless otherwise provided under Part 1, #5.f.
of the Nonstandardized 401(k) Agreement. In addition, any eligibility conditions
selected with respect to Section 401(k) Deferrals also will apply to any Safe
Harbor Contributions designated under Part 4E of the 401(k) Agreement, unless
otherwise provided under Part 4E, #30.d. of the 401(k) Agreement. If different
conditions apply for different contributions, the rules in this Article for
determining when an Employee is an Eligible Participant are applied separately
with respect to each set of eligibility conditions.



  (a)   Maximum permissible age and service conditions. Code §410(a) provides
limits on the maximum permissible age and service conditions that may be
required prior to Plan participation. The Employer may not require an Employee,
as a condition of Plan participation, to attain an age older than age 21. The
Employer also may not require an Employee to complete more than one Year of
Service, unless the Employer elects full and immediate vesting under Part 6 of
the Agreement, in which case the Employer may require an Employee to complete up
to two Years of Service. (The Employer may not require an Employee to complete
more than one Year of Service to be eligible to make Section 401(k) Deferrals
under the 401(k) Agreement.)     (b)   Year of Service. Unless the Employer
elects otherwise under Part 7, #23 of the Agreement [Part 7, #41 of the 401(k)
Agreement], an Employee will earn one Year of Service for purposes of applying
the eligibility rules under this Article if the Employee completes at least
1,000 Hours of Service with the Employer during an Eligibility Computation
Period (as defined in subsection (c) below). An Employee will receive credit for
a Year of Service, as of the end of the Eligibility Computation Period, if the
Employee completes the required Hours of Service during such period, even if the
Employee is not employed for the entire period. In calculating an Employee’s
Hours of Service for purposes of applying the eligibility rules under this
Article, the Employer will use the Actual Hours Crediting Method, unless elected
otherwise under Part 7 of the Agreement. (See Article 6 of this BPD for a
description of alternative service crediting methods.)     (c)   Eligibility
Computation Periods. For purposes of determining Years of Service under this
Article, an Employee’s initial Eligibility Computation Period is the 12-month
period beginning on the Employee’s Employment Commencement Date. If one Year of
Service is required for eligibility, and the Employee is not credited with a
Year of Service for the first Eligibility Computation Period, subsequent
Eligibility Computation Periods are calculated under the Shift-to-Plan-Year
Method, unless the Employer elects under Part 7, #24.a. of the Agreement
[Part 7, #42.a. of the 401(k) Agreement] to use the Anniversary Year Method. If
two Years of Service are required for eligibility, subsequent Eligibility
Computation Periods are measured on the Anniversary Year Method, unless the
Employer elects under Part 7, #24.b. of the Agreement [Part 7, #42.b. of the
401(k) Agreement] to use the Shift-to-Plan-Year Method. In the case of a 401(k)
Agreement in which a two Years of Service eligibility condition is used for
either Employer Matching Contributions or Employer Nonelective Contributions,
the method used to determine Eligibility Computation Periods for the two Years
of Service condition also will apply to any one Year of Service eligibility
condition used with respect to any other contributions under the Plan.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

2



--------------------------------------------------------------------------------



 



  (1)   Shift-to-Plan-Year Method. Under the Shift-to-Plan-Year Method, after
the initial Eligibility Computation Period, subsequent Eligibility Computation
Periods are measured using the Plan Year. In applying the Shift-to-Plan-Year
Method, the first Eligibility Computation Period following the shift to the Plan
Year is the first Plan Year that commences after the Employee’s Employment
Commencement Date. See Section 11.7 for rules that apply if there is a short
Plan Year.     (2)   Anniversary Year Method. Under the Anniversary Year Method,
after the initial Eligibility Computation Period, each subsequent Eligibility
Computation Period is the 12-month period commencing with the anniversary of the
Employee’s Employment Commencement Date.



  (d)   Application of eligibility rules.



  (1)   General rule – Effective Date. All Employees who have satisfied the
conditions for being an Eligible Participant (and have reached their Entry Date
(as determined under Part 2 of the Agreement)) as of the Effective Date of the
Plan are eligible to participate in the Plan as of the Effective Date (provided
the Employee is employed on such date and is not otherwise excluded from
participation under Part 1, #4 of the Agreement). If an Employee has satisfied
all the conditions for being an Eligible Participant as of the Effective Date of
the Plan, except the Employee has not yet reached his/her Entry Date, the
Employee will become an Eligible Participant on the appropriate Entry Date in
accordance with this Article.     (2)   Dual eligibility provision. The Employer
may modify the rule described in subsection (1) above by electing under Part 1,
#6.a. of the Nonstandardized Agreement [Part 1, #6 of the Standardized
Agreement] to treat all Employees employed on the Effective Date of the Plan as
Eligible Participants as of such date. Alternatively, the Employer may elect
under Part 1, #6.b. of the Nonstandardized Agreement to apply the dual
eligibility provision as of a specified date. Any Employee employed as of a date
designated under Part 1, #6 will be deemed to be an Eligible Participant as of
the later of such date or the Effective Date of this Plan, whether or not the
Employee has otherwise satisfied the eligibility conditions designated under
Part 1, #5 and whether or not the Employee has otherwise reached his/her Entry
Date (as designated under Part 2 of the Agreement). Thus, all eligible Employees
employed on the date designated under Part 1, #6 will commence participating
under the Plan as of the appropriate date.



  (e)   Amendment of age and service requirements. If the Plan’s minimum age and
service conditions are amended, an Employee who is an Eligible Participant
immediately prior to the effective date of the amendment is deemed to satisfy
the amended requirements. This provision may be modified under the special
Effective Date provisions under Appendix A of the Agreement.



1.5   Entry Dates. Part 2 of the Agreement contains specific elections regarding
the Entry Dates under the Plan. An Employee’s Entry Date is the date as of which
he/she is first considered an Eligible Participant. Depending on the elections
in Part 2 of the Agreement, the Entry Date may be the exact date on which an
Employee completes the Plan’s age and service conditions, or it might be some
date that occurs before or after such conditions are satisfied. If an Employee
is excluded from participation under Part 1, #4 of the Agreement, see the rules
under Section 1.8 of this Article.

The Employer may elect under Part 2 of the 401(k) Agreement to apply different
Entry Dates for Section 401(k) Deferrals, Employer Matching Contributions, and
Employer Nonelective Contributions. Unless provided otherwise in Part 2, #8.f.
of the Nonstandardized 401(k) Agreement, the Entry Date chosen for Section
401(k) Deferrals also applies to any Employee After-Tax Contributions and to any
Safe Harbor Contributions designated under Part 4E of the Agreement; the Entry
Date chosen for Employer Matching Contributions also applies to any Qualified
Matching Contributions (QMACs); and the Entry Date chosen for Employer
Nonelective Contributions also applies to any Qualified Nonelective
Contributions (QNECs).



  (a)   Entry Date requirements. Except as provided under Section 1.4(d)(2)
above, an Employee (other than an Excluded Employee) commences participation
under the Plan (i.e., becomes an Eligible Participant) as of the Entry Date
selected in Part 2 of the Agreement, provided the individual is employed by the
Employer on that Entry Date. (See Section 1.7 below for the rules applicable to
Employees who are not employed on the Entry Date.) In no event may an Eligible
Participant’s Entry Date be later than: (1) the first day of the Plan Year
beginning after the date on which the Eligible Participant satisfies the maximum
permissible minimum age and service conditions described in Section 1.4, or
(2) six months after the date the Eligible Participant satisfies such age and
service conditions.     (b)   Single annual Entry Date. If the Employer elects a
single annual Entry Date under Part 2, #8 of the Agreement, the maximum
permissible age and service conditions described in Section 1.4 above are
reduced by one-half (1/2) year, unless: (1) the Employer elects under Part 2,
#7.c. of the Agreement to use the Entry

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

3



--------------------------------------------------------------------------------



 



Date nearest the date the Employee satisfies the Plan’s minimum age and service
conditions and the Entry Date is the first day of the Plan Year or (2) the
Employer elects under Part 2, #7.d. of the Agreement to use the Entry Date
preceding the date the Employee satisfies the Plan’s minimum age and service
conditions.



1.6   Eligibility Break in Service Rules. For purposes of eligibility to
participate, an Employee is credited with all Years of Service earned with the
Employer, except as provided under the following Break in Service rules. In
applying these Break in Service rules, Years of Service and Breaks in Service
(as defined in Section 22.26) are measured on the same Eligibility Computation
Period as defined in Section 1.4(c) above.



  (a)   Rule of Parity Break in Service. This Break in Service rule applies only
to Participants who are totally nonvested (i.e., 0% vested) in their Employer
Contribution Account and Employer Matching Contribution Account, as applicable.
Under this Break in Service rule, if a nonvested Participant incurs a period of
consecutive one-year Breaks in Service which equals or exceeds the greater of
five (5) or the Participant’s aggregate number of Years of Service with the
Employer, all service earned prior to the consecutive Break in Service period
will be disregarded and the Participant will be treated as a new Employee for
purposes of determining eligibility under the Plan. The Employer may elect under
Part 7, #27 of the Agreement [Part 7, #45 of the 401(k) Agreement] not to apply
the Rule of Parity Break in Service rule.



  (1)   Previous application of the Rule of Parity Break in Service rule. In
determining a Participant’s aggregate Years of Service for purposes of applying
the Rule of Parity Break in Service, any Years of Service otherwise disregarded
under a previous application of this rule are disregarded.     (2)   Application
to the 401(k) Agreement. The Rule of Parity Break in Service rule applies only
to determine the individual’s right to resume as an Eligible Participant with
respect to his/her Employer Contribution Account and/or Employer Matching
Contribution Account. In determining whether a Participant is totally nonvested
for purposes of applying the Rule of Parity Break in Service rule, the
Participant’s Section 401(k) Deferral Account, Employee After-Tax Contribution
Account, QMAC Account, QNEC Account, Safe Harbor Nonelective Contribution
Account, Safe Harbor Matching Contribution Account, and Rollover Contribution
Account are disregarded.



  (b)   One-year Break in Service rule for Plans using a two Years of Service
eligibility condition. If the Employer elects to use the two Years of Service
eligibility condition under Part 1, #5.e. of the Agreement, any Employee who
incurs a one-year Break in Service before satisfying the two Years of Service
eligibility condition will not be credited with service earned before such
one-year Break in Service.     (c)   One-year holdout Break in Service rule. The
one-year holdout Break in Service rule will not apply unless the Employer
specifically elects in Part 7, #27.b. of the Nonstandardized Agreement [Part 7,
#45.b. of the Nonstandardized 401(k) Agreement] to have it apply. If the
one-year holdout Break in Service rule is elected, an Employee who has a
one-year Break in Service will not be credited for eligibility purposes with any
Years of Service earned before such one-year Break in Service until the Employee
has completed a Year of Service after the one-year Break in Service. (The
one-year holdout Break in Service rule does not apply under the Standardized
Agreements.)



  (1)   Operating rules. An Employee who is precluded from receiving Employer
Contributions (other than Section 401(k) Deferrals) as a result of the one-year
holdout Break in Service rule, and who completes a Year of Service following the
Break in Service, is reinstated as an Eligible Participant as of the first day
of the 12-month measuring period (determined under subsection (2) or (3) below)
during which the Employee completes the Year of Service. Unless otherwise
selected under Part 7, #45.b.(1)(b) of the Nonstandardized 401(k) Agreement, the
one-year holdout Break in Service rule does not apply to preclude an otherwise
Eligible Participant from making Section 401(k) Deferrals to the Plan. If the
Employer elects under Part 7, #45.b.(1)(b) of the Nonstandardized 401(k)
Agreement to have the one-year holdout Break in Service rule apply to Section
401(k) Deferrals, an Employee who is precluded from making Section 401(k)
Deferrals as a result of this Break in Service rule is re-eligible to make
Section 401(k) Deferrals immediately upon completing 1,000 Hours of Service with
the Employer during a subsequent measuring period (as determined under
subsection (2) or (3) below). No corrective action need be taken by the Employer
as a result of the failure to retroactively permit the Employee to make Section
401(k) Deferrals.     (2)   Plans using the Shift-to-Plan-Year Method. If the
Plan uses the Shift-to-Plan-Year Method (as defined in Section 1.4(c)(1)) for
measuring Years of Service, the period for determining whether an Employee
completes a Year of Service following the one-year Break in Service is the
12-month period commencing on the Employee’s Reemployment Commencement Date and,
if necessary, subsequent Plan Years beginning with the Plan Year which includes
the first anniversary of the Employee’s Reemployment Commencement Date.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

4



--------------------------------------------------------------------------------



 



  (3)   Plans using Anniversary Year Method. If the Plan uses the Anniversary
Year Method (as defined in Section 1.4(c)(2)) for measuring Years of Service,
the period for determining whether an Employee completes a Year of Service
following the one-year Break in Service is the 12-month period which commences
on the Employee’s Reemployment Commencement Date and, if necessary, subsequent
12-month periods beginning on anniversaries of the Employee’s Reemployment
Commencement Date.



1.7   Eligibility upon Reemployment. Subject to the Break in Service rules under
Section 1.6, a former Employee is reinstated as an Eligible Participant
immediately upon rehire if the Employee had satisfied the Plan’s minimum age and
service conditions prior to termination of employment, regardless of whether the
Employee was actually employed on his/her Entry Date, unless the Employee is an
Excluded Employee upon his/her return to employment. This requirement is deemed
satisfied if a rehired Employee is permitted to commence making Section 401(k)
Deferrals as of the beginning of the first payroll period commencing after the
Employee’s Reemployment Commencement Date.

If an Employee is reemployed prior to his/her Entry Date, the Employee does not
become an Eligible Participant under the Plan until such Entry Date. A rehired
Employee who had not satisfied the Plan’s minimum age and service conditions
prior to termination of employment is eligible to participate in the Plan on the
appropriate Entry Date following satisfaction of the eligibility requirements
under this Article.



1.8   Operating Rules for Employees Excluded by Class.



  (a)   Eligible Participant becomes part of an excluded class of Employees. If
an Eligible Participant becomes part of an excluded class of Employees, his/her
status as an Eligible Participant ceases immediately. As provided in subsection
(b) below, such Employee’s status as an Eligible Participant will resume
immediately upon his/her returning to an eligible class of Employees, regardless
of whether such date is a normal Entry Date under the Plan, subject to the
application of any Break in Service rules under Section 1.6 and the special rule
for Section 401(k) Deferrals under subsection (b) below.



  (b)   Excluded Employee becomes part of an eligible class of Employee. If an
Excluded Employee becomes part of an eligible class of Employees, the following
rules apply. If the Entry Date that otherwise would have applied to such
Employee following his/her completion of the Plan’s minimum age and service
conditions has already passed, then the Employee becomes an Eligible Participant
on the date he/she becomes part of the eligible class of Employees, regardless
of whether such date is a normal Entry Date under the Plan. This requirement is
deemed satisfied if the Employee is permitted to commence making Section 401(k)
Deferrals as of the beginning of the first payroll period commencing after the
Employee becomes part of an eligible class of Employees. If the Entry Date that
would have applied to such Employee has not passed, then the Employee becomes an
Eligible Participant on such Entry Date. If the Employee has not satisfied the
Plan’s minimum age and service conditions, the Employee will become an Eligible
Participant on the appropriate Entry Date following satisfaction of the
eligibility requirements under this Article.



1.9   Relationship to Accrual of Benefits. An Eligible Participant is entitled
to accrue benefits in the Plan but will not necessarily do so in every Plan Year
that he/she is an Eligible Participant. Whether an Eligible Participant’s
Account receives an allocation of Employer Contributions depends on the
requirements set forth in Part 4 of the Agreement. If an Employee is an Eligible
Participant for purposes of making Section 401(k) Deferrals under the 401(k)
Agreement, such Employee is treated as an Eligible Participant under the Plan
regardless of whether he/she actually elects to make Section 401(k) Deferrals.  
1.10   Waiver of Participation. Unless the Employer elects otherwise under
Part 13, #57 of the Nonstandardized Agreement [Part 13, #75 of the
Nonstandardized 401(k) Agreement], an Eligible Participant may not waive
participation under the Plan. For this purpose, a failure to make Section 401(k)
Deferrals or Employee After-Tax Contributions under a 401(k) plan is not a
waiver of participation. The Employer may elect under Part 13, #57 of the
Nonstandardized Agreement [Part 13, #75 of the Nonstandardized 401(k) Agreement]
to permit Employees to make a one-time irrevocable election to not participate
under the Plan. Such election must be made upon inception of the Plan or at any
time prior to the time the Employee first becomes eligible to participate under
any plan maintained by the Employer. An Employee who makes a one-time
irrevocable election not to participate may not subsequently elect to
participate under the Plan. An Employee may not waive participation under a
Standardized Agreement.

An Employee who elects not to participate under this Section 1.10 is treated as
a nonbenefiting Employee for purposes of the minimum coverage requirements under
Code §410(b). However, an Employee who makes a one-time irrevocable election not
to participate, as described in the preceding paragraph, is not an Eligible
Participant for purposes of applying the ADP Test or ACP Test under the 401(k)
Agreement. See Section 17.7(e) and (f). A waiver of participation must be filed
in the manner, time and on the form required by the Plan Administrator.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

5



--------------------------------------------------------------------------------



 



ARTICLE 2
EMPLOYER CONTRIBUTIONS AND ALLOCATIONS

This Article describes how Employer Contributions are made to and allocated
under the Plan. The type of Employer Contributions that may be made under the
Plan and the method for allocating such contributions will depend on the type of
Plan involved. Section 2.2 of this BPD provides specific rules regarding
contributions and allocations under a profit sharing plan; Section 2.3 provides
the rules for a 401(k) plan; Section 2.4 provides the rules for a money purchase
plan; and Section 2.5 provides the rules for a target benefit plan. Part 4 of
the Agreement contains the elective provisions for the Employer to specify the
amount and type of Employer Contributions it will make under the Plan and to
designate any limits on the amount it will contribute to the Plan each year.
Employee After-Tax Contributions, Rollover Contributions and transfers to the
Plan are discussed in Article 3 and the allocation of forfeitures is discussed
in Article 5. Part 3 of the Agreement contains elective provisions for
determining an Employee’s Included Compensation for allocation purposes.



2.1   Amount of Employer Contributions. The Employer shall make Employer
Contributions to the Trust as determined under the contribution formula elected
in Part 4 of the Agreement. If this Plan is a 401(k) plan, Employer
Contributions include Section 401(k) Deferrals, Employer Nonelective
Contributions, Employer Matching Contributions, QNECs, QMACs, and Safe Harbor
Contributions, to the extent such contributions are elected under the 401(k)
Agreement. The Employer has the responsibility for determining the amount and
timing of Employer Contributions under the terms of the Plan.



  (a)   Limitation on Employer Contributions. Employer Contributions are subject
to the Annual Additions Limitation described in Article 7 of this BPD. If
allocations to a Participant exceed (or will exceed) such limitation, the excess
will be corrected in accordance with the rules under Article 7. In addition, the
Employer must comply with the special contribution and allocation rules for
Top-Heavy Plans under Article 16.     (b)   Limitation on Included Compensation.
For purposes of determining a Participant’s allocation of Employer Contributions
under this Article, the Included Compensation taken into account for any
Participant for a Plan Year may not exceed the Compensation Dollar Limitation
under Section 22.32.     (c)   Contribution of property. Subject to the consent
of the Trustee, the Employer may make its contribution to the Plan in the form
of property, provided such contribution does not constitute a prohibited
transaction under the Code or ERISA. The decision to make a contribution of
property is subject to the general fiduciary rules under ERISA.     (d)   Frozen
Plan. The Employer may designate under Part 4, #12 of the Agreement [#3 of the
401(k) Agreement] that the Plan is a frozen Plan. As a frozen Plan, the Employer
will not make any Employer Contributions with respect to Included Compensation
earned after the date identified in the Agreement, and if the Plan is a 401(k)
Plan, no Participant will be permitted to make Section 401(k) Deferrals or
Employee After-Tax Contributions to the Plan for any period following the
effective date identified in the Agreement.



2.2   Profit Sharing Plan Contribution and Allocations. This Section 2.2 sets
forth rules for determining the amount of any Employer Contributions under the
profit sharing plan Agreement. This Section 2.2 also applies for purposes of
determining any Employer Nonelective Contributions under the 401(k) plan
Agreement. In applying this Section 2.2 to the 401(k) Agreement, the term
Employer Contribution refers solely to Employer Nonelective Contributions. Any
reference to the Agreement under this Section 2.2 is a reference to the profit
sharing plan Agreement or 401(k) plan Agreement (as applicable).



  (a)   Amount of Employer Contribution. The Employer must designate under
Part 4, #12 of the profit sharing plan Agreement the amount it will contribute
as an Employer Contribution under the Plan. If the Employer adopts the 401(k)
plan Agreement and elects to make Employer Nonelective Contributions under
Part 4C of the Agreement, the Employer must complete Part 4C, #20 of the
Agreement, unless the only Employer Nonelective Contribution authorized under
the Plan is a QNEC under Part 4C, #22. An Employer Contribution authorized under
this Section may be totally within the Employer’s discretion or may be a fixed
amount determined as a uniform percentage of each Eligible Participant’s
Included Compensation or as a fixed dollar amount for each Eligible Participant.
An Employer Contribution under this Section will be allocated to the Eligible
Participants’ Employer Contribution Account in accordance with the allocation
formula selected under Part 4, #13 of the Agreement [Part 4C, #21 of the 401(k)
Agreement].



  (1)   Davis-Bacon Contribution Formula. The Employer may elect a Davis-Bacon
Contribution Formula under Part 4, #12.d. of the Nonstandardized Agreement
[Part 4C, #20.d. of the Nonstandardized 401(k) Agreement]. Under the Davis-Bacon
Contribution Formula, the Employer will provide an Employer Contribution for
each Eligible Participant who performs Davis-Bacon Act Service. For this
purpose, Davis-Bacon Act Service is any service performed by an Employee under a
public contract subject to the Davis-Bacon Act or to any other federal, state or
municipal prevailing wage law. Each such Eligible Participant will receive a
contribution based on the hourly

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

6



--------------------------------------------------------------------------------



 



contribution rate for the Participant’s employment classification, as designated
on Schedule A of the Agreement. Schedule A is incorporated as part of the
Agreement.

In applying the Davis-Bacon Contribution Formula under this subsection (1), the
following default rules will apply. The Employer may modify these default rules
under Part 4, #12.d.(2) of the Nonstandardized Agreement [Part 4C, #20.d.(2) of
the Nonstandardized 401(k) Agreement].



  (i)   Eligible Employees. Highly Compensated Employees are Excluded Employees
for purposes of receiving an Employer Contribution under the Davis-Bacon
Contribution Formula.     (ii)   Minimum age and service conditions. No minimum
age or service conditions will apply for purposes of determining an Employee’s
eligibility under the Davis-Bacon Contribution Formula.     (iii)   Entry Date.
For purposes of applying the Davis-Bacon Contribution Formula, an Employee
becomes an Eligible Participant on his/her Employment Commencement Date.    
(iv)   Allocation conditions. No allocation conditions (as described in
Section 2.6) will apply for purposes of determining an Eligible Participant’s
allocation under the Davis-Bacon Contribution Formula.     (v)   Vesting.
Employer Contributions made pursuant to the Davis-Bacon Contribution Formula are
always 100% vested.     (vi)   Offset of other Employer Contributions. The
contributions under the Davis Bacon Contribution Formula will not offset any
other Employer Contributions under the Plan. However, the Employer may elect
under Part 4, #12.d.(1) of the Nonstandardized Agreement [Part 4C, #20.d.(1) of
the Nonstandardized 401(k) Agreement] to offset any other Employer Contributions
made under the Plan by the contributions a Participant receives under the
Davis-Bacon Contribution Formula. Under the Nonstandardized 401(k) plan
Agreement, the Employer may elect under Part 4C, #20.d.(1) to apply the offset
under this subsection to Employer Nonelective Contributions, Employer Matching
Contributions, or both.



  (2)   Net Profits. The Employer may elect under Part 4, #12 of the Agreement
[Part 4B, #16 and Part 4C, #20 of the 401(k) Agreement], to limit any Employer
Contribution under the Plan to Net Profits. Unless modified in the Agreement,
Net Profits means the Employer’s net income or profits determined in accordance
with generally accepted accounting principles, without any reduction for taxes
based upon income, or the contributions made by the Employer under this Plan or
any other qualified plan. Unless specifically elected otherwise under Part 4,
#12.e.(2) of the Nonstandardized Agreement [Part 4C, #20.e.(2) of the
Nonstandardized 401(k) Agreement], this limit will not apply to any Employer
Contributions made under a Davis-Bacon Contribution Formula.     (3)   Multiple
formulas. If the Employer elects more than one Employer Contribution formula,
each formula is applied separately. The Employer’s aggregate Employer
Contribution for a Plan Year will be the sum of the Employer Contributions under
all such formulas.



  (b)   Allocation formula for Employer Contributions. The Employer must elect a
definite allocation formula under Part 4, #13 of the profit sharing plan
Agreement that determines how much of the Employer Contribution is allocated to
each Eligible Participant. If the Employer adopts the 401(k) plan Agreement and
elects to make an Employer Nonelective Contribution (other than a QNEC) under
Part 4C, #20 of the Agreement, Part 4C, #21 also must be completed designating
the allocation formula under the Plan. An Eligible Participant is only entitled
to an allocation if such Participant satisfies the allocation conditions
described in Part 4, #15 of the Agreement [Part 4C, #24 of the 401(k)
Agreement]. See Section 2.6.



  (1)   Pro Rata Allocation Method. If the Employer elects the Pro Rata
Allocation Method, a pro rata share of the Employer Contribution is allocated to
each Eligible Participant’s Employer Contribution Account. A Participant’s pro
rata share is determined based on the ratio such Participant’s Included
Compensation bears to the total of all Eligible Participants’ Included
Compensation. However, if the Employer elects under Part 4, #12.c. of the
Agreement [Part 4C, #20.c. of the 401(k) Agreement] to contribute a uniform
dollar amount for each Eligible Participant, the pro rata allocation method
allocates that uniform dollar amount to each Eligible Participant. If the
Employer elects a Davis-Bacon Contribution Formula under Part 4, #12.d. of the
Nonstandardized Agreement [Part 4C, #20.d. of the Nonstandardized 401(k)
Agreement], the Employer Contributions made pursuant to such formula will be
allocated to each Eligible

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

7



--------------------------------------------------------------------------------



 



Participant based on his/her Davis-Bacon Act Service in accordance with the
employment classifications identified under Schedule A of the Agreement.



  (2)   Permitted Disparity Method. If the Employer elects the Permitted
Disparity Method, the Employer Contribution is allocated to Eligible
Participants under the Two-Step Formula or the Four-Step Formula (as elected
under the Agreement). The Permitted Disparity Method only may apply if the
Employer elects under the Agreement to make a discretionary contribution. The
Employer may not elect the Permitted Disparity Method under the Plan if another
qualified plan of the Employer, which covers any of the same Employees, uses
permitted disparity in determining the allocation of contributions or the
accrual of benefits under the plan.

For purposes of applying the Permitted Disparity Method, Excess Compensation is
the portion of an Eligible Participant’s Included Compensation that exceeds the
Integration Level. The Integration Level is the Taxable Wage Base, unless the
Employer designates a different amount under Part 4, #14.b.(2) of the Agreement
[Part 4C, #23.b.(2) of the 401(k) Agreement].



  (i)   Two-Step Formula. If the Employer elects the Two-Step Formula, the
following allocation method applies. However, the Employer may elect under
Part 4, #14.b.(1) of the Agreement [Part 4C, #23.b.(1) of the 401(k) Agreement]
to have the Four-Step Method, as described in subsection (ii) below,
automatically apply for any Plan Year in which the Plan is a Top-Heavy Plan.



  (A)   Step One. The Employer Contribution is allocated to each Eligible
Participant’s Account in the ratio that each Eligible Participant’s Included
Compensation plus Excess Compensation for the Plan Year bears to the total
Included Compensation plus Excess Compensation of all Eligible Participants for
the Plan Year. The allocation under this Step One, as a percentage of each
Eligible Participant’s Included Compensation plus Excess Compensation, may not
exceed the Applicable Percentage under the following table:

          Integration Level   Applicable (as a % of the Taxable Wage Base)  
Percentage
100%
    5.7 %
More than 80% but less than 100%
    5.4 %
More than 20% and not more than 80%
    4.3 %
20% or less
    5.7 %



  (B)   Step Two. Any Employer Contribution remaining after Step One will be
allocated in the ratio that each Eligible Participant’s Included Compensation
for the Plan Year bears to the total Included Compensation of all Eligible
Participants for the Plan Year.



  (ii)   Four-Step Formula. If the Employer elects the Four-Step Formula, or if
the Plan is a Top-Heavy Plan and the Employer elects under the Agreement to have
the Four-Step Formula apply for any Plan Year that the Plan is a Top-Heavy Plan,
the following allocation method applies. The allocation under this Four-Step
Formula may be modified if the Employer maintains a Defined Benefit Plan and
elects under Part 13, #54.b. of the Agreement [Part 13, #72.b. of the 401(k)
Agreement] to provide a greater top-heavy minimum contribution. See
Section 16.2(a)(5)(ii).



  (A)   Step One. The Employer Contribution is allocated to each Eligible
Participant’s Account in the ratio that each Eligible Participant’s Total
Compensation for the Plan Year bears to all Eligible Participants’ Total
Compensation for the Plan Year, but not in excess of 3% of each Eligible
Participant’s Total Compensation.

For any Plan Year for which the Plan is a Top-Heavy Plan, an allocation will be
made under this subsection (A) to any Non-Key Employee who is an Eligible
Participant (and is not an Excluded Employee) if such individual is employed as
of the last day of the Plan Year, even if such individual fails to satisfy any
minimum Hours of Service allocation condition under Part 4, #15 of the Agreement
[Part 4C, #24 of the 401(k) Agreement]. If the Plan is a Top-Heavy 401(k) Plan,
an allocation also will be made under this subsection (A) to any

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

8



--------------------------------------------------------------------------------



 



Employee who is an Eligible Participant for purposes of making Section 401(k)
Deferrals under the Plan, even if the individual has not satisfied the minimum
age and service conditions under Part 1, #5 of the Agreement applicable to any
other contribution types.



  (B)   Step Two. Any Employer Contribution remaining after the allocation in
Step One will be allocated to each Eligible Participant’s Account in the ratio
that each Eligible Participant’s Excess Compensation for the Plan Year bears to
the Excess Compensation of all Eligible Participants for the Plan Year, but not
in excess of 3% of each Eligible Participant’s Included Compensation.     (C)  
Step Three. Any Employer Contribution remaining after the allocation in Step Two
will be allocated to each Eligible Participant’s Account in the ratio that the
sum of each Eligible Participant’s Included Compensation and Excess Compensation
bears to the sum of all Eligible Participants’ Included Compensation and Excess
Compensation. The allocation under this Step Three, as a percentage of each
Eligible Participant’s Included Compensation plus Excess Compensation, may not
exceed the Applicable Percentage under the following table:

          Integration Level   Applicable (as a % of the Taxable Wage Base)  
Percentage
100%
    2.7 %
More than 80% but less than 100%
    2.4 %
More than 20% and not more than 80%
    1.3 %
20% or less
    2.7 %



  (D)   Step Four. Any remaining Employer Contribution will be allocated to each
Eligible Participant’s Account in the ratio that each Eligible Participant’s
Included Compensation for the Plan Year bears to all Eligible Participants’
Included Compensation for that Plan Year.



  (3)   Uniform points allocation. The Employer may elect under Part 4, #13.c.
of the Nonstandardized Agreement [Part 4C, #21.c. of the Nonstandardized 401(k)
Agreement] to allocate the Employer Contribution under a uniform points
allocation formula. Under this formula, the allocation for each Eligible
Participant is determined based on the Eligible Participant’s total points for
the Plan Year, as determined under the Nonstandardized Agreement. An Eligible
Participant’s allocation of the Employer Contribution is determined by
multiplying the Employer Contribution by a fraction, the numerator of which is
the Eligible Participant’s total points for the Plan Year and the denominator of
which is the sum of the points for all Eligible Participants for the Plan Year.

An Eligible Participant will receive points for each year(s) of age and/or each
Year(s) of Service designated under Part 4, #13.c. of the Nonstandardized
Agreement [Part 4C, #21.c. of the Nonstandardized 401(k) Agreement]. In
addition, an Eligible Participant also may receive points based on his/her
Included Compensation, if the Employer so elects under the Nonstandardized
Agreement. Each Eligible Participant will receive the same number of points for
each designated year of age and/or service and the same number of points for
each designated level of Included Compensation. An Eligible Participant must
receive points for either age or service, or may receive points for both age and
service. If the Employer also provides points based on Included Compensation, an
Eligible Participant will receive points for each level of Included Compensation
designated under Part 4, #13.c.(3) of the Nonstandardized Agreement [Part 4C,
#21.c.(3) of the Nonstandardized 401(k) Agreement]. For this purpose, the
Employer may not designate a level of Included Compensation that exceeds $200.

To satisfy the nondiscrimination safe harbor under Treas. Reg. §1.401(a)(4)-2,
the average of the allocation rates for Highly Compensated Employees in the Plan
must not exceed the average of the allocation rates for the Nonhighly
Compensated Employees in the Plan. For this purpose, the average allocation
rates are determined in accordance with Treas. Reg. §1.401(a)(4)-2(b)(3)(B).



  (c)   Special rules for determining Included Compensation.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

9



--------------------------------------------------------------------------------



 



  (1)   Applicable period for determining Included Compensation. In determining
an Eligible Participant’s allocation under Part 4, #13 of the Agreement
[Part 4C, #21 of the 401(k) Agreement], the Participant’s Included Compensation
is determined separately for each period designated under Part 4, #14.a.(1) of
the Agreement [Part 4C, #23.a.(1) of the 401(k) Agreement]. If the Employer
elects the Permitted Disparity Method under Part 4, #13.b. of the Agreement
[Part 4C, #21.b. of the 401(k) Agreement], the period designated must be the
Plan Year. If the Employer elects the Pro Rata Allocation Method or the uniform
points allocation formula, and elects a period other than the Plan Year, a
Participant’s allocation of Employer Contributions will be determined separately
for each period based solely on Included Compensation for such period. The
Employer need not actually make the Employer Contribution during the designated
period, provided the total Employer Contribution for the Plan Year is allocated
based on the proper Included Compensation.     (2)   Partial period of
participation. If an Employee is an Eligible Participant for only part of a Plan
Year, the Employer Contribution formula(s) will be applied based on such
Employee’s Included Compensation for the period he/she is an Eligible
Participant. However, the Employer may elect under Part 4, #14.a.(2) of the
Agreement [Part 4C, #23.a.(2) of the 401(k) Agreement] to base the Employer
Contribution formula(s) on the Employee’s Included Compensation for the entire
Plan Year, including the portion of the Plan Year during which the Employee is
not an Eligible Participant. In applying this subsection (2) to the 401(k)
Agreement, an Employee’s status as an Eligible Participant is determined solely
with respect to the Employer Nonelective Contribution under Part 4C of the
Agreement.     (3)   Measurement period. Except as provided in subsection
(2) above, for purposes of determining an Eligible Participant’s allocation of
Employer Contributions, Included Compensation is measured on the Plan Year,
unless the Employer elects under Part 4, #14.a.(3) of the Nonstandardized
Agreement [Part 3, #11.b. of the Nonstandardized 401(k) Agreement] to measure
Included Compensation on the calendar year ending in the Plan Year or on the
basis of any other 12-month period ending in the Plan Year. If the Employer
elects to measure Included Compensation on the calendar year or other 12-month
period ending in the Plan Year, the Included Compensation of any Employee whose
Employment Commencement Date is less than 12 months before the end of such
period must be measured on the Plan Year or such Employee’s period of
participation, as determined under subsection (2) above. If the Employer adopts
the Nonstandardized 401(k) Agreement, any election under Part 3, #11.b. of the
Agreement applies for purposes of all contributions permitted under the
Agreement.



2.3   401(k) Plan Contributions and Allocations. This Section 2.3 applies if the
Employer has adopted the 401(k) plan Agreement. The 401(k) Agreement is a profit
sharing plan with a 401(k) feature. Any reference to the Agreement under this
Section 2.3 is a reference to the 401(k) Agreement. The Employer must designate
under Part 4 of the Agreement the amount and type of Employer Contributions it
will make under the Plan. Employer Contributions under a 401(k) plan are
generally subject to special limits and nondiscrimination rules. (See Article 17
for a discussion of the special rules that apply to the Employer Contributions
under a 401(k) plan.) The Employer may make any (or all) of the following
contributions under the 401(k) Agreement.



  (a)   Section 401(k) Deferrals. If so elected under Part 4A of the Agreement,
an Eligible Participant may enter into a Salary Reduction Agreement with the
Employer authorizing the Employer to withhold a specific dollar amount or a
specific percentage from the Participant’s Included Compensation and to deposit
such amount into the Participant’s Section 401(k) Deferral Account under the
Plan. An Eligible Participant may defer with respect to Included Compensation
that exceeds the Compensation Dollar Limitation, provided the deferrals
otherwise satisfy the limitations under Code §402(g) and any other limitations
under the Plan. A Salary Reduction Agreement may only relate to Included
Compensation that is not currently available at the time the Salary Reduction
Agreement is completed. An Employer may elect under Part 4A, #15 of the
Agreement to provide a special effective date solely for Section 401(k)
Deferrals under the Plan.

An Employee’s Section 401(k) Deferrals are treated as Employer Contributions for
all purposes under this Plan, except as otherwise provided under the Code or
Treasury regulations. If the Employer adopts the Nonstandardized 401(k)
Agreement and does not elect to allow Section 401(k) Deferrals under Part 4A of
the Agreement, the only contributions an Eligible Participant may make to the
Plan are Employee After-Tax Contributions as authorized under Article 3 of this
BPD and Part 4D of the Nonstandardized Agreement. In either case, an Eligible
Participant may also receive Employer Nonelective Contributions and/or Employer
Matching Contributions under the Plan, to the extent authorized under the
Agreement. (The Employee may not make Employee After-Tax Contributions under the
Standardized 401(k) Agreement.)



  (1)   Change in deferral election. At least once a year, an Eligible
Participant may enter into a new Salary Reduction Agreement, or may change
his/her elections under an existing Salary Reduction Agreement, at the time and
in the manner prescribed by the Plan Administrator on the Salary

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

10



--------------------------------------------------------------------------------



 



Reduction Agreement form (or other written procedures). The Salary Reduction
Agreement may also provide elections as to the investment funds into which the
Section 401(k) Deferrals will be contributed and the time and manner a
Participant may change such elections.



  (2)   Automatic deferral election. If elected under Part 4A, #14 of the
Agreement, the Employer will automatically withhold the amount designated under
Part 4A, #14 from Eligible Participants’ Included Compensation for payroll
periods starting with such Participants’ Entry Date, unless the Eligible
Participant completes a Salary Reduction Agreement electing a different deferral
amount (including a zero deferral amount). The Employer must designate in
Part 4A, #14 of the Agreement the date as of which an Employee’s deferral
election will be taken into account to override the automatic deferral election
under this subparagraph (2). This automatic deferral election does not apply to
any Eligible Participant who has elected to defer an amount equal to or greater
than the automatic deferral amount designated in Part 4A, #14 of the Agreement.
The Employer may elect under Part 4A, #14.b. of the Agreement to apply the
automatic deferral election only to Employees who become Eligible Participants
after a specified date. The Plan Administrator will deposit all amounts withheld
pursuant to this automatic deferral election into the appropriate Participant’s
Section 401(k) Deferral Account.

Prior to the time an automatic deferral election first goes into effect, an
Eligible Participant must receive written notice concerning the effect of the
automatic deferral election and his/her right to elect a different level of
deferral under the Plan, including the right to elect not to defer. After
receiving the notice, an Eligible Participant must have a reasonable time to
enter into a new Salary Reduction Agreement before any automatic deferral
election goes into effect.



  (b)   Employer Matching Contributions. If so elected under Part 4B of the
Agreement, the Employer will make an Employer Matching Contribution, in
accordance with the matching contribution formula(s) selected in Part 4B, #16,
to Eligible Participants who satisfy the allocation conditions under Part 4B,
#19 of the Agreement. See Section 2.6. Any Employer Matching Contribution
determined under Part 4B, #16 will be allocated to the Eligible Participant’s
Employer Matching Contribution Account.



  (1)   Applicable contributions. The Employer must elect under the
Nonstandardized Agreement whether the matching contribution formula(s) applies
to Section 401(k) Deferrals, Employee After-Tax Contributions, or both. Under
the Standardized Agreement, Employer Matching Contributions apply only to
Section 401(k) Deferrals. The contributions eligible for an Employer Matching
Contribution are referred to under this Section as “applicable contributions.”
If a matching formula applies to both Section 401(k) Deferrals and Employee
After-Tax Contributions, such contributions are aggregated to determine the
Employer Matching Contribution allocated under the formula.     (2)   Multiple
formulas. If the Employer elects more than one matching contribution formula
under Part 4B, #16 of the Agreement, each formula is applied separately. An
Eligible Participant’s aggregate Employer Matching Contributions for a Plan Year
will be the sum of the Employer Matching Contributions the Participant is
entitled to under all such formulas.     (3)   Applicable contributions taken
into account under the matching contribution formula. The Employer must elect
under Part 4B, #17.a. of the Agreement the period for which the applicable
contributions are taken into account in applying the matching contribution
formula(s) and in applying any limits on the amount of such contributions that
may be taken into account under the formula(s). In applying the matching
contribution formula(s), applicable contributions (and Included Compensation)
are determined separately for each designated period and any limits on the
amount of applicable contributions taken into account under the matching
contribution formula(s) are applied separately for each designated period.    
(4)   Partial period of participation. In applying the matching contribution
formula(s) under the Plan to an Employee who is an Eligible Participant for only
part of the Plan Year, the Employer may elect under Part 4B, #17.b. of the
Agreement to take into account Included Compensation for the entire Plan Year or
only for the portion of the Plan Year during which the Employee is an Eligible
Participant. Alternatively, the Employer may elect under Part 4B, #17.b.(3) of
the Agreement to take into account Included Compensation only for the period
that the Employee actually makes applicable contributions under the Plan. In
applying this subsection (4), an Employee’s status as an Eligible Participant is
determined solely with respect to the Employer Matching Contribution under
Part 4B of the Agreement.



  (c)   Qualified Matching Contributions (QMACs). If so elected under Part 4B,
#18 of the Agreement, the Employer may treat all (or a portion) of its Employer
Matching Contributions as QMACs. If an Employer Matching Contribution is
designated as a QMAC, it must satisfy the requirements for a QMAC (as described
in Section 17.7(g)) at the time the contribution is made to the Plan and must be
allocated to the Participant’s

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

11



--------------------------------------------------------------------------------



 



QMAC Account. To the extent an Employer Matching Contribution is treated as a
QMAC under Part 4B, #18, such contribution will be 100% vested, regardless of
any inconsistent elections under Part 6 of the Agreement relating to Employer
Matching Contributions. (See Sections 17.2(d)(2) and 17.3(d)(2) for the ability
to make QMACs to correct an ADP or ACP failure without regard to any election
under Part 4B, #18 of the Agreement.)

Under Part 4B, #18, the Employer may designate all Employer Matching
Contributions as QMACs or may designate only those Employer Matching
Contributions under specific matching contribution formula(s) to be QMACs.
Alternatively, the Employer may authorize a discretionary QMAC, in addition to
the Employer Matching Contributions designated under Part 4B, #16, to be
allocated uniformly as a percentage of Section 401(k) Deferrals made during the
Plan Year. The Employer may elect under the Agreement to allocate the
discretionary QMAC only to Eligible Participants who are Nonhighly Compensated
Employees or to all Eligible Participants. If the Employer elects both a
discretionary Employer Matching Contribution formula and a discretionary QMAC
formula, the Employer must designate, in writing, the extent to which any
matching contribution is intended to be an Employer Matching Contribution or a
QMAC.



  (d)   Employer Nonelective Contributions. If so elected under Part 4C of the
Agreement, the Employer may make Employer Nonelective Contributions on behalf of
each Eligible Participant under the Plan who has satisfied the allocation
conditions described in Part 4C, #24 of the Agreement. See Section 2.6. The
Employer must designate under Part 4C, #20 of the Agreement the amount of any
Employer Nonelective Contributions it wishes to make under the Plan. The amount
of any Employer Nonelective Contributions authorized under the Plan and the
method of allocating such contributions is described in Section 2.2 of this
Article.     (e)   Qualified Nonelective Contributions (QNECs). The Employer may
elect under Part 4C, #22 of the Agreement to permit discretionary QNECs under
the Plan. A QNEC must satisfy the requirements for a QNEC (as described in
Section 17.7(h)) at the time the contribution is made to the Plan and must be
allocated to the Participant’s QNEC Account. If the Plan authorizes the Employer
to make both a discretionary Employer Nonelective Contribution and a
discretionary QNEC, the Employer must designate, in writing, the extent to which
any contribution is intended to be an Employer Nonelective Contribution or a
QNEC. To the extent an Employer Nonelective Contribution is treated as a QNEC
under Part 4C, #22, such contribution will be 100% vested, regardless of any
inconsistent elections under Part 6 of the Agreement relating to Employer
Nonelective Contributions. (See Sections 17.2(d)(2) and 17.3(d)(2) for the
ability to make QNECs to correct an ADP or ACP failure without regard to any
election under Part 4C, #22 of the Agreement.)

If the Employer makes a QNEC for the Plan Year, it will be allocated to
Participants’ QNEC Account based on the allocation method selected by the
Employer under Part 4C, #22 of the Agreement. An Eligible Participant will
receive a QNEC allocation even if he/she has not satisfied any allocation
conditions designated under Part 4C, #24 of the Agreement, unless the Employer
elects otherwise under the Part 4C, #22.c. of the Agreement.



  (1)   Pro Rata Allocation Method. If the Employer elects the Pro Rata
Allocation Method under Part 4C, #22.a. of the Agreement, any Employer
Nonelective Contribution properly designated as a QNEC will be allocated as a
uniform percentage of Included Compensation to all Eligible Participants who are
Nonhighly Compensated Employees or to all Eligible Participants, as specified
under Part 4C, #22.a.     (2)   Bottom-up QNEC method. If the Employer elects
the Bottom-up QNEC method under Part 4C, #22.b. of the Agreement, any Employer
Nonelective Contribution properly designated as a QNEC will be first allocated
to the Eligible Participant with the lowest Included Compensation for the Plan
Year for which the QNEC is being allocated. To receive an allocation of the QNEC
under this subsection (2), the Eligible Participant must be a Nonhighly
Compensated Employee for the Plan Year for which the QNEC is being allocated.

The QNEC will be allocated to the Eligible Participant with the lowest Included
Compensation until all of the QNEC has been allocated or until the Eligible
Participant has reached his/her Annual Additions Limitation, as described in
Article 7. For this purpose, if two or more Eligible Participants have the same
Included Compensation, the QNEC will be allocated equally to each Eligible
Participant until all of the QNEC has been allocated, or until each Eligible
Participant has reached his/her Annual Additions Limitation. If any QNEC remains
unallocated, this process is repeated for the Eligible Participant(s) with the
next lowest level of Included Compensation in accordance with the provisions
under this subsection (2), until all of the QNEC is allocated.



  (f)   Safe Harbor Contributions. If so elected under Part 4E of the 401(k)
Agreement, the Employer may elect to treat this Plan as a Safe Harbor 401(k)
Plan. To qualify as a Safe Harbor 401(k) Plan, the Employer must make a Safe
Harbor Nonelective Contribution or a Safe Harbor Matching Contribution under the
Plan. Such contributions are subject to special vesting and distribution
restrictions and must be allocated to the Eligible

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

12



--------------------------------------------------------------------------------



 



Participants’ Safe Harbor Nonelective Contribution Account or Safe Harbor
Matching Contribution Account, as applicable. Section 17.6 describes the
requirements that must be met to qualify as a Safe Harbor 401(k) Plan and the
method for calculating the amount of the Safe Harbor Contribution that must be
made under the Plan.



  (g)   Prior SIMPLE 401(k) plan. If this Agreement is being used to amend or
restate a 401(k) plan which complied with the SIMPLE 401(k) plan provisions
under Code §401(k)(11), any provision in this Agreement which is inconsistent
with the SIMPLE 401(k) plan provisions is not effective for any Plan Year during
which the plan complied with the SIMPLE 401(k) plan provisions.



2.4   Money Purchase Plan Contribution and Allocations. This Section 2.4 applies
if the Employer has adopted the money purchase plan Agreement. Any reference to
the Agreement under this Section 2.4 is a reference to the money purchase plan
Agreement.



  (a)   Employer Contributions. The Employer must elect under Part 4 of the
Nonstandardized Agreement to make Employer Contributions under one or more of
the following methods:



  (1)   as a uniform percentage of each Eligible Participant’s Included
Compensation;     (2)   as a uniform dollar amount for each Eligible
Participant;     (3)   under the Permitted Disparity Method (using either the
individual method or group method);     (4)   under a formula based on service
with the Employer; or     (5)   under a Davis-Bacon Contribution Formula.

Under the Standardized Agreement, the Employer may only elect to make an
Employer Contribution as a uniform percentage of Included Compensation, a
uniform dollar amount, or under the Permitted Disparity Method.

An Eligible Participant is only entitled to share in the Employer Contribution
if such Participant satisfies the allocation conditions described under Part 4,
#15 of the Agreement. See Section 2.6.

If the Employer elects more than one Employer Contribution formula under Part 4,
#12 of the Agreement, each formula is applied separately. An Eligible
Participant’s aggregate Employer Contributions for a Plan Year will be the sum
of the Employer Contributions the Participant is entitled to under all such
formulas.



  (b)   Uniform percentage or uniform dollar amount. The contribution made by
the Employer must be allocated to Eligible Participants in a definitely
determinable manner. If the Employer elects to make an Employer Contribution as
a uniform percentage of Included Compensation under Part 4, #12.a. of the
Agreement or as a uniform dollar amount under Part 4, #12.b. of the Agreement,
each Eligible Participant’s allocation of the Employer Contribution will equal
the amount determined under the contribution formula elected under the
Agreement.     (c)   Permitted Disparity Method. The Employer may elect under
Part 4, #12.c. of the Agreement to use the Permitted Disparity Method using
either the individual method or the group method. An Employer may not elect a
Permitted Disparity Method under the Plan if another qualified plan of the
Employer, which covers any of the same Employees, uses permitted disparity in
determining the allocation of contributions or accrual of benefits under the
plan.

For purposes of applying the Permitted Disparity Method, Excess Compensation is
the portion of an Eligible Participant’s Included Compensation that exceeds the
Integration Level. The Integration Level is the Taxable Wage Base, unless the
Employer designates a different amount under Part 4, #14.b. of the Agreement.



  (1)   Individual method. If the Employer elects the Permitted Disparity Method
using the individual method, each Eligible Participant will receive an
allocation of the Employer Contribution equal to the amount determined under the
contribution formula under Part 4, #12.c.(1) of the Agreement. Under the
individual Permitted Disparity Method, the Employer will contribute (i) a fixed
percentage of each Eligible Participant’s Included Compensation for the Plan
Year plus (ii) a fixed percentage of each Eligible Participant’s Excess
Compensation. The percentage of each Eligible Participant’s Excess Compensation
under (ii) may not exceed the lesser of the percentage of total Included
Compensation contributed under (i) or the Applicable Percentage under the
following table:

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

13



--------------------------------------------------------------------------------



 



          Integration Level   Applicable (As a percentage of the Taxable Wage
Base)   Percentage
100%
    5.7 %
More than 80% but less than 100%
    5.4 %
More than 20% and not more than 80%
    4.3 %
20% or less
    5.7 %



  (2)   Group method. If the Employer elects the Permitted Disparity Method
using the group method under Part 4, #12.c.(2) of the Agreement, the Employer
will contribute a fixed percentage (as designated in the Agreement) of the total
Included Compensation for the Plan Year of all Eligible Participants. The total
Employer Contribution is then allocated among the Eligible Participants under
either the Two-Step Formula or the Four-Step Formula described below.



  (i)   Two-Step Formula. If the Employer elects the Two-Step Formula, the
Employer Contribution will be allocated in the same manner as under
Section 2.2(b)(2)(i) above. However, the Employer may elect to have the
Four-Step Formula automatically apply for any Plan Year in which the Plan is a
Top-Heavy Plan.     (ii)   Four-Step Formula. If the Employer elects the
Four-Step Formula or if the Plan is a Top-Heavy Plan and the Employer elects to
have the Four-Step Formula apply for Plan Years when the Plan is a Top-Heavy
Plan, the Employer Contribution will be allocated to Eligible Participants in
the same manner as under Section 2.2(b)(2)(ii) above.



  (d)   Contribution based on service. The Employer may elect under Part 4,
#12.d. of the Nonstandardized Agreement to provide an Employer Contribution for
each Eligible Participant based on the service performed by such Eligible
Participant during the Plan Year (or other period designated under Part 4,
#13.a. of the Agreement). The Employer may provide a fixed dollar amount of a
fixed percentage of Included Compensation for each Hour of Service, each week of
employment or any other measuring period selected under Part 4, #12.d. of the
Nonstandardized Agreement. If the Employer elects to make a contribution based
on service, each Eligible Participant will receive an allocation of the Employer
Contribution equal to the amount determined under the contribution formula under
Part 4, #12.d. of the Nonstandardized Agreement.     (e)   Davis-Bacon
Contribution Formula. The Employer may elect under Part 4, #12.e. of the
Nonstandardized Agreement to provide an Employer Contribution for each Eligible
Participant who performs Davis-Bacon Act Service. For this purpose, Davis-Bacon
Act Service is any service performed by an Employee under a public contract
subject to the Davis-Bacon Act or to any other federal, state or municipal
prevailing wage law. Each such Eligible Participant will receive a contribution
based on the hourly contribution rate for the Participant’s employment
classification, as designated on Schedule A of the Agreement. Schedule A is
incorporated as part of the Agreement.In applying the Davis-Bacon Contribution
Formula under this subsection (e), the following default rules will apply. The
Employer may modify these default rules under Part 4, #12.e.(2) of the
Nonstandardized Agreement



  (1)   Eligible Employees. Highly Compensated Employees are Excluded Employees
for purposes of receiving an Employer Contribution under the Davis-Bacon
Contribution Formula.     (2)   Minimum age and service conditions. No minimum
age or service conditions will apply for purposes of determining an Employee’s
eligibility under the Davis-Bacon Contribution Formula.     (3)   Entry Date.
For purposes of applying the Davis-Bacon Contribution Formula, an Employee
becomes an Eligible Participant on his/her Employment Commencement Date.    
(4)   Allocation conditions. No allocation conditions (as described in
Section 2.6) will apply for purposes of determining an Eligible Participant’s
allocation under the Davis-Bacon Contribution Formula.     (5)   Vesting.
Employer Contributions made pursuant to the Davis-Bacon Contribution Formula are
always 100% vested.     (6)   Offset of other Employer Contributions. The
contributions under the Davis Bacon Contribution Formula will not offset any
other Employer Contributions under the Plan. However, the Employer may elect
under Part 4, #12.e.(1) of the Nonstandardized Agreement to offset any other
Employer

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

14



--------------------------------------------------------------------------------



 



Contributions made under the Plan by the Employer Contributions a Participant
receives under the Davis-Bacon Contribution Formula.



  (f)   Applicable period for determining Included Compensation. In determining
the amount of Employer Contribution to be allocated to an Eligible Participant,
Included Compensation is determined separately for each period designated under
Part 4, #13.a. of the Agreement. If the Employer elects the Permitted Disparity
Method under Part 4, #12.c. of the Agreement, the period designated under
Part 4, #13.a. must be the Plan Year. If the Employer elects an Employer
Contribution formula under Part 4, #12 of the Agreement other than the Permitted
Disparity Method, and elects a period under Part 4, #13.a. other than the Plan
Year, a Participant’s allocation of Employer Contributions will be determined
separately for each period based solely on Included Compensation for such
period. If the Employer elects the service formula under Part 4, #12.d. of the
Nonstandardized Agreement, the Employer Contribution also will be determined
separately for each period designated under Part 4, #13.a. of the Agreement
based on service performed during such period. The Employer need not actually
make the Employer Contribution during the designated period, provided the total
Employer Contribution for the Plan Year is allocated based on the proper
Included Compensation.     (g)   Special rules for determining Included
Compensation. The same rules as discussed under Section 2.2(c)(2) apply to
permit the Employer to elect under Part 4, #13.b. of the Agreement to take into
account an Employee’s Included Compensation for the entire Plan Year, even if
the Employee is an Eligible Participant for only part of the Plan Year. If no
election is made under Part 4, #13.b., only Included Compensation for the
portion of the Plan Year while an Employee is an Eligible Participant will be
taken into account in determining an Employee’s Employer Contribution under the
Plan. The Employer also may elect under Part 4, #13.c. of the Agreement to take
into account Included Compensation for the calendar year ending in the Plan Year
or other 12-month period, as provided in Section 2.2(c)(3).     (h)   Limit on
contribution where Employer maintains another plan in addition to a money
purchase plan. If the Employer adopts the money purchase plan Agreement and also
maintains another qualified retirement plan, the contribution to be made under
the money purchase plan Agreement (as designated in Part 4 of the Agreement)
will not exceed the maximum amount that is deductible under Code §404(a)(7),
taking into account all contributions that have been made to the plans prior to
the date a contribution is made under the money purchase plan Agreement.



2.5   Target Benefit Plan Contribution. This Section 2.5 applies if the Employer
has adopted the target benefit plan Agreement. Any reference to the Agreement
under this Section 2.5 is a reference to the target benefit plan Agreement.



  (a)   Stated Benefit. A Participant’s Stated Benefit, as of any Plan Year, is
the amount determined in accordance with the benefit formula selected under
Part 4 of the Agreement, payable annually in the form of a Straight Life Annuity
commencing upon the Participant’s Normal Retirement Age (as defined in Part 5 of
the Agreement) or current age (if later). In applying the benefit formula under
Part 4, all projected Years of Participation (as defined in subsection (d)(10)
below) are counted beginning with the first Plan Year and projecting through the
last day of the Plan Year in which the Participant attains Normal Retirement Age
(or the current Plan Year, if later), assuming all relevant factors remain
constant for future Plan Years. For this purpose, the first Plan Year is the
latest of:



  (1)   the first Plan Year in which the Participant becomes an Eligible
Participant;     (2)   the first Plan Year immediately following a Plan Year in
which the Plan did not satisfy the target benefit plan safe harbor under Treas.
Reg. §1.401(a)(4)-8(b)(3); or     (3)   the first Plan Year taken into account
under the Plan’s benefit formula, as designated in Part 4, #13.c. of the
Agreement. If Part 4, #13.c. is not completed, the first Plan Year taken into
account under this subsection (3) will be the original Effective Date of this
Plan, as designated under #59.a. or #59.b.(2) of the Agreement, as applicable.

If this Plan is a “prior safe harbor plan” then, solely for purposes of
determining projected Years of Participation, the Plan is deemed to satisfy the
target benefit plan safe harbor under Treas. Reg. §1.401(a)(4)-8(b)(3) and the
Participant is treated as an Eligible Participant under the Plan for any Plan
Year beginning prior to January 1, 1994. This Plan is a prior safe harbor plan
if it was originally in effect on September 19, 1991, and on that date the Plan
contained a stated benefit formula that took into account service prior to that
date, and the Plan satisfied the applicable nondiscrimination requirements for
target benefit plans for those prior years. For purposes of determining whether
a plan satisfies the applicable nondiscrimination requirements for target
benefit plans for Plan Years beginning before January 1, 1994, no amendments
after September 19, 1991, other than amendments necessary to satisfy §401(l) of
the Code, will be taken into account.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

15



--------------------------------------------------------------------------------



 



  (b)   Employer Contribution. Each Plan Year, the Employer will contribute to
the Plan on behalf of each Eligible Participant who has satisfied the allocation
conditions under Part 4, #15 of the Agreement, an amount necessary to fund the
Participant’s Stated Benefit, determined in accordance with the benefit formula
selected under Part 4, #13 of the Agreement. The Employer’s required
contribution may be reduced by forfeitures in accordance with the provisions of
Section 5.5(b).



  (1)   Participant has not reached Normal Retirement Age. If a Participant has
not reached Normal Retirement Age by the last day of the Plan Year, the Employer
Contribution for such Plan Year with respect to that Participant is the excess,
if any, of the Present Value Stated Benefit (as defined in subsection (3) below)
over the Theoretical Reserve (as defined in subsection (4) below), multiplied by
the appropriate Amortization Factor from Table II under Exhibit A of the
Agreement. The factors under Table II are determined based on the applicable
interest rate assumptions selected under Part 4, #14.b.(1) of the Agreement.    
(2)   Participant has reached Normal Retirement Age. If a Participant has
reached Normal Retirement Age by the last day of the Plan Year, the Employer
Contribution for such Plan Year with respect to that Participant is the excess,
if any, of the Present Value Stated Benefit (as defined in subsection (3) below)
over the Theoretical Reserve (as defined in subsection (4) below).     (3)  
Present Value Stated Benefit. For purposes of determining the Employer
Contribution under the Plan, a Participant’s Present Value Stated Benefit is the
Participant’s Stated Benefit multiplied by the appropriate present value factor
under Table I or Table IA, as appropriate (if the Participant has not attained
Normal Retirement Age) or Table IV (if the Participant has attained Normal
Retirement Age). The Present Value Stated Benefit must be further adjusted by
the factors under Table III if the Normal Retirement Age under the Plan is other
than age 65. (See Exhibit A under the Agreement for the applicable factors. The
applicable factors are determined based on the applicable interest rate
assumptions selected under Part 4, #14.b.(1) of the Agreement and assuming a
UP-1984 mortality table. If the Employer elects a different applicable mortality
table under Part 4, #14.b.(2), appropriate factors must be attached to the
Agreement.)     (4)   Theoretical Reserve. Except as provided in the following
paragraph, for the first Plan Year for which the Stated Benefit is determined
(see subsection (a) above), a Participant’s Theoretical Reserve is zero. For
each subsequent Plan Year, the Theoretical Reserve is the sum of the Theoretical
Reserve for the prior Plan Year plus the Employer Contribution required for such
prior Plan Year. The sum is then adjusted for interest (using the Plan’s
interest assumptions for the prior Plan Year) through the last day of the
current Plan Year. For any Plan Year following the Plan Year in which the
Participant attains Normal Retirement Age, no interest adjustment is required.
For purposes of determining a Participant’s Theoretical Reserve, minimum
contributions required solely to comply with the Top-Heavy Plan rules under
Article 16 are not included.

If this Plan was a prior safe harbor plan (see the definition of prior safe
harbor plan under subsection (a) above), with a benefit formula that takes into
account Plan Years prior to the first Plan Year this Plan satisfies the target
benefit plan safe harbor under Treas. Reg. §1.401(a)(4)-8(b)(3)(c), the
Theoretical Reserve for the first Plan Year is determined by subtracting the
result in subsection (ii) from the result in subsection (i).



  (i)   Determine the present value of the Stated Benefit as of the last day of
the Plan Year immediately preceding the first Plan Year this Plan satisfies the
target benefit plan safe harbor under Treas. Reg. §1.401(a)(4)-8(b)(3)(c), using
the actuarial assumptions, the provisions of the Plan, and the Participant’s
compensation as of such date. For a Participant who has attained Normal
Retirement Age, the Stated Benefit will be determined using the actuarial
assumptions, the provisions of the Plan, and the Participant’s compensation as
of such date, using a straight life annuity factor for a Participant whose
attained age is the Normal Retirement Age under the Plan.     (ii)   Determine
the present value of future Employer Contributions (i.e., the Employer
Contributions due each Plan Year using the actuarial assumptions, the provisions
of the Plan (disregarding those provisions of the Plan providing for the
limitations of §415 of the Code or the minimum contributions under §416 of the
Code)), and the Participant’s compensation as of such date, beginning with the
first Plan Year through the end of the Plan Year in which the Participant
attains Normal Retirement Age.



  (c)   Benefit formula. The Employer may elect under Part 4 of the Agreement to
apply a Nonintegrated Benefit Formula or an Integrated Benefit Formula. The
benefit formula selected under Part 4 of the Agreement must comply with the
target benefit plan safe harbor rules under Treas. Reg. §1.401(a)(4)-8(b)(3).

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

16



--------------------------------------------------------------------------------



 



  (1)   Nonintegrated Benefit Formula. Under a Nonintegrated Benefit Formula,
benefits provided under Social Security are not taken into account when
determining an Eligible Participant’s Stated Benefit. A Nonintegrated Benefit
Formula may provide for a Flat Benefit or a Unit Benefit.



  (i)   Flat Benefit. The Employer may elect under Part 4, #13.a.(1) of the
Agreement to apply a Flat Benefit formula that provides a Stated Benefit equal
to a specified percentage of Average Compensation. A Participant’s Stated
Benefit determined under the Flat Benefit formula will be reduced pro rata if
the Participant’s projected Years of Participation are less than 25 Years of
Participation. For a Participant with less than 25 projected Years of
Participation, the base percentage and the excess percentage are reduced by
multiplying such percentages by a fraction, the numerator of which is the
Participant’s projected Years of Participation, and the denominator of which is
25.     (ii)   Unit Benefit. The Employer may elect under Part 4, #13.a.(2) of
the Agreement or under Part 4, #13.a.(3) of the Nonstandardized Agreement to
apply a Unit Benefit formula that provides a Stated Benefit equal to a specified
percentage of Average Compensation multiplied by the Participant’s Years of
Participation with the Employer. The Employer may elect to limit the Years of
Participation taken into account under a Unit Benefit formula, however, the Plan
must take into account all Years of Participation up to at least 25 years.

If the Employer elects a tiered formula under Part 4, #13.a.(3) of the
Nonstandardized Agreement, the highest benefit percentage for any Participant
with less than 33 Years of Participation cannot be more than one-third larger
than the lowest benefit percentage for any Participant with less than 33 Years
of Participation. This requirement is satisfied if the percentage under Part 4,
#13.a.(3)(a) applies to all Years of Participation up to at least 33. If the
percentage under Part 4, #13.a.(3)(a) applies to Years of Participation less
than 33, this paragraph will be satisfied if the total Years of Participation
taken into account under Part 4, #13.a.(3)(b) and Part 4, #13.a.(3)(d) is not
less than 33 and the percentage designated in Part 4, #13.a.(3)(c) is not less
than P1(25-Y)/(33-Y) and is not greater than P1(44-Y)/(33-Y), where P1 is the
percentage under Part 4, #13.a.(3)(a) and Y is the number of Years of
Participation to which the percentage under Part 4, #13.a.(3)(a) applies. If the
total Years of Participation taken into account under Part 4, #13.a.(3)(b) and
Part 4, #13.a.(3)(d) is less than 33, a similar calculation applies to any
percentage designated in Part 4, #13.a.(3)(e).



  (2)   Integrated Benefit Formula. An Integrated Benefit Formula is designed to
provide a greater benefit to certain Participants to make up for benefits not
provided under Social Security. An Integrated Benefit Formula may provide for a
Flat Excess Benefit, a Unit Excess Benefit, a Flat Offset Benefit, or a Unit
Offset Benefit. An Employer may not elect an Integrated Benefit Formula under
the Plan if another qualified plan of the Employer, which covers any of the same
Employees, uses permitted disparity (or imputes permitted disparity) in
determining the allocation of contributions or accrual of benefits under the
plan.



  (i)   Flat Excess Benefit. The Employer may elect under Part 4, #13.b.(1) of
the Agreement to apply a Flat Excess Benefit formula that provides a Stated
Benefit equal to a specified percentage of Average Compensation (“base
percentage”) plus a specified percentage of Excess Compensation (“excess
percentage”).



  (A)   Maximum permitted disparity. In completing a Flat Excess Benefit formula
under Part 4, #13.b.(1) of the Agreement, the excess percentage under Part 4,
#13.b.(1)(b) may not exceed the Maximum Disparity Percentage identified under
subsection (3)(i) below. The excess percentage may be further reduced under the
Cumulative Disparity Limit under subsection (3)(iv) below.     (B)   Limitation
on Years of Participation. The Participant’s base percentage and excess
percentage under the Flat Excess Benefit formula are reduced pro rata if the
Participant’s projected Years of Participation are less than 35 years. For a
Participant with less than 35 projected Years of Participation, the base
percentage and the excess percentage are reduced by multiplying such percentages
by a fraction, the numerator of which is the Participant’s projected Years of
Participation, and the denominator of which is 35.



  (ii)   Unit Excess Benefit. The Employer may elect under Part 4, #13.b.(2) of
the Agreement or under Part 4, #13.b.(3) of the Nonstandardized Agreement to
apply a Unit Excess Benefit formula which provides a Stated Benefit equal to a
specified percentage of

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

17



--------------------------------------------------------------------------------



 



Average Compensation (“base percentage”) plus a specified percentage of Excess
Compensation (“excess percentage”) multiplied by the Participant’s Years of
Participation with the Employer.



  (A)   Maximum permitted disparity. In completing a Unit Excess Benefit formula
under Part 4, #13.b. of the Agreement, the excess percentage under the formula
may not exceed the Maximum Disparity Percentage identified under subsection
(3)(i) below. In addition, if the Employer elects a tiered formula under Part 4,
#13.b.(3) of the Nonstandardized Agreement, the percentage designated under
Part 4, #13.b.(3)(d) and/or Part 4, #13.b.(3)(f), as applicable, may not exceed
the sum of the base percentage under Part 4, #13.b.(3)(a) and the excess
percentage under Part 4, #13.b.(3)(b).     (B)   Limitation on Years of
Participation. The Employer must identify under Part 4, #13.b. the Years of
Participation that will be taken into account under the Unit Excess Benefit
formula. If the Employer elects a uniform formula under Part 4, #13.b.(2) of the
Agreement, the Plan must take into account all Years of Participation up to at
least 25. In addition, a Participant may not be required to complete more than
35 Years of Participation to earn his/her full Stated Benefit. (See the
Cumulative Disparity Limit under subsection (3)(iv) below for additional
restrictions that may limit a Participant’s Years of Participation that may be
taken into account under the Plan.)

If the Employer elects a tiered formula under Part 4, #13.b.(3) of the
Nonstandardized Agreement and the Years of Participation specified under Part 4,
#13.b.(3)(c) is less than 35, the percentage under Part 4, #13.b.(3)(d) must
equal the sum of the base percentage under Part 4, #13.b.(3)(a) and the excess
percentage under Part 4, #13.b.(3)(b) and any Years of Participation required
under Part 4, #13.b.(3)(e) may not be less than 35 minus the Years of
Participation designated under Part 4, #13.b.(3)(c). (See the Cumulative
Disparity Limit under subsection (3)(iv) below for additional restrictions that
may limit a Participant’s Years of Participation that may be taken into account
under the Plan.) If the number of Years of Participation specified under Part 4,
#13.b.(3)(c) is less than 35, and Part 4, #13.b.(3)(d) is not checked, the
percentage specified under Part 4, #13.b.(3)(f) must equal the sum of the base
percentage under Part 4, #13.b.(3)(a) and the excess percentage under Part 4,
#13.b.(3)(b).



  (iii)   Flat Offset Benefit. The Employer may elect under Part 4, #13.b.(4) of
the Nonstandardized Agreement or Part 4, #13.b.(3) of the Standardized Agreement
to apply a Flat Offset Benefit formula that provides a Stated Benefit equal to a
specified percentage of Average Compensation (“gross percentage”) offset by a
specified percentage of Offset Compensation (“offset percentage”).



  (A)   Maximum permitted disparity. In applying a Flat Offset Benefit formula,
the offset percentage for any Participant may not exceed the Maximum Offset
Percentage identified under subsection (3)(ii) below. The offset percentage may
be further reduced under the Cumulative Disparity Limit under subsection (3)(iv)
below.     (B)   Limitation on Years of Participation. The Participant’s gross
percentage and offset percentage under the Flat Offset Benefit formula are
reduced pro rata if the Participant’s projected Years of Participation are less
than 35 years. For a Participant with less than 35 projected Years of
Participation, the gross percentage and the offset percentage are reduced by
multiplying such percentages by a fraction, the numerator of which is the
Participant’s projected Years of Participation, and the denominator of which is
35.



  (iv)   Unit Offset Benefit. The Employer may elect under Part 4, #13.b.(5) and
Part 4, #13.b.(6) of the Agreement or under Part 4, #13.b.(4) of the
Standardized Agreement to apply a Unit Offset Benefit formula which provides a
Stated Benefit equal to a specified percentage of Average Compensation (“gross
percentage”) offset by a specified percentage of Offset Compensation (“offset
percentage”) multiplied by the Participant’s Years of Participation with the
Employer.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

18



--------------------------------------------------------------------------------



 



  (A)   Maximum permitted offset. In applying a Unit Offset Benefit formula, the
offset percentage for any Participant may not exceed the Maximum Offset
Percentage identified under subsection (3)(ii) below. In addition, if the
Employer elects a tiered formula under Part 4, #13.b.(6) of the Nonstandardized
Agreement, the percentage designated under Part 4, #13.b.(6)(d) and/or Part 4,
#13.b.(6)(f), as applicable, may not exceed the gross percentage under Part 4,
#13.b.(6)(a).     (B)   Limitation on Years of Participation. The Employer must
identify under Part 4, #13.b. the Years of Participation that will be taken into
account under the Unit Offset Benefit formula. If the Employer elects a uniform
offset formula under Part 4, #13.b.(5) of the Nonstandardized Agreement or
Part 4, #13.b.(4) of the Standardized Agreement, the Plan must take into account
all Years of Participation up to at least 25. In addition, a Participant may not
be required to complete more than 35 Years of Participation to earn his/her full
Stated Benefit. (See the Cumulative Disparity Limit under subsection (3)(iv)
below for additional restrictions that may limit a Participant’s Years of
Participation that may be taken into account under the Plan.)

If the Employer elects a tiered offset formula under Part 4, #13.b.(6) of the
Nonstandardized Agreement and the Years of Participation specified under Part 4,
#13.b.(6)(c) is less than 35, any percentage under Part 4, #13.b.(6)(d) must
equal the gross percentage under Part 4, #13.d.(6)(a) and any Years of
Participation required under Part 4, #13.b.(6)(e) may not be less than 35 minus
the Years of Participation designated under Part 4, #13.b.(6)(c). (See the
Cumulative Disparity Limit under subsection (3)(iv) below for additional
restrictions that may limit a Participant’s Years of Participation that may be
taken into account under the Plan.) If the number of Years of Participation
specified under Part 4, #13.b.(6)(c) is less than 35, and Part 4, #13.b.(6)(d)
is not checked, the percentage specified under Part 4, #13.b.(6)(f) must equal
the gross percentage under Part 4, #13.b.(6)(a).



  (3)   Special rules for applying Integrated Benefit Formulas under Part 4,
#13.b. of the Agreement.



  (i)   Maximum Disparity Percentage. In applying the Flat Excess Benefit
formula described in subsection (2)(i) above or the Unit Excess Benefit formula
described in subsection (2)(ii) above, the excess percentage under the formula
may not exceed the Maximum Disparity Percentage. Under a Flat Excess Benefit
formula, the Maximum Disparity Percentage is the lesser of the base percentage
specified under the Agreement or the appropriate factor described under the
Simplified Table below multiplied by 35. Under a Unit Excess Benefit formula,
the Maximum Disparity Percentage is the lesser of the base percentage specified
under the Agreement or the appropriate factor described under the Simplified
Table below.

In applying the Simplified Table below, NRA is a Participant’s Normal Retirement
Age under the Plan. If a Participant’s Normal Retirement Age is prior to age 55,
the applicable factors under the Simplified Table must be further reduced to a
factor that is the Actuarial Equivalent of the factor at age 55. (See
(iii) below for possible adjustments to the Simplified Table if an Integration
Level other than Covered Compensation is selected under Part 4, #14.d.(1) of the
Agreement.)

Simplified Table

                              Maximum           Maximum NRA   Disparity
Percentage   NRA   Disparity Percentage 70     0.838       62       0.416   69  
  0.760       61       0.382   68     0.690       60       0.346   67     0.627
      59       0.330   66     0.571       58       0.312   65     0.520       57
      0.294   64     0.486       56       0.278   63     0.450       55      
0.260  

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

19



--------------------------------------------------------------------------------



 



  (ii)   Maximum Offset Percentage. In applying the Flat Offset Benefit formula
described in subsection (2)(iii) above or the Unit Offset Benefit formula
described in subsection (2)(iv) above, the offset percentage under the formula
may not exceed the Maximum Offset Percentage. Under a Flat Offset Benefit
formula, the Maximum Offset Percentage is the lesser of 50% of the gross
percentage specified under the Agreement or the appropriate factor described
under the Simplified Table above, multiplied by 35. Under a Unit Offset Benefit
formula, the Maximum Offset Percentage is the lesser of 50% of the gross
percentage specified under the Agreement or the appropriate factor described
under the Simplified Table above.

In applying the Simplified Table above, NRA is a Participant’s Normal Retirement
Age under the Plan. If a Participant’s Normal Retirement Age is prior to age 55,
the applicable factors under the Simplified Table must be further reduced to a
factor that is the Actuarial Equivalent of the factor at age 55. (See
(iii) below for possible adjustments to the Simplified Table if an Integration
Level other than Covered Compensation is selected under Part 4, #14.d.(1) of the
Agreement.)



  (iii)   Adjustments to the Maximum Disparity Percentage / Maximum Offset
Percentage for Integration Level other than Covered Compensation. The factors
under the Simplified Table under subsection (i) above are based on an
Integration Level equal to Covered Compensation. If the Employer elects under
Part 4, #14.d.(1)(b) – (e) of the Agreement to use an Integration Level other
than Covered Compensation, the factors under the Simplified Table may have to be
modified. If the Employer elects to modify the Integration Level under Part 4,
#14.d.(1)(b) or Part 4, #14.d.(1)(c) of the Agreement, no modification to the
Simplified Table is required. If the Employer elects to modify the Integration
Level under Part 4, #14.d.(1)(d) or Part 4, #14.d.(1)(e), the factors under the
Modified Table below must be used instead of the factors under the Simplified
Table.

Modified Table – Factors for Integration Level other than Covered
Compensation

                              Maximum           Maximum NRA   Disparity
Percentage   NRA   Disparity Percentage 70     0.670       62       0.331   69  
  0.608       61       0.305   68     0.552       60       0.277   67     0.627
      59       0.264   66     0.502       58       0.250   65     0.416       57
      0.234   64     0.388       56       0.222   63     0.360       55      
0.208  



  (iv)   Cumulative Disparity Limit. The Cumulative Disparity Limit applies to
further limit the permitted disparity under the Plan. If the Cumulative
Disparity Limit applies, the following adjustment will be made to the
Participant’s Stated Benefit, depending on the type of formula selected under
the Agreement.



  (A)   Flat Excess Benefit. In applying a Flat Excess Benefit formula, if a
Participant’s cumulative disparity years exceed 35, the excess percentage under
the formula will be reduced as provided below. For this purpose, a Participant’s
cumulative disparity years consist of: (I) the Participant’s projected Years of
Participation (up to 35); (II) any years the Participant benefited (or is
treated as having benefited) under this Plan prior to the Participant’s first
Year of Participation; and (III) any years credited to the Participant for
allocation or accrual purposes under one or more qualified plans or simplified
employee pension plans (whether or not terminated) ever maintained by the
Employer (other than years counted in (I) or (II) above). For purposes of
determining the Participant’s cumulative disparity years, all years ending in
the same calendar year are treated as the same year.

If the Cumulative Disparity Limit applies, the excess percentage under the
formula will be reduced by multiplying the excess percentage (as adjusted under
this subsection (3)) by a fraction (not less than zero), the numerator of which
is 35 minus the sum of the years in (II) and (III) above, and the denominator of
which is 35.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

20



--------------------------------------------------------------------------------



 



  (B)   Unit Excess Benefit. In applying a Unit Excess Benefit formula, the
projected Years of Participation taken into account under the formula may not
exceed the Participant’s cumulative disparity years. For this purpose, the
Participant’s cumulative disparity years equal 35 minus: (I) the years the
Participant benefited or is treated as having benefited under this Plan prior to
the Participant’s first Year of Participation, and (II) the years credited to
the Participant for allocation or accrual purposes under one or more qualified
plans or simplified employee pension plans (whether or not terminated) ever
maintained by the Employer other than years counted in (I) above or counted
toward a Participant’s projected Years of Participation. For purposes of
determining the Participant’s cumulative disparity years, all years ending in
the same calendar year are treated as the same year.     (C)   Flat Offset
Benefit. In applying a Flat Offset Benefit formula, if a Participant’s
cumulative disparity years exceed 35, the gross percentage and offset percentage
under the formula will be reduced as provided below. For this purpose, a
Participant’s cumulative disparity years consist of: (I) the Participant’s
projected Years of Participation (up to 35); (II) any years the Participant
benefited (or is treated as having benefited) under this Plan prior to the
Participant’s first Year of Participation; and (III) any years credited to the
Participant for allocation or accrual purposes under one or more qualified plans
or simplified employee pension plans (whether or not terminated) ever maintained
by the Employer (other than years counted in (I) or (II) above). For purposes of
determining the Participant’s cumulative disparity years, all years ending in
the same calendar year are treated as the same year.

If the Cumulative Disparity Limit applies, the offset percentage will be reduced
by multiplying such percentage by a fraction (not less than 0), the numerator of
which is 35 minus the sum of the years in (II) and (III) above, and the
denominator of which is 35. The gross benefit percentage will be reduced by the
number of percentage points by which the offset percentage is reduced.



  (D)   Unit Offset Benefit. In applying a Unit Offset Benefit formula, the
Years of Participation taken into account under the formula may not exceed the
Participant’s cumulative disparity years. For this purpose, the Participant’s
cumulative disparity years equal 35 minus: (I) the years the Participant
benefited or is treated as having benefited under this Plan prior to the
Participant’s first Year of Participation, and (II) the years credited to the
Participant for allocation or accrual purposes under one or more qualified plans
or simplified employee pension plans (whether or not terminated) ever maintained
by the Employer other than years counted in (I) above or counted toward a
Participant’s projected Years of Service. For purposes of determining the
Participant’s cumulative disparity years, all years ending in the same calendar
year are treated as the same year.



  (d)   Definitions. The following definitions apply for purposes of applying
the benefit formulas described under this Section 2.5.



  (1)   Average Compensation. The average of a Participant’s annual Included
Compensation during the Averaging Period, as designated in Part 3, #11 of the
Agreement. If no modifications are made to the definition of Average
Compensation under Part 3, #11, Average Compensation is the average of the
Participant’s annual Included Compensation for the three (3) consecutive Plan
Years during the Participant’s entire employment history which produce the
highest average.



  (i)   Averaging Period. Unless the Employer elects otherwise under Part 3,
#11.a. of the Agreement, the Averaging Period for determining a Participant’s
Average Compensation is made up of the three (3) consecutive Measuring Periods
during the Participant’s Employment Period which results in the highest Average
Compensation. The Employer may elect under Part 3, #11.a. to apply an
alternative Averaging Period which is greater than three (3) consecutive
Measuring Periods, may elect to take into account the highest Average
Compensation over a period of nonconsecutive Measuring Periods, or may elect to
take into account all Measuring Periods during the Participant’s Employment
Period.     (ii)   Measuring Period. Unless the Employer elects otherwise under
Part 3, #11.b. of the Agreement, the Measuring Period for determining Average
Compensation is the Plan Year. (If the Plan has a short Plan Year, Average
Compensation is based on Included

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

21



--------------------------------------------------------------------------------



 



Compensation earned during the 12-month period ending on the last day of the
short Plan Year.) The Employer may elect under Part 3, #11.b. to apply an
alternative Measuring Period for determining Average Compensation based on the
calendar year or any other designated 12-month period. Alternatively, the
Employer may elect to use calendar months as the Measuring Periods. If monthly
Measuring Periods are selected under Part 3, #11.b., the Averaging Period
designated under Part 3, #11.a. must be at least 36 months.



  (iii)   Employment Period. Unless the Employer elects otherwise under Part 3,
#11.c. of the Agreement, the Employment Period used to determine Average
Compensation is the Participant’s entire employment period with the Employer.
Instead of measuring Average Compensation over a Participant’s entire period of
employment, the Employer may elect under Part 3, #11.c. to use Averaging Periods
only during the period following the Participant’s original Entry Date (as
determined under Part 2 of the Agreement) or any other specified period. If the
Employer elects an alternative Employment Period under Part 3, #11.c., such
Employment Period must end in the current Plan Year and may not be shorter than
the Averaging Period selected in Part 3, #11.a. (or the Participant’s entire
period of employment, if shorter).     (iv)   Drop-out years. Unless elected
otherwise under Part 3, #11.d. of the Agreement, all Measuring Periods within a
Participant’s Employment Period are included for purposes of determining Average
Compensation. The Employer may elect under Part 3, #11.d. to exclude the
Measuring Period in which the Participant terminates employment or any Measuring
Period during which a Participant does not complete a designated number of Hours
of Service. If the Employer elects to apply an Hour of Service requirement under
Part 3, #11.d.(2), the designated Hours of Service required for any particular
Participant may not exceed 75% of the Hours of Service that an Employee working
full-time in the same job category as the Participant would earn during the
Measuring Period.

In determining whether the Measuring Periods within an Averaging Period are
consecutive (see subsection (i) above), any Measuring Period excluded under this
subsection (iv) will be disregarded.



  (2)   Covered Compensation. For purposes of applying an Integrated Benefit
Formula, a Participant’s Covered Compensation for the Plan Year is the average
of the Taxable Wage Bases in effect for each calendar year during the 35-year
period ending on the last day of the calendar year in which the Participant
attains (or will attain) his/her Social Security Retirement Age. In determining
a Participant’s Covered Compensation, the Taxable Wage Base in effect as of the
beginning of the Plan Year is assumed to remain constant for all future years.
If a Participant is 35 or more years away from his/her Social Security
Retirement Age, the Participant’s Covered Compensation is the Taxable Wage Base
in effect as of the beginning of the Plan Year. A Participant’s Covered
Compensation remains constant for Plan Years beginning after the calendar year
in which the Participant attains Social Security Retirement Age.

Unless elected otherwise under Part 4, #14.d.(2) of the Agreement, a
Participant’s Covered Compensation must be adjusted every Plan Year to reflect
the Taxable Wage Base in effect for such year. The Employer may designate under
Part 4, #14.d.(2)(a) to use Covered Compensation for a Plan Year earlier than
the current Plan Year. Such earlier Plan Year may not be more than 5 years
before the current Plan Year. For the sixth Plan Year following the Plan Year
used to calculate Covered Compensation (as determined under this sentence),
Covered Compensation will be adjusted using Covered Compensation for the prior
Plan Year. Covered Compensation will not be adjusted for Plan Years prior to the
sixth Plan Year following the Plan Year used to calculate Covered Compensation.

In determining a Participant’s Covered Compensation, the Employer may elect
under Part 4, #14.d.(2)(b) to apply the rounded Covered Compensation tables
issued by the IRS instead of using the applicable Taxable Wage Bases of the
Participant.



  (3)   Excess Compensation. Excess Compensation is used for purposes of
determining a Participant’s Normal Retirement Benefit under an Excess Benefit
Formula. A Participant’s Excess Compensation is the excess (if any) of the
Participant’s Average Compensation over the Integration Level.     (4)  
Integration Level. The Integration Level under the Plan is used for determining
the Excess Compensation or Offset Compensation used to determine a Participant’s
Stated Benefit under the Plan. The Employer may elect under Part 4, #14.d.(1)(a)
of the Agreement to use a Participant’s Covered Compensation for the Plan Year
as the Integration Level. Alternatively, the Employer may

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

22



--------------------------------------------------------------------------------



 



elect under Parts 4, #14.d.(1)(b) – (e) to apply an alternative Integration
Level under the Plan. (See subsection (c)(3)(iii) above for special rules that
apply if the Employer elects an alternative Integration Level.)



  (5)   Offset Compensation. A Participant’s Offset Compensation is used to
determine a Participant’s Stated Benefit under an Offset Benefit formula. Unless
modified under Part 3, #12 of the Agreement, Offset Compensation is the average
of a Participant’s annual Included Compensation over the three (3) consecutive
Plan Years ending with the current Plan Year. A Participant’s Offset
Compensation is taken into account only to the extent it does not exceed the
Integration Level under the Plan. For purposes of determining a Participant’s
Offset Compensation, Included Compensation which exceeds the Taxable Wage Base
in effect for the beginning of a Measuring Period will not be taken into
account.



  (i)   Measuring Period. Unless elected otherwise under Part 3, #12.a. of the
Agreement, Offset Compensation is determined based on Included Compensation
earned during the Plan Year (or the 12-month period ending on the last day of
the Plan Year for a short Plan Year). Instead of using Plan Years, the Employer
may elect under Part 3, #12.a. to determine Offset Compensation over the 3-year
period ending with or within the current Plan Year based on calendar years or
any other designated 12-month period.     (ii)   Drop-out years. Unless elected
otherwise under Part 3, #12.b. of the Agreement, Offset Compensation is
determined based on the three consecutive Measuring Periods ending with or
within the current Plan Year. The Employer may elect under Part 3, #12.b. to
disregard the Measuring Period in which a Participant terminates employment for
purposes of determining Offset Compensation.



  (6)   Social Security Retirement Age. An Employee’s retirement age as
determined under Section 230 of the Social Security Retirement Act. For a
Participant who attains age 62 before January 1, 2000 (i.e., born before
January 1, 1938), the Participant’s Social Security Retirement Age is 65. For a
Participant who attains age 62 after December 31, 1999, and before January 1,
2017 (i.e., born after December 31, 1937, but before January 1, 1955), the
Participant’s Social Security Retirement Age is 66. For a Participant attaining
age 62 after December 31, 2016 (i.e., born after December 31, 1954), the
Participant’s Social Security Retirement Age is 67.     (7)   Stated Benefit.
The amount determined in accordance with the benefit formula selected in Part 4
of the Agreement, payable annually as a Straight Life Annuity commencing at
Normal Retirement Age (or current age, if later). (See subsection (a) above.)  
  (8)   Straight Life Annuity. An annuity payable in equal installments for the
life of the Participant that terminates upon the Participant’s death.     (9)  
Taxable Wage Base. Taxable Wage Base is the contribution and benefit base under
Section 230 of the Social Security Retirement Act at the beginning of the Plan
Year.     (10)   Year of Participation. For purposes of determining a
Participant’s Stated Benefit under the Plan, a Participant’s Years of
Participation are defined under Part 4, #14.a. of the Agreement. (See subsection
(a) above for rules regarding the determination of a Participant’s projected
Years of Participation.)

The Employer may elect under Part 4, #14.a.(1) to define an Employee’s Years of
Participation as each Plan Year during which the Employee satisfies the
allocation conditions designated under Part 4, #15 of the Agreement (see
Section 2.6 below), including Plan Years prior to the Employee’s becoming an
Eligible Participant under the Plan. Alternatively, the Employer may elect under
Part 4, #14.a.(2) of the Agreement to define an Employee’s Years of
Participation as each Plan Year during which the Employee satisfies the
allocation conditions designated under Part 4, #15 of the Agreement (see
Section 2.6 below), taking into account only Plan Years during which the
Employee is an Eligible Participant. The Employer may elect under Part 4,
#14.a.(3) to disregard any Year of Participation completed prior to a date
designated under the Agreement.



2.6   Allocation Conditions. In order to receive an allocation of Employer
Contributions (other than Section 401(k) Deferrals and Safe Harbor
Contributions), an Eligible Participant must satisfy any allocation conditions
designated under Part 4, #15 of the Agreement with respect to such
contributions. (Similar allocation conditions apply under Part 4B, #19 of the
401(k) Agreement for Employer Matching Contributions and Part 4C, #24 of the
401(k) Agreement for Employer Nonelective Contributions.) Under the
Nonstandardized Agreements, the imposition of an allocation condition may cause
the Plan to fail the minimum coverage requirements under Code §410(b), unless
the only allocation condition under the Plan is a safe harbor allocation
condition. (Under the Standardized Agreements, the only

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

23



--------------------------------------------------------------------------------



 



allocation condition permitted is a safe harbor allocation condition. But see
(b) below for a special rule upon plan termination.)



  (a)   Safe harbor allocation condition. Under the safe harbor allocation
condition under Part 4, #15.b. of the Nonstandardized Agreement [Part 4B, #19.b.
and Part 4C, #24.b. of the Nonstandardized 401(k) Agreement], the Employer may
elect to require an Eligible Participant to be employed on the last day of the
Plan Year or to complete more than a specified number of Hours of Service (not
to exceed 500) during the Plan Year to receive an allocation of Employer
Contributions (other than Section 401(k) Deferrals or Safe Harbor Contributions)
under the Plan. Under this safe harbor allocation condition, an Eligible
Participant whose employment terminates before he/she completes the designated
Hours of Service is not entitled to an allocation of Employer Contributions
subject to such allocation condition. However, if an Eligible Participant
completes at least the designated Hours of Service during a Plan Year, the
Participant is eligible for an allocation of such Employer Contributions, even
if the Participant’s employment terminates during the Plan Year.         The
imposition of the safe harbor allocation condition will not cause the Plan to
fail the minimum coverage requirements under Code §410(b) because Participants
who are excluded from participation solely as a result of the safe harbor
allocation condition are excluded from the coverage test. Except as provided
under subsection (b) below, the safe harbor allocation condition is the only
allocation condition that may be used under the Standardized Agreement.    
(b)   Application of last day of employment rule for money purchase and target
benefit Plans in year of termination. The Employer may elect under Part 4,
#15.c. of the money purchase or target benefit plan Nonstandardized Agreement to
require an Eligible Participant to be employed on the last day of the Plan Year
to receive an Employer Contribution under the Plan. Regardless of whether the
Employer elects to apply a last day of employment condition under the money
purchase or target benefit plan Agreement, in any Plan Year during which a money
purchase or target benefit Plan is terminated, the last day of employment
condition applies. Any unallocated forfeitures under the Plan will be allocated
in accordance with the contribution formula designated under Part 4 of the
Agreement to each Eligible Participant who completes at least one Hour of
Service during the Plan Year.     (c)   Elapsed Time Method. The Employer may
elect under Part 4, #15.e. of the Nonstandardized Agreement [Part 4B, #19.e. and
Part 4C, #24.e. of the Nonstandardized 401(k) Agreement] to apply the allocation
conditions using the Elapsed Time Method. Under the Elapsed Time Method, instead
of requiring the completion of a specified number of Hours of Service, the
Employer may require an Employee to be employed with the Employer for a
specified number of consecutive days.



  (1)   Safe harbor allocation condition. The Employer may elect under Part 4,
#15.e.(1) of the Agreement [Part 4B, #19.e.(1) and/or Part 4C, #24.e.(1) of the
Nonstandardized 401(k) Agreement] to apply the safe harbor allocation condition
(as described in subsection (a) above) using the Elapsed Time Method. Under the
safe harbor Elapsed Time Method, a Participant who terminates employment with
less than a specified number of consecutive days of employment (not more than
91 days) during the Plan Year will not be entitled to an allocation of the
designated Employer Contributions. The use of the safe harbor allocation
condition under the Elapsed Time Method provides the same protection from
coverage as described in subsection (a) above.     (2)   Service condition.
Alternatively, the Employer may elect under Part 4, #15.e.(2) of the
Nonstandardized Agreement [Part 4B, #19.e.(2) and/or Part 4C, #24.e.(2) of the
Nonstandardized 401(k) Agreement] to require an Employee to complete a specified
number of consecutive days of employment (not exceeding 182) to receive an
allocation of the designated Employer Contributions.



  (d)   Special allocation condition for Employer Matching Contributions under
Nonstandardized 401(k) Agreement. The Employer may elect under Part 4B, #19.f.
of the Nonstandardized 401(k) Agreement to require as a condition for receiving
an Employer Matching Contribution that a Participant not withdraw the underlying
applicable contributions being matched prior to the end of the period for which
the Employer Matching Contribution is being made. Thus, for example, if the
Employer elects under Part 4B, #17.a. of the Nonstandardized 401(k) Agreement to
apply the matching contribution formula on the basis of the Plan Year quarter, a
Participant would not be entitled to an Employer Matching Contribution with
respect to any applicable contributions contributed during a Plan Year quarter
to the extent such applicable contributions are withdrawn prior to the end of
the Plan Year quarter during which they are contributed. A Participant could
take a distribution of applicable contributions that were contributed for a
prior period without losing eligibility for a current Employer Matching
Contribution. This subsection (d) will not prevent a Participant from receiving
an Employer Matching Contribution merely because the Participant takes a loan
(as permitted under Article 14) from matched contributions.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

24



--------------------------------------------------------------------------------



 



  (e)   Application to designated period. The Employer may elect under Part 4,
#15.f. of the Nonstandardized Agreement [Part 4B, #19.g. and Part 4C, #24.f. of
the Nonstandardized 401(k) Agreement] to apply any allocation condition(s)
selected under the Agreement on the basis of the period designated under Part 4,
#14.a.(1) of the Nonstandardized Agreement [Part 4B, #17.a. or Part 4C,
#23.a.(1) of the Nonstandardized 401(k) Agreement]. If this subsection
(e) applies to any allocation condition(s) under the Plan, the following
procedural rules apply. (This subsection (e) does not apply to the target
benefit plan Agreement. See subsection (3) for rules applicable to the
Standardized Agreements.)



  (1)   Last day of employment requirement. If the Employer elects under Part 4,
#15.f. of the Nonstandardized Agreement [Part 4B, #19.g. or Part 4C, #24.f. of
the Nonstandardized 401(k) Agreement] to apply the allocation conditions on the
basis of designated periods and the Employer elects to apply a last day of
employment condition under Part 4, #15.c. of the Nonstandardized Agreement
[Part 4B, #19.c. or Part 4C, #24.c. of the Nonstandardized 401(k) Agreement], an
Eligible Participant will be entitled to receive an allocation of Employer
Contributions for the period designated under Part 4, #14.a.(1) of the
Nonstandardized Agreement [Part 4B, #17.a. or Part 4C, #23.a.(1) of the
Nonstandardized 401(k) Agreement] only if the Eligible Participant is employed
with the Employer on the last day of such period. If an Eligible Participant
terminates employment prior to end of the designated period, no Employer
Contribution will be allocated to that Eligible Participant for such period.
Nothing in this subsection (1) will cause an Eligible Participant to lose
Employer Contributions that were allocated for a period prior to the period in
which the individual terminates employment.     (2)   Hours of Service
condition. If the Employer elects to apply the allocation conditions on the
basis of specified periods under Part 4, #15.f. of the Agreement [Part 4B,
#19.g. or Part 4C, #24.f. of the Nonstandardized 401(k) Agreement], and elects
to apply an Hours of Service condition under Part 4, #15.d. of the
Nonstandardized Agreement [Part 4B, #19.d. or Part 4C, #24.d. of the
Nonstandardized 401(k) Agreement], an Eligible Participant will be entitled to
receive an allocation of Employer Contributions for the period designated under
Part 4, #14.a.(1) of the Nonstandardized Agreement [Part 4B, #17.a. or Part 4C,
#23.a.(1) of the Nonstandardized 401(k) Agreement] only if the Eligible
Participant completes the required Hours of Service before the last day of such
period. In applying the fractional method under subsection (i) or the
period-by-period method under subsection (ii), an Eligible Participant who
completes a sufficient number of Hours of Service for the Plan Year to earn a
Year of Service under the Plan will be entitled to a full contribution for the
Plan Year, as if the Eligible Participant satisfied the Hours of Service
condition for each designated period. A catch-up contribution may be required
for such Participants.



  (i)   Fractional method. The Employer may elect under Part 4, #15.f.(1) of the
Nonstandardized Agreement [Part 4B, #19.g.(1) or Part 4C, #24.f.(1) of the
Nonstandardized 401(k) Agreement] to apply the Hours of Service condition on the
basis of specified period using the fractional method. Under the fractional
method, the required Hours of Service for any period are determined by
multiplying the Hours of Service required under Part 4, #15.d. of the
Nonstandardized Agreement [Part 4B, #19.d. or Part 4C, #24.d. of the
Nonstandardized 401(k) Agreement] by a fraction, the numerator of which is the
total number of periods completed during the Plan Year (including the current
period) and the denominator of which is the total number of periods during the
Plan Year. Thus, for example, if the Employer applies a 1,000 Hours of Service
condition to receive an Employer Matching Contribution and elects to apply such
condition on the basis of Plan Year quarters, an Eligible Participant would have
to complete 250 Hours of Service by the end of the first Plan Year quarter [1/4
x 1,000], 500 Hours of Service by the end of the second Plan Year quarter [2/4 x
1,000], 750 Hours of Service by the end of the third Plan Year quarter [3/4 x
1,000] and 1,000 Hours of Service by the end of the Plan Year [4/4 x 1,000] to
receive an allocation of the Employer Matching Contribution for such period. If
an Eligible Participant does not complete the required Hours of Service for any
period during the Plan Year, no Employer Contribution will be allocated to that
Eligible Participant for such period. However, if an Eligible Participant
completes the required Hours of Service under Part 4, #15.d. for the Plan Year,
such Participant will receive a full contribution for the Plan Year as if the
Participant satisfied the Hours of Service conditions for each period during the
year. Nothing in this subsection (i) will cause an Eligible Participant to lose
Employer Contributions that were allocated for a period during which the
Eligible Participant completed the required Hours of Service for such period.  
  (ii)   Period-by-period method. The Employer may elect under Part 4, #15.f.(2)
of the Nonstandardized Agreement [Part 4B, #19.g.(2) or Part 4C, #24.f.(2) of
the Nonstandardized 401(k) Agreement] to apply the Hours of Service condition on
the basis of specified period using the period-by-period method. Under the
period-by-period

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

25



--------------------------------------------------------------------------------



 



method, the required Hours of Service for any period are determined separately
for such period. The Hours of Service required for any specific period are
determined by multiplying the Hours of Service required under Part 4, #15.d. of
the Nonstandardized Agreement [Part 4B, #19.d. or Part 4C, #24.d. of the
Nonstandardized 401(k) Agreement] by a fraction, the numerator of which is one
(1) and the denominator of which is the total number of periods during the Plan
Year. Thus, for example, if the Employer applies a 1,000 Hours of Service
condition to receive an Employer Matching Contribution and elects to apply such
condition on the basis of Plan Year quarters, an Eligible Participant would have
to complete 250 Hours of Service in each Plan Year quarter [1/4 x 1,000] to
receive an allocation of the Employer Matching Contribution for such period. If
an Eligible Participant does not complete the required Hours of Service for any
period during the Plan Year, no Employer Contribution will be allocated to that
Eligible Participant for such period. However, if an Eligible Participant
completes the required Hours of Service under Part 4, #15.d. for the Plan Year,
such Participant will receive a full contribution for the Plan Year as if the
Participant satisfied the Hours of Service conditions for each period during the
year. Nothing in this subsection (ii) will cause an Eligible Participant to lose
Employer Contributions that were allocated for a period during which the
Eligible Participant completed the required Hours of Service for such period.



  (3)   Safe harbor allocation condition. If the Employer elects to apply the
allocation conditions on the basis of specified periods under Part 4, #15.f. of
the Nonstandardized Agreement [Part 4B, #19.g. or Part 4C, #24.f. of the
Nonstandardized 401(k) Agreement] and elects to apply the safe harbor allocation
condition under Part 4, #15.b. of the Nonstandardized Agreement [Part 4B, #19.b.
or Part 4C, #24.b. of the Nonstandardized 401(k) Agreement], the rules under
subsection (1) above will apply, without regard to the rules under subsection
(2) above. Thus, an Eligible Employee who terminates during a period designated
under Part 4, #14.a.(1) of the Nonstandardized Agreement [Part 4B, #17.a. or
Part 4C, #23.a.(1) of the Nonstandardized 401(k) Agreement] will not receive an
allocation of Employer Contributions for such period if the Eligible Participant
has not completed the Hours of Service designated under Part 4, #15.b. of the
Nonstandardized Agreement [Part 4B, #19.b. or Part 4C, #24.b. of the
Nonstandardized 401(k) Agreement]. Nothing in this subsection (3) will cause an
Eligible Participant to lose Employer Contributions that were allocated for a
period prior to the period in which the individual terminates employment. (This
subsection (3) also applies if the Employer elects to apply the safe harbor
allocation condition on the basis of specified periods under Part 4, #15.c. of
the Standardized Agreement [Part 4B, #19.c. or Part 4C, #22.c. of the
Standardized 401(k) Agreement].)     (4)   Elapsed Time Method. The election to
apply the allocation conditions on the basis of specified periods does not apply
to the extent the Elapsed Time Method applies under Part 4, #15.e. of the
Nonstandardized Agreement [Part 4B, #19.e. or Part 4C, #24.e. of the
Nonstandardized 401(k) Agreement]. If an Employer elects to apply the allocation
conditions on the basis of specified periods and elects to apply the Elapsed
Time Method, an Eligible Employee will be entitled to an allocation of Employer
Contributions if such Eligible Participant is employed as of the last day of
such period, without regard to the number of consecutive days in such period.
Thus, in effect, the Elapsed Time Method will only apply to prevent an
allocation of Employer Contributions for the last designated period in the Plan
Year, if the Eligible Participant has not completed the consecutive days
required under Part 4, #15.e. of the Nonstandardized Agreement [Part 4B, #19.e.
or Part 4C, #24.e. of the Nonstandardized 401(k) Agreement] by the end of the
Plan Year. The last day of employment rules subsection (1) above still may apply
(to the extent applicable) for periods during which the Eligible Participant
terminates employment.



2.7   Fail-Safe Coverage Provision. If the Employer has elected to apply a last
day of the Plan Year allocation condition and/or an Hours of Service allocation
condition under a Nonstandardized Agreement, the Employer may elect under
Part 13, #56 of the Nonstandardized Agreement [Part 13, #74 of the
Nonstandardized 401(k) Agreement] to apply the Fail-Safe Coverage Provision.
Under the Fail-Safe Coverage Provision, if the Plan fails to satisfy the ratio
percentage coverage requirements under Code §410(b) for a Plan Year due to the
application of a last day of the Plan Year allocation condition and/or an Hours
of Service allocation condition, such allocation condition(s) will be
automatically eliminated for the Plan Year for certain otherwise Eligible
Participants, under the process described in subsections (a) through (d) below,
until enough Eligible Participants are benefiting under the Plan so that the
ratio percentage test of Treasury Regulation §1.410(b)-2(b)(2) is satisfied.

If the Employer elects to have the Fail-Safe Coverage Provision apply, such
provision automatically applies for any Plan Year for which the Plan does not
satisfy the ratio percentage coverage test under Code §410(b). (Except as
provided in the following paragraph, the Plan may not use the average benefits
test to comply with the minimum coverage requirements if the Fail-Safe Coverage
Provision is elected.) The Plan satisfies the ratio percentage test if the
percentage of the Nonhighly Compensated Employees under the Plan is at least 70%
of the percentage of the Highly

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

26



--------------------------------------------------------------------------------



 



Compensated Employees who benefit under the Plan. An Employee is benefiting for
this purpose only if he/she actually receives an allocation of Employer
Contributions or forfeitures or, if testing coverage of a 401(m) arrangement
(i.e., a Plan that provides for Employer Matching Contributions and/or Employee
After-Tax Contributions), the Employee would receive an allocation of Employer
Matching Contributions by making the necessary contributions or the Employee is
eligible to make Employee After-Tax Contributions. To determine the percentage
of Nonhighly Compensated Employees or Highly Compensated Employees who are
benefiting, the following Employees are excluded for purposes of applying the
ratio percentage test: (i) Employees who have not satisfied the Plan’s minimum
age and service conditions under Section 1.4; (ii) Nonresident Alien Employees;
(iii) Union Employees; and (iv) Employees who terminate employment during the
Plan Year with less than 501 Hours of Service and do not benefit under the Plan.

Under the Fail-Safe Coverage Provision, certain otherwise Eligible Participants
who are not benefiting for the Plan Year as a result of a last day of the Plan
Year allocation condition or an Hours of Service allocation condition will
participate under the Plan based on whether such Participants are Category 1
Employees or Category 2 Employees. Alternatively, the Employer may elect under
Part 13, #56.b.(2) of the Nonstandardized Agreement [Part 13, #74.b.(2) of the
Nonstandardized 401(k) Agreement] to apply the special Fail-Safe Coverage
Provision described in (d) below which eliminates the allocation conditions for
otherwise Eligible Participants with the lowest Included Compensation. If after
applying the Fail-Safe Coverage Provision, the Plan does not satisfy the ratio
percentage coverage test, the Fail-Safe Coverage Provision does not apply, and
the Plan may use any other available method (including the average benefit test)
to satisfy the minimum coverage requirements under Code §410(b).



  (a)   Top-Heavy Plans. Unless provided otherwise under Part 13, #56.b.(1) of
the Nonstandardized Agreement [Part 13, #74.b.(1) of the Nonstandardized 401(k)
Agreement], if the Plan is a Top-Heavy Plan, the Hours of Service allocation
condition will be eliminated for all Non-Key Employees who are Nonhighly
Compensated Employees, prior to applying the Fail-Safe Coverage Provisions under
subsections (b) and (c) or (d) below.     (b)   Category 1 Employees - Otherwise
Eligible Participants (who are Nonhighly Compensated Employees) who are still
employed by the Employer on the last day of the Plan Year but who failed to
satisfy the Plan’s Hours of Service condition. The Hours of Service allocation
condition will be eliminated for Category 1 Employees (who did not receive an
allocation under the Plan due to the Hours of Service allocation condition)
beginning with the Category 1 Employee(s) credited with the most Hours of
Service for the Plan Year and continuing with the Category 1 Employee(s) with
the next most Hours of Service until the ratio percentage test is satisfied. If
two or more Category 1 Employees have the same number of Hours of Service, the
allocation condition will be eliminated for those Category 1 Employees starting
with the Category 1 Employee(s) with the lowest Included Compensation. If the
Plan still fails to satisfy the ratio percentage test after all Category 1
Employees receive an allocation, the Plan proceeds to Category 2 Employees.    
(c)   Category 2 Employees - Otherwise Eligible Participants (who are Nonhighly
Compensated Employees) who terminated employment during the Plan Year with more
than 500 Hours of Service. The last day of the Plan Year allocation condition
will then be eliminated for Category 2 Employees (who did not receive an
allocation under the Plan due to the last day of the Plan Year allocation
condition) beginning with the Category 2 Employee(s) who terminated employment
closest to the last day of the Plan Year and continuing with the Category 2
Employee(s) with a termination of employment date that is next closest to the
last day of the Plan Year until the ratio percentage test is satisfied. If two
or more Category 2 Employees terminate employment on the same day, the
allocation condition will be eliminated for those Category 2 Employees starting
with the Category 2 Employee(s) with the lowest Included Compensation.     (d)  
Special Fail-Safe Coverage Provision. Instead of applying the Fail-Safe Coverage
Provision based on Category 1 and Category 2 Employees, the Employer may elect
under Part 13, #56.b.(2) of the Nonstandardized Agreement [Part 13, #74.b.(2) of
the Nonstandardized 401(k) Agreement] to eliminate the allocation conditions
beginning with the otherwise Eligible Participant(s) (who are Nonhighly
Compensated Employees and who did not terminate employment during the Plan Year
with 500 Hours of Service or less) with the lowest Included Compensation and
continuing with such otherwise Eligible Participants with the next lowest
Included Compensation until the ratio percentage test is satisfied. If two or
more otherwise Eligible Participants have the same Included Compensation, the
allocation conditions will be eliminated for all such individuals.



2.8   Deductible Employee Contributions. The Plan Administrator will not accept
deductible employee contributions that are made for a taxable year beginning
after December 31, 1986. Contributions made prior to that date will be
maintained in a separate Account which will be nonforfeitable at all times. The
Account will share in the gains and losses under the Plan in the same manner as
described in Section 13.4. No part of the deductible voluntary contribution
Account will be used to purchase life insurance. Subject to the Joint and
Survivor Annuity requirements under Article 9 (if applicable), the Participant
may withdraw any part of the deductible voluntary contribution Account by making
a written application to the Plan Administrator.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

27



--------------------------------------------------------------------------------



 



ARTICLE 3
EMPLOYEE AFTER-TAX CONTRIBUTIONS, ROLLOVER CONTRIBUTIONS AND TRANSFERS

This Article provides the rules regarding Employee After-Tax Contributions,
Rollover Contributions and transfers that may be made under this Plan. The
Trustee has the authority under Article 12 to accept Rollover Contributions
under this Plan and to enter into transfer agreements concerning the transfer of
assets from another qualified retirement plan to this Plan, if so directed by
the Plan Administrator.



3.1   Employee After-Tax Contributions. The Employer may elect under Part 4D of
the Nonstandardized 401(k) Agreement to allow Eligible Participants to make
Employee After-Tax Contributions under the Plan. Employee After-Tax
Contributions may only be made under the Nonstandardized 401(k) Agreement. Any
Employee After-Tax Contributions made under this Plan are subject to the ACP
Test outlined in Section 17.3. (Nothing under this Section precludes the holding
of Employee After-Tax Contributions under a profit sharing plan or money
purchase plan that were made prior to the adoption of this Prototype Plan.)  
    The Employer may elect under Part 4D, #25 of the Nonstandardized 401(k)
Agreement to impose a limit on the maximum amount of Included Compensation an
Eligible Participant may contribute as an Employee After-Tax Contribution. The
Employer may also elect under Part 4D, #26 of the Nonstandardized 401(k)
Agreement to impose a minimum amount that an Eligible Participant may contribute
to the Plan during any payroll period.       Employee After-Tax Contributions
must be held in the Participant’s Employee After-Tax Contribution Account, which
is always 100% vested. A Participant may withdraw amounts from his/her Employee
After-Tax Contribution Account at any time, in accordance with the distribution
rules under Section 8.5(a), except as prohibited under Part 10 of the Agreement.
No forfeitures will occur solely as a result of an Employee’s withdrawal of
Employee After-Tax Contributions.   3.2   Rollover Contributions. An Employee
may make a Rollover Contribution to this Plan from another “qualified retirement
plan” or from a “conduit IRA,” if the acceptance of rollovers is permitted under
Part 12 of the Agreement or if the Plan Administrator adopts administrative
procedures regarding the acceptance of Rollover Contributions. Any Rollover
Contribution an Employee makes to this Plan will be held in the Employee’s
Rollover Contribution Account, which is always 100% vested. A Participant may
withdraw amounts from his/her Rollover Contribution Account at any time, in
accordance with the distribution rules under Section 8.5(a), except as
prohibited under Part 10 of the Agreement.       For purposes of this
Section 3.2, a “qualified retirement plan” is any tax qualified retirement plan
under Code §401(a) or any other plan from which distributions are eligible to be
rolled over into this Plan pursuant to the Code, regulations, or other IRS
guidance. A “conduit IRA” is an IRA that holds only assets that have been
properly rolled over to that IRA from a qualified retirement plan under Code
§401(a). To qualify as a Rollover Contribution under this Section, the Rollover
Contribution must be transferred directly from the qualified retirement plan or
conduit IRA in a Direct Rollover or must be transferred to the Plan by the
Employee within sixty (60) days following receipt of the amounts from the
qualified plan or conduit IRA.       If Rollover Contributions are permitted, an
Employee may make a Rollover Contribution to the Plan even if the Employee is
not an Eligible Participant with respect to any or all other contributions under
the Plan, unless otherwise prohibited under separate administrative procedures
adopted by the Plan Administrator. An Employee who makes a Rollover Contribution
to this Plan prior to becoming an Eligible Participant shall be treated as a
Participant only with respect to such Rollover Contribution Account, but shall
not be treated as an Eligible Participant until he/she otherwise satisfies the
eligibility conditions under the Plan.       The Plan Administrator may refuse
to accept a Rollover Contribution if the Plan Administrator reasonably believes
the Rollover Contribution (a) is not being made from a proper plan or conduit
IRA; (b) is not being made within sixty (60) days from receipt of the amounts
from a qualified retirement plan or conduit IRA; (c) could jeopardize the
tax-exempt status of the Plan; or (d) could create adverse tax consequences for
the Plan or the Employer. Prior to accepting a Rollover Contribution, the Plan
Administrator may require the Employee to provide satisfactory evidence
establishing that the Rollover Contribution meets the requirements of this
Section.       The Plan Administrator may apply different conditions for
accepting Rollover Contributions from qualified retirement plans and conduit
IRAs. Any conditions on Rollover Contributions must be applied uniformly to all
Employees under the Plan.   3.3   Transfer of Assets. The Plan Administrator may
direct the Trustee to accept a transfer of assets from another qualified
retirement plan on behalf of any Employee, even if such Employee is not eligible
to receive other contributions under the Plan. If a transfer of assets is made
on behalf of an Employee prior to the Employee’s becoming an Eligible
Participant, the Employee shall be treated as a Participant for all purposes
with respect to such transferred amount. Any assets transferred to this Plan
from another plan must be accompanied by written instructions designating the
name of

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

28



--------------------------------------------------------------------------------



 



   each Employee for whose benefit such amounts are being transferred, the
current value of such assets, and the sources from which such amounts are
derived. The Plan Administrator will deposit any transferred assets in the
appropriate Participant’s Transfer Account. The Transfer Account will contain
any sub-Accounts necessary to separately track the sources of the transferred
assets. Each sub-Account will be treated in the same manner as the corresponding
Plan Account.       The Plan Administrator may direct the Trustee to accept a
transfer of assets from another qualified plan of the Employer in order to
comply with the qualified replacement plan requirements under Code §4980(d)
(relating to the excise tax on reversions from a qualified plan) without
affecting the status of this Plan as a Prototype Plan. A transfer made pursuant
to Code §4980(d) will be allocated as Employer Contributions either in the Plan
Year in which the transfer occurs, or over a period of Plan Years (not exceeding
the maximum period permitted under Code §4980(d)), as provided in the applicable
transfer agreement. To the extent a transfer described in this paragraph is not
totally allocable in the Plan Year in which the transfer occurs, the portion
which is not allocable will be credited to a suspense account until allocated in
accordance with the transfer agreement.       The Plan Administrator may refuse
to accept a transfer of assets if the Plan Administrator reasonably believes the
transfer (a) is not being made from a proper qualified plan; (b) could
jeopardize the tax-exempt status of the Plan; or (c) could create adverse tax
consequences for the Plan or the Employer. Prior to accepting a transfer of
assets, the Plan Administrator may require evidence documenting that the
transfer of assets meets the requirements of this Section. The Trustee will have
no responsibility to determine whether the transfer of assets meets the
requirements of this Section; to verify the correctness of the amount and type
of assets being transferred to the Plan; or to perform any due diligence review
with respect to such transfer.



(a)   Protection of Protected Benefits. Except in the case of a Qualified
Transfer (as defined in subsection (d) below), a transfer of assets is initiated
at the Plan level and does not require Participant or spousal consent. If the
Plan Administrator directs the Trustee to accept a transfer of assets to this
Plan, the Participant on whose behalf the transfer is made retains all Protected
Benefits that applied to such transferred assets under the transferor plan.  
(b)   Transferee plan. Except in the case of a Qualified Transfer (as defined in
subsection (d)), if the Plan Administrator directs the Trustee to accept a
transfer of assets from another plan which is subject to the Joint and Survivor
Annuity requirements under Code §401(a)(11), the amounts so transferred continue
to be subject to such requirements, as provided in Article 9. If this Plan is
not otherwise subject to the Qualified Joint and Survivor Annuity requirements
(as determined under Part 11, #41.a. of the Agreement [Part 11, #59.a. of the
401(k) Agreement]), the Qualified Joint and Survivor Annuity requirements apply
only to the amounts under the Transfer Account which are attributable to the
amounts which were subject to the Qualified Joint and Survivor Annuity
requirements under the transferor plan. The Employer may override this default
rule by checking Part 11, #41.b. of the Agreement [Part 11, #59.b. of the 401(k)
Agreement] thereby subjecting the entire Plan to the Qualified Joint and
Survivor Annuity Requirements.   (c)   Transfers from a Defined Benefit Plan,
money purchase plan or 401(k) plan.



  (1)   Defined Benefit Plan. The Plan Administrator will not direct the Trustee
to accept a transfer of assets from a Defined Benefit Plan unless such transfer
qualifies as a Qualified Transfer (as defined in subsection (d) below) or the
assets transferred from the Defined Benefit Plan are in the form of paid-up
annuity contracts which protect all the Participant’s Protected Benefits under
the Defined Benefit Plan. (However, see the special rule under the second
paragraph of Section 3.3 above regarding transfers authorized under Code
§4980(d).)     (2)   Money purchase plan. If this Plan is a profit sharing plan
or a 401(k) plan and the Plan Administrator directs the Trustee to accept a
transfer of assets from a money purchase plan (other than as a Qualified
Transfer as defined in subsection (d) below), the amounts transferred (and any
gains attributable to such transferred amounts) continue to be subject to the
distribution restrictions applicable to money purchase plan assets under the
transferor plan. Such amounts may not be distributed for reasons other than
death, disability, attainment of Normal Retirement Age, or termination of
employment, regardless of any distribution provisions under this Plan that would
otherwise permit a distribution prior to such events.     (3)   401(k) plan. If
the Plan Administrator directs the Trustee to accept a transfer of Section
401(k) Deferrals, QMACs, QNECs, or Safe Harbor Contributions from a 401(k) plan,
such amounts retain their character under this Plan and such amounts (including
any allocable gains or losses) remain subject to the distribution restrictions
applicable to such amounts under the Code.



(d)   Qualified Transfer. The Plan may eliminate certain Protected Benefits (as
provided under subsection (3) below) related to plan assets that are received in
a Qualified Transfer from another plan. A Qualified Transfer

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

29



--------------------------------------------------------------------------------



 



           is a plan-to-plan transfer of a Participant’s benefits that meets the
requirements under subsection (1) or (2) below.



  (1)   Elective transfer. A plan-to-plan transfer of a Participant’s benefits
from another qualified plans is a Qualified Transfer if such transfer satisfies
the following requirements.



  (i)   The Participant must have the right to receive an immediate distribution
of his/her benefits under the transferor plan at the time of the Qualified
Transfer. For transfers that occur on or after January 1, 2002, the Participant
must not be eligible at the time of the Qualified Transfer to take an immediate
distribution of his/her entire benefit in a form that would be entirely eligible
for a Direct Rollover.     (ii)   The Participant on whose behalf benefits are
being transferred must make a voluntary, fully informed election to transfer
his/her benefits to this Plan.     (iii)   The Participant must be provided an
opportunity to retain the Protected Benefits under the transferor plan. This
requirement is satisfied if the Participant is given the option to receive an
annuity that protects all Protected Benefits under the transferor plan or the
option of leaving his/her benefits in the transferor plan.     (iv)   The
Participant’s spouse must consent to the Qualified Transfer if the transferor
plan is subject to the Joint and Survivor Annuity requirements under Article 9.
The spouse’s consent must satisfy the requirements for a Qualified Election
under Section 9.4(d).     (v)    The amount transferred (along with any
contemporaneous Direct Rollover) must not be less than the value of the
Participant’s vested benefit under the transferor plan.     (vi)   The
Participant must be fully vested in the transferred benefit.



  (2)   Transfer upon specified events. For transfers that occur on or after
September 6, 2000, a plan-to-plan transfer of a Participant’s entire benefit
(other than amounts the Plan accepts as a Direct Rollover) from another Defined
Contribution Plan that is made in connection with an asset or stock acquisition,
merger, or other similar transaction involving a change in the Employer or is
made in connection with a Participant’s change in employment status that causes
the Participant to become ineligible for additional allocations under the
transferor plan, is a Qualified Transfer if such transfer satisfies the
following requirements:



  (i)   The Participant need not be eligible for an immediate distribution of
his/her benefits under the transferor plan.     (ii)   The Participant on whose
behalf benefits are being transferred must make a voluntary, fully informed
election to transfer his/her benefits to this Plan.     (iii)   The Participant
must be provided an opportunity to retain the Protected Benefits under the
transferor plan. This requirement is satisfied if the Participant is given the
option to receive an annuity that protects all Protected Benefits under the
transferor plan or the option of leaving his/her benefits in the transferor
plan.     (iv)   The benefits must be transferred between plans of the same
type. To satisfy this requirement, the transfer must satisfy the following
requirements.



  (A)   To accept a Qualified Transfer under this subsection (2) from a money
purchase plan, this Plan also must be a money purchase plan.     (B)   To accept
a Qualified Transfer under this subsection (2) from a 401(k) plan, this Plan
also must be a 401(k) plan.     (C)   To accept a Qualified Transfer under this
subsection (2) from a profit sharing plan, this Plan may be any type of Defined
Contribution Plan.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

30



--------------------------------------------------------------------------------



 



  (3)   Treatment of Qualified Transfer.



  (i)   Rollover Contribution Account. If the Plan Administrator directs the
Trustee to accept on behalf of a Participant a transfer of assets that qualifies
as a Qualified Transfer, the Plan Administrator will treat such amounts as a
Rollover Contribution and will deposit such amounts in the Participant’s
Rollover Contribution Account. A Qualified Transfer may include benefits derived
from Employee After-Tax Contributions.     (ii)   Elimination of Protected
Benefits. If the Plan accepts a Qualified Transfer, the Plan does not have to
protect any Protected Benefits derived from the transferor plan. However, if the
Plan accepts a Qualified Transfer that meets the requirements for a transfer
under subsection (2) above, the Plan must continue to protect the QJSA benefit
if the transferor plan is subject to the QJSA requirements.



  (e)   Trustee’s right to refuse transfer. If the assets to be transferred to
the Plan under this Section 3.3 are not susceptible to proper valuation and
identification or are of such a nature that their valuation is incompatible with
other Plan assets, the Trustee may refuse to accept the transfer of all or any
specific asset, or may condition acceptance of the assets on the sale or
disposition of any specific asset.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

31



--------------------------------------------------------------------------------



 



ARTICLE 4
PARTICIPANT VESTING

This Article contains the rules for determining the vested
(nonforfeitable) amount of a Participant’s Account Balance under the Plan.
Part 6 of the Agreement contains specific elections for applying these vesting
rules. Part 7 of the Agreement contains special service crediting elections to
override the default provisions under this Article.



4.1   In General. A Participant’s vested interest in his/her Employer
Contribution Account and Employer Matching Contribution Account is determined
based on the vesting schedule elected in Part 6 of the Agreement. A Participant
is always fully vested in his/her Section 401(k) Deferral Account, Employee
After-Tax Contribution Account, QNEC Account, QMAC Account, Safe Harbor
Nonelective Contribution Account, Safe Harbor Matching Contribution Account, and
Rollover Contribution Account.



  (a)   Attainment of Normal Retirement Age. Regardless of the Plan’s vesting
schedule, a Participant’s right to his/her Account Balance is fully vested upon
the date he/she attains Normal Retirement Age, provided the Participant is an
Employee on or after such date.     (b)   Vesting upon death, becoming Disabled,
or attainment of Early Retirement Age. If elected by the Employer in Part 6, #21
of the Agreement [Part 6, #39 of the 401(k) Agreement], a Participant will
become fully vested in his/her Account Balance if the Participant dies, becomes
Disabled, or attains Early Retirement Age while employed by the Employer.    
(c)   Addition of Employer Nonelective Contribution or Employer Matching
Contribution. If the Plan is a Safe Harbor 401(k) Plan as defined in
Section 17.6, all amounts allocated to the Participant’s Safe Harbor Nonelective
Contribution Account and/or Safe Harbor Matching Contribution Account are always
100% vested. If a Safe Harbor 401(k) Plan is amended to add a regular Employer
Nonelective Contribution or Employer Matching Contribution, a Participant’s
vested interest in such amounts is determined in accordance with the vesting
schedule selected under Part 6 of the Agreement. The addition of a vesting
schedule under Part 6 for such contributions is not considered an amendment of
the vesting schedule under Section 4.7 below merely because the Participant was
fully vested in his/her Safe Harbor Nonelective Contribution Account or Safe
Harbor Matching Contribution Account.     (d)   Vesting upon merger,
consolidation or transfer. No accelerated vesting will be required solely
because a Defined Contribution Plan is merged with another Defined Contribution
Plan, or because assets are transferred from a Defined Contribution Plan to
another Defined Contribution Plan. Thus, for example, Participants will not
automatically become 100% vested in their Employer Contribution Account(s)
solely on account of a merger of a money purchase plan with a profit sharing or
401(k) Plan or a transfer of assets between such Plans. (See Section 18.3 for
the benefits that must be protected as a result of a merger, consolidation or
transfer.)



4.2   Vesting Schedules. The Plan’s vesting schedule will determine an
Employee’s vested percentage in his/her Employer Contribution Account and/or
Employer Matching Contribution Account. The vested portion of a Participant’s
Employer Contribution Account and/or Employer Matching Contribution Account is
determined by multiplying the Participant’s vesting percentage determined under
the applicable vesting schedule by the total amount under the applicable
Account.       The Employer must elect a normal vesting schedule and a Top-Heavy
Plan vesting schedule under Part 6 of the Agreement. The Top-Heavy Plan vesting
schedule will apply for any Plan Year in which the plan is a Top-Heavy Plan. If
this Plan is a 401(k) plan, the Employer must elect a normal and Top-Heavy Plan
vesting schedule for both Employer Nonelective Contributions and Employer
Matching Contributions, but only to the extent such contributions are authorized
under Part 4B and/or Part 4C of the 401(k) Agreement.       The Employer may
choose any of the following vesting schedules as the normal vesting schedule
under Part 6 of the Agreement. For the Top-Heavy Plan vesting, the Employer may
only choose the full and immediate, 6-year graded, 3-year cliff, or modified
vesting schedule, as described below.



  (a)   Full and immediate vesting schedule. Under the full and immediate
vesting schedule, the Participant is always 100% vested in his/her Account
Balance.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

32



--------------------------------------------------------------------------------



 



  (b)   7-year graded vesting schedule. Under the 7-year graded vesting
schedule, an Employee vests in his/her Employer Contribution Account and/or
Employer Matching Contribution Account in the following manner:

After 3 Years of Service – 20% vesting
After 4 Years of Service – 40% vesting
After 5 Years of Service – 60% vesting
After 6 Years of Service – 80% vesting
After 7 Years of Service – 100% vesting



  (c)   6-year graded vesting schedule. Under the 6-year graded vesting
schedule, an Employee vests in his/her Employer Contribution Account and/or
Employer Matching Contribution Account in the following manner:

After 2 Years of Service – 20% vesting
After 3 Years of Service – 40% vesting
After 4 Years of Service – 60% vesting
After 5 Years of Service – 80% vesting
After 6 Years of Service – 100% vesting



  (d)   5-year cliff vesting schedule. Under the 5-year cliff vesting schedule,
an Employee is 100% vested after 5 Years of Service. Prior to the fifth Year of
Service, the vesting percentage is zero.     (e)   3-year cliff vesting
schedule. Under the 3-year cliff vesting schedule, an Employee is 100% vested
after 3 Years of Service. Prior to the third Year of Service, the vesting
percentage is zero.     (f)   Modified vesting schedule. For the normal vesting
schedule, the Employer may elect a modified vesting schedule under which the
vesting percentage for each Year of Service is not less than the percentage that
would be required for each Year of Service under the 7-year graded vesting
schedule, unless 100% vesting occurs after no more than 5 Years of Service. For
the Top-Heavy Plan vesting schedule, the Employer may elect a modified vesting
schedule under which the vesting percentage for each Year of Service is not less
than the percentage that would be required for each Year of Service under the
6-year graded vesting schedule, unless 100% vesting occurs after no more than 3
Years of Service.



4.3   Shift to/from Top-Heavy Vesting Schedule. For a Plan Year in which the
Plan is a Top-Heavy Plan, the Plan automatically shifts to the Top-Heavy Plan
vesting schedule. Once a Plan uses a Top-Heavy Plan vesting schedule, that
schedule will continue to apply for all subsequent Plan Years. The Employer may
override this default provision under Part 6, #22 of the Nonstandardized
Agreement [Part 6, #40 of the Nonstandardized 401(k) Agreement]. The rules under
Section 4.7 will apply when a Plan shifts to or from a Top-Heavy Plan vesting
schedule.   4.4   Vesting Computation Period. For purposes of computing a
Participant’s vested interest in his/her Employer Contribution Account and/or
Employer Matching Contribution Account, an Employee’s Vesting Computation Period
is the 12-month period measured on a Plan Year basis, unless the Employer elects
under Part 7, #26 of the Agreement [Part 7, #44 of the 401(k) Agreement] to
measure Vesting Computation Periods using Anniversary Years. The Employer may
designate an alternative 12-month period under Part 7, #26.b. of the
Nonstandardized Agreement [Part 7, #44.b. of the Nonstandardized 401(k)
Agreement]. Any Vesting Computation Period designated under Part 7, #26.b. or
#44.b., as applicable, must be a 12-consecutive month period and must apply
uniformly to all Participants.



  (a)   Anniversary Years. If the Employer elects to measure Vesting Computation
Periods using Anniversary Years, the Vesting Computation Period is the 12-month
period commencing on the Employee’s Employment Commencement Date (or
Reemployment Commencement Date) and each subsequent 12-month period commencing
on the anniversary of such date.     (b)   Measurement on same Vesting
Computation Period. The Plan will measure Years of Service and Breaks in Service
(if applicable) for purposes of vesting on the same Vesting Computation Period.



4.5   Crediting Years of Service for Vesting Purposes. Unless the Employer
elects otherwise under Part 7, #25 of the Agreement [Part 7, #43 of the 401(k)
Agreement], an Employee will earn one Year of Service for purposes of applying
the vesting rules if the Employee completes 1,000 Hours of Service with the
Employer during a Vesting Computation Period. An Employee will receive credit
for a Year of Service as of the end of the Vesting Computation Period, if the
Employee completes the required Hours of Service during such period, even if the
Employee is not employed for the entire period.



  (a)   Calculating Hours of Service. In calculating an Employee’s Hours of
Service for purposes of applying the vesting rules under this Article, the
Employer will use the Actual Hours Crediting Method, unless the Employer elects
otherwise under Part 7, #25 of the Agreement [Part 7, #43 of the 401(k)
Agreement]. (See Article 6 of this Plan for a description of the alternative
service crediting methods.)

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

33



--------------------------------------------------------------------------------



 



  (b)   Excluded service. Unless the Employer elects to exclude certain service
with the Employer under Part 6, #20 of the Agreement [Part 6, #38 of the 401(k)
Agreement], all service with the Employer is counted for vesting purposes.



  (1)   Service before the Effective Date of the Plan. Under Part 6, #20.a. of
the Agreement [Part 6, #38.a. of the 401(k) Agreement], the Employer may elect
to exclude service during any period for which the Employer did not maintain the
Plan or a Predecessor Plan. For this purpose, a Predecessor Plan is a qualified
plan maintained by the Employer that is terminated within the 5-year period
immediately preceding or following the establishment of this Plan. A
Participant’s service under a Predecessor Plan must be counted for purposes of
determining the Participant’s vested percentage under this Plan.     (2)  
Service before a certain age. Under Part 6, #20.b. of the Agreement [Part 6,
#38.b.of the 401(k) Agreement], the Employer may elect to exclude service before
an Employee attains a certain age. For this purpose, the Employer may not
designate an age greater than 18. An Employee will be credited with a Year of
Service for the Vesting Computation Period during which the Employee attains the
requisite age, provided the Employee satisfies all other conditions required for
a Year of Service.



4.6   Vesting Break in Service Rules. Except as provided under Section 4.5(b),
in determining a Participant’s vested percentage, a Participant is credited with
all Years of Service earned with the Employer, subject to the following Break in
Service rules. In applying these Break in Service rules, Years of Service and
Breaks in Service (as defined in Section 22.27) are measured on the same Vesting
Computation Period as defined in Section 4.4 above.



  (a)   One-year holdout Break in Service. The one-year holdout Break in Service
rule will not apply unless the Employer specifically elects in Part 7, #27.b. of
the Nonstandardized Agreement [Part 7, #45.b. of the Nonstandardized 401(k)
Agreement] to have it apply. If the one-year holdout Break in Service rule is
elected, an Employee who has a one-year Break in Service will not be credited
for vesting purposes with any Years of Service earned before such one-year Break
in Service until the Employee has completed a Year of Service after the one-year
Break in Service. The one-year holdout rule does not apply under the
Standardized Agreement.     (b)   Five-Year Forfeiture Break in Service. In the
case of a Participant who has five (5) consecutive one-year Breaks in Service,
all Years of Service after such Breaks in Service will be disregarded for the
purpose of vesting in the portion of the Participant’s Employer Contribution
Account and/or Employer Matching Contribution Account that accrued before such
Breaks in Service, but both pre-break and post-break service will count for
purposes of vesting in the portion of such Accounts that accrues after such
breaks. The Participant will forfeit the nonvested portion of his/her Employer
Contribution Account and/or Employer Matching Contribution Account accrued prior
to incurring five consecutive Breaks in Service, in accordance with Section
5.3(b).         In the case of a Participant who does not have five consecutive
one-year Breaks in Service, all Years of Service will count in vesting both the
pre-break and post-break Account Balance derived from Employer Contributions.  
  (c)   Rule of Parity Break in Service. This Break in Service rule applies only
to Participants who are totally nonvested (i.e., 0% vested) in their Employer
Contribution Account and Employer Matching Contribution Account. If an Employee
is vested in any portion of his/her Employer Contribution Account or Employer
Matching Contribution Account, the Rule of Parity does not apply. Under this
Break in Service rule, if a nonvested Participant incurs a period of consecutive
one-year Breaks in Service which equals or exceeds the greater of five (5) or
the Participant’s aggregate number of Years of Service with the Employer, all
service earned prior to the consecutive Break in Service period will be
disregarded and the Participant will be treated as a new Employee for purposes
of determining vesting under the Plan. The Employer may elect under Part 7,
#27.a. of the Agreement [Part 7, #45.a. of the 401(k) Agreement] not to apply
the Rule of Parity Break in Service rule.



  (1)   Previous application of the Rule of Parity Break in Service rule. In
determining a Participant’s aggregate Years of Service for purposes of applying
the Rule of Parity Break in Service rule, any Years of Service otherwise
disregarded under a previous application of this rule are not counted.     (2)  
Application to the 401(k) Agreement. The Rule of Parity Break in Service rule
applies only to determine the individual’s vesting rights with respect to
his/her Employer Contribution Account and Employer Matching Contribution
Account. In determining whether a Participant is totally nonvested for purposes
of applying the Rule of Parity Break in Service rule, the Participant’s Section
401(k) Deferral Account, Employee After-Tax Contribution Account, QMAC Account,

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

34



--------------------------------------------------------------------------------



 



     QNEC Account, Safe Harbor Nonelective Contribution Account, Safe Harbor
Matching Contribution Account, and Rollover Contribution Account are
disregarded.



4.7   Amendment of Vesting Schedule. If the Plan’s vesting schedule is amended
(or is deemed amended by an automatic change to or from a Top-Heavy Plan vesting
schedule), each Participant with at least three (3) Years of Service with the
Employer, as of the end of the election period described in the following
paragraph, may elect to have his/her vested interest computed under the Plan
without regard to such amendment or change. For this purpose, a Plan amendment,
which in any way directly or indirectly affects the computation of the
Participant’s vested interest, is considered an amendment to the vesting
schedule. However, the new vesting schedule will apply automatically to an
Employee, and no election will be provided, if the new vesting schedule is at
least as favorable to such Employee, in all circumstances, as the prior vesting
schedule.       The period during which the election may be made shall commence
with the date the amendment is adopted or is deemed to be made and shall end on
the latest of:



  (a)   60 days after the amendment is adopted;     (b)   60 days after the
amendment becomes effective; or     (c)   60 days after the Participant is
issued written notice of the amendment by the Employer or Plan Administrator.



    Furthermore, if the vesting schedule of the Plan is amended, in the case of
an Employee who is a Participant as of the later of the date such amendment is
adopted or effective, the vested percentage of such Employee’s Account Balance
derived from Employer Contributions (determined as of such date) will not be
less than the percentage computed under the Plan without regard to such
amendment.   4.8   Special Vesting Rule — In-Service Distribution When Account
Balance Less than 100% Vested. If amounts are distributed from a Participant’s
Employer Contribution Account or Employer Matching Contribution Account at a
time when the Participant’s vested percentage in such amounts is less than 100%
and the Participant may increase the vested percentage in the Account Balance:



  (a)   A separate Account will be established for the Participant’s interest in
the Plan as of the time of the distribution, and     (b)   At any relevant time
the Participant’s vested portion of the separate Account will be equal to an
amount (“X”) determined by the formula:         X = P (AB + D) - D        
Where:

P is the vested percentage at the relevant time;

AB is the Account Balance at the relevant time; and

D is the amount of the distribution.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

35



--------------------------------------------------------------------------------



 



ARTICLE 5
FORFEITURES

This Article contains the rules relating to the timing and disposition of
forfeitures of the nonvested portion of a Participant’s Account Balance. Part 8
of the Agreement provides elections on the allocation of forfeitures. The rules
for determining the vested portion of a Participant’s Account Balance are
contained in Article 4 of this BPD.



5.1   In General. The Plan Administrator has the responsibility to determine the
amount of a Participant’s forfeiture based on the application of the vesting
provisions of Article 4. Until an amount is forfeited pursuant to this Article,
nonvested amounts will be held in the Account of the Participant and will share
in gains and losses of the Trust (as determined under Article 13).   5.2  
Timing of forfeiture. The forfeiture of all or a portion of a Participant’s
nonvested Account Balance occurs upon any of the events listed below:



  (a)   Cash-Out Distribution. The date the Participant receives a total
Cash-Out Distribution as defined in Section 5.3(a).     (b)   Five-Year
Forfeiture Break in Service. The last day of the Vesting Computation Period in
which the Participant incurs a Five-Year Forfeiture Break in Service as defined
in Section 5.3(b).     (c)   Lost Participant or Beneficiary. The date the Plan
Administrator determines that a Participant or Beneficiary cannot be located to
receive a distribution from the Plan. See Section 5.3(c).     (d)   Forfeiture
of Employer Matching Contributions. With respect to Employer Matching
Contributions under a 401(k) plan, the date a distribution is made as described
in Section 5.3(d).



5.3   Forfeiture Events.



  (a)   Cash-Out Distribution. If a Participant receives a total distribution
upon termination of his/her participation in the Plan (a “Cash-Out
Distribution”), the nonvested portion (if any) of the Participant’s Account
Balance is forfeited in accordance with the provisions of this Article. If a
Participant has his/her nonvested Account Balance forfeited as a result of a
Cash-Out Distribution, such Participant must be given the right to “buy-back”
the forfeited benefit, as provided in subsection (2) below. (See Article 8 for
the rules regarding the availability and timing of Plan distributions and the
consent requirements applicable to such distributions.)



  (1)   Amount of forfeiture. The Cash-Out Distribution rules under this
subsection (a) apply only if the Participant is less than 100% vested in his/her
Employer Contribution Account and/or Employer Matching Contribution Account. If
the Participant is 100% vested in his/her entire Account Balance, no forfeiture
of benefits will occur solely as a result of the Cash-Out Distribution.



  (i)   Total Cash-Out Distribution. If a Participant receives a Cash-Out
Distribution of his/her entire vested Account Balance, the Participant will
immediately forfeit the entire nonvested portion of his/her Account Balance, as
of the date of the distribution (as determined under subsection (A) or
(B) below, whichever applies). The forfeited amounts will be used in the manner
designated under Part 8 of the Agreement.



  (A)   No further allocations. If the terminated Participant is not entitled to
any further allocations under the Plan for the Plan Year in which the
Participant terminates employment, the Cash-Out Distribution occurs on the day
the Participant receives a distribution of his/her entire vested Account
Balance. The Participant’s nonvested benefit is immediately forfeited on such
date, in accordance with the provisions under Section 5.5.     (B)   Additional
allocations. If the terminated Participant is entitled to an additional
allocation under the Plan for the Plan Year in which the Participant terminates
employment, a Cash-Out Distribution is deemed to occur when the Participant
receives a distribution of his/her entire vested Account Balance, including any
amounts that are still to be allocated under the Plan. Thus, a Participant who
is entitled to an additional allocation under the Plan will not have a total
Cash-Out Distribution until such additional amounts are distributed, regardless
of whether the Participant takes a complete distribution of his/her vested
Account Balance before receiving the additional allocation.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

36



--------------------------------------------------------------------------------



 



  (C)   Modification of default cash-out rules. The Employer may override the
default cash-out rules under subsections (A) and (B) above by electing under
Part 8, #32 of the Agreement [Part 8, #50 of the 401(k) Agreement] to have the
Cash-Out Distribution and related forfeiture occur immediately upon a
distribution of the terminated Participant’s entire vested Account Balance,
without regard to whether the Participant is entitled to an additional
allocation under the Plan.



  (ii)   Deemed Cash-Out Distribution. If a Participant terminates employment
with the Employer with a vested Account Balance of zero in his/her Employer
Contribution Account and/or Employer Matching Contribution Account, the
Participant is treated as receiving a “deemed” Cash-Out Distribution from the
Plan. Upon a deemed Cash-Out, the nonvested portion of the Participant’s Account
Balance will be forfeited in accordance with subsection (A) or (B) below.



  (A)   No further allocations. If the Participant is not entitled to any
further allocations under the Plan for the Plan Year in which the Participant
terminates employment, the deemed Cash-Out Distribution is deemed to occur on
the day the employment terminates. The Participant’s nonvested benefit is
immediately forfeited on such date, in accordance with the provisions under
Section 5.5.     (B)   Additional allocations. If the Participant is entitled to
an additional allocation under the Plan for the Plan Year in which the
Participant terminates employment, the deemed Cash-Out Distribution is deemed to
occur on the first day of the Plan Year following the Plan Year in which the
termination occurs.     (C)   Modification of default cash-out rules. The
Employer may override the default cash-out rules under subsections (A) and
(B) above by electing under Part 8, #32 of the Agreement [Part 8, #50 of the
401(k) Agreement] to have the deemed Cash-Out Distribution and related
forfeiture occur immediately upon a distribution of the terminated Participant’s
entire vested Account Balance, without regard to whether the Participant is
entitled to an additional allocation under the Plan.



  (iii)   Other distributions. If the Participant receives a distribution of
less than the entire vested portion of his/her Employer Contribution Account and
Employer Matching Contribution Account (including any additional amounts to be
allocated under subsection (i)(B) above), the total Cash-Out Distribution rule
under subsection (i) above does not apply until the Participant receives a
distribution of the remainder of the vested portion of his/her Account Balance.
Until the Participant receives a distribution of the remainder of the vested
portion of his/her Account Balance, the special vesting rule described in
Section 4.8 applies to determine the vested percentage of the Participant’s
Employer Contribution Account and Employer Matching Account (as applicable). The
nonvested portion of such Accounts will not be forfeited until the earlier of:
(A) the occurrence of a Five-Year Forfeiture Break in Service described in
Section 5.3(b) or (B) the date the Participant receives a total Cash-Out
Distribution of the remaining vested portion of his/her Account Balance.



  (2)   Buy-back/restoration. If a Participant receives (or is deemed to
receive) a Cash-Out Distribution that results in a forfeiture under subsection
(1) above, and the Participant subsequently resumes employment covered under
this Plan, the Participant may “buy-back” the forfeited portion of his/her
Account(s) by repaying to the Plan the full amount of the Cash-Out Distribution
from such Account(s).



  (i)   Buy-back opportunity. A Participant may buy-back the portion of his/her
benefit that is forfeited as a result of a Cash-Out Distribution (or a deemed
Cash-Out Distribution) by repaying the amount of such Cash-Out Distribution to
the Plan before the earlier of:



  (A)   five (5) years after the first date on which the Participant is
subsequently re-employed by the Employer, or     (B)   the date a Five-Year
Forfeiture Break in Service occurs (as defined in Section 5.3(b)).



  If a Participant receives a deemed Cash-Out Distribution pursuant to
subsection (1)(ii) above, and the Participant resumes employment covered under
this Plan before the date

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

37



--------------------------------------------------------------------------------



 



      the Participant incurs a Five-Year Forfeiture Break in Service, the
Participant is deemed to have repaid the Cash-Out Distribution immediately upon
his/her reemployment.         To receive a restoration of the forfeited portion
of his/her Employer Contribution Account and/or Employer Matching Contribution
Account, a Participant must repay the entire Cash-Out Distribution that was made
from the Participant’s Employer Contribution Account and Employer Matching
Contribution Account, unadjusted for any interest that might have accrued on
such amounts after the distribution date. For this purpose, the Cash-Out
Distribution is the total value of the Participant’s vested Employer
Contribution Account and Employer Matching Contribution Account that is
distributed at any time following the Participant’s termination of employment.
If a Participant also received a distribution from other Accounts, the
Participant need not repay such amounts to have the forfeited portion of his/her
Employer Contribution Account and/or Employer Matching Contribution Account
restored.     (ii)   Restoration of forfeited benefit. Upon a Participant’s
proper repayment of a Cash-Out Distribution in accordance with subsection
(i) above, the forfeited portion of the Participant’s Employer Contribution
Account and Employer Matching Contribution Account (as applicable) will be
restored, unadjusted for any gains or losses on such amount. For this purpose, a
Participant who received a deemed Cash-Out Distribution is automatically treated
as having made a proper repayment and his/her forfeited benefit will be restored
in accordance with this subsection (ii) if the Participant returns to employment
with the Employer prior to incurring a Five-Year Forfeiture Break in Service. A
Participant is not entitled to restoration under this subsection (ii) if the
Participant returns to employment after incurring a Five-Year Forfeiture Break
in Service.         The forfeited portion of the Participant’s Account(s) will
be restored no later than the end of the Plan Year following the Plan Year in
which the Participant repays the Cash-Out Distribution in accordance with
subsection (i) above. Although the Plan Administrator may permit a Participant
to make a partial repayment of a Cash-Out Distribution, no portion of the
Participant’s forfeited benefit will be restored until the Participant repays
the entire Cash-Out Distribution in accordance with subsection (i) above. If a
Participant received a deemed Cash-Out Distribution, the Participant’s forfeited
benefit will be restored no later than the end of the Plan Year following the
Plan Year in which the Participant returns to employment with the Employer.    
    If a Participant’s forfeited benefit is required to be restored under this
subsection (ii), the restoration of such benefit will occur from the following
sources. If the following sources are not sufficient to completely restore the
Participant’s benefit, the Employer must make an additional contribution to the
Plan.



  (A)   Any forfeitures that have not been allocated to Participants’ Accounts
for the Plan Year in which the Employer is restoring the Participant’s benefit
in accordance with this subsection (ii).     (B)   If Participants are not
permitted to self-direct investments under the Plan, any Trust earnings which
have not been allocated to Participants’ Accounts for the Plan Year in which the
Employer is restoring the Participant’s benefit in accordance with this
subsection (ii).     (C)   If the Employer makes a discretionary contribution to
the Plan, it may designate all or any part of such discretionary contribution as
a restoration contribution under this subsection (ii).



  (b)   Five-Year Forfeiture Break in Service. In the case of a Participant who
has five (5) consecutive one-year Breaks in Service, the nonvested portion of
the Participant’s Account Balance will be forfeited as of the end of the Vesting
Computation Period in which the Participant incurs his/her fifth consecutive
Break in Service. See Section 4.6(b) for more information on the Five-Year
Forfeiture Break in Service.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

38



--------------------------------------------------------------------------------



 



  (c)   Lost Participant or Beneficiary.



  (1)   Inability to locate Participant or Beneficiary. If the Plan
Administrator, after a reasonable effort and time, is unable to locate a
Participant or a Beneficiary in order to make a distribution otherwise required
by the Plan, the distributable amount may be forfeited, as permitted under
applicable laws and regulations. In determining what is a reasonable effort and
time, the Plan Administrator may follow any applicable guidance provided under
statute, regulation, or other IRS or DOL guidance of general applicability.    
(2)   Restoration of forfeited amounts. If, after the distributable amount is
forfeited, the Participant or Beneficiary is located, the Plan will restore the
forfeited amount (unadjusted for gains or losses) to such Participant or
Beneficiary within a reasonable time. The method of restoring a forfeited
benefit under subsection (a)(2)(ii) above applies to any restoration required
under this subsection (2).



  (d)   Forfeiture of Employer Matching Contributions. This subsection (d) only
applies if the Plan is a 401(k) Plan.



  (1)   Correction of ACP Test. If a Participant receives a corrective
distribution of Excess Aggregate Contributions to correct the ACP Test, the
portion of such corrective distribution which relates to nonvested Employer
Matching Contributions, including any allocable income or loss, will be
forfeited (as permitted under Section 17.3(d)(1)) in the Plan Year in which the
corrective distribution is made from the Plan.     (2)   Excess Deferrals,
Excess Contributions, and Excess Aggregate Contributions. If a Participant
receives a distribution of Excess Deferrals, Excess Contributions, or Excess
Aggregate Contributions, the Employer will forfeit the portion of his/her
Employer Matching Contribution Account (whether vested or not) which is
attributable to such distributed amounts (except to the extent such amount has
been distributed as Excess Contributions or Excess Aggregate Contributions,
pursuant to Article 17). A forfeiture of Employer Matching Contributions under
this subsection (2) occurs in the Plan Year in which the Participant receives
the distribution of Excess Deferrals, Excess Contributions, and/or Excess
Aggregate Contributions.



5.4   Timing of Forfeiture Allocation. Pursuant to the elections under Part 8 of
the Agreement, forfeitures are allocated in either the same Plan Year in which
the forfeitures occur or in the Plan Year following the Plan Year in which the
forfeitures occur.



5.5   Method of Allocating Forfeitures. Forfeitures will be allocated in
accordance with the method chosen by the Employer under Part 8 of the Agreement.
In no event, however, will a Participant receive an allocation of forfeitures
arising from his/her own Account. If no method of allocation is selected under
Part 8 of the Agreement, any forfeitures will be used to reduce the Employer’s
contributions for the Plan Year following the Plan Year in which the forfeiture
occurs as described under (b) below.



  (a)   Reallocation of forfeitures. If the Employer elects to reallocate
forfeitures as additional contributions, the forfeitures will be added to other
contributions made by the Employer (as designated under Part 8 of the Agreement)
for the Plan Year designated under Part 8, #29 of the Agreement [Part 8, #47 of
the 401(k) Agreement], and such amounts will be allocated to Eligible
Participants under the allocation method chosen under Part 4 of the Agreement
with respect to such contributions. Reallocation of forfeitures is not available
under the target benefit plan Agreement.     (b)   Reduction of contributions.
If the Employer elects under Part 8 of the Agreement to use forfeitures to
reduce its contributions under the Plan, the Employer may adjust its
contribution deposits in any manner, provided the total Employer Contributions
made for the Plan Year properly take into account the forfeitures that are to be
used to reduce such contributions for that Plan Year. If the contributions are
allocated over multiple allocation periods, the Employer may reduce its
contribution for any allocation periods within the Plan Year in which the
forfeitures are to be allocated so that the total amount allocated for the Plan
Year is proper.     (c)   Payment of Plan expenses. If the Employer elects under
Part 8, #31 of the Agreement [Part 8, #49 of the 401(k) Agreement], forfeitures
will first be used to pay Plan expenses for the Plan Year in which the
forfeitures would otherwise be allocated. This subsection (c) applies only if
the Plan otherwise would pay such expenses as authorized under Section 11.4. If
any forfeitures remain after the payment of Plan expenses under this subsection,
the remaining forfeitures will be allocated as selected under Part 8 of the
Agreement.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

39



--------------------------------------------------------------------------------



 



ARTICLE 6
SPECIAL SERVICE CREDITING PROVISIONS

This Article contains special service crediting rules that apply for purposes of
determining an Employee’s eligibility to participate and the vested percentage
in his/her Account Balance under the Plan. This Article 6 and Part 7 of the
Agreement permit the Employer to override the general service crediting rules
under Articles 1 and 4 with respect to eligibility and vesting and to apply
special service crediting rules, such as the Equivalency Method and the Elapsed
Time Method for crediting service. Section 6.7 of this Article and Part 13, #53
of the Agreement [Part 13, #71 of the 401(k) Agreement] contain special rules
for crediting service with Predecessor Employers.



6.1   Year of Service - Eligibility. Section 1.4(b) defines a Year of Service
for eligibility purposes. Generally, an Employee earns a Year of Service for
eligibility purposes upon the completion of 1,000 Hours of Service during an
Eligibility Computation Period. For this purpose, Hours of Service are
calculated using the Actual Hours Crediting Method. Part 7, #23 of the Agreement
[Part 7, #41 of the 401(k) Agreement] permits the Employer to modify these
default provisions for determining a Year of Service for eligibility purposes.



  (a)   Selection of Hours of Service. The Employer may elect to modify the
requirement that an Employee complete 1,000 Hours of Service during an
Eligibility Computation Period to earn a Year of Service. Under Part 7, #23.a.
of the Agreement [Part 7, #41.a. of the 401(k) Agreement], the Employer may
designate a specific number of Hours of Service (which cannot exceed 1,000) that
an Employee must complete during the Eligibility Computation Period to earn a
Year of Service. Any Hours of Service designated in accordance with this
subsection (a) will be determined using the Actual Hours Crediting Method,
unless the Employer elects to use the Equivalency Method under Part 7, #23.b. of
the Agreement [Part 7, #41.b. of the 401(k) Agreement].     (b)   Use of
Equivalency Method. The Employer may elect under Part 7, #23.b. of the Agreement
[Part 7, #41.b. of the 401(k) Agreement] to use the Equivalency Method (as
defined in Section 6.5(a)) instead of the Actual Hours Crediting Method in
determining whether an Employee has completed the required Hours of Service to
earn a Year of Service.     (c)   Use of Elapsed Time Method. The Employer may
elect under Part 7, #23.c. of the Agreement [Part 7, #41.c. of the 401(k)
Agreement] to use the Elapsed Time Method (as defined in Section 6.5(b)) instead
of counting Hours of Service in applying the eligibility conditions under
Article 1. The Elapsed Time Method may not be selected if the Employer elects to
apply a designated Hours of Service requirement under Part 7, #23.a. of the
Agreement [Part 7, #41.a. of the 401(k) Agreement].



6.2   Eligibility Computation Period. Section 1.4(c) defines the Eligibility
Computation Period used to determine whether an Employee has earned a Year of
Service for eligibility purposes. Generally, if one Year of Service is required
for eligibility, the Eligibility Computation Period is determined using the
Shift-to-Plan-Year Method (as defined in Section 1.4(c)(1)). Part 7, #24 of the
Agreement [Part 7, #42 of the 401(k) Agreement] permits the Employer to use the
Anniversary Year Method (as defined in Section 1.4(c)(2)) for determining
Eligibility Computation Periods under the Plan. If the Employer selects two
Years of Service eligibility condition (under Part 1, #5.e. of the Agreement),
the Anniversary Year Method applies, unless the Employer elects to use the
Shift-to-Plan-Year Method. In the case of a 401(k) plan in which a two Years of
Service eligibility condition is used for either Employer Matching Contributions
or Employer Nonelective Contributions, the method used to determine Eligibility
Computation Periods for the two Years of Service condition also will apply to
any one Year of Service eligibility condition used with respect to any other
contributions.



6.3   Year of Service - Vesting. Section 4.5 defines a Year of Service for
vesting purposes. Generally, an Employee earns a Year of Service for vesting
purposes upon the completion of 1,000 Hours of Service during a Vesting
Computation Period. For this purpose, Hours of Service are calculated using the
Actual Hours Crediting Method. Part 7, #25 of the Agreement [Part 7, #43 of the
401(k) Agreement] permits the Employer to modify these default provisions for
determining a Year of Service for vesting purposes.



  (a)   Selection of Hours of Service. The Employer may elect to modify the
requirement that an Employee complete 1,000 Hours of Service during a Vesting
Computation Period to earn a Year of Service. Under Part 7, #25.a. of the
Agreement [Part 7, #43.a. of the 401(k) Agreement], the Employer may designate a
specific number of Hours of Service (which cannot exceed 1,000) that an Employee
must complete during the Vesting Computation Period to earn a Year of Service.
Any Hours of Service designated in accordance with this subsection (a) will be
determined using the Actual Hours Crediting Method, unless the Employer elects
to use the Equivalency Method under Part 7, #25.b. of the Agreement [Part 7,
#43.b. of the 401(k) Agreement].     (b)   Equivalency Method. The Employer may
elect under Part 7, #25.b. of the Agreement [Part 7, #43.b. of the 401(k)
Agreement] to use the Equivalency Method (as defined in Section 6.5(a)) instead
of the Actual Hours

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

40



--------------------------------------------------------------------------------



 



      Crediting Method in determining whether an Employee has completed the
required Hours of Service to earn a Year of Service.     (c)   Elapsed Time
Method. The Employer may elect under Part 7, #25.c. of the Agreement [Part 7,
#43.c. of the 401(k) Agreement] to use the Elapsed Time Method (as defined in
Section 6.5(b)) instead of counting Hours of Service in applying the vesting
provisions under Article 4. The Elapsed Time Method may not be selected if the
Employer elects to apply a designated Hours of Service requirement under Part 7,
#25.a. of the Agreement [Part 7, #43.a. of the 401(k) Agreement].



6.4   Vesting Computation Period. Section 4.4 defines the Vesting Computation
Period used to determine whether an Employee has earned a Year of Service for
vesting purposes. Generally, the Vesting Computation Period is the Plan Year.
Part 7, #26 of the Agreement [Part 7, #44 of the 401(k) Agreement] permits the
Employer to elect to use Anniversary Years (see Section 4.4(a)) or, under the
Nonstandardized Agreement, any other 12-consecutive month period as the Vesting
Computation Period.   6.5   Definitions.



  (a)   Equivalency Method. Under the Equivalency Method, an Employee is
credited with 190 Hours of Service for each calendar month during the
Eligibility Computation Period or Vesting Computation Period, as applicable, for
which the Employee completes at least one Hour of Service. Instead of applying
the Equivalency Method on the basis of months worked, the Employer may elect to
apply different equivalencies under Part 7, #28 of the Agreement [Part 7, #46 of
the 401(k) Agreement]. The Employer may credit Employees with 10 Hours of
Service for each day worked, 45 Hours of Service for each week worked, or 95
Hours of Service for each semi-monthly payroll period worked during the
Eligibility Computation Period or Vesting Computation Period, as applicable. For
this purpose, an Employee will receive credit for the appropriate Hours of
Service if the Employer completes at least one Hour of Service during the
applicable period.     (b)   Elapsed Time Method. Under the Elapsed Time Method,
an Employee receives credit for the aggregate of all periods of service
commencing with the Employee’s Employment Commencement Date (or Reemployment
Commencement Date) and ending on the date the Employee begins a Period of
Severance (as defined in subsection (2) below) which lasts at least 12
consecutive months. In calculating an Employee’s aggregate period of service, an
Employee receives credit for any Period of Severance that lasts less than 12
consecutive months. If an Employee’s aggregate period of service includes
fractional years, such fractional years are expressed as days.



  (1)   Year of Service. For purposes of determining whether an Employee has
earned a Year of Service under the Elapsed Time Method, an Employee is credited
with a Year of Service for each 12-month period of service the Employee
completes under the above paragraph, whether or not such period of service is
consecutive.     (2)   Period of Severance. For purposes of applying the Elapsed
Time Method, a Period of Severance is any continuous period of time during which
the Employee is not employed by the Employer. A Period of Severance begins on
the date the Employee retires, quits or is discharged, or if earlier, the
12-month anniversary of the date on which the Employee is first absent from
service for a reason other than retirement, quit or discharge.         In the
case of an Employee who is absent from work for maternity or paternity reasons,
the 12-consecutive month period beginning on the first anniversary of the first
date of such absence shall not constitute a Period of Severance. For purposes of
this paragraph, an absence from work for maternity or paternity reasons means an
absence (i) by reason of the pregnancy of the Employee, (ii) by reason of the
birth of a child of the Employee, (iii) by reason of the placement of a child
with the Employee in connection with the adoption of such child by the Employee,
or (iv) for purposes of caring for a child of the Employee for a period
beginning immediately following the birth or placement of such child.     (3)  
Break in Service rules. The Break in Service rules described in Sections 1.6 and
4.6 also apply under the Elapsed Time Method. For purposes of applying the Break
in Service rules under the Elapsed Time Method, a Break in Service is any Period
of Severance of at least 12 consecutive months.



6.6   Switching Crediting Methods. The following rules apply if the service
crediting method is changed in a manner described below.



  (a)   Shift from crediting Hours of Service to Elapsed Time Method. If the
service crediting method under the Plan is changed from a method that uses Hours
of Service to a method using Elapsed Time, each Employee’s

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

41



--------------------------------------------------------------------------------



 



     period of service under the Elapsed Time Method is the sum of the amounts
under subsections (1) and (2) below.



  (1)   The number of Years of Service credited under the Hours of Service
method for the period ending immediately before the computation period during
which the change to the Elapsed Time Method occurs.     (2)   For the
computation period in which the change occurs, the Plan Administrator will
determine the greater of: (i) the period of service that would be credited under
the Elapsed Time Method for the Employee’s service from the first day of that
computation period through the date of the change, or (ii) the service that
would be taken into account under the Hours of Service method for that
computation period through the date of the change. If (i) is greater, then Years
of Service are credited under the Elapsed Time Method beginning with the first
day of the computation period during which the change to the Elapsed Time Method
occurs. If (ii) is greater, then Years of Service are credited under the Hours
of Service method for the computation period during which the change to the
Elapsed Time Method occurs and under the Elapsed Time Method beginning with the
first day of the computation period that follows the computation period in which
the change occurs. If the change occurs as of the first day of a computation
period, treat subsection (1) as applicable for purposes of applying the rule in
this paragraph.



  (b)   Shift from Elapsed Time Method to an Hours of Service method. If the
service crediting method changes from the Elapsed Time Method to an Hours of
Service method, each Employee’s Years of Service under the Hours of Service
method is the sum of the amounts under subsections (1) and (2) below.



  (1)   The number of Years of Service credited under the Elapsed Time Method as
of the date of the change.     (2)   For the computation period in which the
change to the Hours of Service method occurs, the portion of that computation
period in which the Elapsed Time Method was in effect is converted into an
equivalent number of Hours of Service, using the Equivalency Method described in
Section 6.5(a). For the remainder of the computation period, actual Hours of
Service are counted, unless the Equivalency Method has been elected in Part 7 of
the Agreement. The Hours of Service deemed credited for the portion of the
computation period in which the Elapsed Time Method was in effect are added to
the actual Hours of Service credited for the remaining portion of the
computation period to determine if the Employee has a Year of Service for that
computation period. If the change to the Hours of Service method occurs as of
the first day of a computation period, then the determination as to whether an
Employee has completed a Year of Service for the first computation period that
the change is in effect is based solely on the Hours of Service method.



6.7   Service with Predecessor Employers. If the Employer maintains the plan of
a Predecessor Employer, any service with such Predecessor Employer is treated as
service with the Employer for purposes of applying the provisions of this Plan.
If the Employer maintains the Plan of a Predecessor Employer, the Employer may
complete Part 13, #53 of the Agreement [Part 13, #71 of the 401(k) Agreement] to
identify the Predecessor Employer and to specify that service with such
Predecessor Employer will be credited for all purposes under the Plan. The
failure to complete Part 13, #53 of the Agreement [Part 13, #71 of the 401(k)
Agreement] with respect to service of a Predecessor Employer where the Employer
is maintaining a Plan of such Predecessor Employer will not override the
requirement that such predecessor service be counted for all purposes under the
Plan.       If the Employer does not maintain the plan of a Predecessor
Employer, service with such Predecessor Employer does not count under this Plan,
unless the Employer specifically designates under Part 13, #53 of the Agreement
[Part 13, #71 of the 401(k) Agreement] to include service with such Predecessor
Employer. If the Employer elects to credit service with a Predecessor Employer
under this paragraph, the Employer must designate the purpose for which it is
crediting Predecessor Employer service. If the Employer will treat service with
multiple Predecessor Employers differently, the Employer should complete an
additional election for each Predecessor Employer for which service is being
credited differently. If the Employer is not crediting service with any
Predecessor Employers, Part 13, #53 of the Agreement [Part 13, #71 of the 401(k)
Agreement] need not be completed.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

42



--------------------------------------------------------------------------------



 



ARTICLE 7
LIMITATION ON PARTICIPANT ALLOCATIONS

This Article provides limitations on the amount a Participant may receive as an
allocation under the Plan for a Limitation Year. The limitation on allocations
(referred to herein as the Annual Additions Limitation) applies in the aggregate
to all plans maintained by the Employer. Part 13, #54.c. of the Agreement
[Part 13, #72.c. of the 401(k) Agreement] permits the Employer to specify how
the Plan will comply with the Annual Additions Limitation where the Employer
maintains a plan (or plans) in addition to this Plan.



7.1   Annual Additions Limitation - No Other Plan Participation.



  (a)   Annual Additions Limitation. If the Participant does not participate in,
and has never participated in another qualified retirement plan, a welfare
benefit fund (as defined under Code §419(e)), an individual medical account (as
defined under Code §415(l)(2)), or a SEP (as defined under Code §408(k))
maintained by the Employer, then the amount of Annual Additions which may be
credited to the Participant’s Account for any Limitation Year will not exceed
the lesser of the Maximum Permissible Amount or any other limitation contained
in this Plan.         Generally, if an Employer Contribution that would
otherwise be contributed or allocated to a Participant’s Account will cause that
Participant’s Annual Additions for the Limitation Year to exceed the Maximum
Permissible Amount, the amount to be contributed or allocated to such
Participant will be reduced so that the Annual Additions allocated to such
Participant’s Account for the Limitation Year will equal the Maximum Permissible
Amount. However, if a contribution or allocation to a Participant’s Account will
exceed the Maximum Permissible Amount due to a correctable event described in
subsection (c) below, the Excess Amount may be contributed or allocated to such
Participant and corrected in accordance with the correction procedures outlined
in subsection (c).     (b)   Using estimated Total Compensation. Prior to
determining the Participant’s actual Total Compensation for the Limitation Year,
the Employer may determine the Maximum Permissible Amount for a Participant on
the basis of a reasonable estimation of the Participant’s Total Compensation for
the Limitation Year, uniformly determined for all Participants similarly
situated.         As soon as administratively feasible after the end of the
Limitation Year, the Employer will determine the Maximum Permissible Amount for
the Limitation Year on the basis of the Participant’s actual Total Compensation
for the Limitation Year.     (c)   Disposition of Excess Amount. If, as a result
of the use of estimated Total Compensation, the allocation of forfeitures, a
reasonable error in determining the amount of Section 401(k) Deferrals that may
be made under this Article 7, or other reasonable error in applying the Annual
Additions Limitation, an Excess Amount arises, the excess will be disposed of as
follows:



  (1)   Any Employee After-Tax Contributions (plus attributable earnings), to
the extent such contributions would reduce the Excess Amount, will be returned
to the Participant. The Employer may elect not to apply this subsection (1) if
the ACP Test (as defined in Section 17.3) has already been performed and the
distribution of Employee After-Tax Contributions to correct the Excess Amount
will cause the ACP Test to fail or will change the amount of corrective
distributions required under Section 17.3(d)(1) of this BPD.         If Employer
Matching Contributions were allocated with respect to Employee After-Tax
Contributions for the Limitation Year, the Employee After-Tax Contributions and
Employer Matching Contributions will be corrected together. Employee After-Tax
Contributions will be distributed under this subsection (1) only to the extent
the Employee After-Tax Contributions, plus the Employer Matching Contributions
allocated with respect to such Employee After-Tax Contributions, reduce the
Excess Amount. Thus, after correction under this subsection (1), each
Participant should have the same level of Employer Matching Contribution with
respect to the remaining Employee After-Tax Contributions as provided under
Part 4B of the Agreement. Any Employer Matching Contributions identified under
this subsection (1) will be treated as an Excess Amount correctable under
subsections (3) and (4) below. If Employer Matching Contributions are allocated
to both Employee After-Tax Contributions and to Section 401(k) Deferrals, this
subsection (1) is applied by treating Employer Matching Contributions as
allocated first to Section 401(k) Deferrals.     (2)   If, after the application
of subsection (1), an Excess Amount still exists, any Section 401(k) Deferrals
(plus attributable earnings), to the extent such deferrals would reduce the
Excess Amount, will be distributed to the Participant. The Employer may elect
not to apply this subsection (2) if the

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

43



--------------------------------------------------------------------------------



 



      ADP Test (as defined in Section 17.2) has already been performed and the
distribution of Section 401(k) Deferrals to correct the Excess Amount will cause
the ADP Test to fail or will change the amount of corrective distributions
required under Section 17.2(d)(1) of this BPD.         If Employer Matching
Contributions were allocated with respect to Section 401(k) Deferrals for the
Limitation Year, the Section 401(k) Deferrals and Employer Matching
Contributions will be corrected together. Section 401(k) Deferrals will be
distributed under this subsection (2) only to the extent the Section 401(k)
Deferrals, plus Employer Matching Contributions allocated with respect to such
Section 401(k) Deferrals, reduce the Excess Amount. Thus, after correction under
this subsection (2), each Participant should have the same level of Employer
Matching Contribution with respect to the remaining Section 401(k) Deferrals as
provided under Part 4B of the Agreement. Any Employer Matching Contributions
identified under this subsection (2) will be treated as an Excess Amount
correctable under subsection (3) or (4) below.     (3)   If, after the
application of subsection (2), an Excess Amount still exists, the Excess Amount
is allocated to a suspense account and is used in the next Limitation Year (and
succeeding Limitation Years, if necessary) to reduce Employer Contributions for
all Participants under the Plan. The Excess Amounts are treated as Annual
Additions for the Limitation Year in which such amounts are allocated from the
suspense account.     (4)   If a suspense account is in existence at any time
during a Limitation Year pursuant to this Article 7, such suspense account will
not participate in the allocation of investment gains and losses, unless
otherwise provided in uniform valuation procedures established by the Plan
Administrator. If a suspense account is in existence at any time during a
particular Limitation Year, all amounts in the suspense account must be
allocated to Participants’ Accounts before the Employer makes any Employer
Contributions, or any Employee After-Tax Contributions are made, for that
Limitation Year.



7.2   Annual Additions Limitation - Participation in Another Plan.



  (a)   In general. This Section 7.2 applies if, in addition to this Plan, the
Participant receives an Annual Addition during any Limitation Year from another
Defined Contribution Plan, a welfare benefit fund (as defined under Code
§419(e)), an individual medical account (as defined under Code §415(l)(2)), or a
SEP (as defined under Code §408(k)) maintained by the Employer. If the Employer
maintains, or at any time maintained, a Defined Benefit Plan (other than a
Paired Plan) covering any Participant in this Plan, see Section 7.5.     (b)  
This Plan’s Annual Addition Limitation. The Annual Additions that may be
credited to a Participant’s Account under this Plan for any Limitation Year will
not exceed the Maximum Permissible Amount reduced by the Annual Additions
credited to a Participant’s Account under any other Defined Contribution Plan,
welfare benefit fund, individual medical account, or SEP maintained by the
Employer for the same Limitation Year.     (c)   Annual Additions reduction. If
the Annual Additions with respect to the Participant under any other Defined
Contribution Plan, welfare benefit fund, individual medical account, or SEP
maintained by the Employer are less than the Maximum Permissible Amount and the
Annual Additions that would otherwise be contributed or allocated to the
Participant’s Account under this Plan would exceed the Annual Additions
Limitation for the Limitation Year, the amount contributed or allocated will be
reduced so that the Annual Additions under all such Plans and funds for the
Limitation Year will equal the Maximum Permissible Amount. However, if a
contribution or allocation to a Participant’s Account will exceed the Maximum
Permissible Amount due to a correctable event described in Section 7.1(c), the
Excess Amount may be contributed or allocated to such Participant and corrected
in accordance with the correction procedures outlined in Section 7.1(c).    
(d)   No Annual Additions permitted. If the Annual Additions with respect to the
Participant under such other Defined Contribution Plan(s), welfare benefit
fund(s), individual medical account(s), or SEP(s) in the aggregate are equal to
or greater than the Maximum Permissible Amount, no amount will be contributed or
allocated to the Participant’s Account under this Plan for the Limitation Year.
However, if a contribution or allocation to a Participant’s Account will exceed
the Maximum Permissible Amount due to a correctable event described in
Section 7.1(c), the Excess Amount may be contributed or allocated to such
Participant and corrected in accordance with the correction procedures outlined
in Section 7.1(c).     (e)   Using estimated Total Compensation. Prior to
determining the Participant’s actual Total Compensation for the Limitation Year,
the Employer may determine the Maximum Permissible Amount for a Participant in
the manner described in Section 7.1(b). As soon as administratively feasible
after the end of the Limitation Year, the Maximum Permissible Amount for the
Limitation Year will be determined on the basis of the Participant’s actual
Total Compensation for the Limitation Year.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

44



--------------------------------------------------------------------------------



 



  (f)   Excess Amounts. If, as a result of the use of estimated Total
Compensation, an allocation of forfeitures, a reasonable error in determining
the amount of Section 401(k) Deferrals that may be made under this Article 7, or
other reasonable error in applying the Annual Additions Limitation, a
Participant’s Annual Additions under this Plan and such other plans or funds
would result in an Excess Amount for a Limitation Year, the Excess Amount will
be deemed to consist of the Annual Additions last allocated, except that Annual
Additions attributable to a SEP will be deemed to have been allocated first,
followed by Annual Additions to a welfare benefit fund or individual medical
account, regardless of the actual allocation date.



  (1)   Same allocation date. If an Excess Amount is allocated to a Participant
on an allocation date of this Plan that coincides with an allocation date of
another plan, such Excess Amount will be attributed to the following types of
plan(s) in the order listed, until the entire Excess Amount is allocated.



  (i)   First, to any 401(k) plan(s) maintained by the Employer.     (ii)  
Then, to any profit sharing plan(s) maintained by the Employer.     (iii)  
Then, to any money purchase plan(s) maintained by the Employer.     (iv)  
Finally, to any target benefit plan(s) maintained by the Employer.     If an
amount is allocated to the same type of Plan on the same allocation date, the
Excess Amount will be allocated to each plan in accordance with the pro rata
allocation method outlined in the following paragraph.



  (2)   Alternative methods. The Employer may elect under Part 13, #54.c. of the
Agreement [Part 13, #72.c. of the 401(k) Agreement] to modify the default rules
under this subsection (f). For example, the Employer may elect to attribute any
Excess Amount which is allocated on the same date to this Plan and to another
plan maintained by the Employer by designating the specific plan to which the
Excess Amount is allocated or by using a pro rata allocation method. Under the
pro rata allocation method, the Excess Amount attributed to this Plan is the
product of:



  (i)   the total Excess Amount allocated as of such date, times     (ii)   the
ratio of (A) the Annual Additions allocated to the Participant for the
Limitation Year as of such date under this Plan to (B) the total Annual
Additions allocated to the Participant for the Limitation Year as of such date
under this and all other Defined Contribution Plans.



  (g)   Disposition of Excess Amounts. Any Excess Amount attributed to this Plan
will be disposed in the manner described in Section 7.1(c).



7.3   Modification of Correction Procedures. The Employer may elect under
Part 13, #51.c. of the Agreement [Part 13, #69.c. of the 401(k) Agreement] to
modify any of the corrective provisions under Section 7.1 of this BPD. The
provisions in Section 7.2 may be modified under Part 13, #54.c. of the Agreement
[Part 13, #72.c. of the 401(k) Agreement].   7.4   Definitions Relating to the
Annual Additions Limitation.



  (a)   Annual Additions: The sum of the following amounts credited to a
Participant’s Account for the Limitation Year:



  (1)   Employer Contributions, including Section 401(k) Deferrals;     (2)  
Employee After-Tax Contributions;     (3)   forfeitures;     (4)   amounts
allocated to an individual medical account (as defined in Code §415(l)(2)),
which is part of a pension or annuity plan maintained by the Employer, are
treated as Annual Additions to a Defined Contribution Plan. Also, amounts
derived from contributions paid or accrued after December 31, 1985, in taxable
years ending after such date, which are attributable to post-retirement medical
benefits allocated to the separate account of a key employee (as defined in Code
§419A(d)(3)) under a welfare benefit fund (as defined in Code §419(e))
maintained by the Employer are treated as Annual Additions to a Defined
Contribution Plan; and

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

45



--------------------------------------------------------------------------------



 



  (5)   allocations under a SEP (as defined in Code §408(k)).



      For this purpose, any Excess Amount applied under Sections 7.1(c) or
7.2(f) in the Limitation Year to reduce Employer Contributions will be
considered Annual Additions for such Limitation Year.         An Annual Addition
is credited to a Participant’s Account for a particular Limitation Year if such
amount is allocated to the Participant’s Account as of any date within that
Limitation Year. An Annual Addition will not be deemed credited to a
Participant’s Account for a particular Limitation Year unless such amount is
actually contributed to the Plan no later than 30 days after the time prescribed
by law for filing the Employer’s income tax return (including extensions) for
the taxable year with or within which the Limitation Year ends. In the case of
Employee After-Tax Contributions, such amount shall not be deemed credited to a
Participant’s Account for a particular Limitation Year unless the contributions
are actually contributed to the Plan no later than 30 days after the close of
that Limitation Year.     (b)   Defined Contribution Dollar Limitation: $30,000,
as adjusted under Code §415(d).     (c)   Employer. For purposes of this
Article 7, Employer shall mean the Employer that adopts this Plan, and all
members of a controlled group of corporations (as defined in §414(b) of the Code
as modified by §415(h)), all commonly controlled trades or businesses (as
defined in §414(c) of the Code as modified by §415(h)) or affiliated service
groups (as defined in §414(m)) of which the adopting Employer is a part, and any
other entity required to be aggregated with the Employer pursuant to regulations
under §414(o) of the Code.     (d)   Excess Amount: The excess of the
Participant’s Annual Additions for the Limitation Year over the Maximum
Permissible Amount.     (e)   Limitation Year: The Plan Year, unless the
Employer elects another 12-consecutive month period under Part 13, #51.a. of the
Agreement [Part 13, #69.a. of the 401(k) Agreement]. All qualified retirement
plans under Code §401(a) maintained by the Employer must use the same Limitation
Year. If the Limitation Year is amended to a different 12-consecutive month
period, the new Limitation Year must begin on a date within the Limitation Year
in which the amendment is made. If the Plan has an initial Plan Year that is
less than 12 months, the Limitation Year for such first Plan Year is the
12-month period ending on the last day of that Plan Year, unless otherwise
specified in Part 13, #51.c. of the Agreement [Part 13, #69.c. of the 401(k)
Agreement].     (f)   Maximum Permissible Amount: The maximum Annual Additions
that may be contributed or allocated to a Participant’s Account under the Plan
for any Limitation Year shall not exceed the lesser of:



  (1)   the Defined Contribution Dollar Limitation, or     (2)   25 percent of
the Participant’s Total Compensation for the Limitation Year.



     The Total Compensation limitation referred to in (2) shall not apply to any
contribution for medical benefits (within the meaning of Code §401(h) or
§419A(f)(2)) which is otherwise treated as an Annual Addition under Code
§415(l)(1) or §419A(d)(2).         If a short Limitation Year is created because
of an amendment changing the Limitation Year to a different 12-consecutive month
period, the Maximum Permissible Amount will not exceed the Defined Contribution
Dollar Limitation multiplied by the following fraction:

Number of months in the short Limitation Year
12



      If a short Limitation Year is created because the Plan has an initial Plan
Year that is less than 12 months, no proration of the Defined Contribution
Dollar Limitation is required, unless provided otherwise under Part 13, #51.c.
of the Agreement [Part 13, #69.c. of the 401(k) Agreement]. (See subsection
(e) above for the rule allowing the use of a full 12-month Limitation Year for
the first year of the Plan, thereby avoiding the need to prorate the Defined
Contribution Dollar Limitation.)     (g)   Total Compensation: The amount of
compensation as defined under Section 22.197, subject to the Employer’s election
under Part 3, #9 of the Agreement.



  (1)   Self-Employed Individuals. For a Self-Employed Individual, Total
Compensation is such individual’s Earned Income.     (2)   Total Compensation
actually paid or made available. For purposes of applying the limitations of
this Article 7, Total Compensation for a Limitation Year is the Total
Compensation actually paid or

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

46



--------------------------------------------------------------------------------



 



      made available to an Employee during such Limitation Year. However, the
Employer may include in Total Compensation for a Limitation Year amounts earned
but not paid in the Limitation Year because of the timing of pay periods and pay
days, but only if these amounts are paid during the first few weeks of the next
Limitation Year, such amounts are included on a uniform and consistent basis
with respect to all similarly-situated Employees, and no amounts are included in
Total Compensation in more than one Limitation Year. The Employer need not make
any formal election to include accrued Total Compensation described in the
preceding sentence.     (3)   Disabled Participants. Total Compensation does not
include any imputed compensation for the period a Participant is Disabled.
However, the Employer may elect under Part 13, #51.b. of the Agreement [Part 13,
#69.b. of the 401(k) Agreement], to include under the definition of Total
Compensation, the amount a terminated Participant who is permanently and totally
Disabled (as defined in Section 22.53) would have received for the Limitation
Year if the Participant had been paid at the rate of Total Compensation paid
immediately before becoming permanently and totally Disabled. If the Employer
elects under Part 13, #51.b. of the Agreement [Part 13, #69.b. of the 401(k)
Agreement] to include imputed compensation for a Disabled Participant, a
Disabled Participant will receive an allocation of any Employer Contribution the
Employer makes to the Plan based on the Employee’s imputed compensation for the
Plan Year. Any Employer Contributions made to a Disabled Participant under this
subsection (3) are fully vested when made. For Limitation Years beginning before
January 1, 1997, imputed compensation for a Disabled Participant may be taken
into account only if the Participant is not a Highly Compensated Employee for
such Plan Year.     (4)   Special rule for Limitation Years beginning before
January 1, 1998. For Limitation Years beginning before January 1, 1998, for
purposes of applying the limitations of this Article 7 and for determining the
minimum top-heavy contribution required under Section 16.2(a), Total
Compensation paid or made available during such Limitation Year shall not
include any Elective Deferrals, or any amount which is contributed or deferred
by the Employer at the election of the Employee and which is not includible in
the gross income of the Employee by reason of Code §125 or §457.



7.5   Participation in a Defined Benefit Plan. If the Employer maintains, or at
any time maintained, a Defined Benefit Plan (other than a Paired Plan) covering
any Participant in this Plan, the sum of the Participant’s Defined Benefit Plan
Fraction and Defined Contribution Plan Fraction will not exceed 1.0 in any
Limitation Year. If the sum of the Defined Benefit Plan Fraction and the Defined
Contribution Plan Fraction exceeds 1.0 in any Limitation Year, the Plan will
satisfy the 1.0 limitation by reducing a Participant’s Projected Annual Benefit
under the Defined Benefit Plan.



  (a)   Repeal of rule. The limitations under this Section 7.5 do not apply for
Limitation Years beginning on or after January 1, 2000. However, the Employer
may have continued to apply rules consistent with this Section 7.5 for Plan
Years beginning after December 31, 1999 and before the Employer first adopted a
plan to comply with the GUST Legislation. If the Employer is adopting this Plan
as a restatement of a prior plan to comply with the GUST Legislation, the
provisions of the prior plan control for purposes of applying the combined
limitation rules under Code §415(e) for Limitation Years beginning before the
Effective Date of this Plan. For Limitation Years beginning on or after the
Effective Date of this Plan, the provisions of this Section 7.5 apply. If for
any Limitation Year beginning prior to the date this Plan is adopted as a GUST
restatement, the Employer did not comply in operation with the provisions under
this Section 7.5 or the provisions of the prior plan, as applicable, the
Employer may document under Appendix B-4 of the Agreement how the Plan was
operated to comply with the combined limitation rules under Code §415(e).    
(b)   Special definitions relating to Section 7.5.



  (1)   Defined Benefit Plan Fraction: A fraction, the numerator of which is the
sum of the Participant’s Projected Annual Benefit under all the Defined Benefit
Plans (whether or not terminated) maintained by the Employer, and the
denominator of which is the lesser of 125 percent of the dollar limitation
determined for the Limitation Year under Code §§415(b) and (d) or 140 percent of
the Participant’s Highest Average Compensation, including any adjustments under
Code §415(b).         Notwithstanding the above, if the Participant was a
Participant as of the first day of the first Limitation Year beginning after
December 31, 1986, in one or more Defined Benefit Plans maintained by the
Employer which were in existence on May 6, 1986, the denominator of this
fraction will not be less than 125 percent of the sum of the annual benefits
under such plans which the Participant had accrued as of the close of the last
Limitation Year beginning before January 1, 1987, disregarding any changes in
the terms and conditions of the plans after May 5, 1986. The preceding sentence
applies only if the Defined Benefit Plans individually and in the aggregate
satisfied the requirements of Code §415 for all Limitation Years beginning
before January 1, 1987.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

47



--------------------------------------------------------------------------------



 



      If the Plan is a Top-Heavy Plan for any Plan Year, 100% will be
substituted for 125% in the prior paragraph, unless in Part 13, #54.b. of the
Agreement [Part 13, #72.b. of the 401(k) Agreement], the Employer provides an
extra minimum top-heavy allocation or benefit in accordance with Code §416(h)
and the regulations thereunder. In any event, if the Top-Heavy Ratio exceeds
90%, then 100% will always be substituted for 125% in the prior paragraph.    
(2)   Defined Contribution Plan Fraction: A fraction, the numerator of which is
the sum of the Annual Additions to the Participant’s Account under all the
Defined Contribution Plans (whether or not terminated) maintained by the
Employer for the current and all prior Limitation Years (including the Annual
Additions attributable to the Participant’s Employee After-Tax Contributions to
all Defined Benefit Plans, whether or not terminated, maintained by the
Employer, and the Annual Additions attributable to all welfare benefit funds (as
defined under Code §419(e)), individual medical accounts (as defined under Code
§415(l)(2)), and SEPs (as defined under Code §408(k)) maintained by the
Employer, and the denominator of which is the sum of the maximum aggregate
amount for the current and all prior Limitation Years during which the
Participant performed service with the Employer (regardless of whether a Defined
Contribution Plan was maintained by the Employer during such years). The maximum
aggregate amount in any Limitation Year is the lesser of: (i) 125 percent of the
Defined Contribution Dollar Limitation in effect under Code §415(c)(l)(A) (as
determined under Code §§415(b) and (d)) for such Limitation Year or
(ii) 35 percent of the Participant’s Total Compensation for such Limitation
Year.         If the Plan is a Top-Heavy Plan for any Plan Year, 100% will be
substituted for 125% unless in Part 13, #54.b. of the Agreement [Part 13, #72.b.
of the 401(k) Agreement], the Employer provides an extra minimum top-heavy
allocation or benefit in accordance with Code §416(h) and the regulations
thereunder. In any event, if the Top-Heavy Ratio exceeds 90%, then 100% will
always be substituted for 125%.         If the Employee was a Participant as of
the end of the first day of the first Limitation Year beginning after
December 31, 1986, in one or more Defined Contribution Plans maintained by the
Employer which were in existence on May 6, 1986, the numerator of this fraction
will be adjusted if the sum of this fraction and the Defined Benefit Plan
Fraction would otherwise exceed 1.0 under the terms of this Plan. Under the
adjustment, an amount equal to the product of (i) the excess of the sum of the
fractions over 1.0 times (ii) the denominator of this fraction, will be
permanently subtracted from the numerator of this fraction. The adjustment is
calculated using the fractions as they would be computed as of the end of the
last Limitation Year beginning before January 1, 1987, and disregarding any
changes in the terms and conditions of the Plan made after May 5, 1986, but
using the Code §415 limitation applicable to the first Limitation Year beginning
on or after January 1, 1987.         The Annual Additions for any Limitation
Year beginning before January 1, 1987 shall not be recomputed to treat all
Employee After-Tax Contributions as Annual Additions.     (3)   Highest Average
Compensation: The average Total Compensation for the three consecutive years of
service with the Employer that produces the highest average.     (4)   Projected
Annual Benefit: The annual retirement benefit (adjusted to an actuarially
equivalent straight life annuity if such benefit is expressed in a form other
than a straight life annuity or Qualified Joint and Survivor Annuity) to which
the Participant would be entitled under the terms of the Plan assuming:



  (i)   the Participant will continue employment until Normal Retirement Age
under the Plan (or current age, if later), and     (ii)   the Participant’s
Total Compensation for the current Limitation Year and all other relevant
factors used to determine benefits under the Plan will remain constant for all
future Limitation Years.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

48



--------------------------------------------------------------------------------



 



ARTICLE 8
PLAN DISTRIBUTIONS

Except as provided under Article 9 (Joint and Survivor Annuity Requirements),
this Article 8 governs all distributions to Participants under the Plan.
Sections 8.1 and 8.2 set forth the available distribution options under the Plan
and the amount available for distribution. Section 8.3 sets forth the
Participants’ distribution options following termination of employment, Section
8.4 discusses the distribution options upon a Participant’s death, and
Sections 8.5 and 8.6 set forth the in-service distribution options under the
Plan, including the conditions for receiving a Hardship distribution. Parts 9
and 10 of the Agreement contain the elective provisions for the Employer to
identify the timing of distributions and the permitted distribution events under
the Plan.



8.1   Distribution Options. A Participant who terminates employment with the
Employer may receive a distribution of his/her vested Account Balance at the
time and in the manner designated under Part 9 of the Agreement. A Participant
may receive an in-service distribution prior to his/her termination of
employment with the Employer only to the extent permitted under Part 10 of the
Agreement.       Distributions from the Plan will be made in the form of a lump
sum of the Participant’s entire vested Account Balance, a single sum
distribution of a portion of the Participant’s vested Account Balance,
installments, annuity payments, or other form as selected under Part 11 of the
Agreement. Unless provided otherwise under Part 11 of the Agreement, a
Participant may select any combination of the available distribution forms.  
    If the Employer elects to permit a single sum distribution of a portion of
the Participant’s vested Account Balance, the Employer may limit the
availability or frequency of subsequent withdrawals under Part 11, #40.f. of the
Nonstandardized Agreement [Part 11, #58.f. of the Nonstandardized 401(k)
Agreement]. If the Employer elects under Part 11 of the Agreement to permit
installment payments as an optional form of distribution, the Participant (and
spouse, if applicable) may elect to receive installments in monthly, quarterly,
semi-annual, or annual payments over a period not exceeding the Life Expectancy
of the Participant and his/her Designated Beneficiary. The Participant may elect
at any time to accelerate the payment of all, or any portion, of an installment
distribution. If the Employer elects under Part 11 of the Agreement to permit
annuity payments, such annuity payments may not be in a form that will provide
for payments over a period extending beyond either the life of the Participant
(or the lives of the Participant and his/her designated Beneficiary) or the life
expectancy of the Participant (or the life expectancy of the Participant and
his/her designated Beneficiary). The Employer may restrict the availability of
installment payments or annuity payments under Part 11, #40.f. of the
Nonstandardized Agreement [Part 11, #58.f. of the Nonstandardized 401(k)
Agreement].       If the Plan is subject to the Joint and Survivor Annuity
requirements under Article 9, the Plan must make distribution in the form of a
QJSA (as defined in Section 9.4(a)) unless the Participant (and spouse, if the
Participant is married) elects an alternative distribution form in accordance
with Section 9.4(d). (See Section 9.1 for the rules regarding the application of
the Joint and Survivor Annuity requirements.)   8.2   Amount Eligible for
Distribution. For purposes of determining the amount a Participant may receive
as a distribution from the Plan, a Participant’s Account Balance is determined
as of the Valuation Date (as specified in Part 12 of the Agreement) which
immediately precedes the date the Participant receives his/her distribution from
the Plan. For this purpose, the Participant’s Account Balance must be increased
for any contributions allocated to the Participant’s Account since the most
recent Valuation Date and must be reduced for any distributions the Participant
received from the Plan since the most recent Valuation Date. A Participant does
not share in any allocation of gains or losses attributable to the period
between the Valuation Date and the date of the distribution under the Plan,
unless provided otherwise under Part 12 of the Agreement or under uniform
funding and valuation procedures established by the Plan Administrator. In the
case of a Participant-directed Account, the determination of the value of the
Participant’s Account for distribution purposes is subject to the funding and
valuation procedures applicable to such directed Account.   8.3   Distributions
After Termination of Employment. Subject to the required minimum distribution
provisions under Article 10, a Participant whose employment with the Employer is
terminated for any reason, other than death, is entitled to receive a
distribution of his/her vested Account Balance in accordance with this
Section 8.3 as of the date selected in Part 9 of the Agreement. If a Participant
dies while employed by the Employer, or dies before distribution of his/her
vested Account Balance is completed, distribution will be made in accordance
with Section 8.4.



  (a)   Account Balance exceeding $5,000. If a Participant’s entire vested
Account Balance exceeds $5,000 at the time of distribution, the Participant may
elect to receive a distribution of his/her vested Account Balance in any form
permitted under Part 11 of the Agreement at the time indicated under Part 9, #33
of the Agreement [Part 9, #51 of the 401(k) Agreement]. The Participant must
receive proper notice and must consent in writing, in accordance with
Section 8.7, prior to receiving a distribution from the Plan. If the Participant
does not consent to a distribution upon terminating employment with the
Employer, distribution will be made in accordance with Article 10. (Also see
Section 8.8 for additional notice requirements.)

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

49



--------------------------------------------------------------------------------



 



  (b)   Account Balance not exceeding $5,000. If a Participant’s entire vested
Account Balance does not exceed $5,000 at the time of distribution, the Plan
Administrator will distribute the Participant’s entire vested Account Balance in
a single lump sum at the time indicated under Part 9, #34 of the Agreement
[Part 9, #52 of the 401(k) Agreement]. Although the Participant need not consent
to receive a distribution under this subsection (b), the Participant must
receive the notice described in Section 8.8 (if applicable) prior to receiving
the distribution from the Plan. The Employer may modify the rule under this
subsection (b) by electing under Part 9, #37.a. of the Agreement [Part 9, #55.a.
of the 401(k) Agreement] to require Participant consent prior to a distribution
from the Plan, without regard to whether the Participant’s vested Account
Balance exceeds $5,000 at the time of distribution.     (c)   Permissible
distribution events under a 401(k) plan. A Participant may not receive a
distribution of Section 401(k) Deferrals, QNECs, QMACs and Safe Harbor
Contributions under this Section 8.3 unless the Participant satisfies one of the
following conditions:



  (1)   The Participant has a “separation from service” with the Employer. For
this purpose, a separation from service occurs when an Employee terminates
employment with the Employer. If a Participant changes jobs as a result of the
Employer’s liquidation, merger, consolidation, or other similar transaction, a
distribution may be made to the Participant if the Plan Administrator determines
the Participant has incurred a separation from service in accordance with rules
promulgated under the Code or regulations, or by reason of a ruling or other
published guidance from the IRS. A Participant may not receive a distribution by
reason of separation from service, or continue to receive an installment
distribution based on separation from service, if prior to the time the
distribution is made from the Plan, the Participant returns to employment with
the Employer.     (2)   The Employer is a corporation and the Employer sells
substantially all of the assets of a trade or business (within the meaning of
§409(d)(2) of the Code) to an unrelated corporation, provided the purchaser does
not continue to maintain the Plan with respect to the Participant after the sale
and the Participant becomes employed by the unrelated corporation as a result of
the sale and the distribution is made by the end of the second calendar year
after the year of the sale. For this purpose, an Employer is deemed to have sold
substantially all of the assets of a trade or business if it sells 85% or more
of the total assets of such trade or business.     (3)   The Employer is a
corporation and the Employer sells a subsidiary to an unrelated corporation,
provided the purchaser does not continue to maintain the Plan with respect to
the Participant after the sale and the Participant continues to be employed by
the unrelated corporation after the sale and the distribution is made by the end
of the second calendar year after the year of the sale.



  (d)   Disabled Participant. A terminated Employee who is Disabled at the time
of termination, or who becomes Disabled after terminating employment with the
Employer, generally is entitled to a distribution in the time and manner
specified in Part 9 of the Agreement. However, if so elected in Part 9, #35 of
the Agreement [Part 9, #53 of the 401(k) Agreement], a terminated Employee who
is Disabled at the time of termination, or who becomes Disabled after
terminating employment with the Employer, is entitled to a distribution in the
time and manner specified in Part 9, #35 of the Agreement [Part 9, #53 of the
401(k) Agreement], to the extent such election will result in an earlier
distribution than would otherwise be available under Part 9 of the Agreement.  
  (e)   Determining whether vested Account Balance exceeds $5,000. For
distributions made on or after October 17, 2000, the determination of whether a
Participant’s vested Account Balance exceeds $5,000 is based on the value of the
Participant’s Account as of the most recent Valuation Date. In determining the
value of a Participant’s Account for distributions made before October 17, 2000,
the “lookback rule” may apply. If the lookback rule applies, the Participant’s
vested Account Balance is deemed to exceed $5,000 for purposes of applying the
provisions under this Article 8 and Article 9.         For distribution made
after March 21, 1999 and before October 17, 2000, the “lookback rule” is
applicable to a distribution to a Participant if the Participant previously
received a distribution when his/her vested Account Balance exceeded $5,000, and
either subsection (1) or (2) applies.



  (1)   The distribution is subject to the Joint and Survivor Annuity
requirements of Article 9.     (2)   The distribution is not subject to the
Joint and Survivor Annuity requirements of Article 9, but a periodic
distribution method (e.g., an installment distribution) is currently in effect
with respect to the Participant’s vested Account Balance, at least one scheduled
payment still remains, and when the first periodic payment was made under such
election, the vested Account Balance exceeded $5,000.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

50



--------------------------------------------------------------------------------



 



      For distributions made before March 21, 1999, the lookback rule applies to
all distributions, without regard to subsections (1) and (2) above. However, the
Plan does not fail to satisfy the requirements of this subsection (e) if, prior
to the adoption of this Plan, the lookback rule was applied to all distributions
(without regard to the limitations described in subsections (1) and (2) above),
or if the limitations described in subsections (1) and (2) above were applied to
distributions made before March 22, 1999 but in a Plan Year beginning after
August 5, 1997.     (f)   Effective date of $5,000 vested Account Balance rule.
The provisions under this Article 8 and Article 9 which refer to a $5,000 vested
Account Balance are effective for Plan Years beginning after August 5, 1997,
unless a later effective date is specified in the GUST provisions under
Appendix B-3.a. of the Agreement. For plan years beginning prior to August 6,
1997 (or any later effective date specified in Appendix B-3.a. of the Agreement)
any reference under this Article 8 or Article 9 to a $5,000 vested Account
Balance should be applied by replacing $5,000 with $3,500.



8.4   Distribution upon the Death of the Participant. The death benefit payable
with respect to a deceased Participant depends on whether the Participant dies
after distribution of his Account Balance has commenced (see subsection
(a) below) or before distribution commences (see subsection (b) below).



  (a)   Post-retirement death benefit. If a Participant dies after commencing
distribution of his/her benefit under the Plan, the death benefit is the benefit
payable under the form of payment that has commenced. If a Participant commences
distribution prior to death only with respect to a portion of his/her Account
Balance, then the rules in subsection (b) apply to the rest of the Account
Balance.     (b)   Pre-retirement death benefit. If a Participant dies before
commencing distribution of his/her benefit under the Plan, the death benefit
that is payable depends on whether the value of the death benefit exceeds $5,000
and whether the Joint and Survivor Annuity requirements of Article 9 apply. If
there is both a QPSA death benefit and a non-QPSA death benefit, each death
benefit is valued separately to determine whether it exceeds $5,000. For death
benefits distributed before the $5,000 rule described in Section 8.3(f) is
effective, substitute $3,500 for $5,000.



  (1)   Death benefit not exceeding $5,000. If the value of the pre-retirement
death benefit does not exceed $5,000, it shall be paid in a single sum as soon
as administratively feasible after the Participant’s death.     (2)   Death
benefit that exceeds $5,000. If the value of the pre-retirement death benefit
exceeds $5,000, the payment of the death benefit will depend on whether the
Joint and Survivor Annuity requirements apply.



  (i)   If the Joint and Survivor Annuity requirements do not apply. In this
case, the entire death benefit is payable in the form and at the time described
below in subsection (ii)(B).     (ii)   If the Joint and Survivor Annuity
requirements apply. In this case, the death benefit consists of a QPSA death
benefit (see Section 9.3) and, if the QPSA is defined to be less than 100% of
the Participant’s vested Account Balance, a non-QPSA death benefit. The QPSA
death benefit is payable in accordance with subsection (A) below, unless the
Participant has waived such death benefit under the waiver procedures described
in Section 9.4(d). In the event there is a proper waiver of the QPSA death
benefit, then such portion of the death benefit is payable in the same manner as
the non-QPSA death benefit. The non-QPSA death benefit is payable in the form
and at the time described below in subsection (B).



  (A)   QPSA death benefit. If the pre-retirement death benefit is payable in
the QPSA form, then it shall be paid in accordance with Article 9. If the QPSA
death benefit has not been waived, but the surviving spouse elects a different
form of payment, then distribution of the QPSA death benefit is made in
accordance with the form of payment elected by the spouse, provided such form of
payment is available under Section 8.1. The surviving spouse may request the
payment of the QPSA death benefit (in the QPSA form or in the form elected by
the surviving spouse) as soon as administratively feasible after the death of
the Participant. However, payment of the death benefit will not commence without
the consent of the surviving spouse prior to the date the Participant would have
reached Normal Retirement Age (or age 62, if later). If the QPSA death benefit
has been waived, in accordance with the procedures in Article 9, then the
portion of the Participant’s vested Account Balance that would have been payable
as a QPSA death benefit in the absence of such a waiver is treated as a death
benefit payable under subsection (B).

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

51



--------------------------------------------------------------------------------



 



  (B)   Non-QPSA death benefits. Any pre-retirement death benefit not described
in subsection (A) is payable under this paragraph. Such death benefit is payable
in lump sum as soon as administratively feasible after the Participant’s death.
However, the death benefit may be payable in a different form if prescribed by
the Participant’s Beneficiary designation, or if the Beneficiary, before a lump
sum payment of the benefit is made, requests an election as to the form of
payment. An alternative form of payment must be one that is available under
Section 8.1.



  (3)   Minimum distribution requirements. In no event will any death benefit be
paid in a manner that is inconsistent with the minimum distribution requirements
of Section 10.2. In addition, the Beneficiary of any pre-retirement death
benefit described above in subsection (2) may postpone the commencement of the
death benefit to a date that is not later than the latest commencement date
permitted under Section 10.2, unless such election is prohibited in Part 9,
#37.b. of the Agreement [Part 9, #55.b. of the 401(k) Agreement].



  (c)   Determining a Participant’s Beneficiary. A Participant may designate a
Beneficiary to receive the death benefits described in this Section 8.4. Any
Beneficiary designation is subject to the rules under subsections (1) —
(4) below. A Participant may change or revoke a Beneficiary designation at any
time by filing a new designation with the Plan Administrator. Any new
Beneficiary designation is subject to the spousal consent rules described below,
unless the spouse specifically waives such right under a general consent as
authorized under Section 9.4(d). Unless specified otherwise in the Participant’s
designated beneficiary election form, if a Beneficiary does not predecease the
Participant but dies before distribution of the death benefit is made to the
Beneficiary, the death benefit will be paid to the Beneficiary’s estate.        
The Plan Administrator may request proper proof of the Participant’s death and
may require the Beneficiary to provide evidence of his/her right to receive a
distribution from the Plan in any form or manner the Plan Administrator may deem
appropriate. The Plan Administrator’s determination of the Participant’s death
and of the right of a Beneficiary to receive payment under the Plan shall be
conclusive. If a distribution is to be made to a minor or incompetent
Beneficiary, payments may be made to the person’s legal guardian, conservator,
or custodian in accordance with the Uniform Gifts to Minors Act or similar law
as permitted under the laws of the state where the Beneficiary resides. The Plan
Administrator or Trustee will not be liable for any payments made in accordance
with this subsection (c) and are not required to make any inquiries with respect
to the competence of any person entitled to benefits under the Plan.         If
a Participant designates his/her spouse as Beneficiary and subsequent to such
Beneficiary designation, the Participant and spouse are divorced or legally
separated, the designation of the spouse as Beneficiary under the Plan is
automatically rescinded unless specifically provided otherwise under a divorce
decree or QDRO, or unless the Participant enters into a new Beneficiary
designation naming the prior spouse as Beneficiary.



  (1)   Spousal consent to Beneficiary designation: post-retirement death
benefit. If a Participant is married at the time distribution commences to the
Participant, the Beneficiary of any post-retirement death benefit is the
Participant’s surviving spouse, regardless of whether the Joint and Survivor
Annuity requirements under Article 9 apply, unless there is no surviving spouse
or the spouse has consented to the Beneficiary designation in a manner that is
consistent with the requirements for a Qualified Election under Section 9.4(d),
or makes a valid disclaimer of the benefit. If the Joint and Survivor Annuity
requirements apply, the spouse is determined as of the Distribution Commencement
Date for purposes of this spousal consent requirement. If the Joint and Survivor
Annuity requirements do not apply, the spouse is determined as of the
Participant’s date of death for purposes of this spousal consent requirement.  
  (2)   Spousal consent to Beneficiary designation: pre-retirement death
benefit. The rules for spousal consent depend on whether the Joint and Survivor
Annuity requirements in Article 9 apply.



  (i)   If the Joint and Survivor Annuity requirements apply. In this case, the
QPSA death benefit will be payable in accordance with Section 9.3. The QPSA
death benefit may be payable to a non-spouse Beneficiary only if the spouse
consents to the Beneficiary designation, pursuant to the Qualified Election
requirements under Section 9.4(d), or makes a valid disclaimer. The non-QPSA
death benefit, if any, is payable to the person named in the Beneficiary
designation, without regard to whether spousal consent is obtained for such
designation. If a spouse does not properly consent to a Beneficiary designation,
the QPSA waiver is invalid, and the QPSA death benefit is still payable to the
spouse, but the Beneficiary designation remains valid with respect to any
non-QPSA death benefit.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

52



--------------------------------------------------------------------------------



 



  (ii)   If the Joint and Survivor Annuity requirements do not apply. In this
case, the surviving spouse (determined at the time of the Participant’s death),
if any, must be treated as the sole Beneficiary, regardless of any contrary
Beneficiary designation, unless there is no surviving spouse, or the spouse has
consented to the Beneficiary designation in a manner that is consistent with the
requirements for a Qualified Election under Section 9.4(d) or makes a valid
disclaimer.



  (3)   Default beneficiaries. To the extent a Beneficiary has not been named by
the Participant (subject to the spousal consent rules discussed above) and is
not designated under the terms of this Plan to receive all or any portion of the
deceased Participant’s death benefit, such amount shall be distributed to the
Participant’s surviving spouse (if the Participant was married at the time of
death). If the Participant does not have a surviving spouse at the time of
death, distribution will be made to the Participant’s surviving children, in
equal shares. If the Participant has no surviving children, distribution will be
made to the Participant’s estate. The Employer may modify the default
beneficiary rules described in this subparagraph by addition attaching
appropriate language as an addendum to the Agreement.     (4)   One-year
marriage rule. The Employer may elect under Part 11, #41.c. of the Agreement
[Part 11, #59.c. of the 401(k) Agreement], for purposes of applying the
provisions of this Section 8.4, that an individual will not be considered the
surviving spouse of the Participant if the Participant and the surviving spouse
have not been married for the entire one-year period ending on the date of the
Participant’s death.



8.5   Distributions Prior to Termination of Employment.



  (a)   Employee After-Tax Contributions, Rollover Contributions, and transfers.
A Participant may withdraw at any time, upon written request, all or any portion
of his/her Account Balance attributable to Employee After-Tax Contributions or
Rollover Contributions. Any amounts transferred to the Plan pursuant to a
Qualified Transfer (as defined in Section 3.3(d)) also may be withdrawn at any
time pursuant to a written request. No forfeiture will occur solely as a result
of an Employer’s withdrawal of Employee After-Tax Contributions. The Employer
may elect in Part 10, #39.d. of the Nonstandardized Agreement [Part 10, #57.d.
of the Nonstandardized 401(k) Agreement] to modify the availability of
in-service withdrawals of Employee After-Tax Contributions, Rollover
Contributions, or Qualified Transfers.         With respect to transfers (other
than Qualified Transfers) and subject to the restrictions on distributions of
transferred assets under Section 3.3, a Participant may request a distribution
of all or any portion of his/her Transfer Account only as permitted under this
Article with respect to contributions of the same type as are being withdrawn.  
  (b)   Employer Contributions. Except as provided in Section 14.10 dealing with
defaulted Participant loans, a Participant may receive a distribution of all or
any portion of his/her vested Account Balance attributable to Employer
Contributions prior to termination of employment only as permitted under Part 10
of the Agreement. If the Joint and Survivor Annuity requirements under Article 9
apply to the Participant, the Participant’s spouse (if the Participant is
married at the time of distribution) must consent to a distribution in
accordance with Section 9.2.         The Employer may elect under the profit
sharing or 401(k) plan Agreement to permit in-service distributions of Employer
Contributions (other than Section 401(k) Deferrals, QMACs, QNECs, and Safe
Harbor Contributions) upon the occurrence of a specified event or upon the
completion of a certain number of years. In no case, however, may a distribution
that is made solely on account of the completion of a designated number of years
be made with respect to Employer Contributions that have been accumulated in the
Plan for less than 2 years. This rule does not apply if the Participant has been
an Eligible Participant in the Plan for at least 5 years. An in-service
distribution may be made on account of a specified event (other than the
completion of a designated number of years) at any time, if authorized under
Part 10 of the Agreement.         If a Participant with a partially vested
benefit receives an in-service distribution under the Plan, the special vesting
schedule under Section 4.8 must be applied to determine the Participant’s vested
percentage in his/her remaining Account Balance. This special vesting schedule
will not apply if the Employer limits the availability of in-service
distributions under Part 10 of the Agreement to Participants who are 100%
vested.     (c)   Section 401(k) Deferrals, Qualified Nonelective Contributions,
Qualified Matching Contributions, and Safe Harbor Contributions. If the Employer
has adopted the 401(k) Agreement, a Participant may receive an in-service
distribution of all or any portion of his/her Section 401(k) Deferral Account,
QMAC Account, QNEC Account, Safe Harbor Matching Contribution Account and Safe
Harbor Nonelective Contribution Account only as permitted under Part 10 of the

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

53



--------------------------------------------------------------------------------



 



     Agreement. No provision in this Plan or in Part 10 of the Agreement may be
interpreted to permit a Participant to receive a distribution of such amounts
prior to the occurrence of one of the following events:



  (1)   the Participant becoming Disabled;     (2)   the Participant’s
attainment of age 59 1/2;     (3)   the Participant’s Hardship (as defined in
Section 8.6).



  (d)   Corrective distributions. Nothing in this Article 8 precludes the Plan
Administrator from making a distribution to a Participant, to the extent such
distribution is made to correct a qualification defect in accordance with the
corrective procedures under the IRS’ voluntary compliance programs. Thus, for
example, nothing in this Article 8 would preclude the Plan from making a
corrective distribution to an Employee who received contributions under the Plan
prior to becoming an Eligible Participant. Any such distribution must be made in
accordance with the correction procedures applicable under the IRS’ voluntary
correction programs.



8.6   Hardship Distribution. To the extent permitted under Part 10 of the
Agreement, a Participant may receive an in-service distribution on account of a
Hardship. The Employer may elect under Part 10, #38.c. of the Agreement
[Part 10, #56.c. of the 401(k) Agreement] to permit a Hardship distribution only
if the Participant satisfies the safe harbor Hardship requirements under
subsection (a) below. Alternatively, the Employer may elect under Part 10,
#38.d. of the Agreement [Part 10, #56.d. of the 401(k) Agreement] to permit a
Hardship distribution of Employer Contributions (other than Section 401(k)
Deferrals) in accordance with the requirements of subsection (b) below. A
Hardship distribution of Section 401(k) Deferrals must meet the requirements of
a safe harbor Hardship as described under subsection (a) below. A Hardship
distribution under this Section 8.6 is not available for QNECs, QMACs or Safe
Harbor Contributions.



  (a)   Safe harbor Hardship distribution. To qualify for a safe harbor
Hardship, a Participant must demonstrate an immediate and heavy financial need,
as described in subsection (1), and must satisfy the conditions described in
subsection (2).



  (1)   Immediate and heavy financial need. To be considered an immediate and
heavy financial need, the Hardship distribution must be made on account of one
of the following events:



  (i)   the incurrence of medical expenses (as described in §213(d) of the
Code), of the Participant, the Participant’s spouse or dependents;     (ii)  
the purchase (excluding mortgage payments) of a principal residence for the
Participant;     (iii)   payment of tuition and related educational fees
(including room and board) for the next 12 months of post-secondary education
for the Participant, the Participant’s spouse, children or dependents;    
(iv)   to prevent the eviction of the Participant from, or a foreclosure on the
mortgage of, the Participant’s principal residence; or     (v)   any other event
that the IRS recognizes as a safe harbor Hardship distribution event under
ruling, notice or other guidance of general applicability.



      A Participant must provide the Plan Administrator with a written request
for a Hardship distribution. The Plan Administrator may require written
documentation, as it deems necessary, to sufficiently document the existence of
a proper Hardship event.



  (2)   Conditions for taking a safe harbor Hardship withdrawal. A Participant
may receive a safe harbor Hardship withdrawal only if all of the following
conditions are satisfied.



  (i)   The Participant has obtained all available distributions, other than
Hardship distributions, and all nontaxable loans under the Plan and all other
qualified plans maintained by the Employer.     (ii)   The Participant is
suspended from making any Section 401(k) Deferrals (and any Employee After-Tax
Contributions) under the Plan or any other plans (other than welfare benefit
plans) maintained by the Employer for 12 months after the receipt of the
Hardship distribution.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

54



--------------------------------------------------------------------------------



 



  (iii)   The distribution is not in excess of the amount of the immediate and
heavy financial need (including amounts necessary to pay any federal, state or
local income taxes or penalties reasonably anticipated to result from the
distribution).     (iv)   The limitation on Elective Deferrals under Code
§402(g) for the Participant for the taxable year immediately following the
taxable year of the Hardship distribution is reduced by the amount of any
Elective Deferrals the Participant made during the taxable year of the Hardship
distribution.



  (b)   Non-safe harbor Hardship distribution. The Employer may elect under
Part 10, #38.d. of the Agreement [Part 10, #56.d. of the 401(k) Agreement] to
permit a Hardship distribution of Employer Contributions (other than Section
401(k) Deferrals) on account of an immediate and heavy financial need (as
described in subsection (a)(1) above), but without regard to the requirements of
subsection (a)(2) above. Solely for the purpose of applying this subsection (b),
a Hardship distribution will be on account of an immediate and heavy financial
need if such Hardship distribution is made to pay for funeral expenses for a
family member of the Participant or upon the Participant’s Disability. The
Employer may add other permitted Hardship events under Part 10, #39.d. of the
Nonstandardized Agreement [Part 10, #57.d. of the Nonstandardized 401(k)
Agreement]. A non-safe harbor Hardship distribution is not available for Section
401(k) Deferrals, QNECs, QMACs, or Safe Harbor Contributions.     (c)   Amount
available for distribution. A Participant may receive a Hardship distribution of
any portion of his/her vested Employer Contribution Account or Employer Matching
Contribution Account (including earnings thereon), as permitted under Part 10 of
the Agreement. A Participant may receive a Hardship distribution of any portion
of his/her Section 401(k) Deferral Account, if permitted under Part 10 of the
Agreement, provided such distribution, when added to other Hardship
distributions from Section 401(k) Deferrals, does not exceed the total Section
401(k) Deferrals the Participant has made to the Plan (increased by income
allocable to such Section 401(k) Deferrals that was credited by the later of
December 31, 1988 or the end of the last Plan Year ending before July 1, 1989).
A Participant may not receive a Hardship distribution from his/her QNEC Account,
QMAC Account, Safe Harbor Nonelective Contribution Account or Safe Harbor
Matching Contribution Account.



8.7   Participant Consent. If the value of a Participant’s entire vested Account
Balance exceeds $5,000 (as determined in accordance with Section 8.3(e)), the
Participant must consent to any distribution of such Account Balance prior to
his/her Required Beginning Date (as defined in Section 10.3(a)). The Employer
may modify this provision under Part 9, #37.b. of the Agreement [Part 9, #55.b.
of the 401(k) Agreement] to provide for automatic distribution to a terminated
Participant (or Beneficiary) as of the date the Participant attains (or would
have attained if not deceased) the later of Normal Retirement Age or age 62. A
Participant must consent in writing to a distribution under this Section 8.7
within the 90-day period ending on the Distribution Commencement Date (as
defined in Section 22.56). If the Participant is subject to the Joint and
Survivor Annuity requirements under Article 9 of this Plan, the Participant’s
spouse (if the Participant is married at the time of the distribution) also must
consent to the distribution in accordance with Section 9.2. If the distribution
is an Eligible Rollover Distribution, the Participant must also direct the Plan
Administrator as to whether he/she wants a Direct Rollover and if so, the name
of the Eligible Retirement Plan to which the distribution will be made. (See
Section 8.8 for more information regarding the Direct Rollover rules.)



  (a)   Participant notice. Prior to receiving a distribution from the Plan, the
Participant must be notified of his/her right to defer any distribution from the
Plan in accordance with the provisions under Article 10 of this BPD. The
notification shall include a general description of the material features and
the relative values of the optional forms of benefit available under the Plan
(consistent with the requirements under Code §417(a)(3)). The notice must be
provided no less than 30 days and no more than 90 days prior to the
Participant’s Distribution Commencement Date. However, distribution may commence
less than 30 days after the notice is given, if the Participant is clearly
informed of his/her right to take 30 days after receiving the notice to decide
whether or not to elect a distribution (and, if applicable, a particular
distribution option), and the Participant, after receiving the notice,
affirmatively elects to receive the distribution prior to the expiration of the
30-day minimum period. (But see Section 9.5(a) for the rules regarding the
timing of distributions when the Joint and Survivor Annuity requirements apply.)
The notice requirements described in this paragraph may be satisfied by
providing a summary of the required information, so long as the conditions
described in applicable regulations for the provision of such a summary are
satisfied, and the full notice is also provided (without regard to the 90-day
period described in this subsection).     (b)   Special rules. The consent rules
under this Section 8.7 apply to distributions made after the Participant’s
termination of employment and to distributions made prior to the Participant’s
termination of employment. However, the consent of the Participant (and the
Participant’s spouse, if applicable) shall not be required to the extent that a
distribution is made:



  (1)   to satisfy the required minimum distribution rules under Article 10;

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

55



--------------------------------------------------------------------------------



 



  (2)   to satisfy the requirements of Code §415, as described in Article 7;    
(3)   to correct Excess Deferrals, Excess Contributions or Excess Aggregate
Contributions, as described in Article 17.



     In addition, if distributions are being made on account of the termination
of the Plan, and an annuity option is not available under the Plan, the
Participant’s Account Balance will, without the Participant’s consent, be
distributed to the Participant, without regard to the value of the Participant’s
vested Account Balance, unless the Employer (or any Related Employer) maintains
another Defined Contribution Plan (other than an employee stock ownership plan
as defined in Code §4975(e)(7)). If the Employer or any Related Employer
maintains another Defined Contribution Plan (other than an employee stock
ownership plan), then the Participant’s Account Balance will be transferred,
without the Participant’s consent, to the other plan, if the Participant does
not consent to an immediate distribution (to the extent consent to an immediate
distribution is otherwise required under this Section 8.7).



8.8   Direct Rollovers. This Section 8.8 applies to distributions made on or
after January 1, 1993. Notwithstanding any provision in the Plan to the
contrary, a Participant may elect to have all or any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan in a Direct
Rollover. If a Participant elects a Direct Rollover of only a portion of an
Eligible Rollover Distribution, the Plan Administrator may require that the
amount being rolled over equals at least $500.       For purposes of this
Section 8.8, a Participant includes a Participant or former Participant. In
addition, this Section applies to any distribution from the Plan made to a
Participant’s surviving spouse or to a Participant’s spouse or former spouse who
is the Alternate Payee under a QDRO, as defined in Section 22.151.       If it
is reasonable to expect (at the time of the distribution) that the total amount
the Participant will receive as a distribution during the calendar year will
total less than $200, the Employer need not offer the Participant a Direct
Rollover option with respect to such distribution.



  (a)   Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of a Participant’s Account Balance, except
for the following distributions:



  (1)   any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or Life
Expectancy) of the Participant or the joint lives (or joint Life Expectancies)
of the Participant and the Participant’s Beneficiary, or for a specified period
of ten years or more;     (2)   any distribution to the extent such distribution
is a required minimum distribution under Article 10;     (3)   the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to Employer
securities);     (4)   an in-service Hardship withdrawal of Section 401(k)
Deferrals, as described in subsection (e) below; and     (5)   a distribution
made to satisfy the requirements of Code §415, as described in Article 7, or a
distribution to correct Excess Deferrals, Excess Contributions or Excess
Aggregate Contributions, as described in Article 17.



  (b)   Eligible Retirement Plan. An Eligible Retirement Plan is:



  (1)   an individual retirement account described in §408(a) of the Code;    
(2)   an individual retirement annuity described in §408(b) of the Code;    
(3)   an annuity plan described in §403(a) of the Code; or     (4)   a qualified
plan described in §401(a) of the Code.



      However, in the case of an Eligible Rollover Distribution to a surviving
spouse, an Eligible Retirement Plan is only an individual retirement account or
individual retirement annuity.     (c)   Direct Rollover. A Direct Rollover is a
payment made directly from the Plan to the Eligible Retirement Plan specified by
the Participant. The Plan Administrator may develop reasonable procedures for
accommodating Direct Rollover requests.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

56



--------------------------------------------------------------------------------



 



  (d)   Direct Rollover notice. A Participant entitled to an Eligible Rollover
Distribution must receive a written explanation of his/her right to a Direct
Rollover, the tax consequences of not making a Direct Rollover, and, if
applicable, any available special income tax elections. The notice must be
provided within the same 30 – 90 day timeframe applicable to the Participant
consent notice under Section 8.7(a). The Direct Rollover notice must be provided
to all Participants, unless the total amount the Participant will receive as a
distribution during the calendar year is expected to be less than $200.        
If a Participant terminates employment with a total vested Account Balance of
$5,000 or less (as determined under Section 8.3(e)) and the Participant does not
respond to the Direct Rollover notice indicating whether a Direct Rollover is
desired and the name of the Eligible Retirement Plan to which the Direct
Rollover is to be made, the Plan Administrator will distribute the Participant’s
entire vested Account Balance (in accordance with Section 8.3(b)) no earlier
than 30 days and no later than 90 days following the provision of the notice
under Section 8.7. The notice will describe the procedures for making a default
distribution under this paragraph, including any rules for making a default
Direct Rollover to an IRA. Any default provisions described under the notice
must be applied uniformly and in a nondiscriminatory manner. If the notice
provides for a default Direct Rollover, the default distribution will be made as
a Direct Rollover to the IRA designated under the notice. The notice must
contain pertinent information regarding the Direct Rollover, including the name,
address, and telephone number of the IRA trustee and information regarding IRA
maintenance and withdrawal fees and how the IRA funds will be invested. The
notice will describe the timing of the Direct Rollover and the Participant’s
ability to affirmatively opt out of the Direct Rollover. The selection of an IRA
trustee, custodian or issuer and the selection of IRA investments for purposes
of a default Direct Rollover constitutes a fiduciary act subject to the general
fiduciary standards and prohibited transaction provisions of ERISA.     (e)  
Special rules for Hardship withdrawals of Section 401(k) Deferrals. A Hardship
withdrawal of Section 401(k) Deferrals (as described in Code
§401(k)(2)(B)(i)(IV)) is not an Eligible Rollover Distribution to the extent
such withdrawal is made after December 31, 1998 or, if later, the first day (but
not later than January 1, 2000) that the Plan Administrator begins to treat such
Hardship withdrawals as ineligible for rollover. Subject to any contrary
pronouncement under statute, regulation or IRS guidance, the Employer may treat
a Hardship withdrawal of Section 401(k) Deferrals as an Eligible Rollover
Distribution if the Participant otherwise satisfies a non-Hardship distribution
event described in Code §401(k)(2) or (10) at the time of the withdrawal,
regardless of whether the Plan’s procedures characterizes such distribution as a
Hardship withdrawal.



8.9   Sources of Distribution. Unless provided otherwise in separate
administrative provisions adopted by the Plan Administrator, in applying the
distribution provisions under this Article 8, distributions will be made on a
pro rata basis from all Accounts from which a distribution is permitted under
this Article. Alternatively, the Plan Administrator may permit Participants to
direct the Plan Administrator as to which Account the distribution is to be
made. Regardless of a Participant’s direction as to the source of any
distribution, the tax effect of such a distribution will be governed by Code §72
and the regulations thereunder.



  (a)   Exception for Hardship withdrawals. If the Plan permits a Hardship
withdrawal from both Section 401(k) Deferrals and Employer Contributions, a
Hardship distribution will first be treated as having been made from a
Participant’s Employer Contribution Account and then from the Employer’s
Matching Contribution Account, to the extent such Hardship distribution is
available with respect to such Accounts. Only when all available amounts have
been exhausted under the Participant’s Employer Contribution Account and/or
Employer Matching Contribution Account will a Hardship distribution be made from
a Participant’s Section 401(k) Deferral Account. The Plan Administrator may
modify this provision in separate administrative procedures.     (b)   In-kind
distributions. Nothing in this Article precludes the Plan Administrator from
making a distribution in the form of property, or other in-kind distribution

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

57



--------------------------------------------------------------------------------



 



ARTICLE 9
JOINT AND SURVIVOR ANNUITY REQUIREMENTS

This Article provides rules concerning the application of the Joint and Survivor
Annuity requirements under this Plan. If the Plan is a profit sharing plan or a
401(k) plan, Part 11, #41.b. of the Agreement [Part 11, #59.b. of the 401(k)
Agreement] permits the Employer to apply the Joint and Survivor Annuity
requirements to all Participants under the Plan. If the Employer does not elect
to apply the Joint and Survivor Annuity requirements to all Participants, the
Plan is only subject to the Joint and Survivor Annuity requirements to the
extent required under Section 9.1(b) of this Article.



9.1   Applicability. Except as provided in Section 9.6 below, this Article 9
applies to any distribution received by a Participant under the money purchase
plan Agreement or the target benefit plan Agreement. For a profit sharing plan
or 401(k) plan, the following rules apply.



  (a)   Election to have requirements apply. If this Plan is a profit sharing
plan or a 401(k) plan, and the Employer elects under Part 11, #41.b. of the
profit sharing plan Agreement or Part 11, #59.b. of the 401(k) Agreement to
apply the Joint and Survivor Annuity requirements, then this Article 9 applies
in the same manner as it does to a money purchase plan or a target benefit plan.
    (b)   Election to have requirements not apply. If this Plan is a profit
sharing plan or a 401(k) plan, and the Employer elects under Part 11, #41.a. of
the profit sharing plan Agreement or Part 11, #59.a. of the 401(k) Agreement not
to apply the Joint and Survivor Annuity requirements, this Article 9 generally
will not apply to distributions from the Plan. However, the rules of this
Article 9 will apply to a Participant under the following conditions:



  (1)   the Participant elects to receive his/her benefit in the form of a life
annuity (if a life annuity is a permissible distribution option under Part 11 of
the Agreement); or     (2)   the Participant has received a direct or indirect
transfer of benefits (other than a Qualified Transfer as defined in
Section 3.3(d)) from any plan which was subject to the Joint and Survivor
Annuity requirements at the time of the transfer (but only to such transferred
benefits); or     (3)   the Participant’s benefits under the Plan are used to
offset the benefits under another plan of the Employer that is subject to the
Joint and Survivor Annuity requirements.     Nothing in this subsection
(b) prohibits a Plan Administrator from developing administrative procedures
that apply the spousal consent requirements outlined in this Article 9 to a Plan
that is not otherwise subject to the Joint and Survivor Annuity requirements.
For example, the Plan Administrator may require under separate administrative
procedures to require spousal consent to Participant distributions or may in a
separate loan procedure require spousal consent prior to granting a Participant
loan, without subjecting the Plan to the Joint and Survivor Annuity
requirements.



  (c)   Accumulated deductible employee contributions. For purposes of applying
the rules under this Section 9.1, any distribution from a separate Account under
a money purchase plan or a target benefit plan which is attributable solely to
accumulated deductible employee contributions, as defined in Code §72(o)(5)(B),
is treated as a distribution from a profit sharing plan or 401(k) plan for which
the rules under subsection (b) above apply.



9.2   Qualified Joint and Survivor Annuity (QJSA). If the Joint and Survivor
Annuity requirements apply to a Participant, any distribution from the Plan to
that Participant must be in the form of a QJSA (as defined in Section 9.4(a)),
unless the Participant (and the Participant’s spouse, if the Participant is
married) elects to receive the distribution in an alternative form, as
authorized under Part 11 of the Agreement. Any election of an alternative form
of distribution must be pursuant to a Qualified Election. Only the Participant
needs consent (pursuant to Section 8.7) to the commencement of a distribution in
the form of a QJSA.



9.3   Qualified Preretirement Survivor Annuity (QPSA). If the Joint and Survivor
Annuity requirements apply to a Participant who dies before the Distribution
Commencement Date, the spouse of that Participant is entitled to receive a QPSA
(as defined in Section 9.4(b)), unless the Participant and spouse have waived
the QPSA pursuant to a Qualified Election. The Employer may elect under Part 11,
#41.c. of the Agreement [Part 11, #59.c. of the 401(k) Agreement] that a
surviving spouse is not entitled to a QPSA benefit if the Participant and
surviving spouse were not married throughout the one year period ending on the
date of the Participant’s death. Any portion of a Participant’s vested Account
Balance that is not payable to the surviving spouse as a QPSA (or other form
elected by the surviving spouse) constitutes a non-QPSA death benefit and is
payable under the rules described in Section 8.4.

           
Basic Plan Document
  © Copyright 2001 SunTrust Bank    

58



--------------------------------------------------------------------------------



 



9.4   Definitions.



  (a)   Qualified Joint and Survivor Annuity (QJSA). A QJSA is an immediate
annuity payable over the life of the Participant with a survivor annuity payable
over the life of the spouse. If the Participant is not married as of the
Distribution Commencement Date, the QJSA is an immediate annuity payable over
the life of the Participant. The survivor annuity must provide for payments to
the surviving spouse equal to 50% of the payments that the Participant is
entitled under the annuity during the joint lives of the Participant and the
spouse. The Employer may elect under Part 11, #41.b. of the Agreement [Part 11,
#59.b. of the 401(k) Agreement] to make payments to the surviving spouse equal
to 100%, 75% or 66-2/3% (instead of 50%) of the payments the Participant is
entitled to under the annuity.     (b)   Qualified Preretirement Survivor
Annuity (QPSA). A QPSA is an annuity payable over the life of the surviving
spouse that is purchased using 50% of the Participant’s vested Account Balance
as of the date of death. The Employer may elect under Part 11, #41.b. of the
Agreement [Part 11, #59.b. of the 401(k) Agreement] to provide a QPSA equal to
100% (instead of 50%) of the Participant’s vested Account Balance. The remaining
vested Account Balance will be distributed in accordance with the death
distribution provisions under Section 8.4. To the extent the Participant’s
vested Account Balance is derived from Employee After-Tax Contributions, the
QPSA will share in the Employee After-Tax Contributions in the same proportion
as the Employee After-Tax Contributions bear to the total vested Account Balance
of the Participant.         The surviving spouse may elect to have the QPSA
distributed at any time following the Participant’s death (subject to the
required minimum distribution rules under Article 10) and may elect to receive
distribution in any form permitted under Section 8.1 of the Plan. If the
surviving spouse fails to elect distribution upon the Participant’s death, the
QPSA benefit will be distributed in accordance with Section 8.4.     (c)  
Distribution Commencement Date. The Distribution Commencement Date is the date
an Employee commences distributions from the Plan. If a Participant commences
distribution with respect to a portion of his/her Account Balance, a separate
Distribution Commencement Date applies to any subsequent distribution. If
distribution is made in the form of an annuity, the Distribution Commencement
Date is the first day of the first period for which annuity payments are made.  
  (d)   Qualified Election. A Participant (and the Participant’s spouse) may
waive the QJSA or QPSA pursuant to a Qualified Election. If it is established to
the satisfaction of a plan representative that there is no spouse or that the
spouse cannot be located, any waiver signed by the Participant is deemed to be a
Qualified Election. For this purpose, a Participant will be deemed to not have a
spouse if the Participant is legally separated or has been abandoned and the
Participant has a court order to such effect. However, a former spouse of the
Participant will be treated as the spouse or surviving spouse and any current
spouse will not be treated as the spouse or surviving spouse to the extent
provided under a QDRO.         A Qualified Election is a written election signed
by both the Participant and the Participant’s spouse (if applicable) that
specifically acknowledges the effect of the election. The spouse’s consent must
be witnessed by a plan representative or notary public. In the case of a waiver
of the QJSA, the election must designate an alternative form of benefit payment
that may not be changed without spousal consent (unless the spouse enters into a
general consent agreement expressly permitting the Participant to change the
form of payment without any further spousal consent). In the case of a waiver of
the QPSA, the election must be made within the QPSA Election Period and the
election must designate a specific alternate Beneficiary, including any class of
Beneficiaries or any contingent Beneficiaries, which may not be changed without
spousal consent (unless the spouse enters into a general consent agreement
expressly permitting the Participant to change the Beneficiary designation
without any further spousal consent).         Any consent by a spouse under a
Qualified Election (or a determination that the consent of a spouse is not
required) shall be effective only with respect to such spouse. If the Qualified
Election permits the Participant to change a payment form or Beneficiary
designation without any further consent by the spouse, the Qualified Election
must acknowledge that the spouse has the right to limit consent to a specific
form of benefit or a specific Beneficiary, as applicable, and that the spouse
voluntarily elects to relinquish either or both of such rights. A Participant or
spouse may revoke a prior waiver of the QPSA benefit at any time before the
commencement of benefits. Spousal consent is not required for a Participant to
revoke a prior QPSA waiver. No consent obtained under this provision shall be
valid unless the Participant has received notice as provided in Section 9.5
below.     (e)   QPSA Election Period. A Participant (and the Participant’s
spouse) may waive the QPSA at any time during the QPSA Election Period. The QPSA
Election Period is the period beginning on the first day of the Plan Year in
which the Participant attains age 35 and ending on the date of the Participant’s
death. If a Participant separates from service prior to the first day of the
Plan Year in which age 35 is attained, with respect to the Account Balance as of
the date of separation, the QPSA Election Period begins on the date of
separation.

           
© Copyright 2001 SunTrust Bank
  Basic Plan Document    

59



--------------------------------------------------------------------------------



 



  (f)   Pre-Age 35 Waiver. A Participant who has not yet attained age 35 as of
the end of a Plan Year may make a special Qualified Election to waive, with
spousal consent, the QPSA for the period beginning on the date of such election
and ending on the first day of the Plan Year in which the Participant will
attain age 35. Such election is not valid unless the Participant receives the
proper notice required under Section 9.5 below. QPSA coverage is automatically
reinstated as of the first day of the Plan Year in which the Participant attains
age 35. Any new waiver on or after such date must satisfy all the requirements
for a Qualified Election.



9.5   Notice Requirements.



  (a)   QJSA. In the case of a QJSA, the Plan Administrator shall provide each
Participant with a written explanation of: (1) the terms and conditions of the
QJSA; (2) the Participant’s right to make and the effect of an election to waive
the QJSA form of benefit; (3) the rights of the Participant’s spouse; and
(4) the right to make, and the effect of, a revocation of a previous election to
waive the QJSA. The notice must be provided to each Participant under the Plan
no less than 30 days and no more than 90 days prior to the Distribution
Commencement Date.         A Participant may commence receiving a distribution
in a form other than a QJSA less than 30 days after receipt of the written
explanation described in the preceding paragraph provided: (1) the Participant
has been provided with information that clearly indicates that the Participant
has at least 30 days to consider whether to waive the QJSA and elect (with
spousal consent) a form of distribution other than a QJSA; (2) the Participant
is permitted to revoke any affirmative distribution election at least until the
Distribution Commencement Date or, if later, at any time prior to the expiration
of the 7-day period that begins the day after the explanation of the QJSA is
provided to the Participant; and (3) the Distribution Commencement Date is after
the date the written explanation was provided to the Participant. For
distributions on or after December 31, 1996, the Distribution Commencement Date
may be a date prior to the date the written explanation is provided to the
Participant if the distribution does not commence until at least 30 days after
such written explanation is provided, subject to the waiver of the 30-day
period.     (b)   QPSA. In the case of a QPSA, the Plan Administrator shall
provide each Participant within the applicable period for such Participant a
written explanation of the QPSA in such terms and in such manner as would be
comparable to the explanation provided for the QJSA in subsection (a) above. The
applicable period for a Participant is whichever of the following periods ends
last: (1) the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending with the close of the Plan Year preceding
the Plan Year in which the Participant attains age 35; (2) a reasonable period
ending after the individual becomes a Participant; or (3) a reasonable period
ending after the joint and survivor annuity requirements first apply to the
Participant. Notwithstanding the foregoing, notice must be provided within a
reasonable period ending after separation from service in the case of a
Participant who separates from service before attaining age 35.         For
purposes of applying the preceding paragraph, a reasonable period ending after
the enumerated events described in (2) and (3) is the end of the two-year period
beginning one year prior to the date the applicable event occurs, and ending one
year after that date. In the case of a Participant who separates from service
before the Plan Year in which age 35 is attained, notice shall be provided
within the two-year period beginning one year prior to separation and ending one
year after separation. If such a Participant thereafter returns to employment
with the employer, the applicable period for such Participant shall be
redetermined.



9.6   Exception to the Joint and Survivor Annuity Requirements. Except as
provided in Section 9.7, this Article 9 does not apply to any Participant who
has not earned an Hour of Service with the Employer on or after August 23, 1984.
In addition, if, as of the Distribution Commencement Date, the Participant’s
vested Account Balance (for pre-death distributions) or the value of the QPSA
death benefit (for post-death distributions) does not exceed $5,000, the
Participant or surviving spouse, as applicable, will receive a lump sum
distribution pursuant to Section 8.4(b)(1), in lieu of any QJSA or QPSA
benefits. (See Section 8.3(e) for special rules for calculating the value of a
Participant’s vested Account Balance.)



9.7   Transitional Rules. Any living Participant not receiving benefits on
August 23, 1984, who would otherwise not receive the benefits prescribed under
this Article 9 must be given the opportunity to elect to have the preceding
provisions of this Article 9 apply if such Participant is credited with at least
one Hour of Service under this Plan or a predecessor plan in a Plan Year
beginning on or after January 1, 1976, and such Participant had at least
10 years of vesting service when he or she separated from service. The
Participant must be given the opportunity to elect to have this Article 9 apply
during the period commencing on August 23, 1984, and ending on the date benefits
would otherwise commence to such Participant. A Participant described in this
paragraph who has not elected to have this Article 9 apply is subject to the
rules in this Section 9.7 instead. Also, a Participant who does not qualify to
elect to have this Article 9 apply because such Participant does not have at
least 10 Years of Service for vesting purposes is subject to the rules of this
Section 9.7.

           
Basic Plan Document
  © Copyright 2001 SunTrust Bank    

60



--------------------------------------------------------------------------------



 



Any living Participant not receiving benefits on August 23, 1984, who was
credited with at least one Hour of Service under this Plan or a predecessor plan
on or after September 2, 1974, and who is not otherwise credited with any
service in a Plan Year beginning on or after January 1, 1976, must be given the
opportunity to have his/her benefits paid in accordance with the following
paragraph. The Participant must be given the opportunity to elect to have this
Section 9.7 apply (other than the first paragraph of this Section) during the
period commencing on August 23, 1984, and ending on the date benefits would
otherwise commence to such Participant.

If, under either of the preceding two paragraphs, a Participant is subject to
this Section 9.7, the following rules apply.



(a)   Automatic joint and survivor annuity. If benefits in the form of a life
annuity become payable to a married Participant who:



  (1)   begins to receive payments under the Plan on or after Normal Retirement
Age;     (2)   dies on or after Normal Retirement Age while still working for
the Employer;     (3)   begins to receive payments on or after the Qualified
Early Retirement Age; or     (4)   separates from service on or after attaining
Normal Retirement Age (or the Qualified Early Retirement Age) and after
satisfying the eligibility requirements for the payment of benefits under the
plan and thereafter dies before beginning to receive such benefits;     then
such benefits will be received under this plan in the form of a QJSA, unless the
Participant has elected otherwise during the election period. For this purpose,
the election period must begin at least 6 months before the participant attains
Qualified Early Retirement Age and end not more than 90 days before the
commencement of benefits. Any election hereunder will be in writing and may be
changed by the Participant at any time.



(b)   Election of early survivor annuity. A Participant who is employed after
attaining the Qualified Early Retirement Age will be given the opportunity to
elect, during the election period, to have a survivor annuity payable on death.
If the Participant elects the survivor annuity, payments under such annuity must
not be less than the payments that would have been made to the spouse under the
QJSA if the Participant had retired on the day before his or her death. Any
election under this provision will be in writing and may be changed by the
Participant at any time. For this purpose, the election period begins on the
later of (1) the 90th day before the Participant attains the Qualified Early
Retirement Age, or (2) the date on which participation begins, and ends on the
date the Participant terminates employment.



(c)   Qualified Early Retirement Age. The Qualified Early Retirement Age is the
latest of:



  (1)   the earliest date, under the plan, on which the Participant may elect to
receive retirement benefits,     (2)   the first day of the 120th month
beginning before the Participant reaches Normal Retirement Age, or     (3)   the
date the Participant begins participation under the Plan.

           
© Copyright 2001 SunTrust Bank
  Basic Plan Document    

61



--------------------------------------------------------------------------------



 



ARTICLE 10
REQUIRED DISTRIBUTIONS

This Article provides for the required commencement of distributions upon
certain events. In addition, this Article places limitations on the period over
which distributions may be made to a Participant or Beneficiary. To the extent
the distribution provisions of this Plan, particularly Articles 8 and 9, are
inconsistent with the provisions of this Article 10, the provisions of this
Article control. Part 13 of the Agreement contains specific elections for
applying the rules under this Article 10.



10.1   Required Distributions Before Death.



  (a)   Deferred distributions. A Participant must be permitted to receive a
distribution from the Plan no later than the 60th day after the latest of the
close of the Plan Year in which:



  (1)   the Participant attains age 65 (or Normal Retirement Age, if earlier);  
  (2)   occurs the 10th anniversary of the year in which the Participant
commenced participation in the Plan; or,     (3)   the Participant terminates
service with the Employer.



  (b)   Required minimum distributions. The entire interest of a Participant
must be distributed or begin to be distributed no later than the Participant’s
Required Beginning Date (as defined in Section 10.3(a)) over one of the
following periods (or a combination thereof):



  (1)   the life of the Participant,     (2)   the life of the Participant and a
Designated Beneficiary,     (3)   a period certain not extending beyond the Life
Expectancy of the Participant, or     (4)   a period certain not extending
beyond the joint and last survivor Life Expectancy of the Participant and a
Designated Beneficiary.



      If the Participant’s interest is to be distributed over a period
designated under subsection (3) or (4) above, the amount required to be
distributed for each calendar year must at least equal the quotient obtained by
dividing the Participant’s Benefit (as determined under Section 10.3(g)) by the
lesser of (i) the Applicable Life Expectancy or (ii) if the Participant’s
Designated Beneficiary is not his/her spouse, the minimum distribution
incidental benefit factor set forth in Q&A-4 of Prop. Treas. Reg. §401(a)(9)-2.
Distributions after the death of the Participant shall be determined using the
Applicable Life Expectancy as the relevant divisor regardless of the
Participant’s Designated Beneficiary.         The minimum distribution required
for the Participant’s first Distribution Calendar Year must be made on or before
the Participant’s Required Beginning Date. The minimum distribution for other
Distribution Calendar Years, including the minimum distribution for the
Distribution Calendar Year in which the Participant’s Required Beginning Date
occurs, must be made on or before December 31 of that Distribution Calendar
Year.         If a Participant receives a distribution in the form of an annuity
purchased from an insurance company, distributions thereunder shall be made in
accordance with the requirements of Code §401(a)(9) and the regulations
thereunder. For calendar years beginning before January 1, 1989, if the
Participant’s spouse is not the Designated Beneficiary, the method of
distribution selected must ensure that at least 50% of the Present Value of the
amount available for distribution is paid within the life expectancy of the
Participant.



10.2   Required Distributions After Death.



  (a)   Distribution beginning before death. If the Participant dies after
he/she has begun receiving distributions under Section 10.1(b), the remaining
portion of the Participant’s vested Account Balance shall continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Participant’s death.     (b)   Distribution beginning after death.
Subject to the rules under Section 8.4(b), if the Participant dies before
receiving distributions under Section 10.1(b), distribution of the Participant’s
entire vested Account Balance shall be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death, except to the
extent an election is made to receive distributions in accordance with
subsection (1) or (2) below.

           
Basic Plan Document
  © Copyright 2001 SunTrust Bank    

62



--------------------------------------------------------------------------------



 



  (1)   To the extent any portion of the Participant’s vested Account Balance is
payable to a Designated Beneficiary, distributions may be made over the life of
the Designated Beneficiary or over a period certain not greater than the Life
Expectancy of the Designated Beneficiary, provided such distributions begin on
or before December 31 of the calendar year immediately following the calendar
year in which the Participant died.     (2)   If the Designated Beneficiary is
the Participant’s surviving spouse, he/she may delay the distribution under
subsection (1) until December 31 of the calendar year in which the Participant
would have attained age 70-1/2, if such date is later than the date described in
subsection (1).



      If the Participant has not made an election pursuant to this subsection
(b) by the time of his/her death, the Participant’s Designated Beneficiary must
elect the method of distribution no later than the earlier of (1) December 31 of
the calendar year in which distributions would be required to begin under this
subsection (b), or (2) December 31 of the calendar year which contains the fifth
anniversary of the date of death of the Participant. If the Participant has no
Designated Beneficiary, or if the Designated Beneficiary does not elect a method
of distribution, distribution of the Participant’s entire interest must be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.         For purposes of this subsection (b), if the
surviving spouse dies after the Participant, but before payments to such spouse
begin, the provisions of this subsection (b), with the exception of subsection
(2) above, shall be applied as if the surviving spouse were the Participant.



  (c)   Treatment of trust beneficiaries as Designated Beneficiaries. If a trust
is properly named as a Beneficiary under the Plan, the beneficiaries of the
trust will be treated as the Designated Beneficiaries of the Participant solely
for purposes of determining the distribution period under this Article 10 with
respect to the trust’s interests in the Participant’s vested Account Balance.
The beneficiaries of a trust will be treated as Designated Beneficiaries for
this purpose only if, as of the later of the date the trust is named as a
Beneficiary of the Participant or the Participant’s Required Beginning Date (and
as of all subsequent periods during which the trust is named as a Beneficiary of
the Participant), the following requirements are met:



  (1)   the trust is a valid trust under state law, or would be but for the fact
there is no corpus;     (2)   the trust is irrevocable or will, by its terms,
become irrevocable upon the death of the Participant;     (3)   the
beneficiaries of the trust who are beneficiaries with respect to the trust’s
interests in the Participant’s vested Account Balance are identifiable from the
trust instrument; and     (4)   the Plan Administrator receives the
documentation described in Question D-7 of Proposed Treas. Reg. §1.401(a)(9)-1,
as subsequently amended or finally adopted.     If the foregoing requirements
are satisfied and the Plan Administrator receives such additional information as
it may request, the Plan Administrator may treat such beneficiaries of the trust
as Designated Beneficiaries.



  (d)   Trust beneficiary qualifying for marital deduction. If a Beneficiary is
a trust (other than an estate marital trust) that is intended to qualify for the
federal estate tax marital deduction under Code §2056 (“marital trust”), then:



  (1)   in no event will the annual amount distributed from the Plan to the
marital trust be less than the greater of:



  (i)   all fiduciary accounting income with respect to such Beneficiary’s
interest in the Plan, as determined by the trustee of the marital trust, or    
(ii)   the minimum distribution required under this Article 10;



  (2)   the trustee of the marital trust (or the trustee’s legal representative)
shall be responsible for calculating the amount to be distributed under
subsection (1) above and shall instruct the Plan Administrator in writing to
distribute such amount to the marital trust;     (3)   the trustee of the
marital trust may from time to time notify the Plan Administrator in writing to
accelerate payment of all or any part of the portion of such Beneficiary’s
interest that remains to be distributed, and may also notify the Plan
Administrator to change the frequency of distributions (but not less often than
annually); and     (4)   the trustee of the marital trust shall be responsible
for characterizing the amounts so distributed form the Plan as income or
principle under applicable state laws.

           
© Copyright 2001 SunTrust Bank
  Basic Plan Document    

63



--------------------------------------------------------------------------------



 



10.3   Definitions.



  (a)   Required Beginning Date. A Participant’s Required Beginning Date is the
date designated under subsection (1)(i) or (ii) below, as applicable, unless the
Employer elects under Part 13, #52 of the Agreement [Part 13, #70 of the 401(k)
Agreement] to apply the Old-Law Required Beginning Date, as described in
subsection (2) below. If the Employer does not select the Old-Law Required
Beginning Date under Part 13, #52 of the Agreement [Part 13, #70 of the 401(k)
Agreement], the Required Beginning Date rules under subsection (1) below apply.
(But see Section 10.4 for special rules dealing with operational compliance with
the GUST Legislation.)



  (1)   “New-law” Required Beginning Date. If the Employer does not elect to
apply the Old-Law Required Beginning Date under Part 13, #52 of the Agreement
[Part 13, #70 of the 401(k) Agreement], a Participant’s Required Beginning Date
under the Plan is:



  (i)   For Five-Percent Owners. April 1 that follows the end of the calendar
year in which the Participant attains age 70-1/2.     (ii)   For Participants
other than Five-Percent Owners. April 1 that follows the end of the calendar
year in which the later of the following two events occurs:



  (A)   the Participant attains age 70-1/2 or     (B)   the Participant retires.



      If a Participant is not a Five-Percent Owner for the Plan Year that ends
with or within the calendar year in which the Participant attains age 70-1/2,
and the Participant has not retired by the end of such calendar year, his/her
Required Beginning Date is April 1 that follows the end of the first subsequent
calendar year in which the Participant becomes a Five-Percent Owner or retires.
        A Participant may begin in-service distributions prior to his/her
Required Beginning Date only to the extent authorized under Article 10 and
Part 9 of the Agreement. However, if this Plan were amended to add the Required
Beginning Date rules under this subsection (1), a Participant who attained age
70-1/2 prior to January 1, 1999 (or, if later, January 1 following the date the
Plan is first amended to contain the Required Beginning Date rules under this
subsection (1)) may receive in-service minimum distributions in accordance with
the terms of the Plan in existence prior to such amendment.     (2)   Old-Law
Required Beginning Date. If the Old-Law Required Beginning Date is elected under
Part 13, #52 of the Agreement [Part 13, #70 of the 401(k) Agreement], the
Required Beginning Date for all Participants will be determined under subsection
(1)(i) above, without regard to the rule in subsection (1)(ii). The Required
Beginning Date for all Participants under the Plan will be April 1 of the
calendar year following attainment of age 70-1/2.



  (b)   Five-Percent Owner. A Participant is a Five-Percent Owner for purposes
of this Section if such Participant is a Five-Percent Owner (as defined in
Section 22.88) at any time during the Plan Year ending with or within the
calendar year in which the Participant attains age 70-1/2. Once distributions
have begun to a Five-Percent Owner under this Article, they must continue to be
distributed, even if the Participant ceases to be a Five-Percent Owner in a
subsequent year.     (c)   Designated Beneficiary. A Beneficiary designated by
the Participant (or the Plan), whose Life Expectancy may be taken into account
to calculate minimum distributions, pursuant to Code §401(a)(9) and the
regulations thereunder.     (d)   Applicable Life Expectancy. The determination
of the Applicable Life Expectancy depends on whether the term certain method or
the recalculation method is being use to adjust the Life Expectancy in each
Distribution Calendar Year. The recalculation method may only be used to
determine the Life Expectancy of the Participant and/or the Participant’s
spouse. The recalculation method is not available with respect to a nonspousal
Designated Beneficiary.         If the Designated Beneficiary is the
Participant’s spouse, or if the Participant’s (or surviving spouse’s) single
life expectancy is the Applicable Life Expectancy, the term certain method is
used unless the recalculation method is elected by the Participant (or by the
surviving spouse). If the Designated Beneficiary is not the Participant’s
spouse, the term certain method is used to determine the Life Expectancy of both
the Participant and the Designated Beneficiary, unless the recalculation method
is elected by the Participant with respect to his/her Life Expectancy. The term
certain method will always apply for purposes of determining the

           
Basic Plan Document
  © Copyright 2001 SunTrust Bank    

64



--------------------------------------------------------------------------------



 



      Applicable Life Expectancy of a nonspousal Designated Beneficiary. An
election to recalculate Life Expectancy (or the failure to elect recalculation)
shall be irrevocable as of the Participant’s Required Beginning Date as to the
Participant (or spouse) and shall apply to all subsequent years.         If the
term certain method is being used, the Life Expectancy determined for the first
Distribution Calendar Year is reduced by one for each subsequent Distribution
Year. If the recalculation method is used, the following rules apply:



  (1)   If the Life Expectancy is the Participant’s (or surviving spouse’s)
single Life Expectancy, the Applicable Life Expectancy is redetermined for each
Distribution Year based on the Participant’s (or surviving spouse’s) age on
his/her birthday which falls in such year.     (2)   If the Life Expectancy is a
joint and last survivor Life Expectancy based on the ages of the Participant and
the Participant’s spouse, and the recalculation method is elected with respect
to both the Participant and his/her spouse, the Applicable Life Expectancy is
redetermined for each Distribution Year based on the ages of the individuals on
their birthdays that fall in such year.     (3)   If the Life Expectancy is a
joint and last survivor Life Expectancy based on the ages of the Participant and
the Participant’s spouse, and the recalculation method is elected with respect
to only one such individual, or if the Life Expectancy is a joint and last
survivor Life Expectancy based on the ages of the Participant and a nonspousal
Designated Beneficiary, and the recalculation method is elected with respect to
the Participant, the Applicable Life Expectancy is determined in accordance with
the procedures outlined in Prop. Treas. Reg. §1.401(a)(9)-1, E-8(b), or other
applicable guidance.



  (e)   Life Expectancy. For purposes of determining a Participant’s required
minimum distribution amount, Life Expectancy and joint and last survivor Life
Expectancy are computed using the expected return multiples in Tables V and VI
of §1.72-9 of the Income Tax Regulations.     (f)   Distribution Calendar Year.
A calendar year for which a minimum distribution is required. For distributions
beginning before the Participant’s death, the first Distribution Calendar Year
is the calendar year immediately preceding the calendar year that contains the
Participant’s Required Beginning Date. For distributions beginning after the
Participant’s death, the first Distribution Calendar Year is the calendar year
in which distributions are required to begin pursuant to Section 10.2.     (g)  
Participant’s Benefit. For purposes of determining a Participant’s required
minimum distribution, the Participant’s Benefit is determined based on his/her
Account Balance as of the last Valuation Date in the calendar year immediately
preceding the Distribution Calendar Year increased by the amount of any
contributions or forfeitures allocated to the Account Balance as of dates in the
Distribution Calendar Year after the Valuation Date and decreased by
distributions made in the Distribution Calendar Year after the Valuation Date.  
      If any portion of the minimum distribution for the first Distribution
Calendar Year is made in the second Distribution Calendar Year on or before the
Required Beginning Date, the amount of the minimum distribution made in the
second Distribution Calendar Year shall be treated as if it had been made in the
immediately preceding Distribution Calendar Year.



10.4   GUST Elections. If this Plan is being restated to comply with the GUST
Legislation (as defined in Section 22.96), Appendix B-2 of the Agreement permits
the Employer to designate how it operated this Plan in compliance with the
required minimum distribution rules for years prior to the date the Plan is
adopted.



  (a)   Distributions under Old-Law Required Beginning Date rules. Unless the
Employer specifically elects to apply the Old-Law Required Beginning Date rule
under Part 13, #52 of the Agreement [Part 13, #70 of the 401(k) Agreement], the
Required Beginning Date rules (as described in Section 10.3(a)(1)) apply.
However, if prior to the adoption of this Prototype Plan, the terms of the Plan
reflected the Old-Law Required Beginning Date rules, minimum distributions for
such years are required to be calculated in accordance with that Old-Law
Required Beginning Date, except to the extent any operational elections
described in subsection (b) or (c) below applied.     (b)   Option to postpone
distributions. For calendar years beginning after December 31, 1996 and prior to
the restatement of this Plan to comply with the GUST changes, the Plan may have
permitted Participants (other than Five-Percent Owners) who would otherwise have
begun receiving minimum distributions under the terms of the Plan in effect for
such years to postpone receiving their minimum distributions until the Required
Beginning Date under Section 10.3(a)(1), even though the terms of the Plan
(prior to the restatement) did not permit such an election. Appendix B-2.a. of
the Agreement permits the Employer to specify the years during which
Participants were permitted to postpone receiving minimum distributions under
the Plan. Appendix B-2 need not be completed if Participants were not provided
the option to postpone

           
© Copyright 2001 SunTrust Bank
  Basic Plan Document    

65



--------------------------------------------------------------------------------



 



      receiving minimum distributions, either because the Plan used the
“Old-Law” Required Beginning Date rules or because the Plan made distributions
under the “New-Law” Required Beginning Date rules and contained other optional
forms of benefit under its general elective distribution provisions that
preserved the optional forms of benefit under the “Old Law Required Beginning
Date” rules.     (c)   Election to stop minimum required distributions. A
Participant (other than a Five-Percent Owner) who began receiving minimum
distributions in accordance with the Old-Law Required Beginning Date rules under
the Plan prior to the date the Plan was amended to comply with the GUST changes
generally must continue to receive such minimum distributions, even if the
Participant is still employed with the Employer. However, prior to the
restatement of this Plan to comply with the GUST changes, the Plan may have
permitted Participants to stop minimum distributions if they had not reached the
Required Beginning Date described in Section 10.3(a)(1), even though the terms
of the Plan did not permit such an election. Under Appendix B-2.b. of the
Agreement, the Employer may designate the year in which Participants were
permitted to stop receiving minimum distributions in accordance with this
subsection (c). A Participant must recommence minimum distributions as required
under the Required Beginning Date rules applicable under this restated Plan.    
    A Participant’s election to stop and recommence distributions is subject to
the spousal consent requirements under Article 9 (if the Plan is otherwise
subject to the Joint and Survivor Annuity requirements) and is subject to the
terms of any applicable QDRO. The manner in which the Plan must comply with the
spousal consent requirements depends on whether or not the Employer elects under
Appendix B-2.c. of the Agreement to have the recommencement of benefits
constitute a new Distribution Commencement Date. If the Plan is not otherwise
subject to the Joint and Survivor Annuity requirements, Appendix B-2.c. need not
be completed.



  (1)   New Distribution Commencement Date. If the Employer elects under
Appendix B-2.c.(1) of the Agreement that recommencement of benefits will create
a new Distribution Commencement Date, no spousal consent is required for a
Participant to elect to stop distributions, except where such distributions are
being paid in the form of a QJSA. Where such distributions are being paid in the
form of a QJSA, in order to comply with this subsection (1), the person who was
the Participant’s spouse on the original Distribution Commencement Date must
consent to the election to stop distributions and the spouse’s consent must
acknowledge the effect of the election. Because there is a new Distribution
Commencement Date upon recommencement of benefits, the Plan, in order to satisfy
this subsection (1), must comply with all of the requirements of Article 9 upon
such recommencement, including payment of a QPSA (as defined in Section 9.4(b))
if the Participant dies before the new Distribution Commencement Date.     (2)  
No new Distribution Commencement Date. If the Employer elects under
Appendix B-2.c.(2) of the Agreement that recommencement of benefits will not
create a new Distribution Commencement Date, no spousal consent is required for
the Participant to elect to stop required minimum distributions prior to
retirement. In addition, no spousal consent is required when payments recommence
to the Participant if:



  (i)   payments recommence to the Participant with the same Beneficiary and in
a form of benefit that is the same but for the cessation of distributions;    
(ii)   the individual who was the Participant’s spouse on the Distribution
Commencement Date executed a general consent within the meaning of §1.401(a)-20,
A-31 of the regulations; or     (iii)   the individual who was the Participant’s
spouse on the Distribution Commencement Date executed a specific consent to
waive a QJSA within the meaning of §1.401(a)-20, A-31, and the Participant is
not married to that individual when benefits recommence.



      To qualify under this subsection (2), consent of the individual who was
the Participant’s spouse on the Distribution Commencement Date is required prior
to recommencement of distributions if the Participant chooses to recommence
benefits in a different form than the form in which benefits were being
distributed prior to the cessation of distributions or with a different
Beneficiary. Consent of the Participant’s spouse is also required if the
original form of distribution was a QJSA (as defined in Section 9.4(a)) or the
spouse originally executed a specific consent to waive the QJSA within the
meaning of §1.401(a)-20, A-31, of the regulations, and the Participant is still
married to that individual when benefits recommence.

           
Basic Plan Document
  © Copyright 2001 SunTrust Bank    

66



--------------------------------------------------------------------------------



 



10.5   Transitional Rule. The minimum distribution requirements in Section 10.2
do not apply if distribution of the Participant’s Account Balance is subject to
a TEFRA §242(b)(2) election. A TEFRA §242(b) election overrides the required
minimum distribution rules only if the following requirements are satisfied.



  (a)   The distribution by the Plan is one that would not have disqualified the
Plan under §401(a)(9) of the Code as in effect prior to amendment by the Deficit
Reduction Act of 1984.     (b)   The distribution is in accordance with a method
of distribution designated by the Participant whose interest in the Plan is
being distributed or, if the Participant is deceased, by a Beneficiary of such
Participant.     (c)   Such designation was in writing, was signed by the
Participant or the Beneficiary, and was made before January 1, 1984.     (d)  
The Participant had accrued a benefit under the Plan as of December 31, 1983.  
  (e)   The method of distribution designated by the Participant or the
Beneficiary specifies the time at which distribution will commence, the period
over which distributions will be made, and in the case of any distribution upon
the Participant’s death, the Beneficiaries of the Participant listed in order of
priority.

A distribution upon death will not be covered by this transitional rule unless
the information in the designation contains the required information described
above with respect to the distributions to be made upon the death of the
Participant.

For any distribution which commences before January 1, 1984, but continues after
December 31, 1983, the Participant, or the Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in subsections (a) and (e) above.

If a designation is revoked any subsequent distribution must satisfy the
requirements of Code §401(a)(9) and the proposed regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code §401(a)(9) and the proposed regulations thereunder, but for the TEFRA
§242(b)(2) election. For calendar years beginning after December 31, 1988, such
distributions must meet the minimum distribution incidental benefit requirements
in §1.401(a)(9)-2 of the proposed regulations (or other applicable regulations).
Any changes in the designation will be considered to be a revocation of the
designation. However, the mere substitution or addition of another Beneficiary
(one not named in the designation) under the designation will not be considered
to be a revocation of the designation, so long as such substitution or addition
does not alter the period over which distributions are to be made under the
designation, directly or indirectly (for example, by altering the relevant
measuring life). In the case in which an amount is transferred or rolled over
from one plan to another plan, the rules in Questions J-2 and J-3 of
§1.401(a)(9)-1 of the proposed regulations (or other applicable regulations)
shall apply.

           
© Copyright 2001 SunTrust Bank
  Basic Plan Document    

67



--------------------------------------------------------------------------------



 



ARTICLE 11
PLAN ADMINISTRATION AND SPECIAL OPERATING RULES

This Article describes the duties and responsibilities of the Plan
Administrator. In addition, this Article sets forth default QDRO procedures and
benefit claims procedures, as well as special operating rules when an Employer
is a member of a Related Employer group and when there is a Short Plan Year.
Provisions related to Plan accounting and investments are contained in
Article 13.



11.1   Plan Administrator. The Employer is the Plan Administrator, unless the
Employer designates in writing another person or persons as the Plan
Administrator. The Employer may designate the Plan Administrator by name, by
reference to the person or group of persons holding a certain position, by
reference to a procedure under which the Plan Administrator is designated, or by
reference to a person or group of persons charged with the specific
responsibilities of Plan Administrator. If any Related Employer has executed a
Co-Sponsor Adoption Page, the Employer referred to in this Section is the
Employer that executes the Signature Page of the Agreement.



  (a)   Acceptance of responsibility by designated Plan Administrator. If the
Employer designates a Plan Administrator other than itself, the designated Plan
Administrator must accept its responsibilities in writing. The designated Plan
Administrator will serve in a manner and for the time period as agreed upon with
the Employer. If more than one person has the responsibility of Plan
Administrator, the group shall act by majority vote, but may designate specific
persons to act on the Plan Administrator’s behalf.     (b)   Resignation of
designated Plan Administrator. A designated Plan Administrator may resign by
delivering a written resignation to the Employer. The Employer may remove a
designated Plan Administrator by delivering a written notice of removal. If a
designated Plan Administrator resigns or is removed, and no new Plan
Administrator is designated, the Employer is the Plan Administrator.     (c)  
Named Fiduciary. The Plan Administrator is the Plan’s Named Fiduciary, unless
the Plan Administrator specifically names another person as Named Fiduciary and
the designated person accepts its responsibilities as Named Fiduciary in
writing.



11.2   Duties and Powers of the Plan Administrator. The Plan Administrator will
administer the Plan for the exclusive benefit of the Plan Participants and
Beneficiaries, and in accordance with the terms of the Plan. To the extent the
terms of the Plan are unclear, the Plan Administrator may interpret the Plan,
provided such interpretation is consistent with the rules of ERISA and Code §401
and is performed in a uniform and nondiscriminatory manner. This right to
interpret the Plan is an express grant of discretionary authority to resolve
ambiguities in the Plan document and to make discretionary decisions regarding
the interpretation of the Plan’s terms, including who is eligible to participate
under the Plan, and the benefit rights of a Participant or Beneficiary. The Plan
Administrator will not be held liable for any interpretation of the Plan terms
or decision regarding the application of a Plan provision provided such
interpretation or decision is not arbitrary or capricious.



  (a)   Delegation of duties and powers. To the extent provided for in an
agreement with the Employer, the Plan Administrator may delegate its duties and
powers to one or more persons. Such delegation must be in writing and accepted
by the person or persons receiving the delegation.     (b)   Specific duties and
powers. The Plan Administrator has the general responsibility to control and
manage the operation of the Plan. This responsibility includes, but is not
limited to, the following:



  (1)   To construe and enforce the terms of the Plan, including those related
to Plan eligibility, vesting and benefits;     (2)   To develop separate
procedures, consistent with the terms of the Plan, to assist in the
administration of the Plan, including the adoption of separate or modified loan
policy procedures (see Article 14), procedures for direction of investment by
Participants (see Section 13.5(c)), procedures for determining whether domestic
relations orders are QDROs (see Section 11.5), and procedures for the proper
determination of investment earnings to be allocated to Participants’ Accounts
(see Section 13.4);     (3)   To communicate with the Trustee and other
responsible persons with respect to the crediting of Plan contributions, the
disbursement of Plan distributions and other relevant matters;     (4)   To
maintain all necessary records which may be required for tax and other
administration purposes;     (5)   To furnish and to file all appropriate
notices, reports and other information to Participants, Beneficiaries, the
Employer, the Trustee and government agencies (as necessary);

           
Basic Plan Document
  © Copyright 2001 SunTrust Bank    

68



--------------------------------------------------------------------------------



 



  (6)   To answer questions Participants and Beneficiaries may have relating to
the Plan and their benefits;     (7)   To review and decide on claims for
benefits under the Plan;     (8)   To retain the services of other persons,
including Investment Managers, attorneys, consultants, advisers and others, to
assist in the administration of the plan;     (9)   To correct any defect or
error in the administration of the Plan;     (10)   To establish a “funding
policy and method” for the Plan for purposes of ensuring the Plan is satisfying
its financial objectives and is able to meet its liquidity needs; and     (11)  
To suspend contributions, including Section 401(k) Deferrals and/or Employee
After-Tax Contributions, on behalf of any or all Highly Compensated Employees,
if the Plan Administrator reasonably believes that such contributions will cause
the Plan to discriminate in favor of Highly Compensated Employees. See
Sections 17.2(e) and 17.3(e).



11.3   Employer Responsibilities. The Employer will provide in a timely manner
all appropriate information necessary for the Plan Administrator to perform its
duties. This information includes, but is not limited to, Participant
compensation data, Employee employment, service and termination information, and
other information the Plan Administrator may require. The Plan Administrator may
rely on the accuracy of any information and data provided by the Employer.      
The Employer will provide to the Trustee written notification of the appointment
of any person or persons as Plan Administrator, Investment Manager, or other
Plan fiduciary, and the names, titles and authorities of any individuals who are
authorized to act on behalf of such persons. The Trustee shall be entitled to
rely upon such information until it receives written notice of a change in such
appointments or authorizations.



11.4   Plan Administration Expenses. All reasonable expenses related to plan
administration will be paid from Plan assets, except to the extent the expenses
are paid (or reimbursed) by the Employer. For this purpose, Plan expenses
include all reasonable costs, charges and expenses incurred by the Trustee in
connection with the administration of the Trust (including such reasonable
compensation to the Trustee as may be agreed upon from time to time between the
Employer or Plan Administrator and the Trustee and any fees for legal services
rendered to the Trustee). All reasonable additional administrative expenses
incurred to effect investment elections made by Participants and Beneficiaries
under Section 13.5(c) shall be paid from the Trust and, as elected by the Plan
Administrator, shall either be charged (in accordance with such reasonable
nondiscriminatory rules as the Plan Administrator deems appropriate under the
circumstances) to the Account of the individual making such election or treated
as a general expense of the Trust. All transaction-related expenses incurred to
effect a specific investment for an individually-directed Account (such as
brokerage commissions and other transfer expenses) shall, as elected by the Plan
Administrator, either be paid from or otherwise charged directly to the Account
of the individual providing such direction or treated as a general Trust
expense. In addition, unless specifically prohibited under statute, regulation
or other guidance of general applicability, the Plan Administrator may charge to
the Account of an individual Participant a reasonable charge to offset the cost
of making a distribution to the Participant, Beneficiary, or Alternate Payee. If
liquid assets of the Trust are insufficient to cover the fees of the Trustee or
the Plan Administrator, then Trust assets shall be liquidated to the extent
necessary for such fees. In the event any part of the Trust becomes subject to
tax, all taxes incurred will be paid from the Trust.



11.5   Qualified Domestic Relations Orders (QDROs).



  (a)   In general. The Plan Administrator must develop written procedures for
determining whether a domestic relations order is a QDRO and for administering
distributions under a QDRO. For this purpose, the Plan Administrator may use the
default QDRO procedures set forth in subsection (h) below or may develop
separate QDRO procedures.     (b)   Qualified Domestic Relations Order (QDRO). A
QDRO is a domestic relations order that creates or recognizes the existence of
an Alternate Payee’s right to receive, or assigns to an Alternate Payee the
right to receive, all or a portion of the benefits payable with respect to a
Participant under the Plan. (See Code §414(p).) The QDRO must contain certain
information and meet other requirements described in this Section 11.5.    
(c)   Recognition as a QDRO. To be recognized as a QDRO, an order must be a
“domestic relations order” that relates to the provision of child support,
alimony payments, or marital property rights for the benefit of an Alternate
Payee. The Plan Administrator is not required to determine whether the court or
agency issuing the domestic relations order had jurisdiction to issue an order,
whether state law is correctly applied in the order, whether service was
properly made on the parties, or whether an individual identified in an order as
an Alternate Payee is a proper Alternate Payee under state law.

           
© Copyright 2001 SunTrust Bank
  Basic Plan Document    

69



--------------------------------------------------------------------------------



 



  (1)   Domestic relations order. A domestic relations order is a judgment,
decree, or order (including the approval of a property settlement) that is made
pursuant to state domestic relations law (including community property law).    
(2)   Alternate Payee. An Alternate Payee must be a spouse, former spouse,
child, or other dependent of a Participant.



  (d)   Contents of QDRO. A QDRO must contain the following information:



  (1)   the name and last known mailing address of the Participant and each
Alternate Payee;     (2)   the name of each plan to which the order applies;    
(3)   the dollar amount or percentage (or the method of determining the amount
or percentage) of the benefit to be paid to the Alternate Payee; and     (4)  
the number of payments or time period to which the order applies.



  (e)   Impermissible QDRO provisions.



  (1)   The order must not require the Plan to provide an Alternate Payee or
Participant with any type or form of benefit, or any option, not otherwise
provided under the Plan;     (2)   The order must not require the Plan to
provide for increased benefits (determined on the basis of actuarial value);    
(3)   The order must not require the Plan to pay benefits to an Alternate Payee
that are required to be paid to another Alternate Payee under another order
previously determined to be a QDRO; and     (4)   The order must not require the
Plan to pay benefits to an Alternate Payee in the form of a Qualified Joint and
Survivor Annuity for the lives of the Alternate Payee and his or her subsequent
spouse.



  (f)   Immediate distribution to Alternate Payee. Even if a Participant is not
eligible to receive an immediate distribution from the Plan, an Alternate Payee
may receive a QDRO benefit immediately in a lump sum, provided such distribution
is consistent with the QDRO provisions.     (g)   No fee for QDRO determination.
The Plan Administrator shall not condition the making of a QDRO determination on
the payment of a fee by a Participant or an Alternate Payee (either directly or
as a charge against the Participant’s Account).     (h)   Default QDRO
procedure. If the Plan Administrator chooses this default QDRO procedure or if
the Plan Administrator does not establish a separate QDRO procedure, this
Section 11.5(h) will apply as the procedure the Plan Administrator will use to
determine whether a domestic relations order is a QDRO. This default QDRO
procedure incorporates the requirements set forth under Sections 11.5(a) through
(g).



  (1)   Access to information. The Plan Administrator will provide access to
Plan and Participant benefit information sufficient for a prospective Alternate
Payee to prepare a QDRO. Such information might include the summary plan
description, other relevant plan documents, and a statement of the Participant’s
benefit entitlements. The disclosure of this information is conditioned on the
prospective Alternate Payee providing to the Plan Administrator information
sufficient to reasonably establish that the disclosure request is being made in
connection with a domestic relations order.     (2)   Notifications to
Participant and Alternate Payee. The Plan Administrator will promptly notify the
affected Participant and each Alternate Payee named in the domestic relations
order of the receipt of the order. The Plan Administrator will send the
notification to the address included in the domestic relations order. Along with
the notification, the Plan Administrator will provide a copy of the Plan’s
procedures for determining whether a domestic relations order is a QDRO.    
(3)   Alternate Payee representative. The prospective Alternate Payee may
designate a representative to receive copies of notices and Plan information
that are sent to the Alternate Payee with respect to the domestic relations
order.     (4)   Evaluation of domestic relations order. Within a reasonable
period of time, the Plan Administrator will evaluate the domestic relations
order to determine whether it is a QDRO. A reasonable period will depend on the
specific circumstances. The domestic relations order must

           
Basic Plan Document
  © Copyright 2001 SunTrust Bank    

70



--------------------------------------------------------------------------------



 



      contain the information described in Section 11.5(c). If the order is only
deficient in a minor respect, the Plan Administrator may supplement information
in the order from information within the Plan Administrator’s control or through
communication with the prospective Alternate Payee.



  (i)   Separate accounting. Upon receipt of a domestic relations order, the
Plan Administrator will separately account for and preserve the amounts that
would be payable to an Alternate Payee until a determination is made with
respect to the status of the order. During the period in which the status of the
order is being determined, the Plan Administrator will take whatever steps are
necessary to ensure that amounts that would be payable to the Alternate Payee,
if the order were a QDRO, are not distributed to the Participant or any other
person. The separate accounting requirement may be satisfied, at the Plan
Administrator’s discretion, by a segregation of the assets that are subject to
separate accounting.     (ii)   Separate accounting until the end of “18 month
period.” The Plan Administrator will continue to separately account for amounts
that are payable under the QDRO until the end of an “18-month period.” The
“18-month period” will begin on the first date following the Plan’s receipt of
the order upon which a payment would be required to be made to an Alternate
Payee under the order. If, within the “18-month period,” the Plan Administrator
determines that the order is a QDRO, the Plan Administrator must pay the
Alternate Payee in accordance with the terms of the QDRO. If, however, the Plan
Administrator determines within the “18-month period” that the order is not a
QDRO, or if the status of the order is not resolved by the end of the “18-month
period,” the Plan Administrator may pay out the amounts otherwise payable under
the order to the person or persons who would have been entitled to such amounts
if there had been no order. If the order is later determined to be a QDRO, the
order will apply only prospectively; that is, the Alternate Payee will be
entitled only to amounts payable under the order after the subsequent
determination.     (iii)   Preliminary review. The Plan Administrator will
perform a preliminary review of the domestic relations order to determine if it
is a QDRO. If this preliminary review indicates the order is deficient in some
manner, the Plan Administrator will allow the parties to attempt to correct any
deficiency before issuing a final decision on the domestic relations order. The
ability to correct is limited to a reasonable period of time.     (iv)  
Notification of determination. The Plan Administrator will notify in writing the
Participant and each Alternate Payee of the Plan Administrator’s decision as to
whether a domestic relations order is a QDRO. In the case of a determination
that an order is not a QDRO, the written notice will contain the following
information:



  (A)   references to the Plan provisions on which the Plan Administrator based
its decision;     (B)   an explanation of any time limits that apply to rights
available to the parties under the Plan (such as the duration of any protective
actions the Plan Administrator will take); and     (C)   a description of any
additional material, information, or modifications necessary for the order to be
a QDRO and an explanation of why such material, information, or modifications
are necessary.



  (v)   Treatment of Alternate Payee. If an order is accepted as a QDRO, the
Plan Administrator will act in accordance with the terms of the QDRO as if it
were a part of the Plan. An Alternate Payee will be considered a Beneficiary
under the Plan and be afforded the same rights as a Beneficiary. The Plan
Administrator will provide any appropriate disclosure information relating to
the Plan to the Alternate Payee.



11.6   Claims Procedure. Unless the Plan uses the default claims procedure under
subsection (e) below, the Plan Administrator shall establish a procedure for
benefit claims consistent with the requirements of ERISA Reg. §2560.503-1. The
Plan Administrator is authorized to conduct an examination of the relevant facts
to determine the merits of a Participant’s or Beneficiary’s claim for Plan
benefits. The claims procedure must incorporate the following guidelines:



  (a)   Filing a claim. The claims procedure will set forth a reasonable means
for a Participant or Beneficiary to file a claim for benefits under the Plan.

           
© Copyright 2001 SunTrust Bank
  Basic Plan Document    

71



--------------------------------------------------------------------------------



 



  (b)   Notification of Plan Administrator’s decision. The Plan Administrator
must provide a claimant with written notification of the Plan Administrator’s
decision relating to a claim within a reasonable period of time (not more than
90 days unless special circumstances require an extension to process the claim)
after the claim was filed. If the claim is denied, the notification must set
forth the reasons for the denial, specific reference to pertinent Plan
provisions on which the denial is based, a description of any additional
information necessary for the claimant to perfect the claim, and the steps the
claimant must take to submit the claim for review.     (c)   Review procedure.
The claims procedure will provide a claimant a reasonable opportunity to have a
full and fair review of a denied claim. Such procedure shall allow a review upon
a written application, for the claimant to review pertinent documents, and to
allow the claimant to submit written comments to the Plan Administrator. The
procedure may establish a limited period (not less than 60 days after the
claimant receives written notification of the denial of the claim) for the
claimant to request a review of the claim denial.     (d)   Decision on review.
If a claimant requests a review, the Plan Administrator must respond promptly to
the request. Unless special circumstances exist (such as the need for a
hearing), the Plan Administrator must respond in writing within 60 days of the
date the claimant submitted the review application. The response must explain
the Plan Administrator’s decision on review.     (e)   Default claims procedure.
If the Plan Administrator chooses this default claims procedure or if the Plan
Administrator does not establish a separate claims procedure, the following will
apply.



  (1)   A person may submit to the Plan Administrator a written claim for
benefits under the Plan. The claim shall be submitted on a form provided by the
Plan Administrator.     (2)   The Plan Administrator will evaluate the claim to
determine if benefits are payable to the Participant or Beneficiary under the
terms of the Plan. The Plan Administrator may solicit additional information
from the claimant if necessary to evaluate the claim.     (3)   If the Plan
Administrator determines the claim is valid, the Participant or Beneficiary will
receive in writing from the Plan Administrator a statement describing the amount
of benefit, the method or methods of payment, the timing of distributions and
other information relevant to the payment of the benefit.     (4)   If the Plan
Administrator denies all or any portion of the claim, the claimant will receive,
within 90 days after receipt of the claim form, a written explanation setting
forth the reasons for the denial, specific reference to pertinent Plan
provisions on which the denial is based, a description of any additional
information necessary for the claimant to perfect the claim, and the steps the
claimant must take to submit the claim for review.     (5)   The claimant has
60 days from the date the claimant received the denial of claim to appeal the
adverse decision of the Plan Administrator. The claimant may review pertinent
documents and submit written comments to the Plan Administrator. The Plan
Administrator will submit all relevant documentation to the Employer. The
Employer may hold a hearing or seek additional information from the claimant and
the Plan Administrator.     (6)   Within 60 days (or such longer period due to
the circumstances) of the request for review, the Employer will render a written
decision on the claimant’s appeal. The Employer shall explain the decision, in
terms that are understandable to the claimant and by specific references to the
Plan document provisions.



11.7   Operational Rules for Short Plan Years. The following operational rules
apply if the Plan has a Short Plan Year. A Short Plan Year is any Plan Year that
is less than a 12-month period, either because of the amendment of the Plan
Year, or because the Effective Date of a new Plan is less than 12 months prior
to the end of the first Plan Year.



  (a)   If the Plan is amended to create a Short Plan Year, and an Eligibility
Computation Period or Vesting Computation Period is based on the Plan Year, the
applicable computation period begins on the first day of the Short Plan Year,
but such period ends on the day which is 12 months from the first day of such
Short Plan Year. Thus, the computation period that begins on the first day of
the Short Plan Year overlaps with the computation period that starts on the
first day of the next Plan Year. This rule applies only to an Employee who has
at least one Hour of Service during the Short Plan Year.         If a Plan has
an initial Short Plan Year, the rule in the above paragraph applies only for
purposes of determining an Employee’s Vesting Computation Period and only if the
Employer elects under Part 6, #20.a. of the Agreement [Part 6, #38.a. of the
401(k) Agreement] to exclude service earned prior to the adoption of the Plan.
For eligibility and vesting (where service prior to the adoption of the Plan is
not ignored), if the Eligibility Computation Period or Vesting Computation
Period is based on the Plan Year, the applicable

           
Basic Plan Document
  © Copyright 2001 SunTrust Bank    

72



--------------------------------------------------------------------------------



 



      computation period will be determined on the basis of the Plan’s normal
Plan Year, without regard to the initial short Plan Year.     (b)   If Employer
Contributions are allocated for a Short Plan Year, any allocation condition
under Part 4 of the Agreement that requires an Eligible Participant to complete
a specified number of Hours of Service to receive an allocation of such Employer
Contributions will not be prorated as a result of such Short Plan Year unless
otherwise specified in Part 4 of the Agreement.     (c)   If the Permitted
Disparity Method is used to allocate any Employer Contributions made for a Short
Plan Year, the Integration Level will be prorated to reflect the number of
months (or partial months) included in the Short Plan Year.     (d)   The
Compensation Dollar Limitation, as defined in Section 22.32, will be prorated to
reflect the number of months (or partial months) included in the Short Plan Year
unless the compensation used for such Short Plan Year is a period of 12 months.
    In all other respects, the Plan shall be operated for the Short Plan Year in
the same manner as for a 12-month Plan Year, unless the context requires
otherwise. If the terms of the Plan are ambiguous with respect to the operation
of the Plan for a Short Plan Year, the Plan Administrator has the authority to
make a final determination on the proper interpretation of the Plan.



11.8   Operational Rules for Related Employer Groups. If an Employer has one or
more Related Employers, the Employer and such Related Employer(s) constitute a
Related Employer group. In such case, the following rules apply to the operation
of the Plan.



  (a)   If the term “Employer” is used in the context of administrative
functions necessary to the operation, establishment, maintenance, or termination
of the Plan, only the Employer executing the Signature Page of the Agreement,
and any Co-Sponsor of the Plan, is treated as the Employer.     (b)   Hours of
Service are determined by treating all members of the Related Employer group as
the Employer.     (c)   The term Excluded Employee is determined by treating all
members of the Related Employer group as the Employer, except as specifically
provided in the Plan.     (d)   Compensation is determined by treating all
members of the Related Employer group as the Employer, except as specifically
provided in the Plan.     (e)   An Employee is not treated as separated from
service or terminated from employment if the Employee is employed by any member
of the Related Employer group.     (f)   The Annual Additions Limitation
described in Article 7 and the Top-Heavy Plan rules described in Article 16 are
applied by treating all members of the Related Employer group as the Employer.



      In all other contexts, the term “Employer” generally means a reference to
all members of the Related Employer group, unless the context requires
otherwise. If the terms of the Plan are ambiguous with respect to the treatment
of the Related Employer group as the Employer, the Plan Administrator has the
authority to make a final determination on the proper interpretation of the
Plan.

           
© Copyright 2001 SunTrust Bank
  Basic Plan Document    

73



--------------------------------------------------------------------------------



 



ARTICLE 12
TRUST PROVISIONS

This Article sets forth the creation of the Plan’s Trust (or, in the case of an
amendment of the Plan, the amended terms of the Trust) and the duties and
responsibilities of the Trustee under the Plan. By executing the Trustee
Declaration under the Agreement, the Trustee agrees to be bound by the duties,
responsibilities and liabilities imposed on the Trustee under the Plan and to
act in accordance with the terms of this Plan. The Employer may act as Trustee
under the Plan by executing the Trustee Declaration.



12.1   Creation of Trust. By adopting this Plan, the Employer creates a Trust to
hold the assets of the Plan (or, in the event that this Plan document represents
an amendment of the Plan, the Employer hereby amends the terms of the Trust
maintained in connection with the Plan). The Trustee is the owner of the Plan
assets held by the Trust. The Trustee is to hold the Plan assets for the
exclusive benefit of Plan Participants and Beneficiaries. Plan Participants and
Beneficiaries do not have ownership interests in the assets held by the Trust.



12.2   Trustee. The Trustee identified in the Trustee Declaration under the
Agreement shall act either as a Discretionary Trustee or as a Directed Trustee,
as identified under the Agreement.



  (a)   Discretionary Trustee. A Trustee is a Discretionary Trustee to the
extent the Trustee has exclusive authority and discretion with respect to the
investment, management or control of Plan assets. Notwithstanding a Trustee’s
designation as a Discretionary Trustee, a Trustee’s discretion is limited, and
the Trustee shall be considered a Directed Trustee, to the extent the Trustee is
subject to the direction of the Plan Administrator, the Employer, a properly
appointed Investment Manager, or a Named Fiduciary under an agreement between
the Plan Administrator and the Trustee. A Trustee also is considered a Directed
Trustee to the extent the Trustee is subject to investment direction of Plan
Participants. (See Section 13.5(c) for a discussion of the Trustee’s
responsibilities with regard to Participant-directed investments.)     (b)  
Directed Trustee. A Trustee is a Directed Trustee with respect to the investment
of Plan assets to the extent the Trustee is subject to the direction of the Plan
Administrator, the Employer, a properly appointed Investment Manager, a Named
Fiduciary, or Plan Participant. To the extent the Trustee is a Directed Trustee,
the Trustee does not have any discretionary authority with respect to the
investment of Plan assets. In addition, the Trustee is not responsible for the
propriety of any directed investment made pursuant to this Section and shall not
be required to consult or advise the Employer regarding the investment quality
of any directed investment held under the Plan.         The Trustee shall be
advised in writing regarding the retention of investment powers by the Employer
or the appointment of an Investment Manager or other Named Fiduciary with power
to direct the investment of Plan assets. Any such delegation of investment
powers will remain in force until such delegation is revoked or amended in
writing. The Employer is deemed to have retained investment powers under this
subsection to the extent the Employer directs the investment of Participant
Accounts for which affirmative investment direction has not been received
pursuant to Section 13.5(c).         The Employer is a Named Fiduciary for
investment purposes if the Employer directs investments pursuant to this
subsection. Any investment direction shall be made in writing by the Employer,
Investment Manager, or Named Fiduciary, as applicable. A Directed Trustee must
act solely in accordance with the direction of the Plan Administrator, the
Employer, any employees or agents of the Employer, a properly appointed
Investment Manager or other fiduciary of the Plan, a Named Fiduciary, or Plan
Participants. (See Section 13.5(c) for a discussion of the Trustee’s
responsibilities with regard to Participant directed investments.)         The
Employer may direct the Trustee to invest in any media in which the Trustee may
invest, as described in Section 12.4. However, the Employer may not borrow from
the Trust or pledge any of the assets of the Trust as security for a loan to
itself; buy property or assets from or sell property or assets to the Trust;
charge any fee for services rendered to the Trust; or receive any services from
the Trust on a preferential basis.



12.3   Trustee’s Responsibilities Regarding Administration of Trust. This
Section outlines the Trustee’s powers, rights and duties under the Plan with
respect to the administration of the investments held in the Plan. The Trustee’s
administrative duties are limited to those described in this Section 12.3; the
Employer is responsible for any other administrative duties required under the
Plan or by applicable law.



  (a)   The Trustee will receive all contributions made under the terms of the
Plan. The Trustee is not obligated in any manner to ensure that such
contributions are correct in amount or that such contributions comply with the
terms of the Plan, the Code or ERISA. In addition, the Trustee is under no
obligation to request that the Employer make contributions to the Plan. The
Trustee is not liable for the manner in which such amounts are deposited or the
allocation between Participant’s Accounts, to the extent the Trustee follows the
written direction of the Plan Administrator or Employer.

           
Basic Plan Document
  © Copyright 2001 SunTrust Bank    

74



--------------------------------------------------------------------------------



 



  (b)   The Trustee will make distributions from the Trust in accordance with
the written directions of the Plan Administrator or other authorized
representative. To the extent the Trustee follows such written direction, the
Trustee is not obligated in any manner to ensure a distribution complies with
the terms of the Plan, that a Participant or Beneficiary is entitled to such a
distribution, or that the amount distributed is proper under the terms of the
Plan. If there is a dispute as to a payment from the Trust, the Trustee may
decline to make payment of such amounts until the proper payment of such amounts
is determined by a court of competent jurisdiction, or the Trustee has been
indemnified to its satisfaction.     (c)   The Trustee may employ agents,
attorneys, accountants and other third parties to provide counsel on behalf of
the Plan, where the Trustee deems advisable. The Trustee may reimburse such
persons from the Trust for reasonable expenses and compensation incurred as a
result of such employment. The Trustee shall not be liable for the actions of
such persons, provided the Trustee acted prudently in the employment and
retention of such persons. In addition, the Trustee will not be liable for any
actions taken as a result of good faith reliance on the advice of such persons.



12.4   Trustee’s Responsibility Regarding Investment of Plan Assets. In addition
to the powers, rights and duties enumerated under this Section, the Trustee has
whatever powers are necessary to carry out its duties in a prudent manner. The
Trustee’s powers, rights and duties may be supplemented or limited by a separate
trust agreement, investment policy, funding agreement, or other binding document
entered into between the Trustee and the Plan Administrator which designates the
Trustee’s responsibilities with respect to the Plan. A separate trust agreement
must be consistent with the terms of this Plan and must comply with all
qualification requirements under the Code and regulations. To the extent the
exercise of any power, right or duty is subject to discretion, such exercise by
a Directed Trustee must be made at the direction of the Plan Administrator, the
Employer, an Investment Manager, a Named Fiduciary, or Plan Participant.



  (a)   The Trustee shall be responsible for the safekeeping of the assets of
the Trust in accordance with the provisions of this Plan.     (b)   The Trustee
may invest, manage and control the Plan assets in a manner that is consistent
with the Plan’s funding policy and investment objectives. The Trustee may invest
in any investment, as authorized under Section 13.5, which the Trustee deems
advisable and prudent, subject to the proper written direction of the Plan
Administrator, the Employer, a properly appointed Investment Manager, a Named
Fiduciary or a Plan Participant. The Trustee is not liable for the investment of
Plan assets to the extent the Trustee is following the proper direction of the
Plan Administrator, the Employer, a Participant, an Investment Manager, or other
person or persons duly appointed by the Employer to provide investment
direction. In addition, the Trustee does not guarantee the Trust in any manner
against investment loss or depreciation in asset value, or guarantee the
adequacy of the Trust to meet and discharge any or all liabilities of the Plan.
    (c)   The Trustee may retain such portion of the Plan assets in cash or cash
balances as the Trustee may, from time to time, deem to be in the best interests
of the Plan, without liability for interest thereon.     (d)   The Trustee may
collect and receive any and all moneys and other property due the Plan and to
settle, compromise, or submit to arbitration any claims, debts, or damages with
respect to the Plan, and to commence or defend on behalf of the Plan any
lawsuit, or other legal or administrative proceedings.     (e)   The Trustee may
hold any securities or other property in the name of the Trustee or in the name
of the Trustee’s nominee, and may hold any investments in bearer form, provided
the books and records of the Trustee at all times show such investment to be
part of the Trust.     (f)   The Trustee may exercise any of the powers of an
individual owner with respect to stocks, bonds, securities or other property,
including the right to vote upon such stocks, bonds or securities; to give
general or special proxies or powers of attorney; to exercise or sell any
conversion privileges, subscription rights, or other options; to participate in
corporate reorganizations, mergers, consolidations, or other changes affecting
corporate securities (including those in which it or its affiliates are
interested as Trustee); and to make any incidental payments in connection with
such stocks, bonds, securities or other property. Unless specifically agreed
upon in writing between the Trustee and the Employer, the Trustee shall not have
the power or responsibility to vote proxies with respect to any securities of
the Employer or a Related Employer or with respect to any Plan assets that are
subject to the investment direction of the Employer or for which the power to
manage, acquire, or dispose of such Plan assets has been delegated by the
Employer to one or more Investment Managers or Named Fiduciaries in accordance
with ERISA §403. With respect to the voting of Employer securities, or in the
event of any tender or other offer with respect to shares of Employer securities
held in the Trust, the Trustee will follow the direction of the Employer or
other responsible fiduciary or, to the extent voting and similar rights have
been passed through to Participants, of each Participant with respect to shares
allocated to his/her Account.

           
© Copyright 2001 SunTrust Bank
  Basic Plan Document    

75



--------------------------------------------------------------------------------



 



  (g)   The Trustee may borrow or raise money on behalf of the Plan in such
amount, and upon such terms and conditions, as the Trustee deems advisable. The
Trustee may issue a promissory note as Trustee to secure the repayment of such
amounts and may pledge all, or any part, of the Trust as security.     (h)   The
Trustee, upon the written direction of the Plan Administrator, is authorized to
enter into a transfer agreement with the Trustee of another qualified retirement
plan and to accept a transfer of assets from such retirement plan on behalf of
any Employee of the Employer. The Trustee is also authorized, upon the written
direction of the Plan Administrator, to transfer some or all of a Participant’s
vested Account Balance to another qualified retirement plan on behalf of such
Participant. A transfer agreement entered into by the Trustee does not affect
the Plan’s status as a Prototype Plan.     (i)   The Trustee is authorized to
execute, acknowledge and deliver all documents of transfer and conveyance,
receipts, releases, and any other instruments that the Trustee deems necessary
or appropriate to carry out its powers, rights and duties hereunder.     (j)  
If the Employer maintains more than one Plan, the assets of such Plans may be
commingled for investment purposes. The Trustee must separately account for the
assets of each Plan. A commingling of assets, as described in this paragraph,
does not cause the Trusts maintained with respect to the Employer’s Plans to be
treated as a single Trust, except as provided in a separate document authorized
in the first paragraph of this Section 12.4.     (k)   The Trustee is authorized
to invest Plan assets in a common/collective trust fund, or in a group trust
fund that satisfies the requirements of IRS Revenue Ruling 81-100. All of the
terms and provisions of any such common/collective trust fund or group trust
into which Plan assets are invested are incorporated by reference into the
provisions of the Trust for this Plan.     (l)   If the Trustee is a bank or
similar financial institution, the Trustee is authorized to invest in any type
of deposit of the Trustee (including its own money market fund) at a reasonable
rate of interest.     (m)   The Trustee must be bonded as required by applicable
law. The bonding requirements shall not apply to a bank, insurance company, or
similar financial institution that satisfies the requirements of §412(a)(2) of
ERISA.



12.5   More than One Person as Trustee. If the Plan has more than one person
acting as Trustee, the Trustees may allocate the Trustee responsibilities by
mutual agreement and Trustee decisions will be made by a majority vote (unless
otherwise agreed to by the Trustees) or as otherwise provided in a separate
trust agreement or other binding document.



12.6   Annual Valuation. The Plan assets will be valued at least on an annual
basis. The Employer may designate more frequent valuation dates under Part 12,
#45.b.(2) of the Agreement [Part 12, #63.b.(2) of the 401(k) Agreement].
Notwithstanding any election under Part 12, #45.b.(2) of the Agreement [Part 12,
#63.b.(2) of the 401(k) Agreement], the Trustee and Plan Administrator may agree
to value the Trust on a more frequent basis, and/or to perform an interim
valuation of the Trust pursuant to Section 13.2(a).



12.7   Reporting to Plan Administrator and Employer. Within ninety (90) days
following the end of each Plan Year, and within ninety (90) days following its
removal or resignation, the Trustee will file with the Employer an accounting of
its administration of the Trust from the date of its last accounting. The
accounting will include a statement of cash receipts, disbursements and other
transactions effected by the Trustee since the date of its last accounting, and
such further information as the Trustee and/or Employer deems appropriate. Upon
receipt of such information, the Employer must promptly notify the Trustee of
its approval or disapproval of the information. If the Employer does not provide
a written disapproval within ninety (90) days following the receipt of the
information, including a written description of the items in question, the
Trustee is forever released and discharged from any liability with respect to
all matters reflected in such information. The Trustee shall have sixty
(60) days following its receipt of a written disapproval from the Employer to
provide the Employer with a written explanation of the terms in question. If the
Employer again disapproves of the accounting, the Trustee may file its
accounting with a court of competent jurisdiction for audit and adjudication.  
    All assets contained in the Trust accounting will be shown at their fair
market value as of the end of the Plan Year or as of the date of resignation or
removal. The value of marketable investments shall be determined using the most
recent price quoted on a national securities exchange or over-the-counter
market. The value of non-marketable securities shall, except as provided
otherwise herein, be determined in the sole judgment of the Trustee, which
determination shall be binding and conclusive. The value of investments in
securities or obligations of the Employer in which there is no market will be
determined by an independent appraiser at least once annually and the Trustee
shall have no responsibility with respect to the valuation of such assets.



12.8   Reasonable Compensation. The Trustee shall be paid reasonable
compensation in an amount agreed upon by the Plan Administrator and Trustee. The
Trustee also will be reimbursed for any reasonable expenses or fees incurred in
its

           
Basic Plan Document
  © Copyright 2001 SunTrust Bank    

76



--------------------------------------------------------------------------------



 



    function as Trustee. An individual Trustee who is already receiving
full-time pay as an Employee of the Employer may not receive any additional
compensation for services as Trustee. The Plan will pay the reasonable
compensation and expenses incurred by the Trustee, pursuant to Section 11.4,
unless the Employer pays such compensation and expenses. Any compensation or
expense paid directly by the Employer to the Trustee is not an Employer
Contribution to the Plan.   12.9   Resignation and Removal of Trustee. The
Trustee may resign at any time by delivering to the Employer a written notice of
resignation at least thirty (30) days prior to the effective date of such
resignation, unless the Employer consents in writing to a shorter notice period.
The Employer may remove the Trustee at any time, with or without cause, by
delivering written notice to the Trustee at least 30 days prior to the effective
date of such removal. The Employer may remove the Trustee upon a shorter written
notice period if the Employer reasonably determines such shorter period is
necessary to protect Plan assets. Upon the resignation, removal, death or
incapacity of a Trustee, the Employer may appoint a successor Trustee which,
upon accepting such appointment, will have all the powers, rights and duties
conferred upon the preceding Trustee. In the event there is a period of time
following the effective date of a Trustee’s removal or resignation before a
successor Trustee is appointed, the Employer is deemed to be the Trustee. During
such period, the Trust continues to be in existence and legally enforceable, and
the assets of the Plan shall continue to be protected by the provisions of the
Trust.



12.10   Indemnification of Trustee. Except to the extent that it is judicially
determined that the Trustee has acted with gross negligence or willful
misconduct, the Employer shall indemnify the Trustee (whether or not the Trustee
has resigned or been removed) against any liabilities, losses, damages, and
expenses, including attorney, accountant, and other advisory fees, incurred as a
result of:



  (a)   any action of the Trustee taken in good faith in accordance with any
information, instruction, direction, or opinion given to the Trustee by the
Employer, the Plan Administrator, Investment Manager, Named Fiduciary or legal
counsel of the Employer, or any person or entity appointed by any of them and
authorized to give any information, instruction, direction, or opinion to the
Trustee;     (b)   the failure of the Employer, the Plan Administrator,
Investment Manager, Named Fiduciary or any person or entity appointed by any of
them to make timely disclosure to the Trustee of information which any of them
or any appointee knows or should know if it acted in a reasonably prudent
manner; or     (c)   any breach of fiduciary duty by the Employer, the Plan
Administrator, Investment Manager, Named Fiduciary or any person or entity
appointed by any of them, other than such a breach which is caused by any
failure of the Trustee to perform its duties under this Trust.



      The duties and obligations of the Trustee shall be limited to those
expressly imposed upon it by this instrument or subsequently agreed upon by the
parties. Responsibility for administrative duties required under the Plan or
applicable law not expressly imposed upon or agreed to by the Trustee shall rest
solely with the Employer.         The Employer agrees that the Trustee shall
have no liability with regard to the investment or management of illiquid Plan
assets transferred from a prior Trustee, and shall have no responsibility for
investments made before the transfer of Plan assets to it, or for the viability
or prudence of any investment made by a prior Trustee, including those
represented by assets now transferred to the custody of the Trustee, or for any
dealings whatsoever with respect to Plan assets before the transfer of such
assets to the Trustee. The Employer shall indemnify and hold the Trustee
harmless for any and all claims, actions or causes of action for loss or damage,
or any liability whatsoever relating to the assets of the Plan transferred to
the Trustee by any prior Trustee of the Plan, including any liability arising
out of or related to any act or event, including prohibited transactions,
occurring prior to the date the Trustee accepts such assets, including all
claims, actions, causes of action, loss, damage, or any liability whatsoever
arising out of or related to that act or event, although that claim, action,
cause of action, loss, damage, or liability may not be asserted, may not have
accrued, or may not have been made known until after the date the Trustee
accepts the Plan assets. Such indemnification shall extend to all applicable
periods, including periods for which the Plan is retroactively restated to
comply with any tax law or regulation.



12.11   Appointment of Custodian. The Plan Administrator may appoint a Custodian
to hold all or any portion of the Plan assets. A Custodian has the same powers,
rights and duties as a Directed Trustee. The Custodian will be protected from
any liability with respect to actions taken pursuant to the direction of the
Trustee, Plan Administrator, the Employer, an Investment Manager, a Named
Fiduciary or other third party with authority to provide direction to the
Custodian.

           
© Copyright 2001 SunTrust Bank
  Basic Plan Document    

77



--------------------------------------------------------------------------------



 



ARTICLE 13
PLAN ACCOUNTING AND INVESTMENTS

This Article contains the procedures for valuing Participant Accounts and
allocating net income and loss to such Accounts. Part 12 of the Agreement
permits the Employer to document its administrative procedures with respect to
the valuation of Participant Accounts. Alternatively, the Plan Administrator may
adopt separate investment procedures regarding the valuation and investment of
Participant Accounts.



13.1   Participant Accounts. The Plan Administrator will establish and maintain
a separate Account for each Participant to reflect the Participant’s entire
interest under the Plan. To the extent applicable, the Plan Administrator may
establish and maintain for a Participant any (or all) of the following separate
sub-Accounts: Employer Contribution Account, Section 401(k) Deferral Account,
Employer Matching Contribution Account, QMAC Account, QNEC Account, Employee
After-Tax Contribution Account, Safe Harbor Matching Contribution Account, Safe
Harbor Nonelective Contribution Account, Rollover Contribution Account, and
Transfer Account. The Plan Administrator also may establish and maintain other
sub-Accounts as it deems appropriate.   13.2   Value of Participant Accounts.
The value of a Participant’s Account consists of the fair market value of the
Participant’s share of the Trust assets. A Participant’s share of the Trust
assets is determined as of each Valuation Date under the Plan.



  (a)   Periodic valuation. The Trustee must value Plan assets at least
annually. The Employer may elect under Part 12, #45.b.(2) of the Agreement
[Part 12, #63.b.(2) of the 401(k) Agreement] or may elect operationally to value
assets more frequently than annually. The Plan Administrator may request the
Trustee to perform interim valuations, provided such valuations do not result in
discrimination in favor of Highly Compensated Employees.     (b)   Daily
valuation. If the Employer elects daily valuation under Part 12, #44 of the
Agreement [Part 12, #62 of the 401(k) Agreement] or, if in operation, the
Employer elects to have the Plan daily valued, the Plan Administrator may adopt
reasonable procedures for performing such valuations. Unless otherwise set forth
in the written procedures, a daily valued Plan will have its assets valued at
the end of each business day during which the New York Stock Exchange is open.
The Plan Administrator has authority to interpret the provisions of this Plan in
the context of a daily valuation procedure. This includes, but is not limited
to, the determination of the value of the Participant’s Account for purposes of
Participant loans, distribution and consent rights, and corrective distributions
under Article 17.



13.3   Adjustments to Participant Accounts. As of each Valuation Date under the
Plan, each Participant’s Account is adjusted in the following manner.



  (a)   Distributions and forfeitures from a Participant’s Account. A
Participant’s Account will be reduced by any distributions and forfeitures from
the Account since the previous Valuation Date.     (b)   Life insurance premiums
and dividends. A Participant’s Account will be reduced by the amount of any life
insurance premium payments made for the benefit of the Participant since the
previous Valuation Date. The Account will be credited with any dividends or
credits paid on any life insurance policy held by the Trust for the benefit of
the Participant.     (c)   Contributions and forfeitures allocated to a
Participant’s Account. A Participant’s Account will be credited with any
contribution or forfeiture allocated to the Participant since the previous
Valuation Date.     (d)   Net income or loss. A Participant’s Account will be
adjusted for any net income or loss in accordance with the provisions under
Section 13.4.



13.4   Procedures for Determining Net Income or Loss. The Plan Administrator may
establish any reasonable procedures for determining net income or loss under
Section 13.3(d). Such procedures may be reflected in a funding agreement
governing the applicable investments under the Plan.



  (a)   Net income or loss attributable to General Trust Account. To the extent
a Participant’s Account is invested as part of a General Trust Account, such
Account is adjusted for its allocable share of net income or loss experienced by
the General Trust Account using the Balance Forward Method. Under the Balance
Forward Method, the net income or loss of the General Trust Account is allocated
to the Participant Accounts that are invested in the General Trust Account, in
the ratio that each Participant’s Account bears to all Accounts, based on the
value of each Participant’s Account as of the prior Valuation Date, reduced for
the adjustments described in Section 13.3(a) and 13.3(b) above.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

78



--------------------------------------------------------------------------------



 



  (1)   Inclusion of certain contributions. In applying the Balance Forward
Method for allocating net income or loss, the Employer may elect under Part 12,
#45.b.(3) of the Agreement [Part 12, #63.b.(3) of the 401(k) Agreement] or under
separate administrative procedures to adjust each Participant’s Account Balance
(as of the prior Valuation Date) for the following contributions made since the
prior Valuation Date (the “valuation period”) which were not reflected in the
Participant’s Account on such prior Valuation Date: (1) Section 401(k) Deferrals
and Employee After-Tax Contributions that are contributed during the valuation
period pursuant to the Participant’s contribution election, (2) Employer
Contributions (including Employer Matching Contributions) that are contributed
during the valuation period and allocated to a Participant’s Account during the
valuation period, and (3) Rollover Contributions.     (2)   Methods of valuing
contributions made during valuation period. In determining Participants’ Account
Balances as of the prior Valuation Date, the Employer may elect to apply a
weighted average method that credits each Participant’s Account with a portion
of the contributions based on the portion of the valuation period for which such
contributions were invested, or an adjusted percentage method, that increases
each Participant’s Account by a specified percentage of such contributions. The
Employer may designate under Part 12, #45.b.(3)(c) of the Agreement [Part 12,
#63.b.(3)(c) of the 401(k) Agreement] to apply the special allocation rules to
only particular types of contributions or may designate any other reasonable
method for allocating net income and loss under the Plan.



  (i)   Weighted average method. The Employer may elect under Part 12,
#45.b.(3)(a) of the Agreement [Part 12, #63.b.(3)(a) of the 401(k) Agreement] or
under separate administrative procedures to apply a weighted average method in
determining net income or loss. Under the weighted average method, a
Participant’s Account Balance as of the prior Valuation Date is adjusted to take
into account a portion of the contributions made during the valuation period so
that the Participant may receive an allocation of net income or loss for the
portion of the valuation period during which such contributions were invested
under the Plan. The amount of the adjustment to a Participant’s Account Balance
is determined by multiplying the contributions made to the Participant’s Account
during the valuation period by a fraction, the numerator of which is the number
of months during the valuation period that such contributions were invested
under the Plan and the denominator is the total number of months in the
valuation period. The Plan’s investment procedures may designate the specific
type(s) of contributions eligible for a weighted allocation of net income or
loss and may designate alternative methods for determining the weighted
allocation, including the use of a uniform weighting period other than months.  
  (ii)   Adjusted percentage method. The Employer may elect under Part 12,
#45.b.(3)(b) of the Agreement [Part 12, #63.b.(3)(b) of the 401(k) Agreement] or
under separate investment procedures to apply an adjusted percentage method of
allocating net income or loss. Under the adjusted percentage method, a
Participant’s Account Balance as of the prior Valuation Date is increased by a
percentage of the contributions made to the Participant’s Account during the
valuation period. The Plan’s investment procedures may designate the specific
type(s) of contributions eligible for an adjusted percentage allocation and may
designate alternative procedures for determining the amount of the adjusted
percentage allocation.



  (b)   Net income or loss attributable to a Directed Account. If the
Participant (or Beneficiary) is entitled to direct the investment of all or part
of his/her Account (see Section 13.5(c)), the Account (or the portion of the
Account which is subject to such direction) will be maintained as a Directed
Account, which reflects the value of the directed investments as of any
Valuation Date. The assets held in a Directed Account may be (but are not
required to be) segregated from the other investments held in the Trust. Net
income or loss attributable to the investments made by a Directed Account is
allocated to such Account in a manner that reasonably reflects the investment
experience of such Directed Account. Where a Directed Account reflects
segregated investments, the manner of allocating net income or loss shall not
result in a Participant (or Beneficiary) being entitled to distribution from the
Directed Account that exceeds the value of such Account as of the date of
distribution.     (c)   Share or unit accounting. The Plan’s investment
procedures may provide for share or unit accounting to reflect the value of
Accounts, if such method is appropriate for the investments allocable to such
Accounts.     (d)   Suspense accounts. The Plan’s investment procedures also may
provide for special valuation procedures for suspense accounts that are properly
established under the Plan.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

79



--------------------------------------------------------------------------------



 



13.5   Investments under the Plan.



  (a)   Investment options. The Trustee or other person(s) responsible for the
investment of Plan assets is authorized to invest Plan assets in any prudent
investment consistent with the funding policy of the Plan and the requirements
of ERISA. Investment options include, but are not limited to, the following:
common and preferred stock or other equity securities (including stock bought
and sold on margin); Qualifying Employer Securities and Qualifying Employer Real
Property (to the extent permitted under subsection (b) below), corporate bonds;
open-end or closed-end mutual funds (including funds for which the Prototype
Sponsor, Trustee, or their affiliates serve as investment advisor or in any
other capacity); money market accounts; certificates of deposit; debentures;
commercial paper; put and call options; limited partnerships; mortgages; U.S.
Government obligations, including U.S. Treasury notes and bonds; real and
personal property having a ready market; life insurance or annuity policies;
commodities; savings accounts; notes; and securities issued by the Trustee
and/or its affiliates, as permitted by law. Plan assets may also be invested in
a common/collective trust fund, or in a group trust fund that satisfies the
requirements of IRS Revenue Ruling 81-100. All of the terms and provisions of
any such common/collective trust fund or group trust into which Plan assets are
invested are incorporated by reference into the provisions of the Trust for this
Plan. No portion of any voluntary, tax deductible Employee contributions being
held under the Plan (or any earnings thereon) may be invested in life insurance
contracts or, as with any Participant-directed investment, in tangible personal
property characterized by the IRS as a collectible.     (b)   Limitations on the
investment in Qualifying Employer Securities and Qualifying Employer Real
Property. The Trustee may invest in Qualifying Employer Securities and
Qualifying Employer Real Property up to certain limits. Any such investment
shall only be made upon written direction of the Employer who shall be solely
responsible for the propriety of such investment. Additional directives
regarding the purchase, sale, retention or valuing of such securities may be
addressed in a funding policy, statement of investment policy, or other separate
procedures or documents governing the investment of Plan assets. In any
conflicts between the Plan document and a separate investment trust agreement,
the Plan document shall prevail.



  (1)   Money purchase plan. In the case of a money purchase plan, no more than
10% of the fair market value of Plan assets may be invested in Qualifying
Employer Securities and Qualifying Employer Real Property.     (2)   Profit
sharing plan other than a 401(k) plan. In the case of a profit sharing plan
other than a 401(k) plan, no limit applies to the percentage of Plan assets
invested in Qualifying Employer Securities and Qualifying Employer Real
Property, except as provided in a funding policy, statement of investment
policy, or other separate procedures or documents governing the investment of
Plan assets.     (3)   401(k) plan. For Plan Years beginning after December 31,
1998, with respect to the portion of the Plan consisting of amounts attributable
to Section 401(k) Deferrals, no more than 10% of the fair market value of Plan
assets attributable to Section 401(k) Deferrals may be invested in Qualifying
Employer Securities and Qualifying Employer Real Property if the Employer, the
Trustee, or a person other than the Participant requires any portion of the
Section 401(k) Deferrals and attributable earnings to be invested in Qualifying
Employer Securities or Qualifying Employer Real Property.



  (i)   Exceptions to Limitation. The limitation in this subsection (3) shall
not apply if any one of the conditions in subsections (A), (B) or (C) applies.



  (A)   Investment of Section 401(k) Deferrals in Qualifying Employer Securities
or Qualifying Real Property is solely at the discretion of the Participant.    
(B)   As of the last day of the preceding Plan Year, the fair market value of
assets of all profit sharing plans and 401(k) plans of the Employer was not more
than 10% of the fair market value of all assets under plans maintained by the
Employer.     (C)   The portion of a Participant’s Section 401(k) Deferrals
required to be invested in Qualifying Employer Securities and Qualifying
Employer Real Property for the Plan Year does not exceed 1% of such
Participant’s Included Compensation.



  (ii)   Plan Years Beginning Prior to January 1, 1999. For Plan Years beginning
before January 1, 1999, the limitations in this subsection (3) do not apply and
a 401(k) plan is treated like any other profit sharing plan.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

80



--------------------------------------------------------------------------------



 



  (iii)   No application to other contributions. The limitation in this
subsection (3) has no application to Employer Matching Contributions or Employer
Nonelective Contributions. Instead, the rules under subsection (2) above apply
for such contributions.



  (c)   Participant direction of investments. If the Plan (by election in
Part 12, #43 of the Agreement [Part 12, #61 of the 401(k) Agreement] or by the
Plan Administrator’s administrative election) permits Participant direction of
investments, the Plan Administrator must adopt investment procedures for such
direction. The investment procedures should set forth the permissible investment
options available for Participant direction, the timing and frequency of
investment changes, and any other procedures or limitations applicable to
Participant direction of investment. In no case may Participants direct that
investments be made in collectibles, other than U.S. Government or State issued
gold and silver coins. The investment procedures adopted by the Plan
Administrator are incorporated by reference into the Plan. If Participant
investment direction is limited to specific investment options (such as
designated mutual funds or common or collective trust funds), it shall be the
sole and exclusive responsibility of the Employer or Plan Administrator to
select the investment options, and the Trustee shall not be responsible for
selecting or monitoring such investment options, unless the Trustee has
otherwise agreed in writing.         The Employer may elect under Part 12,
#43.b.(1) of the Agreement [Part 12, #61.b.(1) of the 401(k) Agreement] or under
the separate investment procedures to limit Participant direction of investment
to specific types of contributions. The investment procedures adopted by the
Plan Administrator may (but need not) allow Beneficiaries under the Plan to
direct investments. (See Section 13.4(b) for rules regarding allocation of net
income or loss to a Directed Account.)         If Participant direction of
investments is permitted, the Employer will designate how accounts will be
invested in the absence of proper affirmative direction from the Participant.
Except as otherwise provided in this Plan, neither the Trustee, the Employer,
nor any other fiduciary of the Plan will be liable to the Participant or
Beneficiary for any loss resulting from action taken at the direction of the
Participant.



  (1)   Trustee to follow Participant direction. To the extent the Plan allows
Participant direction of investment, the Trustee is authorized to follow the
Participant’s written direction (or other form of direction deemed acceptable by
the Trustee). A Directed Account will be established for the portion of the
Participant’s Account that is subject to Participant direction of investment.
The Trustee may decline to follow a Participant’s investment direction to the
extent such direction would: (i) result in a prohibited transaction; (ii) cause
the assets of the Plan to be maintained outside the jurisdiction of the U.S.
courts; (iii) jeopardize the Plan’s tax qualification; (iv) be contrary to the
Plan’s governing documents; (v) cause the assets to be invested in collectibles
within the meaning of Code §408(m); (vi) generate unrelated business taxable
income; or (vii) result (or could result) in a loss exceeding the value of the
Participant’s Account. The Trustee will not be responsible for any loss or
expense resulting from a failure to follow a Participant’s direction in
accordance with the requirements of this paragraph.         Participant
directions will be processed as soon as administratively practicable following
receipt of such directions by the Trustee. The Trustee, Plan Administrator, or
Employer will not be liable for a delay in the processing of a Participant
direction that is caused by a legitimate business reason (including, but not
limited to, a failure of computer systems or programs, failure in the means of
data transmission, the failure to timely receive values or prices, or other
unforeseen problems outside of the control of the Trustee, Plan Administrator,
or Employer).     (2)   ERISA §404(c) protection. If the Plan (by Employer
election under Part 12, #43.b.(2) of the Agreement [Part 12, #61.b.(2) of the
401(k ) Agreement] or pursuant to the Plan’s investment procedures) is intended
to comply with ERISA §404(c), the Participant investment direction program
adopted by the Plan Administrator should comply with applicable Department of
Labor regulations. Compliance with ERISA §404(c) is not required for plan
qualification purposes. The following information is provided solely as guidance
to assist the Plan Administrator in meeting the requirements of ERISA §404(c).
Failure to meet any of the following safe harbor requirements does not impose
any liability on the Plan Administrator (or any other fiduciary under the Plan)
for investment decisions made by Participants, nor does it mean that the Plan
does not comply with ERISA §404(c). Nothing in this Plan shall impose any
greater duties upon the Trustee with respect to the implementation of ERISA
§404(c) than those duties expressly provided for in procedures adopted by the
Employer and agreed to by the Trustee.



  (i)   Disclosure requirements. The Plan Administrator (or other Plan fiduciary
who has agreed to perform this activity) shall provide, or shall cause a person
designated to act on his behalf to provide, the following information to
Participants:

        © Copyright 2001 SunTrust Bank  
Basic Plan Document

81



--------------------------------------------------------------------------------



 



  (A)   Mandatory disclosures. To satisfy the requirements of ERISA §404(c), the
Participants must receive certain mandatory disclosures, including (I) an
explanation that the Plan is intended to be an ERISA §404(c) plan; (II) a
description of the investment options under the Plan; (III) the identity of any
designated Investment Managers that may be selected by the Participant; (IV) any
restrictions on investment selection or transfers among investment vehicles;
(V) an explanation of the fees and expenses that may be charged in connection
with the investment transactions; (VI) the materials relating to voting rights
or other rights incidental to the holding of an investment; (VII) the most
recent prospectus for an investment option which is subject to the Securities
Act of 1933.     (B)   Disclosures upon request. In addition, a Participant must
be able to receive upon request (I) the current value of the Participant’s
interest in an investment option; (II) the value and investment performance of
investment alternatives available under the Plan; (III) the annual operating
expenses of a designated investment alternative; and (IV) copies of any
prospectuses, or other material, relating to available investment options.



  (ii)   Diversified investment options. The investment procedure must provide
at least three diversified investment options that offer a broad range of
investment opportunity. Each of the investment opportunities must have
materially different risk and return characteristics. The procedure may allow
investment under a segregated brokerage account.     (iii)   Frequency of
investment instructions. The investment procedure must provide the Participant
with the opportunity to give investment instructions as frequently as is
appropriate to the volatility of the investment. For each investment option, the
frequency can be no less than quarterly.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

82



--------------------------------------------------------------------------------



 



ARTICLE 14
PARTICIPANT LOANS

This Article contains rules for providing loans to Participants under the Plan.
This Article applies if: (1) the Employer elects under Part 12 of the Agreement
to provide loans to Participants or (2) if Part 12 does not specify whether
Participant loans are available, the Plan Administrator decides to implement a
Participant loan program. Any Participant loans will be made pursuant to the
default loan policy prescribed by this Article 14 unless the Plan Administrator
adopts a separate written loan policy or modifies the default loan policy in
this Article 14 by adopting modified loan provisions. If the Employer adopts a
separate written loan policy or written modifications to the default loan
program in this Article, the terms of such loan policy or written modifications
will control over the terms of this Plan with respect to the administration of
any Participant loans.



14.1   Default Loan Policy. Loans are available under this Article only if such
loans:



  (a)   are available to Participants on a reasonably equivalent basis (see
Section 14.3);     (b)   are not available to Highly Compensated Employees in an
amount greater than the amount that is available to other Participants;    
(c)   bear a reasonable rate of interest (as determined under Section 14.4) and
are adequately secured (as determined under Section 14.5);     (d)   provide for
periodic repayment within a specified period of time (as determined under
Section 14.6); and     (e)   do not exceed, for any Participant, the amount
designated under Section 14.7.     A separate written loan policy may not modify
the requirements under subsections (a) through (e) above, except as permitted in
the referenced Sections of this Article.



14.2   Administration of Loan Program. A Participant loan is available under
this Article only if the Participant makes a request for such a loan in
accordance with the provisions of this Article or in accordance with a separate
written loan policy. To receive a Participant loan, a Participant must sign a
promissory note along with a pledge or assignment of the portion of the Account
Balance used for security on the loan. Except as provided in a separate loan
policy or in a written modification to the default loan policy in this Article,
any reference under this Article 14 to a Participant means a Participant or
Beneficiary who is a party in interest (as defined in ERISA §3(14)).       In
the case of a restated Plan, if any provision of this Article 14 is more
restrictive than the terms of the Plan (or a separate written loan policy) in
effect prior to the adoption of this Prototype Plan, such provision shall apply
only to loans finalized after the adoption of this Prototype Plan, even if the
restated Effective Date indicated in the Agreement predates the adoption of the
Plan.   14.3   Availability of Participant Loans. Participant loans must be made
available to Participants in a reasonably equivalent manner. The Plan
Administrator may refuse to make a loan to any Participant who is determined to
be not creditworthy. For this purpose, a Participant is not creditworthy if,
based on the facts and circumstances, it is reasonable to believe that the
Participant will not repay the loan. A Participant who has defaulted on a
previous loan from the Plan and has not repaid such loan (with accrued interest)
at the time of any subsequent loan will not be treated as creditworthy until
such time as the Participant repays the defaulted loan (with accrued interest).
A separate written loan policy or written modification to this loan policy may
prescribe different rules for determining creditworthiness and to what extent
creditworthiness must be determined.       No Participant loan will be made to
any Shareholder-Employee or Owner-Employee unless a prohibited transaction
exemption for such loan is obtained from the Department of Labor or the
prohibition against loans to such individuals is formally withdrawn by statute
or by action of the Treasury or the Department of Labor. The prohibition against
loans to Shareholder-Employees and Owner-Employees outlined in this paragraph
may not be modified by a separate written loan policy.   14.4   Reasonable
Interest Rate. A Participant must be charged a reasonable rate of interest for
any loan he/she receives. For this purpose, the interest rate charged on a
Participant loan must be commensurate with the interest rates charged by persons
in the business of lending money for loans under similar circumstances. The Plan
Administrator will determine a reasonable rate of interest by reviewing the
interest rates charged by a sample of third party lenders in the same
geographical region as the Employer. The Plan Administrator must periodically
review its interest rate assumptions to ensure the interest rate charged on
Participant loans is reasonable. A separate written loan policy or written
modifications to this loan policy may prescribe an alternative means of
establishing a reasonable interest rate.   14.5   Adequate Security. All
Participant loans must be adequately secured. The Participant’s vested Account
Balance shall be used as security for a Participant loan provided the
outstanding balance of all Participant loans made to such

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

83



--------------------------------------------------------------------------------



 



    Participant does not exceed 50% of the Participant’s vested Account Balance,
determined immediately after the origination of each loan, and if applicable,
the spousal consent requirements described in Section 14.9 have been satisfied.
The Plan Administrator (with the consent of the Trustee) may require a
Participant to provide additional collateral to receive a Participant loan if
the Plan Administrator determines such additional collateral is required to
protect the interests of Plan Participants. A separate loan policy or written
modifications to this loan policy may prescribe alternative rules for obtaining
adequate security. However, the 50% rule in this paragraph may not be replaced
with a greater percentage.   14.6   Periodic Repayment. A Participant loan must
provide for level amortization with payments to be made not less frequently than
quarterly. A Participant loan must be payable within a period not exceeding five
(5) years from the date the Participant receives the loan from the Plan, unless
the loan is for the purchase of the Participant’s principal residence, in which
case the loan must be payable within a reasonable time commensurate with the
repayment period permitted by commercial lenders for similar loans. Loan
repayments must be made through payroll withholding, except to the extent the
Plan Administrator determines payroll withholding is not practical given the
level of a Participant’s wages, the frequency with which the Participant is
paid, or other circumstances.



  (a)   Unpaid leave of absence. A Participant with an outstanding Participant
loan may suspend loan payments to the Plan for up to 12 months for any period
during which the Participant is on an unpaid leave of absence. Upon the
Participant’s return to employment (or after the end of the 12-month period, if
earlier), the Participant’s outstanding loan will be reamortized over the
remaining period of such loan to make up for the missed payments. The
reamortized loan may extend beyond the original loan term so long as the loan is
paid in full by whichever of the following dates comes first: (1) the date which
is five (5) years from the original date of the loan (or the end of the
suspension, if sooner), or (2) the original loan repayment deadline (or the end
of the suspension period, if later) plus the length of the suspension period.  
  (b)   Military leave. A Participant with an outstanding Participant loan also
may suspend loan payments for any period such Participant is on military leave,
in accordance with Code §414(u)(4). Upon the Participant’s return from military
leave (or the expiration of five years from the date the Participant began
his/her military leave, if earlier), loan payments will recommence under the
amortization schedule in effect prior to the Participant’s military leave,
without regard to the five-year maximum loan repayment period. Alternatively,
the loan may be reamortized to require a different level of loan payment, as
long as the amount and frequency of such payments are not less than the amount
and frequency under the amortization schedule in effect prior to the
Participant’s military leave.



    A separate loan policy or written modification to this loan policy may
(1) modify the time period for repaying Participant loans, provided Participant
loans are required to be repaid over a period that is not longer than the
periods described in this Section; (2) specify the frequency of Participant loan
repayments, provided the payments are required at least quarterly; (3) modify
the requirement that loans be repaid through payroll withholding; or (4) modify
or eliminate the leave of absence and/or military leave rules under this
Section.   14.7   Loan Limitations. A Participant loan may not be made to the
extent such loan (when added to the outstanding balance of all other loans made
to the Participant) exceeds the lesser of:



  (a)   $50,000 (reduced by the excess, if any, of the Participant’s highest
outstanding balance of loans from the Plan during the one-year period ending on
the day before the date on which such loan is made, over the Participant’s
outstanding balance of loans from the Plan as of the date such loan is made) or
    (b)   one-half (1/2) of the Participant’s vested Account Balance, determined
as of the Valuation Date coinciding with or immediately preceding such loan,
adjusted for any contributions or distributions made since such Valuation Date.



    A Participant may not receive a Participant loan of less than $1,000 nor may
a Participant have more than one Participant loan outstanding at any time. A
Participant may renegotiate a loan without violating the one outstanding loan
requirement to the extent such renegotiated loan is a new loan (i.e., the
renegotiated loan separately satisfies the reasonable interest rate requirement
under Section 14.4, the adequate security requirement under Section 14.5, and
the periodic repayment requirement under Section 14.6). and the renegotiated
loan does not exceed the limitations under (a) or (b) above, treating both the
replaced loan and the renegotiated loan as outstanding at the same time.
However, if the term of the renegotiated loan does not end later than the
original term of the replaced loan, the replaced loan may be ignored in applying
the limitations under (a) and (b) above.       In applying the limitations under
this Section, all plans maintained by the Employer are aggregated and treated as
a single plan. In addition, any assignment or pledge of any portion of the
Participant’s interest in the Plan and any loan, pledge, or assignment with
respect to any insurance contract purchased under the Plan will be treated as
loan under this Section.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

84



--------------------------------------------------------------------------------



 



    A separate written loan policy or written modifications to this loan policy
may (1) modify the limitations on the amount of a Participant loan; (2) modify
or eliminate the minimum loan amount requirement; (3) permit a Participant to
have more than one loan outstanding at a time; (4) prescribe limitations on the
purposes for which loans may be required; or (5) prescribe rules for
reamortization, consolidation, renegotiation, or refinancing of loans.   14.8  
Segregated Investment. A Participant loan is treated as a segregated investment
on behalf of the individual Participant for whom the loan is made. The Plan
Administrator may adopt separate administrative procedures for determining which
type or types of contributions (and the amount of each type of contribution) may
be used to provide the Participant loan. If the Plan Administrator does not
adopt procedures designating the type of contributions from which the
Participant loan will be made, such loan is deemed to be made on a proportionate
basis from each type of contribution.       Unless requested otherwise on the
Participant’s loan application, a Participant loan will be made equally from all
investment funds in which the applicable contributions are held. A Participant
or Beneficiary may direct the Trustee, on his/her loan application, to withdraw
the Participant loan amounts from a specific investment fund or funds. A
Participant loan will not violate the requirements of this default loan policy
merely because the Plan Administrator does not permit the Participant to
designate the contributions or funds from which the Participant loan will be
made. Each payment of principal and interest paid by a Participant on his/her
Participant loan shall be credited proportionately to such Participant’s
Account(s) and to the investment funds within such Account(s).       A separate
loan policy or written modifications to this loan policy may modify the rules of
this Section without limitation, including prescribing different rules for
determining the source of a loan with respect to contribution types and
investment funds.   14.9   Spousal Consent. If this Plan is subject to the Joint
and Survivor Annuity requirements under Article 9, a Participant may not use
his/her Account Balance as security for a Participant loan unless the
Participant’s spouse, if any, consents to the use of such Account Balance as
security for the loan. The spousal consent must be made within the 90-day period
ending on the date the Participant’s Account Balance is to be used as security
for the loan. Spousal consent is not required, however, if the value of the
Participant’s total vested Account Balance (as determined under Section 8.3(e))
does not exceed $5,000 ($3,500 for loans made before the time the $5,000 rules
becomes effective under Section 8.3). If the Plan is not subject to the Joint
and Survivor Annuity requirements under Article 9, a spouse’s consent is not
required to use a Participant’s Account Balance as security for a Participant
loan, regardless of the value of the Participant’s Account Balance.       Any
spousal consent required under this Section must be in writing, must acknowledge
the effect of the loan, and must be witnessed by a plan representative or notary
public. Any such consent to use the Participant’s Account Balance as security
for a Participant loan is binding with respect to the consenting spouse and with
respect to any subsequent spouse as it applies to such loan. A new spousal
consent will be required if the Account Balance is subsequently used as security
for a renegotiation, extension, renewal, or other revision of the loan. A new
spousal consent also will be required only if any portion of the Participant’s
Account Balance will be used as security for a subsequent Participant loan.  
    A separate loan policy or written modifications to this loan policy may not
eliminate the spousal consent requirement where it would be required under this
Section, but may impose spousal consent requirements that are not prescribed by
this Section.   14.10   Procedures for Loan Default. A Participant will be
considered to be in default with respect to a loan if any scheduled repayment
with respect to such loan is not made by the end of the calendar quarter
following the calendar quarter in which the missed payment was due.       If a
Participant defaults on a Participant loan, the Plan may not offset the
Participant’s Account Balance until the Participant is otherwise entitled to an
immediate distribution of the portion of the Account Balance which will be
offset and such amount being offset is available as security on the loan,
pursuant to Section 14.5. For this purpose, a loan default is treated as an
immediate distribution event to the extent the law does not prohibit an actual
distribution of the type of contributions which would be offset as a result of
the loan default (determined without regard to the consent requirements under
Articles 8 and 9, so long as spousal consent was properly obtained at the time
of the loan, if required under Section 14.9). The Participant may repay the
outstanding balance of a defaulted loan (including accrued interest through the
date of repayment) at any time.       Pending the offset of a Participant’s
Account Balance following a defaulted loan, the following rules apply to the
amount in default.



  (a)   Interest continues to accrue on the amount in default until the time of
the loan offset or, if earlier, the date the loan repayments are made current or
the amount is satisfied with other collateral.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

85



--------------------------------------------------------------------------------



 



  (b)   A subsequent offset of the amount in default is not reported as a
taxable distribution, except to the extent the taxable portion of the default
amount was not previously reported by the Plan as a taxable distribution.    
(c)   The post-default accrued interest included in the loan offset is not
reported as a taxable distribution at the time of the offset.     A separate
loan policy or written modifications to this loan policy may modify the
procedures for determining a loan default.



14.11   Termination of Employment.



  (a)   Offset of outstanding loan. A Participant loan becomes due and payable
in full immediately upon the Participant’s termination of employment. Upon a
Participant’s termination, the Participant may repay the entire outstanding
balance of the loan (including any accrued interest) within a reasonable period
following termination of employment. If the Participant does not repay the
entire outstanding loan balance, the Participant’s vested Account Balance will
be reduced by the remaining outstanding balance of the loan (without regard to
the consent requirements under Articles 8 and 9, so long as spousal consent was
properly obtained at the time of the loan, if required under Section 14.9), to
the extent such Account Balance is available as security on the loan, pursuant
to Section 14.5, and the remaining vested Account Balance will be distributed in
accordance with the distribution provisions under Article 8. If the outstanding
loan balance of a deceased Participant is not repaid, the outstanding loan
balance shall be treated as a distribution to the Participant and shall reduce
the death benefit amount payable to the Beneficiary under Section 8.4.     (b)  
Direct Rollover. Upon termination of employment, a Participant may request a
Direct Rollover of the loan note (provided the distribution is an Eligible
Rollover Distribution as defined in Section 8.8(a)) to another qualified plan
which agrees to accept a Direct Rollover of the loan note. A Participant may not
engage in a Direct Rollover of a loan to the extent the Participant has already
received a deemed distribution with respect to such loan. (See the rules
regarding deemed distributions upon a loan default under Section 14.10.)    
(c)   Modified loan policy. A separate loan policy or written modifications to
this loan policy may modify this Section 14.11, including, but not limited to:
(1) a provision to permit loan repayments to continue beyond termination of
employment; (2) to prohibit the Direct Rollover of a loan note; and (3) to
provide for other events that may accelerate the Participant’s repayment
obligation under the loan.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

86



--------------------------------------------------------------------------------



 



ARTICLE 15
INVESTMENT IN LIFE INSURANCE

This Article provides special rules for Plans that permit investment in life
insurance on the life of the Participant, the Participant’s spouse, or other
family members. The Employer may elect in Part 12 of the Agreement to permit
life insurance investments in the Plan, or life insurance investments may be
permitted, prohibited, or restricted under the Plan through separate investment
procedures or a separate funding policy. If the Plan prohibits investments in
life insurance, this Article does not apply.



15.1   Investment in Life Insurance. A group or individual life insurance policy
purchased by the Plan may be issued on the life of a Participant, a
Participant’s spouse, a Participant’s child or children, a family member of the
Participant, or any other individual with an insurable interest. If this Plan is
a money purchase plan, a life insurance policy may only be issued on the life of
the Participant. A life insurance policy includes any type of policy, including
a second-to-die policy, provided that the holding of a particular type of policy
is not prohibited under rules applicable to qualified plans.       Any premiums
on life insurance held for the benefit of a Participant will be charged against
such Participant’s vested Account Balance. Unless directed otherwise, the Plan
Administrator will reduce each of the Participant’s Accounts under the Plan
equally to pay premiums on life insurance held for such Participant’s benefit.
Any premiums paid for life insurance policies must satisfy the incidental life
insurance rules under Section 15.2.   15.2   Incidental Life Insurance Rules.
Any life insurance purchased under the Plan must meet the following
requirements:



  (a)   Ordinary life insurance policies. The aggregate premiums paid for
ordinary life insurance policies (i.e., policies with both nondecreasing death
benefits and nonincreasing premiums) for the benefit of a Participant shall not
at any time exceed 49% of the aggregate amount of Employer Contributions
(including Section 401(k) Deferrals) and forfeitures that have been allocated to
the Account of such Participant.     (b)   Life insurance policies other than
ordinary life. The aggregate premiums paid for term, universal or other life
insurance policies (other than ordinary life insurance policies) for the benefit
of a Participant shall not at any time exceed 25% of the aggregate amount of
Employer Contributions (including Section 401(k) Deferrals) and forfeitures that
have been allocated to the Account of such Participant.     (c)   Combination of
ordinary and other life insurance policies. The sum of one-half (1/2) of the
aggregate premiums paid for ordinary life insurance policies plus all the
aggregate premiums paid for any other life insurance policies for the benefit of
a Participant shall not at any time exceed 25% of the aggregate amount of
Employer Contributions (including Section 401(k) Deferrals) and forfeitures
which have been allocated to the Account of such Participant.     (d)  
Exception for certain profit sharing and 401(k) plans. If the Plan is a profit
sharing plan or a 401(k) plan, the limitations in this Section do not apply to
the extent life insurance premiums are paid only with Employer Contributions and
forfeitures that have been accumulated in the Participant’s Account for at least
two years or are paid with respect to a Participant who has been an Eligible
Participant for at least five years. For purposes of applying this special
limitation, Employer Contributions do not include any Section 401(k) Deferrals,
QMACs, QNECs or Safe-Harbor Contributions under a 401(k) plan.     (e)  
Exception for Employee After-Tax Contributions and Rollover Contributions. The
Plan Administrator also may invest, with the Participant’s consent, any portion
of the Participant’s Employee After-Tax Contribution Account or Rollover
Contribution Account in a group or individual life insurance policy for the
benefit of such Participant, without regard to the incidental life insurance
rules under this Section.



15.3   Ownership of Life Insurance Policies. The Trustee is the owner of any
life insurance policies purchased under the Plan in accordance with the
provisions of this Article 15. Any life insurance policy purchased under the
Plan must designate the Trustee as owner and beneficiary under the policy. The
Trustee will pay all proceeds of any life insurance policies to the Beneficiary
of the Participant for whom such policy is held in accordance with the
distribution provisions under Article 8 and the Joint and Survivor Annuity
requirements under Article 9. In no event shall the Trustee retain any part of
the proceeds from any life insurance policies for the benefit of the Plan.



15.4   Evidence of Insurability. Prior to purchasing a life insurance policy,
the Plan Administrator may require the individual whose life is being insured to
provide evidence of insurability, such as a physical examination, as may be
required by the Insurer.



15.5   Distribution of Insurance Policies. Life insurance policies under the
Plan, which are held on behalf of a Participant, must be distributed to the
Participant or converted to cash upon the later of the Participant’s
Distribution Commencement Date (as defined in Section 22.56) or termination of
employment. Any life insurance policies that are held on behalf of a terminated
Participant must continue to satisfy the incidental life insurance rules under
Section 15.2.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

87



--------------------------------------------------------------------------------



 



    If a life insurance policy is purchased on behalf of an individual other
than the Participant, and such individual dies, the Participant may withdraw any
or all life insurance proceeds from the Plan, to the extent such proceeds exceed
the cash value of the life insurance policy determined immediately before the
death of the insured individual.



15.6   Discontinuance of Insurance Policies. Investments in life insurance may
be discontinued at any time, either at the direction of the Trustee or other
fiduciary responsible for making investment decisions. If the Plan provides for
Participant direction of investments, life insurance as an investment option may
be eliminated at any time by the Plan Administrator. Where life insurance
investment options are being discontinued, the Plan Administrator, in its sole
discretion, may offer the sale of the insurance policies to the Participant, or
to another person, provided that the prohibited transaction exemption
requirements prescribed by the Department of Labor are satisfied.



15.7   Protection of Insurer. An Insurer that issues a life insurance policy
under the terms of this Article, shall not be responsible for the validity of
this Plan and shall be protected and held harmless for any actions taken or not
taken by the Trustee or any actions taken in accordance with written directions
from the Trustee or the Employer (or any duly authorized representatives of the
Trustee or Employer). An Insurer shall have no obligation to determine the
propriety of any premium payments or to guarantee the proper application of any
payments made by the insurance company to the Trustee.



    The Insurer is not and shall not be considered a party to this Agreement and
is not a fiduciary with respect to the Plan solely as a result of the issuance
of life insurance policies under this Article 15.



15.8   No Responsibility for Act of Insurer. Neither the Employer, the Plan
Administrator nor the Trustee shall be responsible for the validity of the
provisions under a life insurance policy issued under this Article 15 or for the
failure or refusal by the Insurer to provide benefits under such policy. The
Employer, the Plan Administrator and the Trustee are also not responsible for
any action or failure to act by the Insurer or any other person which results in
the delay of a payment under the life insurance policy or which renders the
policy invalid or unenforceable in whole or in part.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

88



--------------------------------------------------------------------------------



 



ARTICLE 16
TOP-HEAVY PLAN REQUIREMENTS

This Article contains the rules for determining whether the Plan is a Top-Heavy
Plan and the consequences of having a Top-Heavy Plan. Part 6 of the Agreement
provides for elections relating to the vesting schedule for a Top-Heavy Plan.
Part 13 of the Agreement allows the Employer to elect to satisfy the Top-Heavy
Plan allocation requirements under another plan.



16.1   In General. If the Plan is or becomes a Top-Heavy Plan in any Plan Year,
the provisions of this Article 16 will supersede any conflicting provisions in
the Plan or Agreement. However, this Article 16 will no longer apply if Code
§416 is repealed.   16.2   Top-Heavy Plan Consequences.



  (a)   Minimum allocation for Non-Key Employees. If the Plan is a Top-Heavy
Plan for any Plan Year, except as otherwise provided in subsections (4) and
(5) below, the Employer Contributions and forfeitures allocated for the Plan
Year on behalf of any Eligible Participant who is a Non-Key Employee must not be
less than a minimum percentage of the Participant’s Total Compensation (as
defined in Section 16.3(i)). If any Non-Key Employee who is entitled to receive
a top-heavy minimum contribution pursuant to this Section 16.2(a) fails to
receive an appropriate allocation, the Employer will make an additional
contribution on behalf of such Non-Key Employee to satisfy the requirements of
this Section. The Employer may elect under Part 4 of the Agreement [Part 4C of
the 401(k) Agreement] to make the top-heavy contribution to all Eligible
Participants. If the Employer elects under the Agreement to provide the
top-heavy minimum contribution to all Eligible Participants, the Employer also
will make an additional contribution on behalf of any Key Employee who is an
Eligible Participant and who did not receive an allocation equal to the
top-heavy minimum contribution.



  (1)   Determining the minimum percentage. The minimum percentage that must be
allocated under subsection (a) above is the lesser of: (i) three (3) percent of
Total Compensation for the Plan Year or (ii) the highest contribution rate for
any Key Employee for the Plan Year. The highest contribution rate for a Key
Employee is determined by taking into account the total Employer Contributions
and forfeitures allocated to each Key Employee for the Plan Year, as a
percentage of the Key Employee’s Total Compensation. A Key Employee’s
contribution rate includes Section 401(k) Deferrals made by the Key Employee for
the Plan Year (except as provided by regulation or statute). If this Plan is
aggregated with a Defined Benefit Plan to satisfy the requirements of Code
§401(a)(4) or Code §410(b), the minimum percentage is three (3) percent, without
regard to the highest Key Employee contribution rate. See subsection (5) below
if the Employer maintains more than one plan.     (2)   Determining whether the
Non-Key Employee’s allocation satisfies the minimum percentage. To determine if
a Non-Key Employee’s allocation of Employer Contributions and forfeitures is at
least equal to the minimum percentage, the Employee’s Section 401(k) Deferrals
for the Plan Year are disregarded. In addition, Matching Contributions allocated
to the Employee’s Account for the Plan Year are disregarded, unless: (i) the
Plan Administrator elects to take all or a portion of the Matching Contributions
into account, or (ii) Matching Contributions are taken into account by statute
or regulation. The rule in (i) does not apply unless the Matching Contributions
so taken into account could satisfy the nondiscrimination testing requirements
under Code §401(a)(4) if tested separately. Any Employer Matching Contributions
used to satisfy the Top-Heavy Plan minimum allocation may not be used in the ACP
Test (as defined in Section 17.3), except to the extent permitted under statute,
regulation or other guidance of general applicability.     (3)   Certain
allocation conditions inapplicable. The Top-Heavy Plan minimum allocation shall
be made even though, under other Plan provisions, the Non-Key Employee would not
otherwise be entitled to receive an allocation, or would have received a lesser
allocation for the Plan Year because of:



  (i)   the Participant’s failure to complete 1,000 Hours of Service (or any
equivalent provided in the Plan),     (ii)   the Participant’s failure to make
Employee After-Tax Contributions to the Plan, or     (iii)   Total Compensation
is less than a stated amount.     The minimum allocation also is determined
without regard to any Social Security contribution or whether an Eligible
Participant fails to make Section 401(k) Deferrals for a Plan Year in which the
Plan includes a 401(k) feature.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

89



--------------------------------------------------------------------------------



 



  (4)   Participants not employed on the last day of the Plan Year. The minimum
allocation requirement described in this subsection (a) does not apply to an
Eligible Participant who was not employed by the Employer on the last day of the
applicable Plan Year.     (5)   Participation in more than one Top-heavy Plan.
The minimum allocation requirement described in this subsection (a) does not
apply to an Eligible Participant who is covered under another plan maintained by
the Employer if, pursuant to Part 13, #54 of the Agreement [Part 13, #72 of the
401(k) Agreement], the other Plan will satisfy the minimum allocation
requirement.



  (i)   More than one Defined Contribution Plans. If the Employer maintains more
than one top-heavy Defined Contribution Plan (including Paired Plans), the
Employer may designate in Part 13, #54.a. of the Agreement [Part 13, #72.a. of
the 401(k) Agreement] which plan will provide the top-heavy minimum contribution
to Non-Key Employees. Alternatively, under Part 13, #54.a.(3) of the Agreement
[Part 13, #72.a.(3) of the 401(k) Agreement], the Employer may designate another
means of complying with the top-heavy requirements. If Part 13, #54 of the
Agreement [Part 13, #72 of the 401(k) Agreement] is not completed and the
Employer maintains more than one Defined Contribution Plan, the Employer will be
deemed to have selected this Plan under Part 13, #54.a. of the Agreement
[Part 13, #72.a. of the 401(k) Agreement] as the Plan under which the top-heavy
minimum contribution will be provided.         If an Employee is entitled to a
top-heavy minimum contribution but has not satisfied the minimum age and/or
service requirements under the Plan designated to provide the top-heavy minimum
contribution, the Employee may receive a top-heavy minimum contribution under
the designated Plan. Thus, for example, if the Employer maintains both a 401(k)
plan and a non-401(k) plan, a Non-Key Employee who has not satisfied the minimum
age and service conditions under Part 1, #5 of the non-401(k) plan Agreement is
eligible for a top-heavy minimum allocation under the non-401(k) plan (if so
provided under Part 13, #54.a. of the Agreement [Part 13, #72.a. of the 401(k)
Agreement]) if such Employee has satisfied the eligibility conditions for making
Section 401(k) Deferrals under the 401(k) plan. The provision of a top-heavy
minimum contribution under this paragraph will not cause the Plan to fail the
minimum coverage or nondiscrimination rules. The Employer may designate an
alternative method of providing the top-heavy minimum contribution to such
Employees under Part 13, #54.a.(3) of the Agreement [Part 13, #72.a.(3) of the
401(k) Agreement].     (ii)   Defined Contribution Plan and a Defined Benefit
Plan. If the Employer maintains both a top-heavy Defined Contribution Plan
(under this BPD) and a top-heavy Defined Benefit Plan, the Employer must
designate the manner in which the plans will comply with the Top-Heavy Plan
requirements. Under Part 13, #54.b. of the Agreement [Part 13, #72.b. of the
401(k) Agreement], the Employer may elect to provide the top-heavy minimum
benefit to Non-Key Employees who participate in both Plans (A) in the Defined
Benefit Plan; (B) in the Defined Contribution Plan (but increasing the minimum
allocation from 3% to 5%); or (C) under any other acceptable method of
compliance. If a Non-Key Employee participates only under the Defined Benefit
Plan, the top-heavy minimum benefit will be provided under the Defined Benefit
Plan. If a Non-Key Employee participates only under the Defined Contribution
Plan, the top-heavy minimum benefit will be provided under the Defined
Contribution Plan (without regard to this subsection (ii)). If Part 13, #54.b.
of the Agreement [Part 13, #72.b. of the 401(k) Agreement] is not completed and
the Employer maintains a Defined Benefit Plan, the Employer will be deemed to
have selected this Plan under Part 13, #54.b.(1) of the Agreement [Part 13,
#72.b.(1) of the 401(k) Agreement] as the plan under which the top-heavy minimum
contribution will be provided.         If the Employer maintains more than one
Defined Contribution Plan in addition to a Defined Benefit Plan, the Employer
may use Part 13, #54.b.(3) of the Agreement [Part 13, #72.b.(3) of the 401(k)
Agreement] to designate which Defined Contribution Plan will provide the
top-heavy minimum contribution.         If the Employer is using the Four-Step
Permitted Disparity Method (as described in Section 2.2(b)(ii)) and elects under
Part 13, #54.b.(1) of the Agreement [Part 13, #72.b.(1) of the 401(k) Agreement]
to provide a 5% top-heavy minimum contribution, the 3% minimum allocation under
Step One is increased to 5%. The 3% allocation under Step Two will also be
increased to the lesser of (A) 5% or (B) the amount determined under Step Three
(increased by 3 percentage points). If an additional allocation is to be

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

90



--------------------------------------------------------------------------------



 



      made under Step Three, the Applicable Percentage under
Section 2.2(b)(ii)(C) must be reduced by 2 percentage points (but not below
zero).



  (6)   No forfeiture for certain events. The minimum top-heavy allocation (to
the extent required to be nonforfeitable under Code §416(b)) may not be
forfeited under the suspension of benefit rules of Code §411(a)(3)(B) or the
withdrawal of mandatory contribution rules of Code §411(a)(3)(D).



  (b)   Special Top-Heavy Vesting Rules.



  (1)   Minimum vesting schedules. For any Plan Year in which this Plan is a
Top-Heavy Plan, the Top-Heavy Plan vesting schedule elected in Part 6, #19 of
the Agreement [Part 6, #37 of the 401(k) Agreement] will automatically apply to
the Plan. The Top-Heavy Plan vesting schedule will apply to all benefits within
the meaning of Code §411(a)(7) except those attributable to Employee After-Tax
Contributions, including benefits accrued before the effective date of Code §416
and benefits accrued before the Plan became a Top-Heavy Plan. No decrease in a
Participant’s nonforfeitable percentage may occur in the event the Plan’s status
as a Top-Heavy Plan changes for any Plan Year. However, this subsection does not
apply to the Account Balance of any Employee who does not have an Hour of
Service after a Top-Heavy Plan vesting schedule becomes effective.     (2)  
Shifting Top-Heavy Plan status. If the vesting schedule under the Plan shifts in
or out of the Top-Heavy Plan vesting schedule for any Plan Year because of a
change in Top-Heavy Plan status, such shift is an amendment to the vesting
schedule and the election in Section 4.7 of the Plan applies.



16.3   Top-Heavy Definitions.



  (a)   Determination Date: For any Plan Year subsequent to the first Plan Year,
the Determination Date is the last day of the preceding Plan Year. For the first
Plan Year of the Plan, the Determination Date is the last day of that first Plan
Year.     (b)   Determination Period: The Plan Year containing the Determination
Date and the four (4) preceding Plan Years.     (c)   Key Employee: Any Employee
or former Employee (and the Beneficiaries of such Employee) is a Key Employee
for a Plan Year if, at any time during the Determination Period, the individual
was:



  (1)   an officer of the Employer with annual Total Compensation in excess of
50 percent of the dollar limitation under Code §415(b)(1)(A),     (2)   an owner
(or considered an owner under Code §318) of one of the ten largest interests in
the Employer with annual Total Compensation in excess of 100 percent of the
dollar limitation under Code §415(c)(1)(A);     (3)   a Five-Percent Owner (as
defined in Section 22.88),     (4)   a more than 1-percent owner of the Employer
with an annual Total Compensation of more than $150,000.     The Key Employee
determination will be made in accordance with Code §416(i)(1) and the
regulations thereunder.



  (d)   Permissive Aggregation Group: The Required Aggregation Group of plans
plus any other plan or plans of the Employer which, when considered as a group
with the Required Aggregation Group, would continue to satisfy the requirements
of Code §§401(a)(4) and 410.     (e)   Present Value: The present value based on
the interest and mortality rates specified in the relevant Defined Benefit Plan.
In the event that more than one Defined Benefit Plan is included in a Required
Aggregation Group or Permissive Aggregation Group, a uniform set of actuarial
assumptions must be applied to determine present value. The Employer may specify
in Part 13, #54.b.(3) of the Agreement [Part 13, #72.b.(3) of the 401(k)
Agreement] the actuarial assumptions that will apply if the Defined Benefit
Plans do not specify a uniform set of actuarial assumptions to be used to
determine if the plans are Top-Heavy.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

91



--------------------------------------------------------------------------------



 



  (f)   Required Aggregation Group:



  (1)   Each qualified plan of the Employer in which at least one Key Employee
participates or participated at any time during the Determination Period
(regardless of whether the plan has terminated), and     (2)   any other
qualified plan of the Employer that enables a plan described in (l) to meet the
coverage or nondiscrimination requirements of Code §§410(b) or 401(a)(4).



  (g)   Top-Heavy Plan: For any Plan Year, this Plan is a Top-Heavy Plan if any
of the following conditions exist:



  (1)   The Plan is not part of any Required Aggregation Group or Permissive
Aggregation Group of plans, and the Top-Heavy Ratio for the Plan exceeds
60 percent.     (2)   The Plan is part of a Required Aggregation Group of plans,
but not part of a Permissive Aggregation Group, and the Top-Heavy Ratio for the
Required Aggregation Group of plans exceeds 60 percent.     (3)   The Plan is
part of a Required Aggregation Group and part of a Permissive Aggregation Group
of plans, and the Top-Heavy Ratio for the Permissive Aggregation Group exceeds
60 percent.



  (h)   Top-Heavy Ratio:



  (1)   Defined Contribution Plans only. This paragraph applies if the Employer
maintains one or more Defined Contribution Plans (including any SEP described
under Code §408(k)) and the Employer has not maintained any Defined Benefit Plan
that during the Determination Period has or has had Accrued Benefits. The
Top-Heavy Ratio for this Plan alone, or for the Required Aggregation Group or
Permissive Aggregation Group, as appropriate, is a fraction, the numerator of
which is the sum of the Account Balances of all Key Employees as of the
Determination Date(s) and the denominator of which is the sum of all Account
Balances, both computed in accordance with Code §416 and the regulations
thereunder.     (2)   Defined Contribution Plan and Defined Benefit Plan. This
paragraph applies if the Employer maintains one or more Defined Contribution
Plans (including a SEP described under Code §408(k)) and the Employer maintains
or has maintained one or more Defined Benefit Plans which during the
Determination Period has or has had any Accrued Benefits. The Top-Heavy Ratio
for any Required Aggregation Group or Permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of Account
Balances under the aggregated Defined Contribution Plan(s) for all Key
Employees, and the Present Value of Accrued Benefits under the aggregated
Defined Benefit Plan(s) for all Key Employees as of the Determination Date(s),
and the denominator of which is the sum of the Account Balances under the
aggregated Defined Contribution Plan(s) for all Participants and the Present
Value of Accrued Benefits under the Defined Benefit Plan(s) for all Participants
as of the Determination Date(s), all determined in accordance with Code §416 and
the regulations thereunder. The accrued benefits under a Defined Benefit Plan in
both the numerator and denominator of the Top-Heavy Ratio are increased for any
distributions of an accrued benefit made in the five-year period ending on the
Determination Date.     (3)   Applicable Valuation Dates. For purposes of
subsections (1) and (2) above, the value of Account Balances and the Present
Value of Accrued Benefits will be determined as of the most recent Valuation
Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code §416 and the regulations
thereunder for the first and second Plan Years of a Defined Benefit Plan. When
aggregating plans, the value of Account Balances and Accrued Benefits will be
calculated with reference to the Determination Dates that fall within the same
calendar year.     (4)   Valuation of benefits. Determining a Participant’s
Account Balance or Accrued Benefit. The calculation of the Top-Heavy Ratio, and
the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Code §416 and the regulations
thereunder. For purposes of subsections (1) and (2) above, the Account Balance
and/or Accrued Benefit of each Participant is adjusted as provided under
subsections (i) and (ii) below.



  (i)   Increase for prior distributions. In applying the Top-Heavy Ratio, a
Participant’s Account Balance and/or Accrued Benefit is increased for any
distributions made from the Plan during the Determination Period.

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

92



--------------------------------------------------------------------------------



 



  (ii)   Increase for future contributions. Both the numerator and denominator
of the Top-Heavy Ratio are increased to reflect any contribution to a Defined
Contribution Plan not actually made as of the Determination Date, but which is
required to be taken into account on that date under Code §416 and the
regulations thereunder.     (iii)   Exclusion of certain benefits. The Account
Balance and/or Accrued Benefit of a Participant (and any distribution during the
Determination Period with respect to such Participant’s Account Balance or
Accrued Benefit) is disregarded from the Top-Heavy Ratio if: (A) the Participant
is a Non-Key Employee who was a Key Employee in a prior year, or (B) the
Participant has not been credited with at least one Hour of Service during the
Determination Period. The calculation of the Top-Heavy Ratio, and the extent to
which distributions, rollovers, and transfers are taken into account will be
made in accordance with Code §416 and the regulations thereunder.     (iv)  
Calculation of Accrued Benefit. The Accrued Benefit of a Participant other than
a Key Employee shall be determined under: (A) the method, if any, that uniformly
applies for accrual purposes under all Defined Benefit Plans maintained by the
Employer; or (B) if there is no such method, as if such benefit accrued not more
rapidly than the slowest accrual rate permitted under the fractional rule of
Code §411(b)(1)(C).



  (i)   Total Compensation. For purposes of determining the minimum top-heavy
contribution under 16.2(a), Total Compensation is determined using the
definition under Section 7.4(f), including the special rule under
Section 7.4(f)(4) for years beginning before January 1, 1998. For this purpose,
Total Compensation is subject to the Compensation Dollar Limitation as defined
in Section 22.32.     (j)   Valuation Date: The date as of which Account
Balances are valued for purposes of calculating the Top-Heavy Ratio.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

93



--------------------------------------------------------------------------------



 



ARTICLE 17
401(k) PLAN PROVISIONS

This Article sets forth the special testing rules applicable to Section 401(k)
Deferrals, Employer Matching Contributions, and Employee After-Tax Contributions
that may be made under the 401(k) Agreement and the requirements to qualify as a
Safe Harbor 401(k) Plan. Section 17.1 provides limits on the amount of Elective
Deferrals an Employee may defer into the Plan during a calendar year.
Sections 17.2 and 17.3 set forth the rules for running the ADP Test and ACP Test
with respect to contributions under the 401(k) plan and Section 17.4 discusses
the requirements for applying the Multiple Use Test. Section 17.5 prescribes
special testing rules for performing the ADP Test and the ACP Test. Section 17.6
sets forth the requirements that must be met to qualify as a Safe Harbor 401(k)
Plan. Unless otherwise stated, any reference to the Agreement under this
Article 17 is a reference to the 401(k) Agreement.



17.1   Limitation on the Amount of Section 401(k) Deferrals.



  (a)   In general. An Eligible Participant’s total Section 401(k) Deferrals
under this Plan, or any other qualified plan of the Employer, for any calendar
year may not exceed the lesser of:



  (1)   the percentage of Included Compensation designated under Part 4A, #12 of
the Agreement;     (2)   the dollar limitation under Code §402(g); or     (3)  
the amount permitted under the Annual Additions Limitation described in
Article 7.



  (b)   Maximum deferral limitation. If the Employer elects to impose a maximum
deferral limitation under Part 4A, #12 of the Agreement, it must designate under
Part 4A, #12.a. the period for which such limitation applies. Regardless of any
limitation designated under Part 4A, #12 of the Agreement, the Employer may
provide for alternative limitations in the Salary Reduction Agreement with
respect to designated types of Included Compensation, such as bonus payments. If
no maximum percentage is designated under Part 4A, #12 of the Agreement, the
only limit on a Participant’s Section 401(k) Deferrals under this Plan is the
dollar limitation under Code §402(g) and the Annual Additions Limitation.    
(c)   Correction of Code §402(g) violation. A Participant may not make Section
401(k) Deferrals that exceed the dollar limitation under Code §402(g). The
dollar limitation under Code §402(g) applicable to a Participant’s Section
401(k) Deferrals under this Plan is reduced by any Elective Deferrals the
Participant makes under any other plan maintained by the Employer. If a
Participant makes Section 401(k) Deferrals that exceed the Code §402(g) limit,
the Employer may correct the Code §402(g) violation in the following manner.



  (1)   Suspension of Section 401(k) Deferrals. The Employer may suspend a
Participant’s Section 401(k) Deferrals under the Plan for the remainder of the
calendar year when the Participant’s Section 401(k) Deferrals under this Plan,
in combination with any Elective Deferrals the Participant makes during the
calendar year under any other plan maintained by the Employer, equal or exceed
the dollar limitation under Code §402(g).     (2)   Distribution of Excess
Deferrals. If a Participant makes Section 401(k) Deferrals under this Plan
during a calendar year which exceed the dollar limitation under Code §402(g),
the Participant will receive a corrective distribution from the Plan of the
Excess Deferrals (plus allocable income) no later than April 15 of the following
calendar year. The amount which must be distributed as a correction of Excess
Deferrals for a calendar year equals the amount of Elective Deferrals the
Participant contributes in excess of the dollar limitation under Code §402(g)
during the calendar year to this Plan, and any other plan maintained by the
Employer, reduced by any corrective distribution of Excess Deferrals the
Participant receives during the calendar year from this Plan or other plan(s)
maintained by the Employer. Excess Deferrals that are distributed after April 15
are includible in the Participant’s gross income in both the taxable year in
which deferred and the taxable year in which distributed.



  (i)   Allocable gain or loss. A corrective distribution of Excess Deferrals
must include any allocable gain or loss for the calendar year in which the
Excess Deferrals are made. For this purpose, allocable gain or loss on Excess
Deferrals may be determined in any reasonable manner, provided the manner used
to determine allocable gain or loss is applied uniformly and in a manner that is
reasonably reflective of the method used by the Plan for allocating income to
Participants’ Accounts.     (ii)   Coordination with other provisions. A
corrective distribution of Excess Deferrals made by April 15 of the following
calendar year may be made without consent of the Participant or the
Participant’s spouse, and without regard to any distribution restrictions

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

94



--------------------------------------------------------------------------------



 



      applicable under Article 8 or Article 9. A corrective distribution of
Excess Deferrals made by the appropriate April 15 also is not treated as a
distribution for purposes of applying the required minimum distribution rules
under Article 10.     (iii)   Coordination with corrective distribution of
Excess Contributions. If a Participant for whom a corrective distribution of
Excess Deferrals is being made received a previous corrective distribution of
Excess Contributions to correct the ADP Test for the Plan Year beginning with or
within the calendar year for which the Participant made the Excess Deferrals,
the previous corrective distribution of Excess Contributions is treated first as
a corrective distribution of Excess Deferrals to the extent necessary to
eliminate the Excess Deferral violation. The amount of the corrective
distribution of Excess Contributions which is required to correct the ADP Test
failure is reduced by the amount treated as a corrective distribution of Excess
Deferrals.



  (3)   Correction of Excess Deferrals under plans not maintained by the
Employer. The correction provisions under subsections (1) and (2) above apply
only if a Participant makes Excess Deferrals under plans maintained by the
Employer. However, if a Participant has Excess Deferrals because the total
Elective Deferrals for a calendar year under all plans in which he/she
participates, including plans that are not maintained by the Employer, exceed
the dollar limitation under Code §402(g), the Participant may assign to this
Plan any portion of the Excess Deferrals made during the calendar year. The
Participant must notify the Plan Administrator in writing on or before March 1
of the following calendar year of the amount of the Excess Deferrals to be
assigned to this Plan. Upon receipt of a timely notification, the Excess
Deferrals assigned to this Plan will be distributed (along with any allocable
income or loss) to the Participant in accordance with the corrective
distribution provisions under subsection (2) above. A Participant is deemed to
notify the Plan Administrator of Excess Deferrals to the extent such Excess
Deferrals arise only under this Plan and any other plan maintained by the
Employer.



17.2   Nondiscrimination Testing of Section 401(k) Deferrals – ADP Test. Except
as provided under Section 17.6 for Safe Harbor 401(k) Plans, the Section 401(k)
Deferrals made by Highly Compensated Employees must satisfy the Actual Deferral
Percentage Test (“ADP Test”) for each Plan Year. The Plan Administrator shall
maintain records sufficient to demonstrate satisfaction of the ADP Test,
including the amount of any QNECs or QMACs included in such test, pursuant to
subsection (c) below. If the Plan fails the ADP Test for any Plan Year, the
corrective provisions under subsection (d) below will apply.



  (a)   ADP Test testing methods. For Plan Years beginning on or after
January 1, 1997, the ADP Test will be performed using the Prior Year Testing
Method or Current Year Testing Method, as selected under Part 4F, #31 of the
Agreement. If the Employer does not select a testing method under Part 4F, #31
of the Agreement, the Plan will use the Current Year Testing Method. Unless
specifically precluded under statute, regulations or other IRS guidance, the
Employer may amend the testing method designated under Part 4F for a particular
Plan Year (subject to the requirements under subsection (2) below) at any time
through the end of the 12-month period following the Plan Year for which the
amendment is effective. (For Plan Years beginning before January 1, 1997, the
Current Year Testing Method is deemed to have been in effect.)



  (1)   Prior Year Testing Method. Under the Prior Year Testing Method, the
Average Deferral Percentage (“ADP”) of the Highly Compensated Employee Group (as
defined in Section 17.7(e)) for the current Plan Year is compared with the ADP
of the Nonhighly Compensated Employee Group (as defined in Section 17.7(f)) for
the prior Plan Year. If the Employer elects to use the Prior Year Testing Method
under Part 4F of the Agreement, the Plan must satisfy one of the following tests
for each Plan Year:



  (i)   The ADP of the Highly Compensated Employee Group for the current Plan
Year shall not exceed 1.25 times the ADP of the Nonhighly Compensated Employee
Group for the prior Plan Year.     (ii)   The ADP of the Highly Compensated
Employee Group for the current Plan Year shall not exceed the percentage
(whichever is less) determined by (A) adding 2 percentage points to the ADP of
the Nonhighly Compensated Employee Group for the prior Plan Year or
(B) multiplying the ADP of the Nonhighly Compensated Employee Group for the
prior Plan Year by 2.



  (2)   Current Year Testing Method. Under the Current Year Testing Method, the
ADP of the Highly Compensated Employee Group for the current Plan Year is
compared to the ADP of the Nonhighly Compensated Employee Group for the current
Plan Year. If the Employer elects to use the Current Year Testing Method under
Part 4F of the Agreement, the Plan must satisfy the ADP Test, as described in
subsection (1) above, for each Plan Year, but using the ADP of the Nonhighly

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

95



--------------------------------------------------------------------------------



 



      Compensated Employee Group for the current Plan Year instead of for the
prior Plan Year. If the Employer elects to use the Current Year Testing Method,
it may switch to the Prior Year Testing Method only if the Plan satisfies the
requirements for changing to the Prior Year Testing Method as set forth in IRS
Notice 98-1 (or superseding guidance).



  (b)   Special rule for first Plan Year. For the first Plan Year that the Plan
permits Section 401(k) Deferrals, the Employer may elect under Part 4F, #32.a.
of the Agreement to apply the ADP Test using the Prior Year Testing Method, by
assuming the ADP for the Nonhighly Compensated Employee Group is 3%.
Alternatively, the Employer may elect in Part 4F, #32.b. of the Agreement to use
the Current Year Testing Method using the actual data for the Nonhighly
Compensated Employee Group in the first Plan Year. This first Plan Year rule
does not apply if this Plan is a successor to a plan (as described in IRS Notice
98-1 or subsequent guidance) that included a 401(k) arrangement or the Plan is
aggregated for purposes of applying the ADP Test with another plan that included
a 401(k) arrangement in the prior Plan Year. For subsequent Plan Years, the
testing method selected under Part 4F, #31 will apply.     (c)   Use of QMACs
and QNECs under the ADP Test. The Plan Administrator may take into account all
or any portion of QMACs and QNECs (see Sections 17.7(g) and (h)) for purposes of
applying the ADP Test. QMACs and QNECs may not be included in the ADP Test to
the extent such amounts are included in the ACP Test for such Plan Year. QMACs
and QNECs made to another qualified plan maintained by the Employer may also be
taken into account, so long as the other plan has the same Plan Year as this
Plan. To include QNECs under the ADP Test, all Employer Nonelective
Contributions, including the QNECs, must satisfy Code §401(a)(4). In addition,
the Employer Nonelective Contributions, excluding any QNECs used in the ADP Test
or ACP Test, must also satisfy Code §401(a)(4).



  (1)   Timing of contributions. In order to be used in the ADP Test for a given
Plan Year, QNECs and QMACs must be made before the end of the 12-month period
immediately following the Plan Year for which they are allocated. If the
Employer is using the Prior Year Testing Method (as described in subsection
(a)(1) above), QMACs and QNECs taken into account for the Nonhighly Compensated
Employee Group must be allocated for the prior Plan Year, and must be made no
later than the end of the 12-month period immediately following the end of such
prior Plan Year. (See Section 7.4(a) for rules regarding the appropriate
Limitation Year for which such contributions will be applied for purposes of the
Annual Additions Limitation under Code §415.)     (2)   Double-counting limits.
This paragraph applies if, in any Plan Year beginning after December 31, 1998,
the Prior Year Testing Method is used to run the ADP Test and, in the prior Plan
Year, the Current Year Testing Method was used to run the ADP Test. If this
paragraph applies, the following contributions are disregarded in calculating
the ADP of the Nonhighly Compensated Employee Group for the prior Plan Year:



  (i)   All QNECs that were included in either the ADP Test or ACP Test for the
prior Plan Year.     (ii)   All QMACs, regardless of how used for testing
purposes in the prior Plan Year.     (iii)   Any Section 401(k) Deferrals that
were included in the ACP Test for the prior Plan Year.



      For purposes of applying the double-counting limits, if actual data of the
Nonhighly Compensated Employee Group is used for a first Plan Year described in
subsection (b) above, the Plan is still considered to be using the Prior Year
Testing Method for that first Plan Year. Thus, the double-counting limits do not
apply if the Prior Year Testing Method is used for the next Plan Year.     (3)  
Testing flexibility. The Plan Administrator is expressly granted the full
flexibility permitted by applicable Treasury regulations to determine the amount
of QMACs and QNECs used in the ADP Test. QMACs and QNECs taken into account
under the ADP Test do not have to be uniformly determined for each Eligible
Participant, and may represent all or any portion of the QMACs and QNECs
allocated to each Eligible Participant, provided the conditions described above
are satisfied.



  (d)   Correction of Excess Contributions. If the Plan fails the ADP Test for a
Plan Year, the Plan Administrator may use any combination of the correction
methods under this Section to correct the Excess Contributions under the Plan.
(See Section 17.7(d) for the definition of Excess Contributions.)



  (1)   Corrective distribution of Excess Contributions. If the Plan fails the
ADP Test for a Plan Year, the Plan Administrator may, in its discretion,
distribute Excess Contributions (including any allocable income or loss) no
later than the last day of the following Plan Year to correct the ADP

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

96



--------------------------------------------------------------------------------



 



      Test violation. If the Excess Contributions are distributed more than 2
1/2 months after the last day of the Plan Year in which such excess amounts
arose, a 10-percent excise tax will be imposed on the Employer with respect to
such amounts.



  (i)   Amount to be distributed. In determining the amount of Excess
Contributions to be distributed to a Highly Compensated Employee under this
Section, Excess Contributions are first allocated equally to the Highly
Compensated Employee(s) with the largest dollar amount of contributions taken
into account under the ADP Test for the Plan Year in which the excess occurs.
The Excess Contributions allocated to such Highly Compensated Employee(s) reduce
the dollar amount of the contributions taken into account under the ADP Test for
such Highly Compensated Employee(s) until all of the Excess Contributions are
allocated or until the dollar amount of such contributions for the Highly
Compensated Employee(s) is reduced to the next highest dollar amount of such
contributions for any other Highly Compensated Employee(s). If there are Excess
Contributions remaining, the Excess Contributions continue to be allocated in
this manner until all of the Excess Contributions are allocated.     (ii)  
Allocable gain or loss. A corrective distribution of Excess Contributions must
include any allocable gain or loss for the Plan Year in which the excess occurs.
For this purpose, allocable gain or loss on Excess Contributions may be
determined in any reasonable manner, provided the manner used is applied
uniformly and in a manner that is reasonably reflective of the method used by
the Plan for allocating income to Participants’ Accounts.     (iii)  
Coordination with other provisions. A corrective distribution of Excess
Contributions made by the end of the Plan Year following the Plan Year in which
the excess occurs may be made without consent of the Participant or the
Participant’s spouse, and without regard to any distribution restrictions
applicable under Article 8 or Article 9. Excess Contributions are treated as
Annual Additions for purposes of Code §415 even if distributed from the Plan. A
corrective distribution of Excess Contributions is not treated as a distribution
for purposes of applying the required minimum distribution rules under
Article 10.         If a Participant has Excess Deferrals for the calendar year
ending with or within the Plan Year for which the Participant receives a
corrective distribution of Excess Contributions, the corrective distribution of
Excess Contributions is treated first as a corrective distribution of Excess
Deferrals. The amount of the corrective distribution of Excess Contributions
that must be distributed to correct an ADP Test failure for a Plan Year is
reduced by any amount distributed as a corrective distribution of Excess
Deferrals for the calendar year ending with or within such Plan Year.     (iv)  
Accounting for Excess Contributions. Excess Contributions are distributed from
the following sources and in the following priority:



  (A)   Section 401(k) Deferrals that are not matched;     (B)   proportionately
from Section 401(k) Deferrals not distributed under (A) and related QMACs that
are included in the ADP Test;     (C)   QMACs included in the ADP Test that are
not distributed under (B); and     (D)   QNECs included in the ADP Test.



  (2)   Making QMACs or QNECs. Regardless of any elections under Part 4B, #18 or
Part 4C, #22 of the Agreement, the Employer may make additional QMACs or QNECs
to the Plan on behalf of the Nonhighly Compensated Employees in order to correct
an ADP Test violation. QMACs or QNECs may only be used to correct an ADP Test
violation if the Current Year Testing Method is selected under Part 4F, #31.b.
of the 401(k) Agreement. Any QMACs contributed under this subsection (2) which
are not specifically authorized under Part 4B, #18 of the Agreement will be
allocated to all Eligible Participants who are Nonhighly Compensated Employees
as a uniform percentage of Section 401(k) Deferrals made during the Plan Year.
Any QNECs contributed under this subsection (2) which are not specifically
authorized under Part 4C, #22 of the Agreement will be allocated to all Eligible
Participants who are Nonhighly Compensated Employees as a uniform percentage of
Included Compensation. See Sections 2.3(c) and (e), as applicable.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

97



--------------------------------------------------------------------------------



 



  (3)   Recharacterization. If Employee After-Tax Contributions are permitted
under Part 4D of the Agreement, the Plan Administrator, in its sole discretion,
may permit a Participant to treat any Excess Contributions that are allocated to
that Participant as if he/she received the Excess Contributions as a
distribution from the Plan and then contributed such amounts to the Plan as
Employee After-Tax Contributions. Any amounts recharacterized under this
subsection (3) will be 100% vested at all times. Amounts may not be
recharacterized by a Highly Compensated Employee to the extent that such amount
in combination with other Employee After-Tax Contributions made by that
Participant would exceed any limit on Employee After-Tax Contributions under
Part 4D of the Agreement.         Recharacterization must occur no later than 2
1/2 months after the last day of the Plan Year in which such Excess
Contributions arise and is deemed to occur no earlier than the date the last
Highly Compensated Employee is informed in writing of the amount recharacterized
and the consequences thereof. Recharacterized amounts will be taxable to the
Participant for the Participant’s taxable year in which the Participant would
have received such amounts in cash had he/she not deferred such amounts into the
Plan.



  (e)   Adjustment of deferral rate for Highly Compensated Employees. The
Employer may suspend (or automatically reduce the rate of) Section 401(k)
Deferrals for the Highly Compensated Employee Group, to the extent necessary to
satisfy the ADP Test or to reduce the margin of failure. A suspension or
reduction shall not affect Section 401(k) Deferrals already contributed by the
Highly Compensated Employees for the Plan Year. As of the first day of the
subsequent Plan Year, Section 401(k) Deferrals shall resume at the levels stated
in the Salary Reduction Agreements of the Highly Compensated Employees.



17.3   Nondiscrimination Testing of Employer Matching Contributions and Employee
After-Tax Contributions – ACP Test. Except as provided under Section 17.6 for
Safe Harbor 401(k) Plans, if the Employer elects to provide Employer Matching
Contributions under Part 4B of the Agreement or to permit Employee After-Tax
Contributions under Part 4D of the Agreement, the Employer Matching
Contributions (including QMACs that are not included in the ADP Test) and/or
Employee After-Tax Contributions made for Highly Compensated Employees must
satisfy the Actual Contribution Percentage Test (“ACP Test”) for each Plan Year.
The Plan Administrator shall maintain records sufficient to demonstrate
satisfaction of the ACP Test, including the amount of any Section 401(k)
Deferrals or QNECs included in such test, pursuant to subsection (c) below. If
the Plan fails the ACP Test for any Plan Year, the correction provisions under
subsection (d) below will apply.



  (a)   ACP Test testing methods. For Plan Years beginning on or after
January 1, 1997, the ACP Test will be performed using the Prior Year Testing
Method or the Current Year Testing Method, as selected under Part 4F, #31 of the
Agreement. If the Employer does not select a testing method under Part 4F, #31
of the Agreement, the Plan will be deemed to use the Current Year Testing
Method. For Plan Years beginning before January 1, 1997, the Current Year
Testing Method is deemed to have been in effect. If the Plan is a Safe Harbor
401(k) Plan, as designated under Part 4E of the Agreement, the Current Year
Testing Method must be selected.



  (1)   Prior Year Testing Method. Under the Prior Year Testing Method, the
Average Contribution Percentage (“ACP”) of the Highly Compensated Employee Group
(as defined in Section 17.7(e)) for the current Plan Year is compared with the
ACP of the Nonhighly Compensated Employee Group (as defined in Section 17.7(f))
for the prior Plan Year. If the Employer elects to use the Prior Year Testing
Method under Part 4F of the Agreement, the Plan must satisfy one of the
following tests for each Plan Year:



  (i)   The ACP of the Highly Compensated Employee Group for the current Plan
Year shall not exceed 1.25 times the ACP of the Nonhighly Compensated Employee
Group for the prior Plan Year.     (ii)   The ACP of the Highly Compensated
Employee Group for the current Plan Year shall not exceed the percentage
(whichever is less) determined by (A) adding 2 percentage points to the ACP of
the Nonhighly Compensated Employee Group for the prior Plan Year or
(B) multiplying the ACP of the Nonhighly Compensated Employee Group for the
prior Plan Year by 2.



  (2)   Current Year Testing Method. Under the Current Year Testing Method, the
ACP of the Highly Compensated Employee Group for the current Plan Year is
compared to the ACP of the Nonhighly Compensated Employee Group for the current
Plan Year. If the Employer elects to use the Current Year Testing Method under
Part 4F of the Agreement, the Plan must satisfy the ACP Test, as described in
subsection (1) above, for each Plan Year, but using the ACP of the Nonhighly
Compensated Employee Group for the current Plan Year instead of for the prior
Plan Year. If the Employer elects to use the Current Year Testing Method, it may
switch to the Prior Year Testing

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

98



--------------------------------------------------------------------------------



 



      Method only if the Plan satisfies the requirements for changing to the
Prior Year Testing Method as set forth in IRS Notice 98-1 (or superseding
guidance).



  (b)   Special rule for first Plan Year. For the first Plan Year that the Plan
includes either an Employer Matching Contribution formula or permits Employee
After-Tax Contributions, the Employer may elect under Part 4F, #33.a. of the
Agreement to apply the ACP Test using the Prior Year Testing Method, by assuming
the ACP for the Nonhighly Compensated Employee Group is 3%. Alternatively, the
Employer may elect in Part 4F, #33.b. of the Agreement to use the Current Year
Testing Method using the actual data for the Nonhighly Compensated Employee
Group in the first Plan Year. This first Plan Year rule does not apply if this
Plan is a successor to a plan that was subject to the ACP Test or if the Plan is
aggregated for purposes of applying the ACP Test with another plan that was
subject to the ACP test in the prior Plan Year. For subsequent Plan Years, the
testing method selected under Part 4F, #31 will apply.     (c)   Use of Section
401(k) Deferrals and QNECs under the ACP Test. The Plan Administrator may take
into account all or any portion of Section 401(k) Deferrals and QNECs (see
Section 17.7(h)) made to this Plan, or to another qualified plan maintained by
the Employer, for purposes of applying the ACP Test. QNECs may not be included
in the ACP Test to the extent such amounts are included in the ADP Test for such
Plan Year. Section 401(k) Deferrals and QNECs made to another qualified plan
maintained by the Employer may also be taken into account, so long as the other
plan has the same Plan Year as this Plan. To include Section 401(k) Deferrals
under the ACP Test, the Plan must satisfy the ADP Test taking into account all
Section 401(k) Deferrals, including those used under the ACP Test, and taking
into account only those Section 401(k) Deferrals not included in the ACP Test.
To include QNECs under the ACP Test, all Employer Nonelective Contributions,
including the QNECs, must satisfy Code §401(a)(4). In addition, the Employer
Nonelective Contributions, excluding any QNECs used in the ADP Test or ACP Test,
must also satisfy Code §401(a)(4). QNECs may only be used to correct an ACP Test
violation if the Current Year Testing Method is selected under Part 4F, #31.b.
of the 401(k) Agreement.



  (1)   Timing of contributions. In order to be used in the ACP Test for a given
Plan Year, QNECs must be made before the end of the 12-month period immediately
following the Plan Year for which they are allocated. If the Employer is using
the Prior Year Testing Method (as described in subsection (a)(1) above), QNECs
taken into account for the Nonhighly Compensated Employee Group must be
allocated for the prior Plan Year, and must be made no later than the end of the
12-month period immediately following such Plan Year. (See Section 7.4(a) for
rules regarding the appropriate Limitation Year for which such contributions
will be applied for purposes of the Annual Additions Limitation under Code
§415.)     (2)   Double-counting limits. This paragraph applies if, in any Plan
Year beginning after December 31, 1998, the Prior Year Testing Method is used to
run the ACP Test and, in the prior Plan Year, the Current Year Testing Method
was used to run the ACP Test. If this paragraph applies, the following
contributions are disregarded in calculating the ACP of the Nonhighly
Compensated Employee Group for the prior Plan Year:



  (i)   All QNECs that were included in either the ADP Test or ACP Test for the
prior Plan Year.     (ii)   All Section 401(k) Deferrals, regardless of how used
for testing purposes in the prior Plan Year.     (iii)   Any QMACs that were
included in the ADP Test for the prior Plan Year.



      For purposes of applying the double-counting limits, if actual data of the
Nonhighly Compensated Employee Group is used for a first Plan Year described in
subsection (b) above, the Plan is still considered to be using the Prior Year
Testing Method for that first Plan Year. Thus, the double-counting limits do not
apply if the Prior Year Testing Method is used for the next Plan Year.     (3)  
Testing flexibility. The Plan Administrator is expressly granted the full
flexibility permitted by applicable Treasury regulations to determine the amount
of Section 401(k) Deferrals and QNECs used in the ACP Test. Section 401(k)
Deferrals and QNECs taken into account under the ACP Test do not have to be
uniformly determined for each Eligible Participant, and may represent all or any
portion of the Section 401(k) Deferrals and QNECs allocated to each Eligible
Participant, provided the conditions described above are satisfied. For Plan
Years beginning after the first Plan Year.



  (d)   Correction of Excess Aggregate Contributions. If the Plan fails the ACP
Test for a Plan Year, the Plan Administrator may use any combination of the
correction methods under this Section to correct the Excess

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

99



--------------------------------------------------------------------------------



 



      Aggregate Contributions under the Plan. (See Section 17.7(c) for the
definition of Excess Aggregate Contributions.)



  (1)   Corrective distribution of Excess Aggregate Contributions. If the Plan
fails the ACP Test for a Plan Year, the Plan Administrator may, in its
discretion, distribute Excess Aggregate Contributions (including any allocable
income or loss) no later than the last day of the following Plan Year to correct
the ACP Test violation. Excess Aggregate Contributions will be distributed only
to the extent they are vested under Article 4, determined as of the last day of
the Plan Year for which the contributions are made to the Plan. To the extent
Excess Aggregate Contributions are not vested, the Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited in accordance with Section 5.3(d)(1). If the Excess Aggregate
Contributions are distributed more than 2 1/2 months after the last day of the
Plan Year in which such excess amounts arose, a 10-percent excise tax will be
imposed on the Employer with respect to such amounts.



  (i)   Amount to be distributed. In determining the amount of Excess Aggregate
Contributions to be distributed to a Highly Compensated Employee under this
Section, Excess Aggregate Contributions are first allocated equally to the
Highly Compensated Employee(s) with the largest dollar amount of contributions
taken into account under the ACP Test for the Plan Year in which the excess
occurs. The Excess Aggregate Contributions allocated to such Highly Compensated
Employee(s) reduce the dollar amount of the contributions taken into account
under the ACP Test for such Highly Compensated Employee(s) until all of the
Excess Aggregate Contributions are allocated or until the dollar amount of such
contributions for the Highly Compensated Employee(s) is reduced to the next
highest dollar amount of such contributions for any other Highly Compensated
Employee(s). If there are Excess Aggregate Contributions remaining, the Excess
Aggregate Contributions continue to be allocated in this manner until all of the
Excess Aggregate Contributions are allocated.     (ii)   Allocable gain or loss.
A corrective distribution of Excess Aggregate Contributions must include any
allocable gain or loss for the Plan Year in which the excess occurs. For this
purpose, allocable gain or loss on Excess Aggregate Contributions may be
determined in any reasonable manner, provided the manner used is applied
uniformly and in a manner that is reasonably reflective of the method used by
the Plan for allocating income to Participants’ Accounts.     (iii)  
Coordination with other provisions. A corrective distribution of Excess
Aggregate Contributions made by the end of the Plan Year following the Plan Year
in which the excess occurs may be made without consent of the Participant or the
Participant’s spouse, and without regard to any distribution restrictions
applicable under Article 8 or Article 9. Excess Aggregate Contributions are
treated as Annual Additions for purposes of Code §415 even if distributed from
the Plan. A corrective distribution of Excess Aggregate Contributions is not
treated as a distribution for purposes of applying the required minimum
distribution rules under Article 10.     (iv)   Accounting for Excess Aggregate
Contributions. Excess Aggregate Contributions are distributed from the following
sources and in the following priority:



  (A)   Employee After-Tax Contributions that are not matched;     (B)  
proportionately from Employee After-Tax Contributions not distributed under
(A) and related Employer Matching Contributions that are included in the ACP
Test;     (C)   Employer Matching Contributions included in the ACP Test that
are not distributed under (B);     (D)   Section 401(k) Deferrals included in
the ACP Test that are not matched;     (E)   proportionately from Section 401(k)
Deferrals included in the ACP Test that are not distributed under (D) and
related Employer Matching Contributions that are included in the ACP Test and
not distributed under (B) or (C); and     (F)   QNECs included in the ACP Test.



  (2)   Making QMACs or QNECs. Regardless of any elections under Part 4B, #18 or
Part 4C, #22 of the Agreement, the Employer may make additional QMACs and/or
QNECs to the Plan on behalf of

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

100



--------------------------------------------------------------------------------



 



      the Nonhighly Compensated Employees in order to correct an ACP Test
violation to the extent such amounts are not used in the ADP Test. Any QMACs
contributed under this subsection (2) which are not specifically authorized
under Part 4B, #18 of the Agreement will be allocated to all Eligible
Participants who are Nonhighly Compensated Employees as a uniform percentage of
Section 401(k) Deferrals made during the Plan Year. Any QNECs contributed under
this subsection (2) which are not specifically authorized under Part 4C, #22 of
the Agreement will be allocated to all Eligible Participants who are Nonhighly
Compensated Employees as a uniform percentage of Included Compensation. See
Sections 2.3(c) and (e), as applicable.



  (e)   Adjustment of contribution rate for Highly Compensated Employees. The
Employer may suspend (or automatically reduce the rate of) Employee After-Tax
Contributions for the Highly Compensated Employee Group, to the extent necessary
to satisfy the ACP Test or to reduce the margin of failure. A suspension or
reduction shall not affect Employee After-Tax Contributions already contributed
by the Highly Compensated Employees for the Plan Year. As of the first day of
the subsequent Plan Year, Employee After-Tax Contributions shall resume at the
levels elected by the Highly Compensated Employees.



17.4   Multiple Use Test. If both an ADP Test and an ACP Test are run for the
Plan Year, and the Plan does not pass the 1.25 test under either the ADP Test or
the ACP Test, the Plan must satisfy a special Multiple Use Test, unless such
Multiple Use Test is repealed or modified by statute, or other IRS guidance.



  (a)   Aggregate Limit. Under the Multiple Use Test, the sum of the ADP and the
ACP for the Highly Compensated Employee Group may not exceed the Plan’s
Aggregate Limit. For this purpose, the ADP and ACP of the Highly Compensated
Employees are determined after any corrections required to meet the ADP and ACP
tests and are deemed to be the maximum permitted under such tests for the Plan
Year. In applying the Multiple Use Test, the Plan’s Aggregate Limit is the sum
of (1) and (2):



  (1)   1.25 times the greater of: (i) the ADP of the Nonhighly Compensated
Employee Group or (ii) the ACP of the Nonhighly Compensated Employee Group; and
    (2)   the lesser of 2 times or 2 plus the lesser of: (i) the ADP of the
Nonhighly Compensated Employee Group or (ii) the ACP of the Nonhighly
Compensated Employee Group.



      Alternatively, if it results in a larger amount, the Aggregate Limit is
the sum of (3) and (4):



  (3)   1.25 times the lesser of: (i) the ADP of the Nonhighly Compensated
Employee Group or (ii) the ACP of the Nonhighly Compensated Employee Group; and
    (4)   the lesser of 2 times or 2 plus the greater of: (i) the ADP of the
Nonhighly Compensated Employee Group or (ii) the ACP of the Nonhighly
Compensated Employee Group.



      The Aggregate Limit is calculated using the ADP and ACP of the Nonhighly
Compensated Employee Group that is used in performing the ADP Test and ACP Test
for the Plan Year. Thus, if the Prior Year Testing Method is being used, the
Aggregate Limit is calculated by using the applicable percentage of the
Nonhighly Compensated Employee Group for the prior Plan Year. If the Current
Year Testing Method is being used, the Aggregate Limit is calculated by using
the applicable percentage of the Nonhighly Compensated Employee Group for the
current Plan Year.     (b)   Correction of the Multiple Use Test. If the
Multiple Use Test is not passed, the following corrective action will be taken.



  (1)   Corrective distributions. The Plan will make corrective distributions
(or additional corrective distributions, if corrective distributions are already
being made to correct a violation of the ADP Test or ACP Test), to the extent
other corrective action is not taken or such other action is not sufficient to
completely eliminate the Multiple Use Test violation. Such corrective
distributions may be determined as if they were being made to correct a
violation of the ADP Test or a violation of the ACP Test, or a combination of
both, as determined by the Plan Administrator. Any corrective distribution that
is treated as if it were correcting a violation of the ADP Test will be
determined under the rules described in Section 17.2(d). Any corrective
distribution that is treated as if it were correcting a violation of the ACP
Test will be determined under the rules described in Section 17.3(d).     (2)  
Making QMACs or QNECs. Regardless of any elections under Part 4B, #18 or
Part 4C, #22 of the Agreement, the Employer may make additional QMACs or QNECs,
so that the resulting ADP and/or ACP of the Nonhighly Compensated Employee Group
is increased to the extent necessary to satisfy the Multiple Use Test. Any QMACs
contributed under this subsection (2) which are not specifically authorized
under Part 4B, #18 of the Agreement will be allocated to all Eligible

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

101



--------------------------------------------------------------------------------



 



      Participants who are Nonhighly Compensated Employees as a uniform
percentage of Section 401(k) Deferrals made during the Plan Year. Any QNECs
contributed under this subsection (2) which are not specifically authorized
under Part 4C, #22 of the Agreement will be allocated to all Eligible
Participants who are Nonhighly Compensated Employees as a uniform percentage of
Included Compensation. See Sections 2.3(c) and (e), as applicable.



17.5   Special Testing Rules. This Section describes special testing rules that
apply to the ADP Test or the ACP Test. In some cases, the special testing rule
is optional, in which case, the election to use such rule is solely within the
discretion of the Plan Administrator.



  (a)   Special rule for determining ADP and ACP of Highly Compensated Employee
Group. When calculating the ADP or ACP of the Highly Compensated Employee Group
for any Plan Year, a Highly Compensated Employee’s Section 401(k) Deferrals,
Employee After-Tax Contributions, and Employer Matching Contributions under all
qualified plans maintained by the Employer are taken into account as if such
contributions were made to a single plan. If the plans have different Plan
Years, the contributions made in all Plan Years that end in the same calendar
year are aggregated under this paragraph. This aggregation rule does not apply
to plans that are required to be disaggregated under Code §410(b).     (b)  
Aggregation of plans. When calculating the ADP Test and the ACP Test, plans that
are permissively aggregated for coverage and nondiscrimination testing purposes
are treated as a single plan. This aggregation rule applies to determine the ADP
or ACP of both the Highly Compensated Employee Group and the Nonhighly
Compensated Employee Group. Any adjustments to the ADP of the Nonhighly
Compensated Employee Group for the prior year will be made in accordance with
Notice 98-1 and any superseding guidance, unless the Employer has elected in
Part 4F, #31.b. of the 401(k) Agreement to use the Current Year Testing Method.
Aggregation described in this paragraph is not permitted unless all plans being
aggregated have the same Plan Year and use the same testing method for the
applicable test.     (c)   Disaggregation of plans.



  (1)   Plans covering Union Employees and non-Union Employees. If the Plan
covers Union Employees and non-Union Employees, the Plan is mandatorily
disaggregated for purposes of applying the ADP Test and the ACP Test into two
separate plans, one covering the Union Employees and one covering the non-Union
Employees. A separate ADP Test must be applied for each disaggregated portion of
the Plan in accordance with applicable Treasury regulations. A separate ACP Test
must be applied to the disaggregated portion of the Plan that covers the
non-Union Employees. The disaggregated portion of the Plan that includes the
Union Employees is deemed to pass the ACP Test.     (2)   Otherwise excludable
Employees. If the minimum coverage test under Code §410(b) is performed by
disaggregating “otherwise excludable Employees” (i.e., Employees who have not
satisfied the maximum age 21 and one Year of Service eligibility conditions
permitted under Code §410(a)), then the Plan is treated as two separate plans,
one benefiting the otherwise excludable Employees and the other benefiting
Employees who have satisfied the maximum age and service eligibility conditions.
If such disaggregation applies, the following operating rules apply to the ADP
Test and the ACP Test.



  (i)   For Plan Years beginning before January 1, 1999, the ADP Test and the
ACP Test are applied separately for each disaggregated plan. If there are no
Highly Compensated Employees benefiting under a disaggregated plan, then no ADP
Test or ACP Test is required for such plan.     (ii)   For Plan Years beginning
after December 31, 1998, instead of the rule under subsection (i), only the
disaggregated plan that benefits the Employees who have satisfied the maximum
age and service eligibility conditions permitted under Code §410(a) is subject
to the ADP Test and the ACP Test. However, any Highly Compensated Employee who
is benefiting under the disaggregated plan that includes the otherwise
excludable Employees is taken into account in such tests. The Employer may elect
to apply the rule in subsection (i) instead.



  (3)   Corrective action for disaggregated plans. Any corrective action
authorized by this Article may be determined separately with respect to each
disaggregated portion of the Plan. A corrective action taken with respect to a
disaggregated portion of the Plan need not be consistent with the method of
correction (if any) used for another disaggregated portion of the Plan. In the
case of a Nonstandardized Agreement, to the extent the Agreement authorizes the
Employer to make discretionary QNECs or discretionary QMACs, the Employer is
expressly permitted to designate

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

102



--------------------------------------------------------------------------------



 



      such QNECs or QMACs as allocable only to Eligible Participants in a
particular disaggregated portion of the Plan.



  (d)   Special rules for the Prior Year Testing Method. If the Plan uses the
Prior Year Testing Method, and an election made under subsection (b) or
(c) above is inconsistent with the election made in the prior Plan Year, the
plan coverage change rules described in IRS Notice 98-1 (or other successor
guidance) will apply in determining the ADP and ACP for the Nonhighly
Compensated Employee Group.



17.6   Safe Harbor 401(k) Plan Provisions. For Plan Years beginning after
December 31, 1998, the ADP Test described in Section 17.2 is deemed to be
satisfied for any Plan Year in which the Plan qualifies as a Safe Harbor 401(k)
Plan. In addition, if Employer Matching Contributions are made for such Plan
Year, the ACP Test is deemed satisfied with respect to such contributions if the
conditions of subsection (c) below are satisfied. To qualify as a Safe Harbor
401(k) Plan, the requirements under this Section 17.6 must be satisfied for the
entire Plan Year. This Section contains the rules that must be met for the Plan
to qualify as a Safe Harbor 401(k) Plan.       Part 4E of the Agreement allows
the Employer to designate the manner in which it will comply with the safe
harbor requirements. If the Employer wishes to designate the Plan as a Safe
Harbor 401(k) Plan, it should complete Part 4E of the Agreement. The safe harbor
provisions described in this Section are not applicable unless the Plan is
identified as a Safe Harbor 401(k) Plan under Part 4E. The election under
Part 4E to be a Safe Harbor 401(k) Plan is effective for all Plan Years
beginning with the Effective Date of the Plan (or January 1, 1999, if later)
unless the Employer elects otherwise under Appendix B-5.b. of the Agreement. In
addition, to qualify as a Safe Harbor 401(k) Plan, the Current Year Testing
Method (as described in Section 17.3(a)(2)) must be elected under Part 4F, #31
of the Agreement. (See Section 20.7 for rules regarding the application of the
Safe Harbor 401(k) Plan provisions for Plan Years beginning before the date this
Plan is adopted.)



  (a)   Safe harbor conditions. To qualify as a Safe Harbor 401(k) Plan, the
Plan must satisfy the requirements under subsections (1), (2), (3) and
(4) below.



  (1)   Safe Harbor Contribution. The Employer must provide a Safe Harbor
Matching Contribution or a Safe Harbor Nonelective Contribution under the Plan.
The Employer must designate the type and amount of the Safe Harbor Contribution
under Part 4E of the Agreement. The Safe Harbor Contribution must be made to the
Plan no later than 12 months following the close of the Plan Year for which it
is being used to qualify the Plan as a Safe Harbor 401(k) Plan.         The
Employer may elect under Part 4E, #30 of the Agreement to provide the Safe
Harbor Contribution to all Eligible Participants or only to Eligible
Participants who are Nonhighly Compensated Employees. Alternatively, the
Employer may elect under Part 4E, #30.c. to provide the Safe Harbor Contribution
to all Nonhighly Compensated Employees who are Eligible Participants and all
Highly Compensated Employees who are Eligible Participants but who are not Key
Employees. This permits a Plan providing the Safe Harbor Nonelective
Contribution to use such amounts to satisfy the top-heavy minimum contribution
requirements under Article 16.         In determining who is an Eligible
Participant for purposes of the Safe Harbor Contribution, the eligibility
conditions applicable to Section 401(k) Deferrals under Part 1, #5 of the
Agreement apply. However, the Employer may elect under Part 4E, #30.d. to apply
a one Year of Service (as defined in Section 1.4(b)) and an age 21 eligibility
condition for the Safe Harbor Contribution, regardless of the eligibility
conditions selected for Section 401(k) Deferrals under Part 1, #5 of the
Agreement. Unless elected otherwise under Part 2, #8.f., column (1) of the
Nonstandardized Agreement, the special eligibility rule under Part 4E, #30.d.
will be applied as if the Employer elected under Part 2, #7.a., column (1) and
Part 2, #8.a., column (1) of the Agreement to use semi-annual Entry Dates
following completion of the minimum age and service conditions. If different
eligibility conditions are selected for the Safe Harbor Contribution, additional
testing requirements may apply in accordance with IRS Notice 2000-3.



  (i)   Safe Harbor Matching Contribution. The Employer may elect under Part 4E,
#27 of the Agreement to make the Safe Harbor Matching Contribution with respect
to each Eligible Participant’s applicable contributions. For this purpose, an
Eligible Participant’s applicable contributions are the total Section 401(k)
Deferrals and Employee After-Tax Contributions the Eligible Participant makes
under the Plan. However, the Employer may elect under Part 4E, #27.d. to exclude
Employee After-Tax Contributions from the definition of applicable contributions
for purposes of applying the Safe Harbor Matching Contribution formula.        
The Safe Harbor Matching Contribution may be made under a basic formula or an
enhanced formula. The basic formula under Part 4E, #27.a. provides an Employer
Matching Contribution that equals:

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

103



--------------------------------------------------------------------------------



 



  (A)   100% of the amount of a Participant’s applicable contributions that do
not exceed 3% of the Participant’s Included Compensation, plus     (B)   50% of
the amount of a Participant’s applicable contributions that exceed 3%, but do
not exceed 5%, of the Participant’s Included Compensation.



      The enhanced formula under Part 4E, #27.b. provides an Employer Matching
Contribution that is not less, at each level of applicable contributions, than
the amount required under the basic formula. Under the enhanced formula, the
rate of Employer Matching Contributions may not increase as an Employee’s rate
of applicable contributions increase.         The Plan will not fail to be a
Safe Harbor 401(k) Plan merely because Highly Compensated Employees also receive
a contribution under the Plan. However, an Employer Matching Contribution will
not satisfy this Section if any Highly Compensated Employee is eligible for a
higher rate of Employer Matching Contribution than is provided for any Nonhighly
Compensated Employee who has the same rate of applicable contributions.        
In applying the Safe Harbor Matching Contribution formula under Part 4E, #27 of
the Agreement, the Employer may elect under Part 4E, #27.c.(1) to determine the
Safe Harbor Matching Contribution on the basis of all applicable contributions a
Participant makes during the Plan Year. Alternatively, the Employer may elect
under Part 4E, #27.c.(2) – (4) to determine the Safe Harbor Matching
Contribution on a payroll, monthly, or quarterly basis. If the Employer elects
to use a period other than the Plan Year, the Safe Harbor Matching Contribution
with respect to a payroll period must be deposited into the Plan by the last day
of the Plan Year quarter following the Plan Year quarter for which the
applicable contributions are made.         In addition to the Safe Harbor
Matching Contribution, an Employer may elect under Part 4B of the Agreement to
make Employer Matching Contributions that are subject to the normal vesting
schedule and distribution rules applicable to Employer Matching Contributions.
See subsection (c) below for a discussion of the effect of such additional
Employer Matching Contributions on the ACP Test.         The Employer may amend
the Plan during the Plan Year to reduce or eliminate the Safe Harbor Matching
Contribution elected under Part 4E, #27 of the Agreement, provided a
supplemental notice is given to all Eligible Participants explaining the
consequences and effective date of the amendment, and that such Eligible
Participants have a reasonable opportunity (including a reasonable period) to
change their Section 401(k) Deferral and/or Employee After-Tax Contribution
elections, as applicable. The amendment reducing or eliminating the Safe Harbor
Matching Contribution must be effective no earlier than the later of:
(A) 30 days after Eligible Participants are given the supplemental notice or
(B) the date the amendment is adopted. Eligible Participants must be given a
reasonable opportunity (and reasonable period) prior to the reduction or
elimination of the Safe Harbor Matching Contribution to change their Section
401(k) Deferral or Employee After-Tax Contribution elections, as applicable. If
the Employer amends the Plan to reduce or eliminate the Safe Harbor Matching
Contribution, the Plan is subject to the ADP Test and ACP Test for the entire
Plan Year.     (ii)   Safe Harbor Nonelective Contribution. The Employer may
elect under Part 4E, #28 of the Agreement to make a Safe Harbor Nonelective
Contribution of at least 3% of Included Compensation. The Employer may elect
under Part 4E, #28.b. to retain discretion to increase the amount of the Safe
Harbor Nonelective Contribution in excess of the percentage designated under
Part 4E, #28. In addition, the Employer may provide for additional discretionary
Employer Nonelective Contributions under Part 4C of the Agreement (in addition
to the Safe Harbor Contribution under this Section) which are subject to the
normal vesting schedule and distribution rules applicable to Employer
Nonelective Contributions.



  (A)   Supplemental notice. The Employer may elect under Part 4E, #28.a. of the
Agreement to provide the Safe Harbor Nonelective Contribution authorized under
Part 4E, #28 only if the Employer provides a supplemental notice to Participants
indicating its intention to provide such Safe Harbor Nonelective Contribution.
If Part 4E, #28.a. is selected, to qualify as a Safe Harbor 401(k)

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

104



--------------------------------------------------------------------------------



 



      Plan under Part 4E, the Employer must notify its Eligible Employees in the
annual notice described in subsection (4) below that the Employer may provide
the Safe Harbor Nonelective Contribution authorized under Part 4E, #28 of the
Agreement and that a supplemental notice will be provided at least 30 days prior
to the last day of the Plan Year if the Employer decides to make the Safe Harbor
Nonelective Contribution. The supplemental notice indicating the Employer’s
intention to make the Safe Harbor Nonelective Contribution must be provided no
later than 30 days prior to the last day of the Plan Year for the Plan to
qualify as a Safe Harbor 401(k) Plan. If the Employer selects Part 4E, #28.a. of
the Agreement but does not provide the supplemental notice in accordance with
this paragraph, the Employer is not obligated to make such contribution and the
Plan does not qualify as a Safe Harbor 401(k) Plan. The Plan will qualify as a
Safe Harbor 401(k) Plan for subsequent Plan Years if the appropriate notices are
provided for such years.     (B)   Separate Plan. The Employer may elect under
Part 4E, #28.c. of the Agreement to provide the Employer Nonelective
Contribution under another Defined Contribution Plan maintained by the Employer.
The Employer Nonelective Contribution under such other plan must satisfy the
conditions under this Section 17.6 for this Plan to qualify as a Safe Harbor
401(k) Plan. Under the Standardized Agreement, the other plan designated under
Part 4E, #28.c. must be a Paired Plan as defined in Section 22.132.



  (I)   Profit sharing plan Agreement. If the Plan designated under Part 4E,
#28.c. is a profit sharing plan Agreement under this Prototype Plan, the
Employer must select Part 4, #12.f. under the profit sharing plan
Nonstandardized Agreement or Part 4, #12.e. under the profit sharing plan
Standardized Agreement, as applicable. The Employer may elect to provide other
Employer Contributions under Part 4, #12 of the profit sharing plan Agreement,
however, the first amounts allocated under the profit sharing plan Agreement
will be the Safe Harbor Nonelective Contribution required under the 401(k) plan
Agreement. Any Employer Contributions designated under Part 4, #12 of the profit
sharing plan Agreement are in addition to the Safe Harbor Contribution required
under the 401(k) plan Agreement. (If the only Employer Contribution to be made
under the profit sharing plan Agreement is the Safe Harbor Nonelective
Contribution, no other selection need be completed under Part 4 of the profit
sharing plan Agreement (other than Part 4, #12.f. of the Nonstandardized
Agreement or Part 4, #12.e. of the Standardized Agreement, as applicable).)    
    If the Employer elects to provide the Safe Harbor Nonelective Contribution
under the profit sharing plan Agreement, the Employer must select either the Pro
Rata Allocation Method under Part 4, #13.a. or the Permitted Disparity Method
under Part 4, #13.b. of the profit sharing plan Agreement. If the Employer
elects the Pro Rata Allocation Method, the first amounts allocated under the Pro
Rata Allocation Method will be deemed to be the Safe Harbor Nonelective
Contribution as required under the 401(k) plan Agreement. To the extent required
under the 401(k) plan Agreement, such amounts are subject to the conditions for
Safe Harbor Nonelective Contributions described in subsections (2) – (4) below,
without regard to any contrary elections under the Agreement.         If the
Employer elects the Permitted Disparity Method, the Safe Harbor Nonelective
Contribution required under the 401(k) plan Agreement will be allocated before
applying the Permitted Disparity Method of allocation. To the extent required
under the 401(k) plan Agreement, such amounts are subject to the conditions for
Safe Harbor Nonelective Contributions described in subsections (2) – (4) below
without regard to any contrary elections under the Agreement. If additional
amounts are contributed under the profit sharing plan Agreement, such amounts
will be allocated under the Permitted Disparity Method. The Safe Harbor
Nonelective Contribution may

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

105



--------------------------------------------------------------------------------



 



      not be taken into account in applying the Permitted Disparity Method of
allocation.     (II)   Money purchase plan Agreement. If the Plan designated
under Part 4E, #28.c. is a money purchase plan Agreement under this Prototype
Plan, the Employer must select Part 4, #12.f. under the money purchase plan
Nonstandardized Agreement or Part 4, #12.d. under the money purchase plan
Standardized Agreement, as applicable. The Employer may elect to provide other
Employer Contributions under Part 4, #12 of the money purchase plan Agreement,
however, the first amounts allocated under the money purchase plan Agreement
will be the Safe Harbor Nonelective Contribution required under the 401(k) plan
Agreement. Any Employer Contributions designated under Part 4, #12 of the money
purchase plan Agreement are in addition to the Safe Harbor Contribution. (If the
only Employer Contribution to be made under the money purchase plan Agreement is
the Safe Harbor Nonelective Contribution, no other need be completed under
Part 4 of the money purchase plan Agreement (other than Part 4, #12.f. of the
Nonstandardized Agreement or Part 4, #12.d. of the Standardized Agreement, as
applicable).)         If the Employer elects to make a Safe Harbor Contribution
under the money purchase plan Agreement, the first amounts allocated under the
Plan will be deemed to be the Safe Harbor Nonelective Contribution as required
under the 401(k) plan Agreement. Such amounts will be allocated equally to all
Eligible Participants as defined under the 401(k) plan Agreement. To the extent
required under the 401(k) plan Agreement, such amounts are subject to the
conditions for Safe Harbor Nonelective Contributions described in subsections
(2) – (4) below, without regard to any contrary elections under the Agreement.
If the Employer elects the Permitted Disparity Method of contribution, the Safe
Harbor Nonelective Contribution required under the 401(k) plan Agreement will be
allocated before applying the Permitted Disparity Method. The Safe Harbor
Nonelective Contribution may not be taken into account in applying the Permitted
Disparity Method of contribution.



  (C)   Elimination of Safe Harbor Nonelective Contribution. The Employer may
amend the Plan during the Plan Year to reduce or eliminate the Safe Harbor
Nonelective Contribution elected under Part 4E of the Agreement. The Employer
must notify all Eligible Participants of the amendment and must provide each
Eligible Participants with a reasonable opportunity (including a reasonable
period) to change their Section 401(k) Deferral and/or Employee After-Tax
Contribution elections, as applicable. The amendment reducing or eliminating the
Safe Harbor Nonelective Contribution must be effective no earlier than the later
of: (A) 30 days after Eligible Participants are notified of the amendment or
(B) the date the amendment is adopted. If the Employer reduces or eliminates the
Safe Harbor Nonelective Contribution during the Plan Year, the Plan is subject
to the ADP Test (and ACP Test, if applicable) for the entire Plan Year.



  (2)   Full and immediate vesting. The Safe Harbor Contribution under
subsection (1) above must be 100% vested, regardless of the Employee’s length of
service, at the time the contribution is made to the Plan. Any additional
amounts contributed under the Plan may be subject to a vesting schedule.    
(3)   Distribution restrictions. Distributions of the Safe Harbor Contribution
under subsection (1) must be restricted in the same manner as Section 401(k)
Deferrals under Article 8, except that such contributions may not be distributed
upon Hardship. See Section 8.6(c).     (4)   Annual notice. Each Eligible
Participant under the Plan must receive a written notice describing the
Participant’s rights and obligations under the Plan, including a description of:
(i) the Safe Harbor Contribution formula being used under the Plan; (ii) any
other contributions under the Plan; (iii) the plan to which the Safe Harbor
Contributions will be made (if different from this Plan); (iv) the type and
amount of Included Compensation that may be deferred under the Plan; (v) the
administrative requirements for making and changing Section 401(k) Deferral
elections; and (vi) the withdrawal and vesting provisions under the Plan. For
any Plan Year that began in 1999, the

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

106



--------------------------------------------------------------------------------



 



      notice requirements described in this paragraph are deemed satisfied if
the notice provided satisfied a reasonable, good faith interpretation of the
notice requirements under Code §401(k)(12). (See subsection (1)(ii) above for a
special supplemental notice that may need to be provided to qualify as a Safe
Harbor 401(k) Plan.)         Each Eligible Participant must receive the annual
notice within a reasonable period before the beginning of the Plan Year (or
within a reasonable period before an Employee becomes an Eligible Participant,
if later). For this purpose, an Employee will be deemed to have received the
notice in a timely manner if the Employee receives such notice at least 30 days
and no more than 90 days before the beginning of the Plan Year. For an Employee
who becomes an Eligible Participant during a Plan Year, the notice will be
deemed timely if it is provided no more than 90 days prior to the date the
Employee becomes an Eligible Participant. For Plan Years that began on or before
April 1, 1999, the notice requirement under this subsection will be satisfied if
the notice was provided by March 1, 1999. If an Employer first designates the
Plan as a Safe Harbor 401(k) Plan for a Plan Year that begins on or after
January 1, 2000 and on or before June 1, 2000, the notice requirement under this
subsection will be satisfied if the notice was provided by May 1, 2000.



  (b)   Deemed compliance with ADP Test. If the Plan satisfies all the
conditions under subsection (a) above to qualify as a Safe Harbor 401(k) Plan,
the Plan is deemed to satisfy the ADP Test for the Plan Year. This Plan will not
be deemed to satisfy the ADP Test for a Plan Year if an Eligible Participant is
covered under another Safe Harbor 401(k) Plan maintained by the Employer which
uses the provisions under this Section to comply with the ADP Test.     (c)  
Deemed compliance with ACP Test. If the Plan satisfies all the conditions under
subsection (a) above to qualify as a Safe Harbor 401(k) Plan, the Plan is deemed
to satisfy the ACP Test for the Plan Year with respect to Employer Matching
Contributions (including Employer Matching Contributions that are not used to
qualify as a Safe Harbor 401(k) Plan), provided the following conditions are
satisfied. If the Plan does not satisfy the requirements under this subsection
(c) for a Plan Year, the Plan must satisfy the ACP Test for such Plan Year in
accordance with subsection (d) below.



  (1)   Only Employer Matching Contributions are Safe Harbor Matching
Contributions under basic formula. If the only Employer Matching Contribution
formula provided under the Plan is a basic safe harbor formula under Part 4E,
#27.a. of the Agreement, the Plan is deemed to satisfy the ACP Test, without
regard to the conditions under subsections (2) – (5) below.     (2)   Limit on
contributions eligible for Employer Matching Contributions. If Employer Matching
Contributions are provided (other than just Employer Matching Contributions
under a basic safe harbor formula) the total Employer Matching Contributions
provided under the Plan (whether or not such Employer Matching Contributions are
provided under a Safe Harbor Matching Contribution formula) must not apply to
any Section 401(k) Deferrals or Employee After-Tax Contributions that exceed 6%
of Included Compensation. If an Employer Matching Contribution formula applies
to both Section 401(k) Deferrals and Employee After-Tax Contributions, then the
sum of such contributions that exceed 6% of Included Compensation must be
disregarded under the formula.     (3)   Limit on discretionary Employer
Matching Contributions. For Plan Years beginning after December 31, 1999, the
Plan will not satisfy the ACP Safe Harbor if the Employer elects to provide
discretionary Employer Matching Contributions in addition to the Safe Harbor
Matching Contribution, unless the Employer limits the aggregate amount of such
discretionary Employer Matching Contributions under Part 4B, #16.b. to no more
than 4 percent of the Employee’s Included Compensation.     (4)   Rate of
Employer Matching Contribution may not increase. The Employer Matching
Contribution formula may not provide a higher rate of match at higher levels of
Section 401(k) Deferrals or Employee After-Tax Contributions.     (5)   Limit on
Employer Matching Contributions for Highly Compensated Employees. The Employer
Matching Contributions made for any Highly Compensated Employee at any rate of
Section 401(k) Deferrals and/or Employee After-Tax Contributions cannot be
greater than the Employer Matching Contributions provided for any Nonhighly
Compensated Employee at the same rate of Section 401(k) Deferrals and/or
Employee After-Tax Contributions.     (6)   Employee After-Tax Contributions. If
the Plan permits Employee After-Tax Contributions, such contributions must
satisfy the ACP Test, regardless of whether the Employer Matching Contributions
under Plan are deemed to satisfy the ACP Test under this subsection (c). The ACP
Test must be performed in accordance with subsection (d) below.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

107



--------------------------------------------------------------------------------



 



  (d)   Rules for applying the ACP Test. If the ACP Test must be performed under
a Safe Harbor 401(k) Plan, either because there are Employee After-Tax
Contributions, or because the Employer Matching Contributions do not satisfy the
conditions described in subsection (c) above, the Current Year Testing Method
must be used to perform such test, even if the Agreement specifies that the
Prior Year Testing Method applies. In addition, the testing rules provided in
IRS Notice 98-52 (or any successor guidance) are applicable in applying the ACP
Test.     (e)   Aggregated plans. If the Plan is aggregated with another plan
under Section 17.5(a) or (b), then the Plan is not a Safe Harbor 401(k) Plan
unless the conditions of this Section are satisfied on an aggregated basis.    
(f)   First year of plan. To qualify as a Safe Harbor 401(k) Plan, the Plan Year
must be a 12-month period, except for the first year of the Plan, in which case
the Plan may have a short Plan Year. In no case may the Plan have a short Plan
Year of less than 3 months.         If the Plan has an initial Plan Year that is
less than 12 months, for purposes of applying the Annual Additions Limitation
under Article 7, the Limitation Year will be the 12-month period ending on the
last day of the short Plan Year. Thus, no proration of the Defined Contribution
Dollar Limitation will be required. (See Section 7.4(e).) In addition, the
Employer’s Included Compensation will be determined for the 12-month period
ending on the last day of the short Plan Year.



17.7   Definitions. The following definitions apply for purposes of applying the
provisions of this Article 17.



  (a)   ACP - Average Contribution Percentage. The ACP for a group is the
average of the contribution percentages calculated separately for each Eligible
Participant in the group. An Eligible Participant’s contribution percentage is
the ratio of the contributions made on behalf of the Participant that are
included under the ACP Test, expressed as a percentage of the Participant’s
Testing Compensation for the Plan Year. For this purpose, the contributions
included under the ACP Test are the sum of the Employee After-Tax Contributions,
Employer Matching Contributions, and QMACs (to the extent not taken into account
for purposes of the ADP test) made under the Plan on behalf of the Participant
for the Plan Year. The ACP may also include other contributions as provided in
Section 17.3(c), if applicable.     (b)   ADP - Average Deferral Percentage. The
ADP for a group is the average of the deferral percentages calculated separately
for each Eligible Participant in the group. A Participant’s deferral percentage
is the ratio of the Participant’s deferral contributions expressed as a
percentage of the Participant’s Testing Compensation for the Plan Year. For this
purpose, a Participant’s deferral contributions include any Section 401(k)
Deferrals made pursuant to the Participant’s deferral election, including Excess
Deferrals of Highly Compensated Employees (but excluding Excess Deferrals of
Nonhighly Compensated Employees). The ADP may also include other contributions
as provided in Section 17.2(c), if applicable.         In determining a
Participant’s deferral percentage for the Plan Year, a deferral contribution may
be taken into account only if such contribution is allocated to the
Participant’s Account as of a date within the Plan Year. For this purpose, a
deferral contribution may only be allocated to a Participant’s Account within a
particular Plan Year if the deferral contribution is actually paid to the Trust
no later than the end of the 12-month period immediately following that Plan
Year and the deferral contribution relates to Included Compensation that (1)
would otherwise have been received by the Participant in that Plan Year or
(2) is attributable to services performed in that Plan Year and would otherwise
have been received by the Participant within 2 1/2 months after the close of
that Plan Year. No formal election need be made by the Employer to use the 2
1/2-month rule described in the preceding sentence. However, deferral
contributions may only be taken into account for a single Plan Year.     (c)  
Excess Aggregate Contributions. Excess Aggregate Contributions for a Plan Year
are the amounts contributed on behalf of the Highly Compensated Employees that
exceed the maximum amount permitted under the ACP Test for such Plan Year. The
total dollar amount of Excess Aggregate Contributions for a Plan Year is
determined by calculating the amount that would have to be distributed to the
Highly Compensated Employees if the distributions were made first to the Highly
Compensated Employee(s) with the highest contribution percentage until either:



  (1)   the adjusted ACP for the Highly Compensated Employee Group would reach a
percentage that satisfies the ACP Test, or     (2)   the contribution percentage
of the Highly Compensated Employee(s) with the next highest contribution
percentage would be reached.



      This process is repeated until the adjusted ACP for the Highly Compensated
Employee Group would satisfy the ACP Test. The total dollar amount so determined
is then divided among the Highly Compensated

       
Basic Plan Document
  © Copyright 2001 SunTrust Bank

108



--------------------------------------------------------------------------------



 



      Employee Group in the manner described in Section 17.3(d)(1) to determine
the actual corrective distributions to be made.     (d)   Excess Contributions.
Excess Contributions for a Plan Year are the amounts taken into account in
computing the ADP of the Highly Compensated Employees that exceed the maximum
amount permitted under the ADP Test for such Plan Year. The total dollar amount
of Excess Contributions for a Plan Year is determined by calculating the amount
that would have to be distributed to the Highly Compensated Employees if the
distributions were made first to the Highly Compensated Employee(s) with the
highest deferral percentage until either:



  (1)   the adjusted ADP for the Highly Compensated Employee Group would reach a
percentage that satisfies the ADP Test, or     (2)   the deferral percentage of
the Highly Compensated Employee(s) with the next highest deferral percentage
would be reached.



      This process is repeated until the adjusted ADP for the Highly Compensated
Employee Group would satisfy the ADP test. The total dollar amount so determined
is then divided among the Highly Compensated Employee Group in the manner
described in Section 17.2(d)(1) to determine the actual corrective distributions
to be made.     (e)   Highly Compensated Employee Group. The Highly Compensated
Employee Group is the group of Eligible Participants who are Highly Compensated
Employees for the current Plan Year. An Employee who makes a one-time
irrevocable election not to participate in accordance with Section 1.10 (if
authorized under Part 13, #75 of the Nonstandardized Agreement) will not be
treated as an Eligible Participant.     (f)   Nonhighly Compensated Employee
Group. The Nonhighly Compensated Employee Group is the group of Eligible
Participants who are Nonhighly Compensated Employees for the applicable Plan
Year. If the Prior Year Testing Method is selected under Part 4F of the
Agreement, the Nonhighly Compensated Employee Group is the group of Eligible
Participants in the prior Plan Year who were Nonhighly Compensated Employees for
that year. If the Current Year Testing Method is selected under Part 4F of the
Agreement, the Nonhighly Compensated Employee Group is the group of Eligible
Participants who are Nonhighly Compensated Employees for the current Plan Year.
An Employee who makes a one-time irrevocable election not to participate in
accordance with Section 1.10 (if authorized under Part 13, #75 of the
Nonstandardized Agreement) will not be treated as an Eligible Participant.    
(g)   QMACs - Qualified Matching Contribution. To the extent authorized under
Part 4B, #18 of the Agreement, QMACs are Employer Matching Contributions which
are 100% vested when contributed to the Plan and are subject to the distribution
restrictions applicable to Section 401(k) Deferrals under Article 8, except that
no portion of a Participant’s QMAC Account may be distributed from the Plan on
account of Hardship. See Section 8.6(c).     (h)   QNECs - Qualified Nonelective
Contributions. To the extent authorized under Part 4C, #22 of the Agreement,
QNECs are Employer Nonelective Contributions which are 100% vested when
contributed to the Plan and are subject to the distribution restrictions
applicable to Section 401(k) Deferrals under Article 8, except that no portion
of a Participant’s QNEC Account may be distributed from the Plan on account of
Hardship. See Section 8.6(c).     (i)   Testing Compensation. In determining the
Testing Compensation used for purposes of applying the ADP Test, the ACP Test,
and the Multiple Use Test, the Plan Administrator is not bound by any elections
made under Part 3 of the Agreement with respect to Total Compensation or
Included Compensation under the Plan. The Plan Administrator may determine on an
annual basis (and within its discretion) the components of Testing Compensation
for purposes of applying the ADP Test, the ACP Test and the Multiple Use Test.
Testing Compensation must qualify as a nondiscriminatory definition of
compensation under Code §414(s) and the regulations thereunder and must be
applied consistently to all Participants. Testing Compensation may be determined
over the Plan Year for which the applicable test is being performed or the
calendar year ending within such Plan Year. In determining Testing Compensation,
the Plan Administrator may take into consideration only the compensation
received while the Employee is an Eligible Participant under the component of
the Plan being tested. In no event may Testing Compensation for any Participant
exceed the Compensation Dollar Limitation defined in Section 22.32. In
determining Testing Compensation, the Plan Administrator may exclude amounts
paid to an individual as severance pay to the extent such amounts are paid after
the common-law employment relationship between the individual and the Employer
has terminated, provided such amounts also are excluded in determining Total
Compensation under 22.197.

       
© Copyright 2001 SunTrust Bank
  Basic Plan Document

109



--------------------------------------------------------------------------------



 



ARTICLE 18
PLAN AMENDMENTS AND TERMINATION

This Article contains the rules regarding the ability of the Prototype Sponsor
or Employer to make Plan amendments and the effect of such amendments on the
Plan. This Article also contains the rules for administering the Plan upon
termination and the effect of Plan termination on Participants’ benefits and
distribution rights.



18.1   Plan Amendments.



  (a)   Amendment by the Prototype Sponsor. The Prototype Sponsor may amend the
Prototype Plan on behalf of each adopting Employer who is maintaining the Plan
at the time of the amendment. An amendment by the Prototype Sponsor to the Basic
Plan Document does not require consent of the adopting Employers, nor does an
adopting Employer have to reexecute its Agreement with respect to such an
amendment. The Prototype Sponsor will provide each adopting Employer a copy of
the amended Basic Plan Document (either by providing substitute or additional
pages, or by providing a restated Basic Plan Document). An amendment by the
Prototype Sponsor to any Agreement offered under the Prototype Plan is not
effective with respect to an Employer’s Plan unless the Employer reexecutes the
amended Agreement.

If the Prototype Plan is amended by the mass submitter, the mass submitter is
treated as the agent of the Prototype Sponsor. If the Prototype Sponsor does not
adopt any amendments made by the mass submitter, the Prototype Plan will no
longer be identical to or a minor modifier of the mass submitter Prototype Plan.



  (b)   Amendment by the Employer. The Employer shall have the right at any time
to amend the Agreement in the following manner without affecting the Plan’s
status as a Prototype Plan. (The ability to amend the Plan as authorized under
this Section applies only to the Employer that executes the Signature Page of
the Agreement. Any amendment to the Plan by the Employer under this Section also
applies to any Related Employer that participates under the Plan as a
Co-Sponsor.)



  (1)   The Employer may change any optional selections under the Agreement.    
(2)   The Employer may add additional language where authorized under the
Agreement, including language necessary to satisfy Code §415 or Code §416 due to
the aggregation of multiple plans.     (3)   The Employer may change the
administrative selections under Part 12 of the Agreement by replacing the
appropriate page(s) within the Agreement. Such amendment does not require
reexecution of the Signature Page of the Agreement.     (4)   The Employer may
add any model amendments published by the IRS which specifically provide that
their adoption will not cause the Plan to be treated as an individually designed
plan.     (5)   The Employer may adopt any amendments that it deems necessary to
satisfy the requirements for resolving qualification failures under the IRS’
compliance resolution programs.     (6)   The Employer may adopt an amendment to
cure a coverage or nondiscrimination testing failure, as permitted under
applicable Treasury regulations.

The Employer may amend the Plan at any time for any other reason, including a
waiver of the minimum funding requirement under Code §412(d). However, such an
amendment will cause the Plan to lose its status as a Prototype Plan and become
an individually designed plan.

The Employer’s amendment of the Plan from one type of Defined Contribution Plan
(e.g., a money purchase plan) into another type of Defined Contribution Plan
(e.g., a profit sharing plan) will not result in a partial termination or any
other event that would require full vesting of some or all Plan Participants.

Any amendment that affects the rights, duties or responsibilities of the Trustee
or Plan Administrator may only be made with the Trustee’s or Plan
Administrator’s written consent. Any amendment to the Plan must be in writing
and a copy of the resolution (or similar instrument) setting forth such
amendment (with the applicable effective date of such amendment) must be
delivered to the Trustee.

No amendment may authorize or permit any portion of the assets held under the
Plan to be used for or diverted to a purpose other than the exclusive benefit of
Participants or their Beneficiaries, except to the extent such assets are used
to pay taxes or administrative expenses of the Plan. An amendment also may not
cause or permit any portion of the assets held under the Plan to revert to or
become property of the Employer.

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

110



--------------------------------------------------------------------------------



 



  (c)   Protected Benefits. Except as permitted under statute (such as Code
§412(c)(8)), regulations (such as Treas. Reg. §1.411(d)-4), or other IRS
guidance of general applicability, no Plan amendment (or other transaction
having the effect of a Plan amendment, such as a merger, acquisition, plan
transfer, or similar transaction) may reduce a Participant’s Account Balance or
eliminate or reduce a Protected Benefit to the extent such Protected Benefit
relates to amounts accrued prior to the adoption date (or effective date, if
later) of the Plan amendment. For this purpose, Protected Benefits include any
early retirement benefits, retirement-type subsidies, and optional forms of
benefit (as defined under the regulations). If the adoption of this Plan will
result in the elimination of a Protected Benefit, the Employer may preserve such
Protected Benefit by identifying the Protected Benefit in accordance with
Part 13, #58 of the Agreement [Part 13, #76 of the 401(k) Agreement]. Failure to
identify Protected Benefits under the Agreement will not override the
requirement that such Protected Benefits be preserved under this Plan. The
availability of each optional form of benefit under the Plan must not be subject
to Employer discretion.

Effective for amendments adopted and effective on or after September 6, 2000, if
the Plan is a profit sharing plan or a 401(k) plan, the Employer may eliminate
all annuity and installment forms of distribution (including the QJSA form of
benefit to the extent the Plan is not required to offer such form of benefit
under Article 9), provided the Plan offers a single-sum distribution option that
is available at the same time as the annuity or installment options that are
being eliminated. If the Plan is a money purchase plan or a target benefit plan,
the Employer may not eliminate the QJSA form of benefit. However, the Employer
may eliminate all other annuity and installment forms of distribution, provided
the Plan offers a single-sum distribution option that is available at the same
time as the annuity or installment options that are being eliminated. Any
amendment eliminating an annuity or installment form of distribution may not be
effective until the earlier of: (1) the date which is the 90th day following the
date a summary of the amendment is furnished to the Participant which satisfies
the requirements under DOL Reg. §2520.104b-3 or (2) the first day of the second
Plan Year following the Plan Year in which the amendment is adopted.



18.2   Plan Termination. The Employer may terminate this Plan at any time by
delivering to the Trustee and Plan Administrator written notice of such
termination.



  (a)   Full and immediate vesting. Upon a full or partial termination of the
Plan (or in the case of a profit sharing plan, the complete discontinuance of
contributions), all amounts credited to an affected Participant’s Account become
100% vested, regardless of the Participant’s vested percentage determined under
Article 4. The Plan Administrator has discretion to determine whether a partial
termination has occurred.     (b)   Distribution procedures. Upon the
termination of the Plan, the Plan Administrator shall direct the distribution of
Plan assets to Participants in accordance with the provisions under Article 8.
For this purpose, distribution shall be made to Participants with vested Account
Balances of $5,000 or less in lump sum as soon as administratively feasible
following the Plan termination, regardless of any contrary election under
Part 9, #34 of the Agreement [Part 9, #52 of the 401(k) Agreement]. For
Participants with vested Account Balances in excess of $5,000, distribution will
be made through the purchase of deferred annuity contracts which protect all
Protected Benefits under the Plan, unless a Participant elects to receive an
immediate distribution in any form of payment permitted under the Plan. If an
immediate distribution is elected in a form other than a lump sum, the
distribution will be satisfied through the purchase of an immediate annuity
contract. Distributions will be made as soon as administratively feasible
following the Plan termination, regardless of any contrary election under
Part 9, #33 of the Agreement [Part 9, #51 of the 401(k) Agreement]. The
references in this paragraph to $5,000 shall be deemed to mean $3,500, prior to
the time the $5,000 threshold becomes effective under the Plan (as determined in
Section 8.3(f)).

For purposes of applying the provisions of this subsection (b), distribution may
be delayed until the Employer receives a favorable determination letter from the
IRS as to the qualified status of the Plan upon termination, provided the
determination letter request is made within a reasonable period following the
termination of the Plan.



  (1)   Special rule for certain profit sharing plans. If this Plan is a profit
sharing plan, distribution will be made to all Participants, without consent, as
soon as administratively feasible following the termination of the Plan, without
regard to the value of the Participants’ vested Account Balance. This special
rule applies only if the Plan does not provide for an annuity option under
Part 11 of the Agreement and the Employer does not maintain any other Defined
Contribution Plan (other than an ESOP) at any time between the termination of
the Plan and the distribution.     (2)   Special rule for 401(k) plans.
Section 401(k) Deferrals, QMACs, QNECs, Safe Harbor Matching Contributions and
Safe Harbor Nonelective Contributions under a 401(k) plan (as well as
transferred assets (see Section 3.3(c)(3)) which are subject to the distribution
restrictions applicable to Section 401(k) Deferrals) may be distributed in a
lump sum upon Plan termination only if the Employer does not maintain a
Successor Plan at any time during the period beginning on the date of
termination and ending 12 months after the final distribution of all Plan
assets. For this purpose,

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

111



--------------------------------------------------------------------------------



 



a Successor Plan is any Defined Contribution Plan, other than an ESOP (as
defined in Code §4975(e)(7)), a SEP (as defined in Code §408(k)), or a SIMPLE
IRA (as defined in Code §408(p)). A plan will not be considered a Successor
Plan, if at all times during the 24-month period beginning 12 months before the
Plan termination, fewer than 2% of the Eligible Participants under the 401(k)
plan are eligible under such plan. A distribution of these contributions may be
made to the extent another distribution event permits distribution of such
amounts.



  (3)   Plan termination not distribution event if assets are transferred to
another Plan. If, pursuant to the termination of the Plan, the Employer enters
into a transfer agreement to transfer the assets of the terminated Plan to
another plan maintained by the Employer (or by a successor employer in a
transaction involving the acquisition of the Employer’s stock or assets, or
other similar transaction), the termination of the Plan is not a distribution
event and the distribution procedures above do not apply. Prior to the transfer
of the assets, distribution of a Participant’s Account Balance may be made from
the terminated Plan only to a Participant (or Beneficiary, if applicable) who is
otherwise eligible for distribution without regard to the Plan’s termination.
Otherwise, benefits will be distributed from the transferee plan in accordance
with the terms of that plan (subject to the protection of any Protected Benefits
that must be continued with respect to the transferred assets).



  (c)   Termination upon merger, liquidation or dissolution of the Employer. The
Plan shall terminate upon the liquidation or dissolution of the Employer or the
death of the Employer (if the Employer is a sole proprietor) provided however,
that in any such event, arrangements may be made for the Plan to be continued by
any successor to the Employer.



18.3   Merger or Consolidation. In the event the Plan is merged or consolidated
with another plan, each Participant must be entitled to a benefit immediately
after such merger or consolidation that is at least equal to the benefit the
Participant would have been entitled to had the Plan terminated immediately
before such merger or consolidation. (See Section 4.1(d) for rules regarding
vesting following a merger or consolidation.) The Employer may authorize the
Trustee to enter into a merger agreement with the Trustee of another plan to
effect such merger or consolidation. A merger agreement entered into by the
Trustee is not part of this Plan and does not affect the Plan’s status as a
Prototype Plan. (See Section 3.3 for the applicable rules where amounts are
transferred to this Plan from another plan.)

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

112



--------------------------------------------------------------------------------



 



ARTICLE 19
MISCELLANEOUS

This Article contains miscellaneous provisions concerning the Employer’s and
Participants’ rights and responsibilities under the Plan.



19.1   Exclusive Benefit. Except as provided under Section 19.2, no part of the
Plan assets (including any corpus or income of the Trust) may revert to the
Employer prior to the satisfaction of all liabilities under the Plan nor will
such Plan assets be used for, or diverted to, a purpose other than the exclusive
benefit of Participants or their Beneficiaries.   19.2   Return of Employer
Contributions. Upon written request by the Employer, the Trustee must return any
Employer Contributions provided that the circumstances and the time frames
described below are satisfied. The Trustee may request the Employer to provide
additional information to ensure the amounts may be properly returned. Any
amounts returned shall not include earnings, but must be reduced by any losses.



  (a)   Mistake of fact. Any Employer Contributions made because of a mistake of
fact must be returned to the Employer within one year of the contribution.    
(b)   Disallowance of deduction. Employer Contributions to the Trust are made
with the understanding that they are deductible. In the event the deduction of
an Employer Contribution is disallowed by the IRS, such contribution (to the
extent disallowed) must be returned to the Employer within one year of the
disallowance of the deduction.     (c)   Failure to initially qualify. Employer
Contributions to the Plan are made with the understanding, in the case of a new
Plan, that the Plan satisfies the qualification requirements of Code §401(a) as
of the Plan’s Effective Date. In the event that the Internal Revenue Service
determines that the Plan is not initially qualified under the Code, any Employer
Contributions (and allocable earnings) made incident to that initial
qualification must be returned to the Employer within one year after the date
the initial qualification is denied, but only if the application for the
qualification is made by the time prescribed by law for filing the employer’s
return for the taxable year in which the plan is adopted, or such later date as
the Secretary of the Treasury may prescribe.



19.3   Alienation or Assignment. Except as permitted under applicable statute or
regulation, a Participant or Beneficiary may not assign, alienate, transfer or
sell any right or claim to a benefit or distribution from the Plan, and any
attempt to assign, alienate, transfer or sell such a right or claim shall be
void, except as permitted by statute or regulation. Any such right or claim
under the Plan shall not be subject to attachment, execution, garnishment,
sequestration, or other legal or equitable process. This prohibition against
alienation or assignment also applies to the creation, assignment, or
recognition of a right to a benefit payable with respect to a Participant
pursuant to a domestic relations order, unless such order is determined to be a
QDRO pursuant to Section 11.5, or any domestic relations order entered before
January 1, 1985.   19.4   Participants’ Rights. The adoption of this Plan by the
Employer does not give any Participant, Beneficiary, or Employee a right to
continued employment with the Employer and does not affect the Employer’s right
to discharge an Employee or Participant at any time. This Plan also does not
create any legal or equitable rights in favor of any Participant, Beneficiary,
or Employee against the Employer, Plan Administrator or Trustee. Unless the
context indicates otherwise, any amendment to this Plan is not applicable to
determine the benefits accrued (and the extent to which such benefits are
vested) by a Participant or former Employee whose employment terminated before
the effective date of such amendment, except where application of such amendment
to the terminated Participant or former Employee is required by statute,
regulation or other guidance of general applicability. Where the provisions of
the Plan are ambiguous as to the application of an amendment to a terminated
Participant or former Employee, the Plan Administrator has the authority to make
a final determination on the proper interpretation of the Plan.   19.5  
Military Service. To the extent required under Code §414(u), an Employee who
returns to employment with the Employer following a period of qualified military
service will receive any contributions, benefits and service credit required
under Code §414(u), provided the Employee satisfies all applicable requirements
under the Code and regulations.   19.6   Paired Plans. If the Employer adopts
more than one Standardized Agreement, each of the Standardized Agreements are
considered to be Paired Plans, provided the Employer completes Part 13, #54 of
the Agreement [Part 13, #72 of the 401(k) Agreement] in a manner which ensures
the plans together comply with the Annual Additions Limitation, as described in
Article 7, and the Top-Heavy Plan rules, as described in Article 16. If the
Employer adopts Paired Plans, each Plan must have the same Plan Year.

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

113



--------------------------------------------------------------------------------



 



19.7   Annuity Contract. Any annuity contract distributed under the Plan must be
nontransferable. In addition, the terms of any annuity contract purchased and
distributed to a Participant or to a Participant’s spouse must comply with all
requirements under this Plan.   19.8   Use of IRS compliance programs. Nothing
in this Plan document should be construed to limit the availability of the IRS’
voluntary compliance programs, including the IRS Administrative Policy Regarding
Self-Correction (APRSC) program. An Employer may take whatever corrective
actions are permitted under the IRS voluntary compliance programs, as is deemed
appropriate by the Plan Administrator or Employer.   19.9   Loss of Prototype
Status. If the Plan as adopted by the Employer fails to attain or retain
qualification, such Plan will no longer qualify as a Prototype Plan and will be
considered an individually-designed plan.   19.10   Governing Law. The
provisions of this Plan shall be construed, administered, and enforced in
accordance with the provisions of applicable Federal Law and, to the extent
applicable, the laws of the state in which the Trustee has its principal place
of business. The foregoing provisions of this Section shall not preclude the
Employer and the Trustee from agreeing to a different state law with respect to
the construction, administration and enforcement of the Plan.   19.11   Waiver
of Notice. Any person entitled to a notice under the Plan may waive the right to
receive such notice, to the extent such a waiver is not prohibited by law,
regulation or other pronouncement.   19.12   Use of Electronic Media. The Plan
Administrator may use telephonic or electronic media to satisfy any notice
requirements required by this Plan, to the extent permissible under regulations
(or other generally applicable guidance). In addition, a Participant’s consent
to immediate distribution, as required by Article 8, may be provided through
telephonic or electronic means, to the extent permissible under regulations (or
other generally applicable guidance). The Plan Administrator also may use
telephonic or electronic media to conduct plan transactions such as enrolling
participants, making (and changing) salary reduction elections, electing (and
changing) investment allocations, applying for Plan loans, and other
transactions, to the extent permissible under regulations (or other generally
applicable guidance).   19.13   Severability of Provisions. In the event that
any provision of this Plan shall be held to be illegal, invalid or unenforceable
for any reason, the remaining provisions under the Plan shall be construed as if
the illegal, invalid or unenforceable provisions had never been included in the
Plan.   19.14   Binding Effect. The Plan, and all actions and decisions made
thereunder, shall be binding upon all applicable parties, and their heirs,
executors, administrators, successors and assigns.

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

114



--------------------------------------------------------------------------------



 



ARTICLE 20
GUST ELECTIONS AND EFFECTIVE DATES

The provisions of this Plan are generally effective as of the Effective Date
designated on the Signature Page of the Agreement. Appendix A of the Agreement
also allows for special effective dates for specified provisions of the Plan,
which override the general Effective Date under the Agreement. Section 22.96
refers to a series of laws that have been enacted since 1994 as the GUST
Legislation, for which extended time (known as the remedial amendment period)
was provided to Employers to conform their plan documents to such laws. This
Article prescribes special effective date rules for conforming plans to the GUST
Legislation.



20.1   GUST Effective Dates. If the Agreement is adopted within the remedial
amendment period for the GUST Legislation, and the Plan has not previously been
restated to comply with the GUST Legislation, then special effective dates apply
to certain provisions. These special effective dates apply to the appropriate
provisions of the Plan, even if such special effective dates are earlier than
the Effective Date identified on the Signature Page of the Agreement. The
Employer may specify in elections provided in Appendix B of the Agreement, how
the Plan was operated to comply with the GUST Legislation. Appendix B need only
be completed if the Employer operated this Plan in a manner that is different
from the default provisions contained in this Plan or the elective choices made
under the Agreement. If the Employer did not operate the Plan in a manner that
is different from the default provisions or elective provisions of the Plan or,
if the Plan is not being restated for the first time to comply with the GUST
Legislation, and prior amendments or restatements of the Plan satisfied the
requirement to amend timely to comply with the GUST Legislation, Appendix B need
not be completed and may be removed from the Agreement.

If one or more qualified retirement plans have been merged into this Plan, the
provisions of the merging plan(s) will remain in full force and effect until the
Effective Date of the plan merger(s), unless provided otherwise under
Appendix A-12 of the Agreement [Appendix A-16 of the 401(k) Agreement]. If the
merging plan(s) have not been amended to comply with the changes required under
the GUST Legislation, the merging plan(s) will be deemed amended retroactively
for such required changes by operation of this Agreement. The provisions
required by the GUST Legislation (as provided under this BPD and related
Agreements) will be effective for purposes of the merging plan(s) as of the same
effective date that is specified for that GUST provision in this BPD and
Appendix B of the Agreement (even if that date precedes the general Effective
Date specified in the Agreement).



20.2   Highly Compensated Employee Definition. The definition of Highly
Compensated Employee under Section 22.99 is modified effective for Plan Years
beginning after December 31, 1996. Under the current definition of Highly
Compensated Employee, the Employer must designate under the Plan whether it is
using the Top-Paid Group Test and whether it is using the Calendar Year Election
or, for the 1997 Plan Year, whether it used the Old-Law Calendar Year Election.



  (a)   Top-Paid Group Test. In determining whether an Employee is a Highly
Compensated Employee, the Top-Paid Group Test under Section 22.99(b)(4) does not
apply unless the Employer specifically elects under Part 13, #50.a. of the
Agreement [Part 13, #68.a. of the 401(k) Agreement] to have the Top-Paid Group
Test apply. The Employer’s election to use or not use the Top-Paid Group Test
generally applies for all years beginning with the Effective Date of the Plan
(or the first Plan Year beginning after December 31, 1996, if later). However,
because the Employer may not have operated the Plan consistent with this
Top-Paid Group Test election for all years prior to the date this Plan
restatement is adopted, Appendix B-1.a. of the Agreement also permits the
Employer to override the Top-Paid Group Test election under this Plan for
specified Plan Years beginning after December 31, 1996, and before the date this
Plan restatement is adopted.     (b)   Calendar Year Election. In determining
whether an Employee is a Highly Compensated Employee, the Calendar Year Election
under Section 22.99(b)(5) does not apply unless the Employer specifically elects
under Part 13, #50.b. of the Agreement [Part 13, #68.b. of the 401(k) Agreement]
to have the Calendar Year Election apply. The Employer’s election to use or not
use the Calendar Year Election is generally effective for all years beginning
with the Effective Date of this Plan (or the first Plan Year beginning after
December 31, 1996, if later). However, because the Employer may not have
operated the Plan consistent with this Calendar Year Election for all years
prior to the date this Plan restatement is adopted, Appendix B-1.b. of the
Agreement permits the Employer to override the Calendar Year Election under this
Plan for specified Plan Years beginning after December 31, 1996, and before the
date this Plan restatement is adopted.     (c)   Old-Law Calendar Year Election.
In determining whether an Employee was a Highly Compensated Employee for the
Plan Year beginning in 1997, a special Old-Law Calendar Year Election was
available. (See Section 22.99(b)(6) for the definition of the Old-Law Calendar
Year Election.) Appendix B-1.c. of the Agreement permits the Employer to
designate whether it used the Old-Law Calendar Year Election for the 1997 Plan
Year. If the Employer did not use the Old-Law Calendar Year Election, the
election in Appendix B-1.c. need not be completed.

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

115



--------------------------------------------------------------------------------



 



20.3   Required Minimum Distributions. Appendix B-2 of the Agreement permits the
Employer to designate how it complied with the GUST Legislation changes to the
required minimum distribution rules. Section 10.4 describes the application of
the GUST Legislation changes to the required minimum distribution rules.  
20.4   $5,000 Involuntary Distribution Threshold. For Plan Years beginning on or
after August 5, 1997, a Participant (and spouse, if the Joint and Survivor
Annuity rules apply under Article 9) must consent to a distribution from the
Plan if the Participant’s vested Account Balance exceeds $5,000. (See
Section 8.3(e) for the applicable rules for determining the value of a
Participant’s vested Account Balance.) For Plan Years beginning before August 5,
1997, the consent threshold was $3,500 instead of $5,000.

The increase in the consent threshold to $5,000 is generally effective for Plan
Years beginning on or after August 5, 1997. However, because the Employer may
not have operated the Plan consistent with the $5,000 threshold for all years
prior to the date this Plan restatement was adopted, Appendix B-3.a. of the
Agreement permits the Employer to designate the Plan Year during which it began
applying the higher $5,000 consent threshold. If the Employer began applying the
$5,000 consent threshold for Plan Years beginning on or after August 5, 1997,
Appendix B-3.a. need not be completed. If the Employer did not begin using the
$5,000 consent threshold until some later date, the Employer must designate the
appropriate date in Appendix B-3.a.



20.5   Repeal of Family Aggregation for Allocation Purposes. For Plan Years
beginning on or after January 1, 1997, the family aggregation rules were
repealed. For Plan Years beginning before January 1, 1997, the family
aggregation rules required that family members of a Five-Percent Owner or one of
the 10 Employees with the highest ownership interest in the Employer were
aggregated as a single Highly Compensated Employee for purposes of determining
such individuals’ share of any contributions under the Plan. In determining the
allocation for such aggregated individuals, the Compensation Dollar Limitation
(as defined in Section 22.32) was applied on an aggregated basis with respect to
the Five-Percent Owner or top-10 owner, his/her spouse, and his/her minor
children (under the age of 19).

The family aggregation rules were repealed effective for Plan Years beginning on
or after January 1, 1997. However, because the Employer may not have operated
the Plan consistent with the repeal of family aggregation for all years prior to
the date this Plan restatement is adopted, Appendix B-3.b. of the Agreement
permits the Employer to designate the Plan Year during which it repealed family
aggregation for allocation purposes. If the Employer implemented the repeal of
family aggregation for Plan Years beginning on or after January 1, 1997,
Appendix B-3.b. need not be completed. If the Employer did not implement the
repeal of family aggregation until some later date, the Employer must designate
the appropriate date in Appendix B-3.b.



20.6   ADP/ACP Testing Methods. The GUST Legislation modified the
nondiscrimination testing rules for Section 401(k) Deferrals, Employer Matching
Contributions, and Employee After-Tax Contributions, effective for Plan Years
beginning after December 31, 1996. For purposes of applying the ADP Test and ACP
Test under the 401(k) Agreement, the Employer must designate the testing
methodology used for each Plan Year. (See Article 17 for the definition of the
ADP Test and the ACP Test and the applicable testing methodology.)

Part 4F of the 401(k) Agreement contains elective provisions for the Employer to
designate the testing methodology it will use in performing the ADP Test and the
ACP Test. Appendix B-5.a. of the 401(k) Agreement contains elective provisions
for the Employer to designate the testing methodology it used for Plan Years
that began before the adoption of the Agreement.



20.7   Safe Harbor 401(k) Plan. Effective for Plan Years beginning after
December 31, 1998, the Employer may elect under Part 4E of the 401(k) Agreement
to apply the Safe Harbor 401(k) Plan provisions. To qualify as a Safe Harbor
401(k) Plan for a Plan Year, the Plan must be identified as a Safe Harbor 401(k)
Plan for such year.

If the Employer elects under Part 4E to apply the Safe Harbor 401(k) Plan
provisions, the Plan generally will be considered a Safe Harbor Plan for all
Plan Years beginning with the Effective Date of the Plan (or January 1, 1999, if
later). Likewise, if the Employer does not elect to apply the Safe Harbor 401(k)
provisions, the Plan generally will not be considered a Safe Harbor Plan for
such year. However, because the Employer may have operated the Plan as a Safe
Harbor 401(k) Plan for Plan Years prior to the Effective Date of this Plan or
may not have operated the Plan consistent with its election under Part 4E to
apply (or to not apply) the Safe Harbor 401(k) Plan provisions for all years
prior to the date this Plan restatement is adopted, Appendix B-5.b. of the
401(k) Agreement permits the Employer to designate any Plan Year in which the
Plan was (or was not) a Safe Harbor 401(k) Plan. Appendix B-5.b. should only be
completed if the Employer operated this Plan prior to date it was actually
adopted in a manner that is inconsistent with the election made under Part 4E of
the Agreement.

If the Employer elects under Appendix B-5.b. of the Agreement to apply the Safe
Harbor 401(k) Plan provisions for any Plan Year beginning prior to the date this
Plan is adopted, the Plan must have complied with the requirements under
Section 17.6 for such year. The type and amount of the Safe Harbor Contribution
for such Plan Year(s) is the type and amount of contribution described in the
Participant notice issued pursuant to Section 17.6(a)(4) for such Plan Year.

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

116



--------------------------------------------------------------------------------



 



ARTICLE 21
PARTICIPATION BY RELATED EMPLOYERS (CO-SPONSORS)



21.1   Co-Sponsor Adoption Page. A Related Employer may elect to participate
under this Plan by executing a Co-Sponsor Adoption Page under the Agreement. By
executing a Co-Sponsor Adoption Page, the Co-Sponsor adopts all the provisions
of the Plan, including the elective choices made by the Employer under the
Agreement. The Co-Sponsor is also bound by any amendments made to the Plan in
accordance with Article 18. The Co-Sponsor agrees to use the same Trustee as is
designated on the Trustee Declaration under the Agreement, except as provided in
a separate trust agreement authorized under Article 12.   21.2   Participation
by Employees of Co-Sponsor. A Related Employer may not contribute to this Plan
unless it executes the Co-Sponsor Adoption Page. (See Section 1.3 for a
discussion of the eligibility rules as they apply to Employees of Related
Employers who do not execute a Co-Sponsor Adoption Page.) However, in applying
the provisions of this Plan, Total Compensation (as defined in Section 22.197)
includes amounts earned with a Related Employer, regardless of whether such
Related Employer executes a Co-Sponsor Adoption Page. The Employer may elect
under Part 3, #10.b.(7) of the Nonstandardized Agreement [Part 3, #10.i. of the
Nonstandardized 401(k) Agreement] to exclude amounts earned with a Related
Employer that does not execute a Co-Sponsor Page for purposes of determining an
Employee’s Included Compensation under the Plan.   21.3   Allocation of
Contributions and Forfeitures. Unless selected otherwise under the Co-Sponsor
Adoption Page, any contributions made by a Co-Sponsor (and any forfeitures
relating to such contributions) will be allocated to all Eligible Participants
employed by the Employer and Co-Sponsors in accordance with the provisions under
this Plan. Under a Nonstandardized Agreement, a Co-Sponsor may elect under the
Co-Sponsor Page to allocate its contributions (and forfeitures relating to such
contributions) only to the Eligible Participants employed by the Co-Sponsor
making such contributions. If so elected, Employees of the Co-Sponsor will not
share in an allocation of contributions (or forfeitures relating to such
contributions) made by any other Related Employer (except in such individual’s
capacity as an Employee of that other Related Employer). Where contributions are
allocated only to the Employees of a contributing Co-Sponsor, the Plan
Administrator will maintain a separate accounting of an Employee’s Account
Balance attributable to the contributions of a particular Co-Sponsor. This
separate accounting is necessary only for contributions that are not 100%
vested, so that the allocation of forfeitures attributable to such contributions
can be allocated for the benefit of the appropriate Employees. An election to
allocate contributions and forfeitures only to the Eligible Participants
employed by the Co-Sponsor making such contributions will preclude the Plan from
satisfying the nondiscrimination safe harbor rules under Treas. Reg.
§1.401(a)(4)-2 and may require additional nondiscrimination testing.   21.4  
Co-Sponsor No Longer a Related Employer. If a Co-Sponsor becomes a Former
Related Employer because of an acquisition or disposition of stock or assets, a
merger, or similar transaction, the Co-Sponsor will cease to participate in the
Plan as soon as administratively feasible. If the transition rule under Code
§410(b)(6)(C) applies, the Co-Sponsor will cease to participate in the Plan as
soon as administratively feasible after the end of the transition period
described in Code §410(b)(6)(C). If a Co-Sponsor ceases to be a Related Employer
under this Section 21.4, the following procedures may be followed to discontinue
the Co-Sponsor’s participation in the Plan.



  (a)   Manner of discontinuing participation. To document the cessation of
participation by a Former Related Employer, the Former Related Employer may
discontinue its participation as follows: (1) the Former Related Employer adopts
a resolution that formally terminates active participation in the Plan as of a
specified date, (2) the Employer that has executed the Signature Page of the
Agreement reexecutes such page, indicating an amendment by page substitution
through the deletion of the Co-Sponsor Adoption Page executed by the Former
Related Employer, and (3) the Former Related Employer provides any notices to
its Employees that are required by law. Discontinuance of participation means
that no further benefits accrue after the effective date of such discontinuance
with respect to employment with the Former Related Employer. The portion of the
Plan attributable to the Former Related Employer may continue as a separate
plan, under which benefits may continue to accrue, through the adoption by the
Former Related Employer of a successor plan (which may be created through the
execution of a separate Agreement by the Former Related Employer) or by spin-off
of that portion of the Plan followed by a merger or transfer into another
existing plan, as specified in a merger or transfer agreement.     (b)  
Multiple employer plan. If, after a Co-Sponsor becomes a Former Related
Employer, its Employees continue to accrue benefits under this Plan, the Plan
will be treated as a multiple employer plan to the extent required by law. So
long as the discontinuance procedures of this Section are satisfied, such
treatment as a multiple employer plan will not affect reliance on the favorable
IRS letter issued to the Prototype Sponsor or any determination letter issued on
the Plan.



21.5   Special Rules for Standardized Agreements. As stated in Section 1.3(b) of
this BPD, under a Standardized Agreement each Related Employer (who has
Employees who may be eligible to participate in the Plan) is required to execute
a Co-Sponsor Adoption Page. If a Related Employer fails to execute a Co-Sponsor
Adoption Page, the Plan will be treated as an individually-designed plan, except
as provided in subsections (a) and (b) below. Nothing in this

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

117



--------------------------------------------------------------------------------



 



Plan shall be construed to treat a Related Employer as participating in the Plan
in the absence of a Co-Sponsor Adoption Page executed by that Related Employer.



  (a)   New Related Employer. If an organization becomes a New Related Employer
after the Effective Date of the Agreement by reason of an acquisition or
disposition of stock or assets, a merger, or similar transaction, the New
Related Employer must execute a Co-Sponsor Page no later than the end of the
transition period described in Code §410(b)(6)(C). Participation of the New
Related Employer must be effective no later than the first day of the Plan Year
that begins after such transition period ends. If the transition period in Code
§410(b)(6)(C) is not applicable, the effective date of the New Related
Employer’s participation in the Plan must be no later than the date it became a
Related Employer.     (b)   Former Related Employer. If an organization ceases
to be a Related Employer (Former Related Employer), the provisions of
Section 21.4, relating to discontinuance of participation, apply.

Under the Standardized Agreement, if the rules of subsections (a) or (b) are
followed, the Employer may continue to rely on the favorable IRS letter issued
to the Prototype Sponsor during any period in which a New Related Employer is
not participating in the Plan or a Former Related Employer continues to
participate in the Plan. If the rules of subsections (a) or (b) are not
followed, the Plan is treated as an individually-designed plan for any period of
such noncompliance.

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

118



--------------------------------------------------------------------------------



 



ARTICLE 22
PLAN DEFINITIONS

This Article contains definitions for common terms that are used throughout the
Plan. All capitalized terms under the Plan are defined in this Article. Where
applicable, this Article will refer to other Sections of the Plan where the term
is defined.



22.1   Account. The separate Account maintained for each Participant under the
Plan. To the extent applicable, a Participant may have any (or all) of the
following separate sub-Accounts within his/her Account: Employer Contribution
Account, Section 401(k) Deferral Account, Employer Matching Contribution
Account, QMAC Account, QNEC Account, Employee After-Tax Contribution Account,
Safe Harbor Matching Contribution Account, Safe Harbor Nonelective Contribution
Account, Rollover Contribution Account, and Transfer Account. The Transfer
Account also may have any (or all) of the sub-Accounts listed above. The Plan
Administrator may maintain other sub-Accounts, if necessary, for proper
administration of the Plan.   22.2   Account Balance. A Participant’s Account
Balance is the total value of all Accounts (whether vested or not) maintained
for the Participant. A Participant’s vested Account Balance includes only those
amounts for which the Participant has a vested interest in accordance with the
provisions under Article 4 and Part 6 of the Agreement. A Participant’s Section
401(k) Deferral Account, QMAC Account, QNEC Account, Employee After-Tax
Contribution Account, Safe Harbor Matching Contribution Account, Safe Harbor
Nonelective Contribution Account, and Rollover Contribution Account are always
100% vested.   22.3   Accrued Benefit. If referred to in the context of a
Defined Contribution Plan, the Accrued Benefit is the Account Balance. If
referred to in the context of a Defined Benefit Plan, the Accrued Benefit is the
benefit accrued under the benefit formula prescribed by the Defined Benefit
Plan.   22.4   ACP – Average Contribution Percentage. The average of the
contribution percentages for the Highly Compensated Employee Group and the
Nonhighly Compensated Employee Group, which are tested for nondiscrimination
under the ACP Test. See Section 17.7(a).   22.5   ACP Test – Actual Contribution
Percentage Test. The special nondiscrimination test that applies to Employer
Matching Contributions and/or Employee After-Tax Contributions under the 401(k)
Agreement. See Section 17.3.   22.6   Actual Hours Crediting Method. The Actual
Hours Crediting Method is a method for counting service for purposes of Plan
eligibility and vesting. Under the Actual Hours Crediting Method, an Employee is
credited with the actual Hours of Service the Employee completes with the
Employer or the number of Hours of Service for which the Employee is paid (or
entitled to payment).   22.7   Adoption Agreement. See the definition for
Agreement.   22.8   ADP – Average Deferral Percentage. The average of the
deferral percentages for the Highly Compensated Employee Group and the Nonhighly
Compensated Employee Group, which are tested for nondiscrimination under the ADP
Test. See Section 17.7(b).   22.9   ADP Test – Actual Deferral Percentage Test.
The special nondiscrimination test that applies to Section 401(k) Deferrals
under the 401(k) Agreement. See Section 17.2.   22.10   Agreement. The Agreement
(sometimes referred to as the “Adoption Agreement”) contains the elective
provisions under the Plan that an Employer completes to supplement or modify the
provisions under the BPD. Each Employer that adopts this Plan must complete and
execute the appropriate Agreement. An Employer may adopt more than one Agreement
under this Prototype Plan. Each executed Agreement is treated as a separate Plan
and Trust. For example, if an Employer executes a profit sharing plan Agreement
and a money purchase plan Agreement, the Employer is treated as maintaining two
separate Plans under this Prototype Plan document. An Agreement is treated as a
single Plan, even if there is one or more executed Co-Sponsor Adoption Pages
associated with the Agreement.   22.11   Aggregate Limit. The limit imposed
under the Multiple Use Test on amounts subject to both the ADP Test and the ACP
Test. See Section 17.4(a).   22.12   Alternate Payee. A person designated to
receive all or a portion of the Participant’s benefit pursuant to a QDRO. See
Section 11.5.   22.13   Anniversary Year Method. A method for determining
Eligibility Computation Periods after an Employee’s initial Eligibility
Computation Period. See Section 1.4(c)(2) for more detailed discussion of the
Anniversary Year Method.   22.14   Anniversary Years. An alternative period for
measuring Vesting Computation Periods. See Section 4.4.

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

119



--------------------------------------------------------------------------------



 



22.15   Annual Additions. The amounts taken into account under a Defined
Contribution Plan for purposes of applying the limitation on allocations under
Code §415. See Section 7.4(a) for the definition of Annual Additions.   22.16  
Annual Additions Limitation. The limit on the amount of Annual Additions a
Participant may receive under the Plan during a Limitation Year. See Article 7.
  22.17   Annuity Starting Date. This Plan does not use the term Annuity
Starting Date. To determine whether the notice and consent requirements in
Articles 8 and 9 are satisfied, the Distribution Commencement Date (see
Section 22.56) is used, even for a distribution that is made in the form of an
annuity. However, the payment made on the Distribution Commencement Date under
an annuity form of payment may reflect annuity payments that are calculated with
reference to an “annuity starting date” that occurs prior to the Distribution
Commencement Date (e.g., the first day of the month in which the Distribution
Commencement Date falls).   22.18   Applicable Life Expectancy. The Life
Expectancy used to determine a Participant’s required minimum distribution under
Article 10. See Section 10.3(d).   22.19   Applicable Percentage. The maximum
percentage of Excess Compensation that may be allocated to Eligible Participants
under the Permitted Disparity Method. See Article 2.   22.20   Average
Compensation. The average of a Participant’s annual Included Compensation during
the Averaging Period designated under Part 3, #11 of the target benefit plan
Agreement. See Section 2.5(d)(1) for a complete definition of Average
Compensation.   22.21   Averaging Period. The period used for determining an
Employee’s Average Compensation. Unless modified under Part 3, #11.a. of the
target benefit plan Agreement, the Averaging Period is the three (3) consecutive
Measuring Periods during the Participant’s Employment Period which produces the
highest Average Compensation.   22.22   Balance Forward Method. A method for
allocating net income or loss to Participants’ Accounts based on the Account
Balance as of the most recent Valuation Date under the Plan. See Section
13.4(a).   22.23   Basic Plan Document. See the definition for BPD.   22.24  
Beneficiary. A person designated by the Participant (or by the terms of the
Plan) to receive a benefit under the Plan upon the death of the Participant. See
Section 8.4(c) for the applicable rules for determining a Participant’s
Beneficiaries under the Plan.   22.25   BPD. The BPD (sometimes referred to as
the “Basic Plan Document”) is the portion of the Plan that contains the
non-elective provisions. The provisions under the BPD may be supplemented or
modified by elections the Employer makes under the Agreement or by separate
governing documents that are expressly authorized by the BPD.   22.26  
Break-in-Service – Eligibility. Generally, an Employee incurs a Break-in-Service
for eligibility purposes for each Eligibility Computation Period during which
the Employee does not complete more than 500 Hours of Service with the Employer.
However, if the Employer elects under Part 7 of the Agreement to require less
than 1,000 Hours of Service to earn a Year of Service for eligibility purposes,
a Break in Service will occur for any Eligibility Computation Period during
which the Employee does not complete more than one-half (1/2) of the Hours of
Service required to earn a Year of Service. (See Section 1.6 for a discussion of
the eligibility Break-in-Service rules. Also see Section 6.5(b) for rules
applicable to the determination of a Break in Service when the Elapsed Time
Method is used.)   22.27   Break-in-Service – Vesting. Generally, an Employee
incurs a Break-in-Service for vesting purposes for each Vesting Computation
Period during which the Employee does not complete more than 500 Hours of
Service with the Employer. However, if the Employer elects under Part 7 of the
Agreement to require less than 1,000 Hours of Service to earn a Year of Service
for vesting purposes, a Break in Service will occur for any Vesting Computation
Period during which the Employee does not complete more than one-half (1/2) of
the Hours of Service required to earn a Year of Service. (See Section 4.6 for a
discussion of the vesting Break-in-Service rules. Also see Section 6.5(b) for
rules applicable to the determination of a Break in Service when the Elapsed
Time Method is used.)   22.28   Calendar Year Election. A special election used
for determining the Lookback Year in applying the Highly Compensated Employee
test under Section 22.99.   22.29   Cash-Out Distribution. A total distribution
made to a partially vested Participant upon termination of participation under
the Plan. See Section 5.3(a) for the rules regarding the forfeiture of nonvested
benefits upon a Cash-Out Distribution from the Plan.   22.30   Code. The
Internal Revenue Code of 1986, as amended.

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

120



--------------------------------------------------------------------------------



 



22.31   Code §415 Safe Harbor Compensation. An optional definition of
compensation used to determine Total Compensation. This definition may be
selected under Part 3, #9.c. of the Agreement. See Section 22.197(c) for the
definition of Code §415 Safe Harbor Compensation.   22.32   Compensation Dollar
Limitation. The maximum amount of compensation that can be taken into account
for any Plan Year for purposes of determining a Participant’s Included
Compensation (see Section 22.102) or Testing Compensation (see Section 22.190).
For Plan Years beginning on or after January 1, 1994, the Compensation Dollar
Limitation is $150,000, as adjusted for increases in the cost-of-living in
accordance with Code §401(a)(17)(B).

In determining the Compensation Dollar Limitation for any applicable period for
which Included Compensation or Testing Compensation is being determined (the
“determination period”), the cost-of-living adjustment in effect for a calendar
year applies to any determination period beginning with or within such calendar
year. If a determination period consists of fewer than 12 months, the
Compensation Dollar Limitation for such period is an amount equal to the
otherwise applicable Compensation Dollar Limitation multiplied by a fraction,
the numerator of which is the number of months in the short determination
period, and the denominator of which is 12. A determination period will not be
considered to be less than 12 months merely because compensation is taken into
account only for the period the Employee is an Eligible Participant. If Section
401(k) Deferrals, Employer Matching Contributions, or Employee After-Tax
Contributions are separately determined for each pay period, no proration of the
Compensation Dollar Limitation is required with respect to such pay periods.

For Plan Years beginning on or after January 1, 1989, and before January 1,
1994, the Compensation Dollar Limitation taken into account for determining all
benefits provided under the Plan for any Plan Year shall not exceed $200,000.
This limitation shall be adjusted by the Secretary at the same time and in the
same manner as under Code §415(d), except that the dollar increase in effect on
January 1 of any calendar year is effective for Plan Years beginning in such
calendar year and the first adjustment to the $200,000 limitation is effective
on January 1, 1990.

If compensation for any prior determination period is taken into account in
determining a Participant’s allocations for the current Plan Year, the
compensation for such prior determination period is subject to the applicable
Compensation Dollar Limitation in effect for that prior period. For this
purpose, in determining allocations in Plan Years beginning on or after
January 1, 1989, the Compensation Dollar Limitation in effect for determination
periods beginning before that date is $200,000. In addition, in determining
allocations in Plan Years beginning on or after January 1, 1994, the
Compensation Dollar Limitation in effect for determination periods beginning
before that date is $150,000.



22.33   Co-Sponsor. A Related Employer that adopts this Plan by executing the
Co-Sponsor Adoption Page under the Agreement. See Article 21 for the rules
applicable to contributions and deductions for contributions made by a
Co-Sponsor.   22.34   Co-Sponsor Adoption Page. The execution page under the
Agreement that permits a Related Employer to adopt this Plan as a Co-Sponsor.
See Article 21.   22.35   Covered Compensation. The average (without indexing)
of the Taxable Wage Bases in effect for each calendar year during the 35-year
period ending with the last day of the calendar year in which the Participant
attains (or will attain) Social Security Retirement Age. See Section 2.5(d)(2).
  22.36   Cumulative Disparity Limit. A limit on the amount of permitted
disparity that may be provided under the target benefit plan Agreement. See
Section 2.5(c)(3)(iv).   22.37   Current Year Testing Method. A method for
applying the ADP Test and/or the ACP Test. See Section 17.2(a)(2) for a
discussion of the Current Year Testing Method under the ADP Test and 17.3(a)(2)
for a discussion of the Current Year Testing Method under the ACP Test.  
22.38   Custodian. An organization that has custody of all or any portion of the
Plan assets. See Section 12.11.   22.39   Davis-Bacon Act Service. A
Participant’s service used to apply the Davis-Bacon Contribution Formula under
Part 4 of the Nonstandardized Agreement [Part 4C of the Nonstandardized 401(k)
Agreement]. For this purpose, Davis-Bacon Act Service is any service performed
by an Employee under a public contract subject to the Davis-Bacon Act or to any
other federal, state or municipal prevailing wage law. See Section 2.2(a)(1).  
22.40   Davis-Bacon Contribution Formula. The Employer may elect under Part 4 of
the Nonstandardized Agreement [Part 4C of the Nonstandardized 401(k) Agreement]
to provide an Employer Contribution for each Eligible Participant who performs
Davis-Bacon Act Service. (See Section 2.2(a)(1) (profit sharing plan and 401(k)
plan) and Section 2.4(e) (money purchase plan) for special rules regarding the
application of the Davis-Bacon Contribution Formula.)   22.41   Defined Benefit
Plan. A plan under which a Participant’s benefit is based solely on the Plan’s
benefit formula without the establishment of separate Accounts for Participants.

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

121



--------------------------------------------------------------------------------



 



22.42   Defined Benefit Plan Fraction. A component of the combined limitation
test under Code §415(e) for Employers that maintain or ever maintained both a
Defined Contribution and a Defined Benefit Plan. See Section 7.5 (b)(1).  
22.43   Defined Contribution Plan. A plan that provides for individual Accounts
for each Participant to which all contributions, forfeitures, income, expenses,
gains and losses under the Plan are credited or deducted. A Participant’s
benefit under a Defined Contribution Plan is based solely on the fair market
value of his/her vested Account Balance.   22.44   Defined Contribution Plan
Dollar Limitation. The maximum dollar amount of Annual Additions an Employee may
receive under the Plan. See Section 7.4(b).   22.45   Defined Contribution Plan
Fraction. A component of the combined limitation test under Code §415(e) for
Employers that maintain or ever maintained both a Defined Contribution and a
Defined Benefit Plan. See Section 7.5(b)(2).   22.46   Designated Beneficiary. A
Beneficiary who is designated by the Participant (or by the terms of the Plan)
and whose Life Expectancy is taken into account in determining minimum
distributions under Code §401(a)(9). See Article 10.   22.47   Determination
Date. The date as of which the Plan is tested to determine whether it is a
Top-Heavy Plan. See Section 16.3(a).   22.48   Determination Period. The period
during which contributions to the Plan are tested to determine if the Plan is a
Top-Heavy Plan. See Section 16.3(b).   22.49   Determination Year. The Plan Year
for which an Employee’s status as a Highly Compensated Employee is being
determined. See Section 22.99(b)(1).   22.50   Directed Account. The Plan assets
under a Trust which are held for the benefit of a specific Participant. See
Section 13.4(b).   22.51   Directed Trustee. A Trustee is a Directed Trustee to
the extent that the Trustee’s investment powers are subject to the direction of
another person. See Section 12.2(b).   22.52   Direct Rollover. A rollover, at
the Participant’s direction, of all or a portion of the Participant’s vested
Account Balance directly to an Eligible Retirement Plan. See Section 8.8.  
22.53   Disabled. Except as modified under Part 13, #55 of the Agreement
[Part 13, #73 of the 401(k) Agreement], an individual is considered Disabled for
purposes of applying the provisions of this Plan if the individual is unable to
engage in any substantial gainful activity by reason of a medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months. The permanence and degree of such impairment shall be supported by
medical evidence.   22.54   Discretionary Trustee. A Trustee is a Discretionary
Trustee to the extent the Trustee has exclusive authority and discretion to
invest, manage or control the Plan assets without direction from any other
person. See Section 12.2(a).   22.55   Distribution Calendar Year. A calendar
year for which a minimum distribution is required. See Section 10.3(f).  
22.56   Distribution Commencement Date. The date an Employee commences
distribution from the Plan. If a Participant commences distribution with respect
to a portion of his/her Account Balance, a separate Distribution Commencement
Date applies to any subsequent distribution. If distribution is made in the form
of an annuity, the Distribution Commencement Date may be treated as the first
day of the first period for which annuity payments are made.   22.57   Early
Retirement Age. The age and/or Years of Service requirement prescribed by
Part 5, #17 of the Agreement [Part 5, #35 of the 401(k) Agreement]. Early
Retirement Age may be used to determine distribution rights and/or vesting
rights. The Plan is not required to have an Early Retirement Age.   22.58  
Earned Income. Earned Income is the net earnings from self-employment in the
trade or business with respect to which the Plan is established, and for which
personal services of the individual are a material income-producing factor. Net
earnings will be determined without regard to items not included in gross income
and the deductions allocable to such items. Net earnings are reduced by
contributions by the Employer to a qualified plan to the extent deductible under
Code §404. Net earnings shall be determined after the deduction allowed to the
taxpayer by Code §164(f). If Included Compensation is defined to exclude any
items of Compensation (other than Elective Deferrals), then for purposes of
determining the Included Compensation of a Self-Employed Individual, Earned
Income shall be adjusted by multiplying Earned Income by the percentage of Total
Compensation that is included for the Eligible Participants who are Nonhighly
Compensated Employees. The percentage is determined by calculating the
percentage of each Nonhighly Compensated Eligible Participant’s Total
Compensation that is included in the definition of Included Compensation and
averaging those percentages.

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

122



--------------------------------------------------------------------------------



 



22.59   Effective Date. The date this Plan, including any restatement or
amendment of this Plan, is effective. Where the Plan is restated or amended, a
reference to Effective Date is the effective date of the restatement or
amendment, except where the context indicates a reference to an earlier
Effective Date. If this Plan is retroactively effective, the provisions of this
Plan generally control. However, if the provisions of this Plan are different
from the provisions of the Employer’s prior plan and, after the retroactive
Effective Date of this Plan, the Employer operated in compliance with the
provisions of the prior plan, the provisions of such prior plan are incorporated
into this Plan for purposes of determining whether the Employer operated the
Plan in compliance with its terms, provided operation in compliance with the
terms of the prior plan do not violate any qualification requirements under the
Code, regulations, or other IRS guidance.

The Employer may designate special effective dates for individual provisions
under the Plan where provided in the Agreement or under Appendix A of the
Agreement. If one or more qualified retirement plans have been merged into this
Plan, the provisions of the merging plan(s) will remain in full force and effect
until the Effective Date of the plan merger(s), unless provided otherwise under
Appendix A-12 of the Agreement [Appendix A-16 of the 401(k) Agreement]. See
Section 20.1 for special effective date provisions relating to the changes
required under the GUST Legislation.



22.60   Elapsed Time Method. The Elapsed Time Method is a special method for
crediting service for eligibility, vesting or for applying the allocation
conditions under Part 4 of the Agreement. To apply the Elapsed Time Method for
eligibility or vesting, the Employer must elect the Elapsed Time Method under
Part 7 of the Agreement. To apply the Elapsed Time Method to determine an
Employee’s eligibility for an allocation under the Plan, the Employer must elect
the Elapsed Time Method under Part 4, #15.e. of the Nonstandardized Agreement
[Part 4B, #19.e. and/or Part 4C, #24.e. of the Nonstandardized 401(k)
Agreement]. (See Section 6.5(b) for more information on the Elapsed Time Method
of crediting service for eligibility and vesting and Section 2.6(c) for
information on the Elapsed Time Method for allocation conditions.)   22.61  
Elective Deferrals. Section 401(k) Deferrals, salary reduction contributions to
a SEP described in Code §§408(k)(6) and 402(h)(1)(B) (sometimes referred to as a
SARSEP), contributions made pursuant to a Salary Reduction Agreement to a
contract, custodial account or other arrangement described in Code §403(b), and
elective contributions made to a SIMPLE-IRA plan, as described in Code §408(p).
Elective Deferrals shall not include any amounts properly distributed as an
Excess Amount under §415 of the Code.   22.62   Eligibility Computation Period.
The 12-consecutive month period used for measuring whether an Employee completes
a Year of Service for eligibility purposes. An Employee’s initial Eligibility
Computation Period always begins on the Employee’s Employment Commencement Date.
Subsequent Eligibility Computation Periods are measured under the
Shift-to-Plan-Year Method or the Anniversary Year Method. See Section 1.4(c).  
22.63   Eligible Participant. Except as provided under Part 1, #6 of the
Agreement, an Employee (other than an Excluded Employee) becomes an Eligible
Participant on the appropriate Entry Date (as selected under Part 2 of the
Agreement) following satisfaction of the Plan’s minimum age and service
conditions (as designated in Part 1 of the Agreement). See Article 1 for the
rules regarding participation under the Plan.

For purposes of the 401(k) Agreement, an Eligible Participant is any Employee
(other than an Excluded Employee) who has satisfied the Plan’s minimum age and
service conditions designated in Part 1 of the Agreement with respect to a
particular contribution. With respect to Section 401(k) Deferrals or Employee
After-Tax Contributions, an Employee who has satisfied the eligibility
conditions under Part 1 of the Agreement for making Section 401(k) Deferrals or
Employee After-Tax Contribution is an Eligible Participant with respect to such
contributions, even if the Employee chooses not to actually make any such
contributions. With respect to Employer Matching Contributions, an Employee who
has satisfied the eligibility conditions under Part 1 of the Agreement for
receiving such contributions is an Eligible Participant with respect to such
contributions, even if the Employee does not receive an Employer Matching
Contribution (including forfeitures) because of the Employee’s failure to make
Section 401(k) Deferrals or Employee After-Tax Contributions, as applicable.



22.64   Eligible Rollover Distribution. An amount distributed from the Plan that
is eligible for rollover to an Eligible Retirement Plan. See Section 8.8(a).  
22.65   Eligible Retirement Plan. A qualified retirement plan or IRA that may
receive a rollover contribution. See Section 8.8(b).   22.66   Employee. An
Employee is any individual employed by the Employer (including any Related
Employers). An independent contractor is not an Employee. An Employee is not
eligible to participate under the Plan if the individual is an Excluded Employee
under Section 1.2. (See Section 1.3 for rules regarding coverage of Employees of
Related Employers.) For purposes of applying the provisions under this Plan, a
Self-Employed Individual (including a partner in a partnership) is treated as an
Employee. A Leased Employee is also treated as an Employee of the recipient
organization, as provided in Section 1.2(b).

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

123



--------------------------------------------------------------------------------



 



22.67   Employee After-Tax Contribution Account. The portion of the
Participant’s Account attributable to Employee After-Tax Contributions.  
22.68   Employee After-Tax Contributions. Employee After-Tax Contributions are
contributions made to the Plan by or on behalf of a Participant that is included
in the Participant’s gross income in the year in which made and that is
maintained under a separate Employee After-Tax Contribution Account to which
earnings and losses are allocated. Employee After-Tax Contributions may only be
made under the Nonstandardized 401(k) Agreement. See Section 3.1.   22.69  
Employer. Except as otherwise provided, Employer means the Employer (including a
Co-Sponsor) that adopts this Plan and any Related Employer. (See Section 1.3 for
rules regarding coverage of Employees of Related Employers. Also see
Section 11.8 for operating rules when the Employer is a member of a Related
Employer group, and Article 21 for rules that apply to Related Employers that
execute a Co-Sponsor Adoption Page under the Agreement.)   22.70   Employer
Contribution Account. If this Plan is a profit sharing plan (other than a 401(k)
plan), a money purchase plan, or a target benefit plan, the Employer
Contribution Account is the portion of the Participant’s Account attributable to
contributions made by the Employer. If this is a 401(k) plan, the Employer
Contribution Account is the portion of the Participant’s Account attributable to
Employer Nonelective Contributions, other than QNECs or Safe Harbor Nonelective
Contributions.   22.71   Employer Contributions. If this Plan is a profit
sharing plan (other than a 401(k) plan), a money purchase plan, or a target
benefit plan, Employer Contributions are any contributions the Employer makes
pursuant to Part 4 of to the Agreement. If this Plan is a 401(k) plan, Employer
Contributions include Employer Nonelective Contributions and Employer Matching
Contributions, including QNECs, QMACs and Safe Harbor Contributions that the
Employer makes under the Plan. Employer Contributions also include any Section
401(k) Deferrals an Employee makes under the Plan, unless the Plan expressly
provides for different treatment of Section 401(k) Deferrals.   22.72   Employer
Matching Contribution Account. The portion of the Participant’s Account
attributable to Employer Matching Contributions, other than QMACs or Safe Harbor
Matching Contributions.   22.73   Employer Matching Contributions. Employer
Matching Contributions are contributions made by the Employer on behalf of a
Participant on account of Section 401(k) Deferrals or Employee After-Tax
Contributions made by such Participant, as designated under Parts 4B(b) of the
401(k) Agreement. Employer Matching Contributions may only be made under the
401(k) Agreement. Employer Matching Contributions also include any QMACs the
Employer makes pursuant to Part 4B, #18 of the 401(k) Agreement and any Safe
Harbor Matching Contributions the Employer makes pursuant to Part 4E of the
401(k) Agreement. See Section 2.3(b).   22.74   Employer Nonelective
Contributions. Employer Nonelective Contributions are contributions made by the
Employer on behalf of Eligible Participants under the 401(k) Plan, as designated
under Part 4C of the 401(k) Agreement. Employer Nonelective Contributions also
include any QNECs the Employer makes pursuant to Part 4C, #22 of the 401(k)
Agreement and any Safe Harbor Nonelective Contributions the Employer makes
pursuant to Part 4E of the 401(k) Agreement. See Section 2.3(d).   22.75  
Employment Commencement Date. The date the Employee first performs an Hour of
Service for the Employer. For purposes of applying the Elapsed Time rules under
Section 6.5(b), an Hour of Service is limited to an Hour of Service as described
in Section 22.101(a).   22.76   Employment Period. The period as defined in
Part 3, #11.c. of the target benefit plan Agreement used to determine an
Employee’s Average Compensation. See Section 2.5(d)(1)(iii).   22.77   Entry
Date. The date on which an Employee becomes an Eligible Participant upon
satisfying the Plan’s minimum age and service conditions. See Section 1.5.  
22.78   Equivalency Method. An alternative method for crediting Hours of Service
for purposes of eligibility and vesting. To apply, the Employer must elect the
Equivalency Method under Part 7 of the Agreement. See Section 6.5(a) for a more
detailed discussion of the Equivalency Method.   22.79   ERISA. The Employee
Retirement Income Security Act of 1974, as amended.   22.80   Excess Aggregate
Contributions. Amounts which are distributed to correct the ACP Test. See
Section 17.7(c).   22.81   Excess Amount. Amounts which exceed the Annual
Additions Limitation. See Section 7.4(c).   22.82   Excess Compensation. The
amount of Included Compensation which exceeds the Integration Level. Excess
Compensation is used for purposes of applying the Permitted Disparity allocation
formula under the profit sharing or 401(k) plan Agreement (see
Section 2.2(b)(2)) or under the money purchase plan Agreement (see
Section 2.4(c)) or for applying the Integration Formulas under the target
benefit plan Agreement (see Section 2.5(d)(3)).

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

124



--------------------------------------------------------------------------------



 



22.83   Excess Contributions. Amounts which are distributed to correct the ADP
Test. See Section 17.7(d).   22.84   Excess Deferrals. Elective Deferrals that
are includible in a Participant’s gross income because they exceed the dollar
limitation under Code §402(g). Excess Deferrals made to this Plan shall be
treated as Annual Additions under the Plan, unless such amounts are distributed
no later than the first April 15 following the close of the Participant’s
taxable year for which the Excess Deferrals are made. See Section 17.1.  
22.85   Excluded Employee. An Employee who is excluded under Part 1, #4 of the
Agreement. See Section 1.2.   22.86   Fail-Safe Coverage Provision. A correction
provision that permits the Plan to automatically correct a coverage violation
resulting from the application of a last day of employment or Hours of Service
allocation condition. See Section 2.7.   22.87   Favorable IRS Letter. A
notification letter or opinion letter issued by the IRS to a Prototype Sponsor
as to the qualified status of a Prototype Plan. A separate Favorable IRS Letter
is issued with respect to each Agreement offered under the Prototype Plan. If
the term is used to refer to a letter issued to an Employer with respect to its
adoption of this Prototype Plan, such letter is a determination letter issued by
the IRS.   22.88   Five-Percent Owner. An individual who owns (or is considered
as owning within the meaning of Code §318) more than 5 percent of the
outstanding stock of the Employer or stock possessing more than 5 percent of the
total combined voting power of all stock of the Employer. If the Employer is not
a corporation, a Five-Percent Owner is an individual who owns more than 5
percent of the capital or profits interest of the Employer.   22.89   Five-Year
Forfeiture Break in Service. A Break in Service rule under which a Participant’s
nonvested benefit may be forfeited. See Section 4.6(b).   22.90   Flat Benefit.
A Nonintegrated Benefit Formula under Part 4 of the target benefit plan
Agreement that provides for a Stated Benefit equal to a specified percentage of
Average Compensation. See Section 2.5(c)(1)(i).   22.91   Flat Excess Benefit.
An Integrated Benefit Formula under Part 4 of the target benefit plan Agreement
that provides for a Stated Benefit equal to a specified percentage of Average
Compensation plus a specified percentage of Excess Compensation. See
Section 2.5(c)(2)(i).   22.92   Flat Offset Benefit. An Integrated Benefit
Formula under Part 4 of the target benefit plan Agreement that provides for a
Stated Benefit equal to a specified percentage of Average Compensation which is
offset by a specified percentage of Offset Compensation. See Section
2.5(c)(2)(iii).   22.93   Former Related Employer. A Related Employer (as
defined in Section 22.164) that ceases to be a Related Employer because of an
acquisition or disposition of stock or assets, a merger, or similar transaction.
See Section 21.4 for the effect when a Co-Sponsor becomes a Former Related
Employer.   22.94   Four-Step Formula. A method for allocating certain Employer
Contributions under the Permitted Disparity Method. See Section 2.2(b)(2)(ii).  
22.95   General Trust Account. The Plan assets under a Trust which are held for
the benefit of all Plan Participants as a pooled investment. See
Section 13.4(a).   22.96   GUST Legislation. GUST Legislation refers to the
Uruguay Round Agreements Act (GATT), the Uniformed Services Employment and
Reemployment Rights Act of 1994 (USERRA) the Small Business Job Protection Act
of 1996 (SBJPA), the Taxpayer Relief Act of 1997 (TRA ‘97), and the Internal
Revenue Service Restructuring and Reform Act of 1998. See Article 20 for special
rules for demonstrating compliance with the qualification changes under the GUST
Legislation.   22.97   Hardship. A heavy and immediate financial need which
meets the requirements of Section 8.6.   22.98   Highest Average Compensation. A
term used to apply the combined plan limit under Code §415(e). See
Section 7.5(b)(3).   22.99   Highly Compensated Employee. The definition of
Highly Compensated Employee under this Section is effective for Plan Years
beginning after December 31, 1996. For Plan Years beginning before January 1,
1997, Highly Compensated Employees are determined under Code §414(q) as in
effect at that time.



   (a)   Definition. An Employee is a Highly Compensated Employee for a Plan
Year if he/she:

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

125



--------------------------------------------------------------------------------



 



  (1)   is a Five-Percent Owner (as defined in Section 22.88) at any time during
the Determination Year or the Lookback Year; or     (2)   has Total Compensation
from the Employer for the Lookback Year in excess of $80,000 (as adjusted) and,
if elected under Part 13, #50.a. of the Agreement [Part 13, #68.a. of the 401(k)
Agreement], is in the Top-Paid Group for the Lookback Year. If the Employer does
not specifically elect to apply the Top-Paid Group Test, the Highly Compensated
Employee definition will be applied without regard to whether an Employee is in
the Top-Paid Group. The $80,000 amount is adjusted at the same time and in the
same manner as under Code §415(d), except that the base period is the calendar
quarter ending September 30, 1996.



  (b)   Other Definitions. The following definitions apply for purposes of
determining Highly Compensated Employee status under this Section 22.99.



  (1)   Determination Year. The Determination Year is the Plan Year for which
the Highly Compensated Employee determination is being made.     (2)   Lookback
Year. Unless the Calendar Year Election (or Old-Law Calendar Year Election)
applies, the Lookback Year is the 12-month period immediately preceding the
Determination Year.     (3)   Total Compensation. Total Compensation as defined
under Section 22.197.     (4)   Top-Paid Group. An Employee is in the Top-Paid
Group for purposes of applying the Top-Paid Group Test if the Employee is one of
the top 20% of Employees ranked by Total Compensation. In determining the
Top-Paid Group, any reasonable method of rounding or tie-breaking is permitted.
For purposes of determining the number of Employees in the Top-Paid Group for
any year, Employees described in Code §414(q)(5) or applicable regulations may
be excluded.     (5)   Calendar Year Election. If the Plan Year elected under
the Agreement is not the calendar year, for purposes of applying the Highly
Compensated Employee test under subsection (a)(2) above, the Employer may elect
under Part 13, #50.b. of the Agreement [Part 13, #68.b. of the 401(k) Agreement]
to substitute for the Lookback Year the calendar year that begins in the
Lookback Year. The Calendar Year Election does not apply for purposes of
applying the Five-Percent Owner test under subsection (a)(1) above. If the
Employer does not specifically elect to apply the Calendar Year Election, the
Calendar Year Election does not apply. The Calendar Year Election should not be
selected if the Plan is using a calendar Plan Year.     (6)   Old-Law Calendar
Year Election. A special election available under section 1.414(q)-1T of the
temporary Income Tax Regulations and provided for in Notice 97-45 for the Plan
Year beginning in 1997 which permitted the Employer to substitute the calendar
year beginning with or within the Plan Year for the Lookback Year in applying
subsections (a)(1) and (a)(2) above. If the 1997 Plan Year was a calendar year,
the effect of the Old-Law Calendar Year Election was to treat the Determination
Year and the Lookback Year as the same 12-month period. The Employer may elect
to apply the Old-Law Calendar Year Election under Appendix B-1.c. of the
Agreement. See Section 20.2(c).



  (c)   Application of Highly Compensated Employee definition. In determining
whether an Employee is a Highly Compensated Employee for years beginning in
1997, the amendments to Code §414(q) as described above are treated as having
been in effect for years beginning in 1996. In determining an Employee’s status
as a highly compensated former employee, the rules for the applicable
Determination Year apply in accordance with section 1.414(q)-1T, A-4 of the
temporary Income Tax Regulations and Notice 97-45.



22.100   Highly Compensated Employee Group. The group of Highly Compensated
Employees who are included in the ADP Test and/or the ACP Test. See
Section 17.7(e).   22.101   Hour of Service. Each Employee will receive credit
for each Hour of Service as defined in this Section 22.101. An Employee will not
receive credit for the same Hour of Service under more than one category listed
below.



  (a)   Performance of duties. Hours of Service include each hour for which an
Employee is paid, or entitled to payment, for the performance of duties for the
Employer. These hours will be credited to the Employee for the computation
period in which the duties are performed.     (b)   Nonperformance of duties.
Hours of Service include each hour for which an Employee is paid, or entitled to
payment, by the Employer on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence. No more than
501 hours of service

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

126



--------------------------------------------------------------------------------



 



will be credited under this paragraph for any single continuous period (whether
or not such period occurs in a single computation period). Hours under this
paragraph will be calculated and credited pursuant to §2530.200b-2 of the
Department of Labor Regulations which is incorporated herein by this reference.



  (c)   Back pay award. Hours of Service include each hour for which back pay,
irrespective of mitigation of damages, is either awarded or agreed to by the
Employer. The same Hours of Service will not be credited both under subsection
(a) or subsection (b), as the case may be, and under this subsection (c). These
hours will be credited to the Employee for the computation period or periods to
which the award or agreement pertains rather than the computation period in
which the award, agreement or payment is made.     (d)   Related
Employers/Leased Employees. For purposes of crediting Hours of Service, all
Related Employers are treated as a single Employer. Hours of Service will be
credited for employment with any Related Employer. Hours of Service also include
hours credited as a Leased Employee for a recipient organization.     (e)  
Maternity/paternity leave. Solely for purposes of determining whether a Break in
Service has occurred in a computation period, an individual who is absent from
work for maternity or paternity reasons will receive credit for the Hours of
Service which would otherwise have been credited to such individual but for such
absence, or in any case in which such hours cannot be determined, 8 Hours of
Service per day of such absence. For purposes of this paragraph, an absence from
work for maternity or paternity reasons means an absence (1) by reason of the
pregnancy of the individual, (2) by reason of a birth of a child of the
individual, (3) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or (4) for
purposes of caring for such child for a period beginning immediately following
such birth or placement. The Hours of Service credited under this paragraph will
be credited (1) in the computation period in which the absence begins if the
crediting is necessary to prevent a Break in Service in that period, or (2) in
all other cases, in the following computation period.



22.102   Included Compensation. Included Compensation is Total Compensation, as
modified under Part 3, #10 of the Agreement, used to determine allocations of
contributions and forfeitures. Under the Nonstandardized Agreement, Included
Compensation generally includes amounts an Employee earns with a Related
Employer that has not executed a Co-Sponsor Adoption Page under the Agreement.
However, the Employer may elect under Part 3, #10.b.(7) of the Nonstandardized
Agreement [Part 3, #10.i. of the Nonstandardized 401(k) Agreement] to exclude
all amounts earned with a Related Employer that has not executed a Co-Sponsor
Adoption Page. Under the Standardized Agreement, Included Compensation always
includes all compensation earned with all Related Employers, without regard to
whether the Related Employer executes the Co-Sponsor Adoption Page. (See
Section 21.5.) In no case may Included Compensation for any Participant exceed
the Compensation Dollar Limitation as defined in Section 22.32. Included
Compensation does not include any amounts earned while an individual is an
Excluded Employee (as defined in Section 1.2 of this BPD).

The Employer may select under Part 3, #10 of the 401(k) Agreement to provide a
different definition of Included Compensation for determining Section 401(k)
Deferrals, Employer Matching Contributions, and Employer Nonelective
Contributions. Unless otherwise provided in Part 3, #10.j. of the
Nonstandardized 401(k) Agreement, the definition of Included Compensation chosen
for Section 401(k) Deferrals also applies to any Employee After-Tax
Contributions and to any Safe Harbor Contributions designated under Part 4E of
the Agreement; the definition of Included Compensation chosen for Employer
Matching Contributions also applies to any QMACs; and the definition of Included
Compensation chosen for Employer Nonelective Contributions also applies to any
QNECs.

The Employer may elect to exclude from the definition of Included Compensation
any of the amounts permitted under Part 3, #10 of the Agreement. However, to use
the same definition of compensation for purposes of nondiscrimination testing,
the definition of Included Compensation must satisfy the nondiscrimination
requirements of Code §414(s). The definition of Included Compensation will be
deemed to be nondiscriminatory under Code §414(s) if the only amounts excluded
are amounts under Part 3, #10.b.(1) – (3) of the Nonstandardized Agreement
[Part 3, #10.c. – e. of the Nonstandardized 401(k) Agreement]. Any other
exclusions could cause the definition of Included Compensation to fail to
satisfy the nondiscrimination requirements of Code §414(s). If the definition of
Included Compensation fails to satisfy the nondiscrimination requirements of
Code §414(s), additional nondiscrimination testing may have to be performed to
demonstrate compliance with the nondiscrimination requirements. The definition
of Included Compensation under the Standardized Agreements must satisfy the
nondiscrimination requirements under Code §414(s).

If the Plan uses a Permitted Disparity Method under Part 4 of the Agreement or
if the Plan is a Safe Harbor 401(k) Plan, the definition of Included
Compensation must satisfy the nondiscrimination requirements under Code §414(s).
Therefore, any exclusions from Included Compensation under Part 3, #10.b.(4) –
(8) of the Nonstandardized Agreement [Part 3, #10.f. – j. of the Nonstandardized
401(k) Agreement] will apply only to Highly Compensated Employees, unless
specifically provided otherwise under Part 3, #10.b.(8). of the Nonstandardized
Agreement [Part 3, #10.j. of the Nonstandardized 401(k) Agreement].

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

127



--------------------------------------------------------------------------------



 



The Employer may elect under Part 3, #10.b.(1) of the Agreement [Part 3, #10.c.
of the 401(k) Agreement] to exclude Elective Deferrals, pre-tax contributions to
a cafeteria plan or a Code §457 plan, and qualified transportation fringes under
Code§132(f)(4). Generally, the exclusion of qualified transportation fringes is
effective for Plan Years beginning on or after January 1, 2001. However, the
Employer may elect an earlier effective date under Appendix B-3.c. of the
Agreement.



22.103   Insurer. An insurance company that issues a life insurance policy on
behalf of a Participant under the Plan in accordance with the requirements under
Article 15.   22.104   Integrated Benefit Formula. A benefit formula under
Part 4 of the target benefit plan Agreement that takes into account an
Employee’s Social Security benefits. See Section 2.5(c)(2).   22.105  
Integration Level. The amount used for purposes of applying the Permitted
Disparity Method allocation formula (or the Integrated Benefit Formulas under
the target benefit plan Agreement). The Integration Level is the Taxable Wage
Base, unless the Employer designates a different amount under Part 4 of the
Agreement.   22.106   Investment Manager. A person (other than the Trustee) who
(a) has the power to manage, acquire, or dispose of Plan assets (b) is an
investment adviser, a bank, or an insurance company as described in §3(38)(B) of
ERISA, and (c) acknowledges fiduciary responsibility to the Plan in writing.  
22.107   Key Employee. Employees who are taken into account for purposes of
determining whether the Plan is a Top-Heavy Plan. See Section 16.3(c).  
22.108   Leased Employee. An individual who performs services for the Employer
pursuant to an agreement between the Employer and a leasing organization, and
who satisfies the definition of a Leased Employee under Code §414(n). See
Section 1.2(b) for rules regarding the treatment of a Leased Employee as an
Employee of the Employer.   22.109   Life Expectancy. A Participant’s and/or
Designated Beneficiary’s life expectancy used for purposes of determining
required minimum distributions under the Plan. See Section 10.3(e).   22.110  
Limitation Year. The measuring period for determining whether the Plan satisfies
the Annual Additions Limitation under Section 7.4(d).   22.111   Lookback Year.
The 12-month period immediately preceding the current Plan Year during which an
Employee’s status as Highly Compensated Employee is determined. See
Section 22.99(b)(2).   22.112   Maximum Disparity Percentage. The maximum amount
by which the designated percentage of Excess Compensation under an Excess
Benefit formula under Part 4 of the target benefit plan Agreement may exceed the
designated percentage of Average Compensation. See Section 2.5(c)(3)(i).  
22.113   Maximum Offset Percentage. The maximum amount that may be designated as
the offset percentage under an Offset Benefit formula under Part 4 of the target
benefit plan Agreement. See Section 2.5(c)(3)(ii).   22.114   Maximum
Permissible Amount. The maximum amount that may be allocated to a Participant’s
Account within the Annual Additions Limitation. See Section 7.4(e).   22.115  
Measuring Period. The period for which Average Compensation or Offset
Compensation is measured under the target benefit plan Agreement. Unless elected
otherwise under Part 3, #11.b. or Part 3, #12.a. of the target benefit plan
Agreement, as applicable, the Measuring Period is the Plan Year (or the 12-month
period ending on the last day of the Plan Year for a short Plan Year). See
Sections 2.5(d)(1)(ii) and 2.5(d)(5)(i).   22.116   Multiple Use Test. A special
nondiscrimination test that applies when the Plan must perform both the ADP Test
and the ACP Test in the same Plan Year. See Section 17.4.   22.117   Named
Fiduciary. The Plan Administrator or other fiduciary named by the Plan
Administrator to control and manage the operation and administration of the
Plan. To the extent authorized by the Plan Administrator, a Named Fiduciary may
delegate its responsibilities to a third party or parties. The Employer shall
also be a Named Fiduciary.   22.118   Net Profits. The Employer’s net income or
profits that may be used to limit the amount of Employer Contributions made
under the Plan. See Section 2.2(a)(2).   22.119   New Related Employer. An
organization that becomes a Related Employer (as defined in Section 22.164) with
the Employer by reason of an acquisition or disposition of stock or assets, a
merger, or similar transaction. See Section 21.5 for special procedures under a
Standardized Agreement when there is a New Related Employer.

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

128



--------------------------------------------------------------------------------



 



22.120   Nonhighly Compensated Employee. Any Employee who is not a Highly
Compensated Employee. See Section 22.99 for the definition of Highly Compensated
Employee.   22.121   Nonhighly Compensated Employee Group. The group of
Nonhighly Compensated Employees included in the ADP Test and/or the ACP Test.
See Section 17.7(f).   22.122   Nonintegrated Benefit Formula. A benefit formula
under Part 4 of the target benefit plan Agreement that does not take into
account an Employee’s Social Security benefits. See Section 2.5(c)(1).  
22.123   Non-Key Employee. Any Employee who is not a Key Employee. (See
Section 16.3(c).)   22.124   Nonresident Alien Employees. An Employee who is
neither a citizen of the United States nor a resident of the United States for
U.S. tax purposes (as defined in Code §7701(b)), and who does not have any
earned income (as defined in Code §911) for the Employer that constitutes U.S.
source income (within the meaning of Code §861). If a Nonresident Alien Employee
has U.S. source income, he/she is treated as satisfying this definition if all
of his/her U.S. source income from the Employer is exempt from U.S. income tax
under an applicable income tax treaty.   22.125   Nonstandardized Agreement. An
Agreement under this Prototype Plan under which an adopting Employer may not
rely on a Favorable IRS Letter issued to the Prototype Sponsor. In order to have
reliance from the IRS that the form of the Plan as adopted by the Employer is
qualified, the Employer must request a determination letter on the Plan.  
22.126   Normal Retirement Age. The age selected under Part 5 of the Agreement.
If a Participant’s Normal Retirement Age is determined wholly or partly with
reference to an anniversary of the date the Participant commenced participation
in the Plan and/or the Participant’s Years of Service, Normal Retirement Age is
the Participant’s age when such requirements are satisfied. If the Employer
enforces a mandatory retirement age, the Normal Retirement Age is the lesser of
that mandatory age or the age specified in the Agreement.   22.127   Offset
Compensation. The average of a Participant’s annual Included Compensation during
the three (3) consecutive Measuring Periods designated under Part 3, #12 of the
target benefit plan Agreement. See Section 2.5(d)(5) for a complete definition
of Offset Compensation.   22.128   Offset Benefit Formula. A Flat Offset Benefit
formula or a Unit Offset Benefit formula under Part 4 of the target benefit plan
Agreement that provides for a Stated Benefit based on a percentage of Average
Compensation offset by a percentage of Offset Compensation. See Section
2.5(c)(2)(iii) and (iv).   22.129   Old-Law Calendar Year Election. A special
election for determining the Lookback Year under the Highly Compensated Employee
test that was available only for the 1997 Plan Year. See Section 22.99(b)(6).  
22.130   Old-Law Required Beginning Date. If so elected under Part 13, #52 of
the Agreement [Part 13, #70 of the 401(k) Agreement], the date by which minimum
distributions must commence under the Plan, as determined under
Section 10.3(a)(2).   22.131   Owner-Employee. A Self-Employed Individual (as
defined in Section 22.180) who is a sole proprietor, or who is a partner owning
more than 10 percent of either the capital or profits interest of the
partnership.   22.132   Paired Plans. Two or more Standardized Agreements that
are designated as Paired Plans. See Section 19.6.   22.133   Participant. A
Participant is an Employee or former Employee who has satisfied the conditions
for participating under the Plan. A Participant also includes any Employee or
former Employee who has an Account Balance under the Plan, including an Account
Balance derived from a rollover or transfer from another qualified plan or IRA.
A Participant is entitled to share in an allocation of contributions or
forfeitures under the Plan for a given year only if the Participant is an
Eligible Participant as defined in Section 1.1, and satisfies the allocation
conditions set forth in Section 2.6 and Part 4 of the Agreement.   22.134  
Period of Severance. A continuous period of time during which the Employee is
not employed by the Employer and which is used to determine an Employee’s
Participation under the Elapsed Time Method. See Section 6.5(b)(2).   22.135  
Permissive Aggregation Group. Plans that are not required to be aggregated to
determine whether the Plan is a Top-Heavy Plan. See Section 16.3(d).   22.136  
Permitted Disparity Method. A method for allocating certain Employer
Contributions to Eligible Participants as designated under Part 4 of the
Agreement. See Article 2.   22.137   Plan. The Plan is the retirement plan
established or continued by the Employer for the benefit of its Employees under
this Prototype Plan document. The Plan consists of the BPD and the elections
made under the Agreement. If the

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

129



--------------------------------------------------------------------------------



 



Employer adopts more than one Agreement offered under this Prototype Plan, then
each executed Agreement represents a separate Plan, unless the Agreement
restates a previously executed Agreement.



22.138   Plan Administrator. The Plan Administrator is the person designated to
be responsible for the administration and operation of the Plan. Unless
otherwise designated by the Employer, the Plan Administrator is the Employer. If
any Related Employer has executed a Co-Sponsor Adoption Page, the Employer
referred to in this Section is the Employer that executes the Signature Page of
the Agreement.   22.139   Plan Year. The 12-consecutive month period for
administering the Plan, on which the records of the Plan are maintained. The
Employer must designate the Plan Year applicable to the Plan under the
Agreement. If the Plan Year is amended, a Plan Year of less than 12 months may
be created. If this is a new Plan, the first Plan Year begins on the Effective
Date of the Plan. If the amendment of the Plan Year or the Effective Date of a
new Plan creates a Plan Year that is less than 12 months long, there is a Short
Plan Year. The existence of a Short Plan Year may be documented under the Plan
Year definition on page 1 of the Agreement. See Section 11.7 for operating rules
that apply to Short Plan Years.   22.140   Pre-Age 35 Waiver. A waiver of the
QPSA before a Participant reaches age 35. See Section 9.4(f).   22.141  
Predecessor Employer. An employer that previously employed the Employees of the
Employer. See Section 6.7 for the rules regarding the crediting of service with
a Predecessor Employer.   22.142   Predecessor Plan. A Predecessor Plan is a
qualified plan maintained by the Employer that is terminated within the 5-year
period immediately preceding or following the establishment of this Plan. A
Participant’s service under a Predecessor Plan must be counted for purposes of
determining the Participant’s vested percentage under the Plan. See
Section 4.5(b)(1).   22.143   Present Value. The current single-sum value of an
Accrued Benefit under a Defined Benefit Plan.   22.144   Present Value Stated
Benefit. An amount used to determine the Employer Contribution under the target
benefit plan Agreement. See Section 2.5(b)(3).   22.145   Prior Year Testing
Method. A method for applying the ADP Test and/or the ACP Test. See
Section 17.2(a)(1) for a discussion of the Prior Year Testing Method under the
ADP Test and Section 17.3(a)(1) for a discussion of the Prior Year Testing
Method under the ACP Test.   22.146   Pro Rata Allocation Method. A method for
allocating certain Employer Contributions to Eligible Participants under the
Plan. See Article 2.   22.147   Projected Annual Benefit. An amount used in the
numerator of the Defined Benefit Plan Fraction. See Section 7.5(b)(4).  
22.148   Protected Benefit. A Participant’s benefits which may not be eliminated
by Plan amendment. Protected Benefits include early retirement benefits,
retirement-type subsidies, and optional forms of benefit (as defined under the
regulations). See Section 18.1(c).   22.149   Prototype Plan. A plan sponsored
by a Prototype Sponsor the form of which is the subject of a Favorable IRS
Letter from the Internal Revenue Service which is made up of a Basic Plan
Document and an Adoption Agreement. An Employer may establish or continue a plan
by executing an Adoption Agreement under this Prototype Plan.   22.150  
Prototype Sponsor. The Prototype Sponsor is the entity that maintains the
Prototype Plan for adoption by Employers. See Section 18.1(a) for the ability of
the Prototype Sponsor to amend this Plan.   22.151   QDRO – Qualified Domestic
Relations Order. A domestic relations order that provides for the payment of all
or a portion of the Participant’s benefits to an Alternate Payee and satisfies
the requirements under Code §414(p). See Section 11.5.   22.152   QJSA –
Qualified Joint and Survivor Annuity. A QJSA is an immediate annuity payable
over the life of the Participant with a survivor annuity payable over the life
of the spouse. If the Participant is not married as of the Distribution
Commencement Date, the QJSA is an immediate annuity payable over the life of the
Participant. See Section 9.2.   22.153   QMAC Account. The portion of a
Participant’s Account attributable to QMACs.   22.154   QMACs – Qualified
Matching Contributions. An Employer Matching Contribution made by the Employer
that satisfies the requirements under Section 17.7(g).

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

130



--------------------------------------------------------------------------------



 



22.155   QNEC Account. The portion of a Participant’s Account attributable to
QNECs.   22.156   QNECs – Qualified Nonelective Contributions. An Employer
Nonelective Contribution made by the Employer that satisfies the requirements
under Section 17.7(h).   22.157   QPSA – Qualified Preretirement Survivor
Annuity. A QPSA is an annuity payable over the life of the surviving spouse that
is purchased using 50% of the Participant’s vested Account Balance as of the
date of death. The Employer may modify the 50% QPSA level under Part 11, #41.b.
of the Agreement [Part 11, #59.b. of the 401(k) Agreement]. See Section 9.3.  
22.158   QPSA Election Period. The period during which a Participant (and the
Participant’s spouse) may waive the QPSA under the Plan. See Section 9.4(e).  
22.159   Qualified Election. An election to waive the QJSA or QPSA under the
Plan. See Section 9.4(d).   22.160   Qualified Transfer. A plan-to-plan transfer
which meets the requirements under Section 3.3(d).   22.161   Qualifying
Employer Real Property. Real property of the Employer which meets the
requirements under ERISA §407(d)(4). See Section 13.5(b) for limitations on the
ability of the Plan to invest in Qualifying Employer Real Property.   22.162  
Qualifying Employer Securities. An Employer security which is stock, a
marketable obligation, or interest in a publicly traded partnership as described
in ERISA §407(d)(5). See Section 13.5(b) for limitations on the ability of the
Plan to invest in Qualifying Employer Securities.   22.163   Reemployment
Commencement Date. The first date upon which an Employee is credited with an
Hour of Service following a Break in Service (or Period of Severance, if the
Plan is using the Elapsed Time Method of crediting service). For purposes of
applying the Elapsed Time rules under Section 6.5(b), an Hour of Service is
limited to an Hour of Service as described in Section 22.101(a).   22.164  
Related Employer. A Related Employer includes all members of a controlled group
of corporations (as defined in Code §414(b)), all commonly controlled trades or
businesses (as defined in Code §414(c)) or affiliated service groups (as defined
in Code §414(m)) of which the adopting Employer is a part, and any other entity
required to be aggregated with the Employer pursuant to regulations under Code
§414(o). For purposes of applying the provisions under this Plan, the Employer
and any Related Employers are treated as a single Employer, unless specifically
stated otherwise. See Section 11.8 for operating rules that apply when the
Employer is a member of a Related Employer group.   22.165   Required
Aggregation Group. Plans which must be aggregated for purposes of determining
whether the Plan is a Top-Heavy Plan. See Section 16.3(f).   22.166   Required
Beginning Date. The date by which minimum distributions must commence under the
Plan. See Section 10.3(a).   22.167   Reverse QNEC Method. A method for
allocating QNECs under the Plan. See Section 2.3(e)(2).   22.168   Rollover
Contribution Account. The portion of the Participant’s Account attributable to a
Rollover Contribution from another qualified plan or IRA.   22.169   Rollover
Contribution. A contribution made by an Employee to the Plan attributable to an
Eligible Rollover Distribution from another qualified plan or IRA. See
Section 8.8(a) for the definition of an Eligible Rollover Distribution.  
22.170   Rule of Parity Break in Service. A Break in Service rule used to
determine an Employee’s Participation under the Plan. See Section 1.6(a) for the
effect of the Rule of Parity Break in Service on eligibility to participate
under the Plan and see Section 4.6(c) for the application for the effect of the
Rule of Parity Break in Service Rule on vesting.   22.171   Safe Harbor 401(k)
Plan. A 401(k) plan that satisfies the conditions under Section 17.6.   22.172  
Safe Harbor Contribution. A contribution authorized under Part 4E of the 401(k)
Agreement that allows the Plan to qualify as a Safe Harbor 401(k) Plan. A Safe
Harbor Contribution may be a Safe Harbor Matching Contribution or a Safe Harbor
Nonelective Contribution.   22.173   Safe Harbor Matching Contribution Account.
The portion of a Participant’s Account attributable to Safe Harbor Matching
Contributions.

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

131



--------------------------------------------------------------------------------



 



22.174   Safe Harbor Matching Contributions. An Employer Matching Contribution
that satisfies the requirements under Section 17.6(a)(1)(i).   22.175   Safe
Harbor Nonelective Contribution Account. The portion of a Participant’s Account
attributable to Safe Harbor Nonelective Contributions.   22.176   Safe Harbor
Nonelective Contributions. An Employer Nonelective Contribution that satisfies
the requirements under Section 17.6(a)(1)(ii).   22.177   Salary Reduction
Agreement. A Salary Reduction Agreement is a written agreement between an
Eligible Participant and the Employer, whereby the Eligible Participant elects
to reduce his/her Included Compensation by a specific dollar amount or
percentage and the Employer agrees to contribute such amount into the 401(k)
Plan. A Salary Reduction Agreement may require that an election be stated in
specific percentage increments (not greater than 1% increments) or in specific
dollar amount increments (not greater than dollar increments that could exceed
1% of Included Compensation).

A Salary Reduction Agreement may not be effective prior to the later of: (a) the
date the Employee becomes an Eligible Participant; (b) the date the Eligible
Participant executes the Salary Reduction Agreement; or (c) the date the 401(k)
plan is adopted or effective. A Salary Reduction Agreement is valid even though
it is executed by an Employee before he/she actually has qualified as an
Eligible Participant, so long as the Salary Reduction Agreement is not effective
before the date the Employee is an Eligible Participant. A Salary Reduction
Agreement may only apply to Included Compensation that becomes currently
available to the Employee after the effective date of the Salary Reduction
Agreement.

A Salary Reduction Agreement (or other written procedures) must designate a
uniform period during which an Employee may change or terminate his/her deferral
election under the Salary Reduction Agreement. An Eligible Participant’s right
to change or terminate a Salary Reduction Agreement may not be available on a
less frequent basis than once per Plan Year.



22.178   Section 401(k) Deferral Account. The portion of a Participant’s Account
attributable to Section 401(k) Deferrals.   22.179   Section 401(k) Deferrals.
Amounts contributed to the 401(k) Plan at the election of the Participant, in
lieu of cash compensation, which are made pursuant to a Salary Reduction
Agreement or other deferral mechanism, and which are not includible in the gross
income of the Employee pursuant to Code §402(e)(3). Section 401(k) Deferrals do
not include any deferrals properly distributed as excess Annual Additions
pursuant to Section 7.1(c)(2).   22.180   Self-Employed Individual. An
individual who has Earned Income (as defined in Section 22.58) for the taxable
year from the trade or business for which the Plan is established, or an
individual who would have had Earned Income but for the fact that the trade or
business had no Net Profits for the taxable year.   22.181  
Shareholder-Employee. A Shareholder-Employee means an Employee or officer of a
subchapter S corporation who owns (or is considered as owning within the meaning
of Code §318(a)(1)), on any day during the taxable year of such corporation,
more than 5% of the outstanding stock of the corporation.   22.182  
Shift-to-Plan-Year Method. The Shift-to-Plan-Year Method is a method for
determining Eligibility Computation Periods, after an Employee’s initial
computation period. See Section 1.4(c)(1).   22.183   Short Plan Year. Any Plan
Year that is less than 12 months long, either because of the amendment of the
Plan Year, or because the Effective Date of a new Plan is less than 12 months
prior to the end of the first Plan Year. See Section 11.7 for the operational
rules that apply if the Plan has a Short Plan Year.   22.184   Social Security
Retirement Age. An Employee’s retirement age as determined under Section 230 of
the Social Security Retirement Act. See Section 2.5(d)(6).   22.185  
Standardized Agreement. An Agreement under this Prototype Plan that permits the
adopting Employer to rely under certain circumstances on the Favorable IRS
Letter issued to the Prototype Sponsor without the need for the Employer to
obtain a determination letter.   22.186   Stated Benefit. The amount determined
in accordance with the benefit formula selected in Part 4 of the target benefit
plan Agreement, payable annually as a Straight Life Annuity commencing at Normal
Retirement Age (or current age, if later). See Section 2.5(a).   22.187  
Straight Life Annuity. An annuity payable in equal installments for the life of
the Participant that terminates upon the Participant’s death.

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

132



--------------------------------------------------------------------------------



 



22.188   Successor Plan. A Successor Plan is any Defined Contribution Plan,
other than an ESOP, SEP, or SIMPLE-IRA plan, maintained by the Employer which
prevents the Employer from making a distribution to Participants upon the
termination of a 401(k) plan. See Section 18.2(b)(2).   22.189   Taxable Wage
Base. The maximum amount of wages that are considered for Social Security
purposes. The Taxable Wage Base is used to determine the Integration Level for
purposes of applying the Permitted Disparity Method allocation formula under the
profit sharing or 401(k) plan Agreement (see Section 2.2(b)(2)) or under the
money purchase plan Agreement (see Section 2.4(c)) or for applying the
Integrated Benefit Formulas under the target benefit plan Agreement (see
Section 2.5(d)(9)).   22.190   Testing Compensation. The compensation used for
purposes of the ADP Test, the ACP Test, and the Multiple Use Test. See
Section 17.7(i).   22.191   Theoretical Reserve. An amount used to determine the
Employer Contribution under the target benefit plan Agreement. See
Section 2.5(b)(4).   22.192   Three Percent Method. A method for applying the
ADP Test or the ACP Test for a new 401(k) Plan. See Section 17.2(b) for a
discussion of the ADP Test for new plans and Section 17.3(b) for a discussion of
the ACP Test for new plans.   22.193   Top-Paid Group. The top 20% of Employees
ranked by Total Compensation for purposes of applying the Top-Paid Group Test.
See Section 22.99(b)(4).   22.194   Top-Paid Group Test. An optional test the
Employer may apply when determining its Highly Compensated Employees. See
Section 22.99(a)(2).   22.195   Top-Heavy Plan. A Plan that satisfies the
conditions under Section 16.3(g). A Top-Heavy Plan must provide special
accelerated vesting and minimum benefits to Non-Key Employees. See Section 16.2.
  22.196   Top-Heavy Ratio. The ratio used to determine whether the Plan is a
Top-Heavy Plan. See Section 16.3(h).   22.197   Total Compensation. Total
Compensation is used to apply the Annual Additions Limitation under Section 7.1
and to determine the top-heavy minimum contribution under Section 16.2 (a).
Total Compensation is either W-2 Wages, Withholding Wages, or Code §415 Safe
Harbor Compensation, as designated under Part 3 of the Agreement. For a
Self-Employed Individual, each definition of Total Compensation means Earned
Income. Except as otherwise provided under Sections 7.4(g)(4) and 16.3(i), each
definition of Total Compensation (including Earned Income for Self-Employed
Individuals) is increased to include Elective Deferrals (as defined in
Section 22.61) and elective contributions to a cafeteria plan under Code §125 or
to an eligible deferred compensation plan under Code §457. For years beginning
on or after January 1, 2001, each definition of Total Compensation also is
increased to include elective contributions that are not includible in an
Employee’s gross income as a qualified transportation fringe under Code
§132(f)(4). The Employer may elect an earlier effective date under
Appendix B-3.c. of the Agreement.

Unless modified under the Agreement, Total Compensation does not include amounts
paid to an individual as severance pay to the extent such amounts are paid after
the common-law employment relationship between the individual and the Employer
has terminated. The Employer may modify the definition of Total Compensation
under Part 13, #51.b. or c. of the Agreement [Part 13, #69.b. or c. of the
401(k) Agreement]. The Employer may elect under #51.b. or #69.b., as applicable,
to modify the definition of Total Compensation to include imputed compensation
of Disabled Employees as permitted under Section 7.4(g)(3) of this BPD.
Additional modifications may be made under #51.c. or #69.c., as applicable. Any
modification to the definition of Total Compensation must be consistent with the
definition of compensation under Treas. Reg. §1.415-2(d).



  (a)   W-2 Wages. Wages within the meaning of Code §3401(a) and all other
payments of compensation to an Employee by the Employer (in the course of the
Employer’s trade or business) for which the Employer is required to furnish the
Employee a written statement under Code §6041(d), 6051(a)(3), and 6052,
determined without regard to any rules under Code §3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed.     (b)   Withholding Wages. Wages within the meaning
of Code §3401(a) for the purposes of income tax withholding at the source but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed.     (c)   Code §415 Safe Harbor Compensation. A Participant’s wages,
salaries, fees for professional services and other amounts received for personal
services actually rendered in the course of employment with the Employer
(without regard to whether or not such amounts are paid in cash) to the extent
that the amounts are includible in gross income. Such amounts include, but are
not limited to, commissions, compensation for services on the basis of a
percentage of profits, tips, bonuses, fringe benefits, and reimbursements or
other

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

133



--------------------------------------------------------------------------------



 



expense allowances under a nonaccountable plan (as described in Treas. Reg.
§1.62-2(c)), and excluding the following:



  (1)   Employer contributions to a plan of deferred compensation which are not
includible in the Employee’s gross income for the taxable year in which
contributed, or Employer contributions (other than Elective Deferrals) under a
SEP (as described in Code §408(k)), or any distributions from a plan of deferred
compensation. For this purpose, Employer contributions to a plan of deferred
compensation do not include Elective Deferrals (as defined in Section 22.61),
elective contributions to a cafeteria plan under Code §125 or a deferred
compensation plan under Code §457 and, for years beginning on or after
January 1, 2001, qualified transportation fringes under Code §132(f)(4). The
Employer may elect an earlier effective date for qualified transportation
fringes under Appendix B-3.c. of the Agreement.     (2)   Amounts realized from
the exercise of a non-qualified stock option, or when restricted stock (or
property) held by the Employee either becomes freely transferable or is no
longer subject to a substantial risk of forfeiture.     (3)   Amounts realized
from the sale, exchange or other disposition of stock acquired under a qualified
stock option.     (4)   Other amounts which received special tax benefits, or
contributions made by the Employer (other than Elective Deferrals) towards the
purchase of an annuity contract described in Code §403(b) (whether or not the
contributions are actually excludable from the gross income of the Employee).



22.198   Transfer Account. The portion of a Participant’s Account attributable
to a direct transfer of assets or liabilities from another qualified retirement
plan. See Section 3.3 for the rules regarding the acceptance of a transfer of
assets under this Plan.   22.199   Trust. The Trust is the separate funding
vehicle under the Plan.   22.200   Trustee. The Trustee is the person or persons
(or any successor to such person or persons) named in the Trustee Declaration
under the Agreement. The Trustee may be a Discretionary Trustee or a Directed
Trustee. See Article 12 for the rights and duties of a Trustee under this Plan.
  22.201   Two-Step Formula. A method of allocating certain Employer
Contributions under the Permitted Disparity Method. See Section 2.2(b)(2)(i).  
22.202   Union Employee. An Employee who is included in a unit of Employees
covered by a collective bargaining agreement between the Employer and Employee
representatives and whose retirement benefits are subject to good faith
bargaining. For this purpose, an Employee will not be considered a Union
Employee for a Plan Year if more than two percent of the Employees who are
covered pursuant to the collective bargaining agreement are professionals as
defined in section 1.410(b)-9 of the regulations. For this purpose, the term
“Employee representatives” does not include any organization more than half of
whose members are Employees who are owners, officers, or executives of the
Employer.   22.203   Unit Benefit. A Nonintegrated Benefit Formula under Part 4
of the target benefit plan Agreement that provides for a Stated Benefit equal to
a specified percentage of Average Compensation multiplied by the Participant’s
projected Years of Participation with the Employer. See Section 2.5(c)(1)(ii).  
22.204   Unit Excess Benefit. An Integrated Benefit Formula under Part 4 of the
target benefit plan Agreement that provides for a Stated Benefit equal to a
specified percentage of Average Compensation plus a specified percentage of
Excess Compensation multiplied by the Participant’s projected Years of
Participation. See Section 2.5(c)(2)(ii).   22.205   Unit Offset Benefit. An
Integrated Benefit Formula under Part 4 of the target benefit plan Agreement
that provides for a Stated Benefit equal to a specified percentage of Average
Compensation offset by a specified percentage of Offset Compensation multiplied
by the Participant’s projected Years of Participation. See
Section 2.5(c)(2)(iv).   22.206   Valuation Date. The date or dates selected
under Part 12 of the Agreement upon which Plan assets are valued. If the
Employer does not select a Valuation Date under Part 12, Plan assets will be
valued as of the last day of each Plan Year. Notwithstanding any election under
Part 12 of the Agreement, the Trustee and Plan Administrator may agree to value
the Trust on a more frequent basis, and/or to perform an interim valuation of
the Trust. See Sections 12.6 and 13.2.   22.207   Vesting Computation Period.
The 12-consecutive month period used for measuring whether an Employee completes
a Year of Service for vesting purposes. See Section 4.4.

       
Basic Plan Document
  © Copyright 2001 Sun Trust Bank

134



--------------------------------------------------------------------------------



 



22.208   W-2 Wages. An optional definition of Total Compensation which the
Employer may select under Part 3, #9.a. of the Agreement. See Section 22.197(a)
for the definition of W-2 Wages.   22.209   Withholding Wages. An optional
definition of Total Compensation which the Employer may select under Part 3,
#9.b. of the Agreement. See Section 22.197(b) for the definition of Withholding
Wages.   22.210   Year of Participation. Years of Participation are used to
determine a Participant’s Stated Benefit under the target benefit plan
Agreement. See Section 2.5(d)(10).   22.211   Year of Service. An Employee’s
Years of Service are used to apply the eligibility and vesting rules under the
Plan. Unless elected otherwise under Part 7 of the Agreement, an Employee will
earn a Year of Service for purposes of applying the eligibility rules if the
Employee completes 1,000 Hours of Service with the Employer during an
Eligibility Computation Period. (See Section 1.4(b).) Unless elected otherwise
under Part 7 of the Agreement, an Employee will earn a Year of Service for
purposes of applying the vesting rules if the Employee completes 1,000 Hours of
Service with the Employer during a Vesting Computation Period. (See
Section 4.5.)

       
© Copyright 2001 Sun Trust Bank
  Basic Plan Document

135